Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 29, 2011

among

BARNES & NOBLE, INC.,

as the Lead Borrower,

The Other Borrowers From Time to Time Party Hereto,

The Guarantors From Time to Time Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and

Swing Line Lender,

The Other Lenders From Time to Time Party Hereto,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents,

SUNTRUST BANK and

REGIONS BANK,

as Co-Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO CAPITAL FINANCE, LLC, and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO CAPITAL FINANCE, LLC, and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      49   

1.03

   Accounting Terms      49   

1.04

   Rounding      50   

1.05

   Times of Day      50   

1.06

   Letter of Credit Amounts      50   

1.07

   Ratio Adjustments for Acquisitions and Dispositions      50   

1.08

   Exclusion of Certain Subsidiaries      51   

1.09

   Notices Generally      51   

ARTICLE II

   THE COMMITMENTS AND CREDIT EXTENSIONS      51   

2.01

   Committed Loans; Reserves      51   

2.02

   Borrowings, Conversions and Continuations of Committed Loans      52   

2.03

   Letters of Credit      55   

2.04

   Swing Line Loans      63   

2.05

   Prepayments      66   

2.06

   Termination or Reduction of Commitments      67   

2.07

   Repayment of Loans      68   

2.08

   Interest      68   

2.09

   Fees      68   

2.10

   Computation of Interest and Fees      69   

2.11

   Evidence of Debt      69   

2.12

   Payments Generally; Administrative Agent’s Clawback      70   

2.13

   Sharing of Payments by Lenders      71   

2.14

   Settlement Among Lenders      72   

2.15

   Increase in Commitments      73   

ARTICLE III

   TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER      74
  

3.01

   Taxes      74   

3.02

   Illegality      76   

3.03

   Inability to Determine Rates      77   

3.04

   Increased Costs; Reserves on LIBO Rate Loans      77   

3.05

   Compensation for Losses      78   

3.06

   Mitigation Obligations; Replacement of Lenders      79   

3.07

   Survival      79   

 

i



--------------------------------------------------------------------------------

3.08

   Designation of Lead Borrower as Borrowers’ Agent      79   

ARTICLE IV

   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      80   

4.01

   Conditions of Initial Credit Extension      80   

4.02

   Conditions to all Credit Extensions      82   

ARTICLE V

   REPRESENTATIONS AND WARRANTIES      83   

5.01

   Existence, Qualification and Power      83   

5.02

   Authorization; No Contravention      83   

5.03

   Governmental Authorization; Other Consents      84   

5.04

   Binding Effect      84   

5.05

   Financial Statements; No Material Adverse Effect      84   

5.06

   Litigation      85   

5.07

   No Default      85   

5.08

   Ownership of Property; Liens      85   

5.09

   Environmental Compliance      85   

5.10

   Insurance      86   

5.11

   Taxes      86   

5.12

   ERISA Compliance      86   

5.13

   Subsidiaries; Equity Interests      87   

5.14

   Margin Regulations; Investment Company Act      87   

5.15

   Disclosure      88   

5.16

   Compliance with Laws      88   

5.17

   Intellectual Property; Licenses, Etc      88   

5.18

   Labor Matters      88   

5.19

   Security Documents      89   

5.20

   Solvency      89   

5.21

   Deposit and Securities Accounts; Credit Card Arrangements      90   

5.22

   Brokers      90   

5.23

   Customer and Trade Relations      90   

5.24

   Storage Locations      90   

ARTICLE VI

   AFFIRMATIVE COVENANTS      90   

6.01

   Financial Statements      90   

6.02

   Certificates; Other Information      91   

6.03

   Notices      94   

6.04

   Payment of Obligations      95   

6.05

   Preservation of Existence, Etc      95   

 

ii



--------------------------------------------------------------------------------

6.06

   Maintenance of Properties      95   

6.07

   Maintenance of Insurance      95   

6.08

   Compliance with Laws      97   

6.09

   Books and Records; Accountants; Corporate Separateness      97   

6.10

   Inspection Rights      97   

6.11

   Use of Proceeds      99   

6.12

   Additional Loan Parties; Additional Collateral; Further Assurances      99   

6.13

   Cash Management      101   

6.14

   Information Regarding the Collateral      103   

6.15

   Physical Inventories      103   

6.16

   Environmental Laws      104   

6.17

   Compliance with Terms of Leases      104   

6.18

   Material Contracts      104   

6.19

   Compliance with ERISA      104   

6.20

   Internal Control Events      104   

ARTICLE VII

   NEGATIVE COVENANTS      105   

7.01

   Liens      105   

7.02

   Investments      107   

7.03

   Indebtedness; Disqualified Stock      109   

7.04

   Fundamental Changes      110   

7.05

   Dispositions      110   

7.06

   Restricted Payments      112   

7.07

   Prepayments of Indebtedness      112   

7.08

   Change in Nature of Business      113   

7.09

   Transactions with Affiliates      113   

7.10

   Burdensome Agreements      113   

7.11

   Use of Proceeds      114   

7.12

   Amendment of Organizational Documents or Material Indebtedness      114   

7.13

   Corporate Name; Fiscal Year      114   

7.14

   Deposit Accounts; Credit Card Processors      114   

7.15

   Availability      115   

7.16

   Maximum Cash and Cash Equivalents      115   

ARTICLE VIII

   EVENTS OF DEFAULT AND REMEDIES      115   

8.01

   Events of Default      115   

8.02

   Remedies Upon Event of Default      117   

 

iii



--------------------------------------------------------------------------------

8.03

   Application of Funds      118   

ARTICLE IX

   ADMINISTRATIVE AGENT      120   

9.01

   Appointment and Authority      120   

9.02

   Rights as a Lender      120   

9.03

   Exculpatory Provisions      121   

9.04

   Reliance by Agents      122   

9.05

   Delegation of Duties      122   

9.06

   Resignation of Agents      122   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      123   

9.08

   No Other Duties, Etc      123   

9.09

   Administrative Agent May File Proofs of Claim      123   

9.10

   Collateral and Guaranty Matters      124   

9.11

   Notice of Transfer      124   

9.12

   Reports and Financial Statements      125   

9.13

   Agency for Perfection      125   

9.14

   Indemnification of Agents      126   

9.15

   Relation among Lenders      126   

9.16

   Defaulting Lender      126   

ARTICLE X

   MISCELLANEOUS      127   

10.01

   Amendments, Etc      127   

10.02

   Notices; Effectiveness; Electronic Communications      129   

10.03

   No Waiver; Cumulative Remedies      131   

10.04

   Expenses; Indemnity; Damage Waiver      132   

10.05

   Payments Set Aside      133   

10.06

   Successors and Assigns      133   

10.07

   Treatment of Certain Information; Confidentiality      137   

10.08

   Right of Setoff      138   

10.09

   Interest Rate Limitation      139   

10.10

   Counterparts; Integration; Effectiveness      139   

10.11

   Survival      139   

10.12

   Severability      139   

10.13

   Replacement of Lenders      139   

10.14

   Governing Law; Jurisdiction; Etc      140   

10.15

   Waiver of Jury Trial      141   

10.16

   No Advisory or Fiduciary Responsibility      141   

 

iv



--------------------------------------------------------------------------------

10.17

   USA PATRIOT Act Notice      142   

10.18

   Foreign Assets Control Regulations      142   

10.19

   Time of the Essence      142   

10.20

   Press Releases      142   

10.21

   Additional Waivers      143   

10.22

   No Strict Construction      144   

10.23

   Attachments      144   

10.24

   Copies and Facsimiles      144   

10.25

   Amendment and Restatement      145   

ARTICLE XI

   GUARANTY      145   

11.01

   Guaranty      145   

11.02

   Guaranty of Payment      145   

11.03

   No Discharge or Diminishment of Facility Guaranty      145   

11.04

   Defenses Waived      146   

11.05

   Rights of Subrogation      146   

11.06

   Reinstatement; Stay of Acceleration      147   

11.07

   Information      147   

11.08

   Taxes      147   

11.09

   Maximum Liability      147   

11.10

   Contribution      147   

11.11

   Liability Cumulative      148   

11.12

   Release of Guarantors and Borrowers      148   

 

v



--------------------------------------------------------------------------------

SCHEDULES

     

1.01

   Borrowers   

1.02

   Guarantors   

1.03

   Immaterial Subsidiaries   

1.04

   Existing Letters of Credit   

2.01

   Commitments and Applicable Percentages   

4.01(a)

   Insurance Deliverables   

4.01(b)

   Securities Account Control Agreement Deliverables   

5.01

   Loan Parties Organizational Information   

5.05

   Supplement to Interim Financial Statements/Material Indebtedness   

5.06

   Litigation   

5.08(a)(1)

   Owned Real Estate   

5.08(a)(2)

   Leased Real Estate   

5.08(b)

   Existing Liens   

5.08(c)

   Existing Investments   

5.08(d)

   Existing Indebtedness   

5.09

   Environmental Matters   

5.10

   Insurance   

5.12

   ERISA Events   

5.13

   Subsidiaries; Equity Interests   

5.18

   Collective Bargaining Agreements   

5.21(a)

   DDAs   

5.21(b)

   Credit Card Arrangements   

5.21(c)

   Securities Accounts   

7.01

   Other Permitted Liens   

7.02

   Other Permitted Investments   

7.03

   Other Permitted Indebtedness   

10.02

   Administrative Agent’s Office; Certain Addresses for Notices   

 

vi



--------------------------------------------------------------------------------

EXHIBITS

 

   Form of A-1    Committed Loan Notice A-2    Conversion/Continuation Notice B
   Swing Line Loan Notice C-1    Committed Loan Note C-2    Swing Line Note D   
Compliance Certificate E    Assignment and Assumption F    Borrowing Base
Certificate G    Security Agreement H    Collateral Access Agreement I   
Joinder Agreement J    DDA Notification K    Credit Card Notification L   
Blocked Account Agreement M    General Notice

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of April 29, 2011, among BARNES & NOBLE, INC., a Delaware corporation (the “Lead
Borrower”), the Persons signatory hereto as borrowers and named on Schedule 1.01
hereto (collectively, together with the Lead Borrower and such other Persons as
may be joined as a borrower from time to time in accordance herewith, the
“Borrowers”), the Persons signatory hereto as guarantors and named on Schedule
1.02 hereto (collectively, together with such other Persons as may be joined as
a guarantor from time to time in accordance herewith, the “Guarantors”), each
lender from time to time party hereto (collectively, the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent, Collateral Agent and Swing Line Lender,
JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents, and SUNTRUST BANK and REGIONS BANK, as Co-Documentation
Agents.

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the LC
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accommodation Payment” as defined in Section 10.21(d).

“Account” means “accounts” as defined in the UCC, and also means, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit or charge card or
information contained on or for use with the card.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) the purchase of a
Controlling interest in the Equity Interests of any other Person, (b) a purchase
or other acquisition of all or substantially all of the assets or properties of
another Person or of any business unit or line of business of another Person
(other than acquisitions or openings of new stores in the ordinary course of
business), (c) any Material Store Acquisition or (d) any merger or consolidation
of such Person with any other Person or other transaction or series of
transactions resulting in the acquisition of all or substantially all of the
assets, or a Controlling interest in the Equity Interests, of any Person.

“Additional Tranche A Commitment Lender” shall have the meaning provided in
Section 2.15(c).

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of one percent (1.0%)) equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate. The
Adjusted LIBO Rate will be adjusted automatically as to all LIBO Borrowings then
outstanding as of the effective date of any change in the Statutory Reserve
Rate.

 

1



--------------------------------------------------------------------------------

“Adjustment Date” means the first day of each Fiscal Quarter of the Lead
Borrower commencing with July 30, 2011.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire for each
Lender in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments as of the Closing Date total $1,000,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“Applicable Commitment Fee Percentage” means the applicable percentage set forth
in the grid below determined on the Closing Date and, thereafter, on the first
Business Day of each Fiscal Quarter, in each case based upon the Tranche A
Average Usage or the Tranche A-1 Average Usage for the most recently completed
prior Fiscal Quarter:

 

Tranche A Commitments

 

Tranche A Average Usage

   Applicable Commitment
Fee Percentage  

Less than 50.0% of the Aggregate Commitments

     0.500 % 

Equal to or greater than 50.0% of the Aggregate Commitments

     0.375 % 

 

Tranche A-1 Commitments

 

Tranche A-1 Average Usage

   Applicable Commitment
Fee Percentage  

Less than 50.0% of the Aggregate Commitments

     0.500 % 

Equal to or greater than 50.0% of the Aggregate Commitments

     0.375 % 

“Applicable Margin” means, with respect to Tranche A Credit Extensions and
Tranche A-1 Credit Extensions, (a) from and after the Closing Date until the
first Adjustment Date, the Applicable Margin

 

2



--------------------------------------------------------------------------------

shall be set at the percentages set forth in Level II of the applicable pricing
grid below; and (b) from and after the first Adjustment Date (and each
subsequent Adjustment Date) until the next Adjustment Date, the Applicable
Margin shall be determined from the following applicable pricing grid based upon
the Average Daily Availability for the Fiscal Quarter ending the day immediately
preceding such starting Adjustment Date; provided, however, that notwithstanding
anything to the contrary set forth herein, upon the occurrence of an Event of
Default or the Termination Date, the Administrative Agent may, and at the
direction of the Required Lenders shall, immediately increase the Applicable
Margin to that set forth in Level I of the applicable pricing grid (even if the
Average Daily Availability requirements for a different Level have been met);
provided further if the information set forth in any Borrowing Base Certificate
or any other certificate provided by the Loan Parties that is applicable to the
calculation of the Applicable Margin otherwise proves to be false or incorrect
such that the Applicable Margin would have been higher than was otherwise in
effect during any period, without constituting a waiver of any Default arising
as a result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

Tranche A Credit Extensions

 

         

Applicable Margin

Level

  

Average Daily Availability

  

LIBO Rate Margin

  

Base Rate Margin

I

   < 33.33% of the Loan Cap    2.75%    1.75%

II

  

³ 33.3% of the Loan Cap but

< 66.6% of the Loan Cap

   2.50%    1.50%

III

   ³ 66.6% of the Loan Cap    2.25%    1.25%

Tranche A-1 Credit Extensions

 

         

Applicable Margin

Level

  

Average Daily Availability

  

LIBO Rate Margin

  

Base Rate Margin

I

   < 33.33% of the Loan Cap    4.25%    3.25%

II

  

³ 33.3% of the Loan Cap but

< 66.6% of the Loan Cap

   4.00%    3.00%

III

   ³ 66.6% of the Loan Cap    3.75%    2.75%

“Applicable Percentage” means the Tranche A Applicable Percentage or the Tranche
A-1 Applicable Percentage, as applicable.

“Applicable Rate” means, at any time of calculation, a per annum rate equal to
the Applicable Margin for Loans which are LIBO Rate Loans with respect to
Tranche A Credit Extensions.

 

3



--------------------------------------------------------------------------------

“Appraisal Percentage” means (a) with respect to the Tranche A Borrowing Base,
eighty-five percent (85.0%) and (b) with respect to the Tranche A-1 Borrowing
Base, seven and one-half percent (7.5%).

“Appraised Value” means with respect to Eligible Real Estate, the fair market
value of the Eligible Real Estate as set forth in the most recent appraisal of
the Eligible Real Estate as determined from time to time by an independent
appraiser engaged by the Administrative Agent (in the case of any appraisal
after the Closing Date, pursuant to Section 6.10(b) hereof), which appraisal
shall assume, among other things, a marketing time of not greater than twelve
(12) months (unless a longer period is otherwise agreed to by the Administrative
Agent and the Arrangers) or less than three (3) months.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger(s)” means, individually, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, Wells Fargo Capital Finance, LLC, and
SunTrust Robinson Humphrey, Inc., and collectively, all of them, in each case,
in their capacity as Joint Lead Arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means (i) the audited consolidated balance sheet
of the Lead Borrower and its Subsidiaries for the fiscal year ended April 30,
2010, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto and (ii) the audited financial
statements delivered to the Administrative Agent from time to time pursuant to
Section 6.01(a).

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the greater of (a) the sum of Tranche A Availability and
Tranche A-1 Availability and (b) zero.

“Availability Event” has the meaning provided in the definition of Trigger
Event.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments in full pursuant to Section 2.06, and (c) the date of
termination of the Commitment of each Lender to make Loans and of the obligation
of the LC Issuers to make LC Credit Extensions pursuant to Section 8.02.

 

4



--------------------------------------------------------------------------------

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Tranche A Borrowing Base or the Tranche A-1 Borrowing Base, or (d) to
reflect that a Default then exists. Without limiting the generality of the
foregoing, Availability Reserves may include, in the Administrative Agent’s
discretion, (but are not limited to) reserves based on: (i) rent; (ii) customs
duties, and other costs to release Inventory that is (A) included in the Tranche
A Borrowing Base and the Tranche A-1 Borrowing Base and (B) being imported into
the United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes which may have priority over the interests of the
Collateral Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Borrower, (v) Customer Credit Liabilities, (vi) warehousemen’s
or bailee’s charges and other Permitted Encumbrances which may have priority
over the interests of the Collateral Agent in the Collateral (other than
Excluded Assets), (vii) Cash Management Reserves, (viii) Bank Products Reserves,
and (ix) Seller Note Reserve.

“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the immediately preceding Fiscal Quarter.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Products” means any Swap Contracts provided to any Loan Party by a Lender
or any of its Affiliates.

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Adjusted LIBO Rate for an Interest Period of one
month, plus 1.0%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” has the meaning provided in Section 6.13(a)(iv).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, substantially in the form of Exhibit L hereto or
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
establishing Control (as defined in the Security Agreement) of such account by
the Collateral Agent and whereby the bank maintaining such account agrees,
during any Trigger Period, to comply only with the instructions originated by
the Collateral Agent without the further consent of any Loan Party.

 

5



--------------------------------------------------------------------------------

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“BNCB” means Barnes & Noble College Booksellers, LLC, a Delaware limited
liability company (successor to Barnes & Noble College Booksellers, Inc., a New
York corporation).

“BNCB Acquisition” means the Acquisition of all the outstanding Equity Interests
of BNCB by Lead Borrower from the Sellers pursuant to the terms of the BNCB
Acquisition Documents.

“BNCB Acquisition Documents” means the BNCB Purchase Agreement, the Seller Note,
the Senior Subordinated Seller Note and all related documents pertaining to the
BNCB Acquisition.

“BNCB Blocked Account” means any Blocked Account of any BNCB Loan Party which,
for the avoidance of doubt, shall not include any BNCB Trigger Period Accounts.

“BNCB Loan Parties” means BNCB and each Subsidiary thereof that is a Loan Party.

“BNCB Purchase Agreement” means that certain Stock Purchase Agreement dated
August 7, 2009 by and among the Sellers and Lead Borrower.

“BNCB Standstill Period” means the period during which (a) a Trigger Period has
occurred and is continuing, (b) the Borrowers have maintained Availability equal
to or greater than fifteen percent (15.0%) of the Loan Cap at all times and
(c) any BNCB Loan Party is engaged in Permitted Buy-Back Programs.

“BNCB Trigger Period” means, with respect to the BNCB Loan Parties, any portion
of a Trigger Period that is not a BNCB Standstill Period. For the avoidance of
doubt, the existence of a BNCB Trigger Period (other than as a result of an
Event of Default) shall not, in and of itself, impair the right of the Borrowers
to borrow Committed Loans in accordance with the terms and conditions hereof.

“BNCB Trigger Period Accounts” has the meaning specified in Section 6.13(e).

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means an amount equal to the sum of the Tranche A Borrowing
Base and the Tranche A-1 Borrowing Base.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base as provided for
hereunder from time to time), executed and certified as accurate and complete by
a Responsible Officer of the Lead Borrower which shall include appropriate
exhibits, schedules, supporting documentation, and additional reports as
reasonably requested by the Administrative Agent.

 

6



--------------------------------------------------------------------------------

“Business” means any and all business engaged in by any Loan Party or any
Subsidiary thereof on the date hereof and any other business reasonably related,
incidental or complimentary thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York, New York and, if such day relates to any LIBO Rate Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period, provided, however,
that Capital Expenditures for the Lead Borrower and its Subsidiaries shall not
include:

(i) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of the Lead Borrower or any of its Subsidiaries,

(ii) expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such proceeds are not
otherwise used or required to be used to prepay the Obligations or Cash
Collateralize the outstanding LC Obligations pursuant to the terms hereunder,

(iii) expenditures that are accounted for as capital expenditures of the Lead
Borrower or any Subsidiary that are actually paid for by other third party,
including tenant allowances under leases and other amounts paid by landlords,
and for which neither the Lead Borrower nor any Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period),

(iv) the book value of any asset owned by the Lead Borrower or any of its
Subsidiaries prior to or during such period to the extent that such book value
is included as a capital expenditure during such period as a result of the Lead
Borrower or such Subsidiary reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, and

(v) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, to the extent such proceeds are not otherwise used or
required to be used to prepay the Obligations or Cash Collateralize the
outstanding LC Obligations pursuant to the terms hereunder.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a consolidated balance sheet of such Person
under GAAP and the

 

7



--------------------------------------------------------------------------------

amount of which obligations shall be the capitalized amount thereof determined
in accordance with GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of, the
Collateral Agent (or as the Collateral Agent shall otherwise direct) and under
the sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or
Section 8.02(c).

“Cash Collateralize” means the delivery of cash or deposit account balances to
the Collateral Agent as security for the payment of the Secured Obligations and
pursuant to documentation in form and substance reasonably satisfactory to the
Collateral Agent, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate amount thereof, and (b) with respect to any Secured Obligations
under any Bank Product or Cash Management Services, such amount as may be agreed
between the Loan Party and Lender or Affiliate of a Lender party to such Swap
Contract constituting a Bank Product or to such Cash Management Services, as
applicable. “Cash Collateralization” and “Cash Collateral” have a correlative
meaning.

“Cash Equivalents” means Investments of the type referred to in Section 7.02(b)
and other similar short term and/or liquid Investments.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, and (d) credit cards, debit cards, payroll cards, store value cards
and purchasing cards and related processing services.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

 

8



--------------------------------------------------------------------------------

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than Leonard Riggio, his spouse, his lineal descendants, and trusts for
the exclusive benefit of any such individuals or the executor or administrator
of the estate or the legal representative of any of such individuals or any
entity controlled by them) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 40.0% or more of the Equity Interests of the Lead
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Lead Borrower on a fully-diluted basis (including taking
into account all such Equity Interests that such “person” or “group” has the
right to acquire pursuant to any option right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(c) any “change in control” or similar event as defined in any document
governing the Permitted Senior Debt or the Seller Note; or

(d) the Lead Borrower ceases to own, directly or indirectly, 100% of the Equity
Interests of any Loan Party, except where such failure is as a result of a
transaction expressly permitted by the Loan Documents.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Co-Documentation Agent” means each of the co-documentation agents identified on
the cover page of this Agreement.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit H hereto or such other form as agreed to by the Collateral Agent in its
Permitted Discretion and in each case otherwise reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) a landlord of Real Estate leased by any Loan
Party, in each case, including provisions pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens, if any, in the Collateral held by such

 

9



--------------------------------------------------------------------------------

Person or located on such Real Estate, and (iii) as to any landlord, provides
the Collateral Agent with access to the Collateral located in or on such Real
Estate and a reasonable time to sell and dispose of the Collateral from such
Real Estate.

“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties.

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, bankers’ acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by the Lead Borrower or any other Loan Party in the
ordinary course of business of such Person.

“Commitment” means any Tranche A Commitment or Tranche A-1 Commitment, as
applicable.

“Committed Borrowing” means any Tranche A Committed Borrowing or Tranche A-1
Committed Borrowing, as applicable.

“Committed Loan” means any Tranche A Committed Loan or Tranche A-1 Committed
Loan, as applicable.

“Committed Loan Notice” means a notice of a Tranche A Committed Borrowing or a
Tranche A-1 Committed Borrowing pursuant to Section 2.01(a) or (b),
respectively, which, if in writing, shall be substantially in the form of
Exhibit A-1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.13(c).

“Consent” means actual consent given by a Lender from whom such consent is
sought.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated Adjusted Fixed Charge Coverage Ratio” means, at any date of
determination for the purpose of determining whether a particular Restricted
Payment or prepayment of Indebtedness (each a “Subject Transaction”) may be
consummated pursuant to the terms of this Agreement, the ratio of
(a) Consolidated EBITDA for such period minus (i) Capital Expenditures (other
than in connection with Permitted Acquisitions) made during such period minus
(ii) the aggregate amount of Federal, state, local and foreign income taxes paid
in cash or required to be paid in cash during such period to (b) the sum of
(i) Debt Service Charges (other than prepayments of principal in the Subject
Transaction and, if the Subject Transaction is a prepayment of the Seller Note,
all other prior prepayments of the Seller Note) plus (ii) the aggregate amount
of all Restricted Payments made in cash (other than those made in the Subject
Transaction and, if the Subject Transaction is a repurchase of equity interests,
all repurchases related to such Subject Transaction that have previously been
made as part of a single stock repurchase plan approved by the board of
directors of the Lead Borrower, if any), in each case, of or by the Lead
Borrower and the other Loan Parties for the most recently completed Measurement
Period, all as determined on a consolidated basis in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and the other Loan Parties on a
consolidated basis for the most recently completed Measurement Period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes (net of any tax credits),
(iii) depreciation and amortization expense, (iv) other expenses or losses
reducing such Consolidated Net Income which do not represent a cash item in such
period (including LIFO reserves) or any future period and (v) expenses deducted
in such period resulting from the issuance of Equity Interests permitted
hereunder, provided that such expenses are and will be non-cash items in the
period when taken and in all later fiscal periods (in each case of or by the
Lead Borrower and the other Loan Parties for such Measurement Period), minus
(b) all non-cash gains increasing Consolidated Net Income (in each case of or by
the Lead Borrower and the other Loan Parties for such Measurement Period), all
as determined on a consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA for such period minus (i) Capital
Expenditures (other than in connection with Permitted Acquisitions) made during
such period minus (ii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash or required to be paid in cash during such period to
(b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments made in cash, in each case, of or by the Lead Borrower and
the other Loan Parties for the most recently completed Measurement Period, all
as determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations or Synthetic Lease Obligations that is treated as
interest in accordance with GAAP, in each case of or by the Lead Borrower and
the other Loan Parties for the most recently completed Measurement Period, all
as determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and the other Loan Parties for the most recently completed
Measurement Period, all as determined on a consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
(or extraordinary losses) for such Measurement Period, (b) the income (or loss)
of any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Subsidiary during such period,
(c) the income (or loss) of any Person during such Measurement Period and
accrued prior to the date it becomes a Loan Party or is merged into or
consolidated with a Loan Party or such Person’s assets are acquired by a Loan
Party, and (d) the income of any Loan Party to the extent that the declaration
or payment of dividends or similar distributions by that Loan Party of that
income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Loan Party, except
that the Lead Borrower’s equity in any net loss of any such Loan Party for such
Measurement Period shall be included in determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

11



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers and reported on the
Borrowers’ stock ledger. “Cost” may include freight charges inbound either to
the Borrowers’ distribution centers or by direct shipments to Stores in amounts
consistent with reporting on the Borrowers’ stock ledgers but shall not include
inventory capitalization costs or other non-purchase price charges (such as
freight charges outbound from the Borrowers’ distributions centers) used in the
Borrowers’ calculation of cost of goods sold.

“Co-Syndication Agent” means each of the co-syndication agents identified on the
cover page of this Agreement.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit card
issuer (including, but not limited to, Visa, MasterCard, American Express,
Discover and Pay Pal and such other issuers approved by the Administrative
Agent) to a Loan Party resulting from charges by a customer of a Loan Party on
credit cards issued by such issuer in connection with the sale of goods by a
Loan Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an LC
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender,
(ii) each Lender and/or its Affiliate in its capacity as a provider of any Bank
Products or Cash Management Services, (iii) each Agent, (iv) each LC Issuer,
(v) any other Person to whom Secured Obligations under this Agreement and other
Loan Documents are owing, and (vi) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Agents, (B) outside consultants for the Agents,
(C) appraisers, (D) commercial finance examiners, and (E) without duplication of
any amounts reimbursed pursuant to the foregoing subclauses (i) (A) – (D), all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Secured Obligations, (ii) in connection with
(A) the syndication of the credit facilities provided for herein, (B) the
administration and management of this Agreement and the other Loan Documents or
the preparation, negotiation, execution and delivery the Loan Documents or of
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(D) without duplication of any amounts reimbursed pursuant to the foregoing
subclause (ii)(C), any workout,

 

12



--------------------------------------------------------------------------------

restructuring or negotiations in respect of any Secured Obligations, and
(b) with respect to any LC Issuer, and its Affiliates, all reasonable
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (c) all reasonable out-of-pocket expenses incurred by the Credit
Parties who are not the Agents, an LC Issuer or any Affiliate of any of them,
after the occurrence and during the continuance of an Event of Default,
including, without limitation, in connection with any workout, restructuring or
negotiations in respect of the Secured Obligations, or enforcement or protection
of their rights or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws,
provided that such Credit Parties shall be entitled to reimbursement for no more
than one counsel representing all such Credit Parties (absent a conflict of
interest in which case the Credit Parties may engage and be reimbursed for
additional counsel).

“Customary BNCB Dispositions” has the meaning specified in Section 7.05(c).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding merchandise credits, gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the credit, certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding customer deposits of the Borrowers.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period, plus (b) principal payments, other than Permitted
Senior Seller Note Payments or Permitted Refinancings, made or required to be
made on account of Indebtedness (excluding the Obligations but including,
without limitation, Capital Lease Obligations) for such Measurement Period, in
each case determined on a consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
( 2.0%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (
2.0%) per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate for Letters of Credit, plus two percent (2.0%) per
annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in LC Obligations or participations in Swing
Line Loans required to be funded by it

 

13



--------------------------------------------------------------------------------

hereunder within two (2) Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy,
insolvency or similar proceeding; provided that receipt of financial or other
support from a Governmental Entity shall not, in and of itself, constitute or be
deemed to constitute insolvency under this clause (c).

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the LC Issuer has a good faith belief that such Lender has defaulted in
fulfilling its obligations under more than one other syndicated credit facility,
or (b) a Person that Controls such Lender has been deemed insolvent or become
the subject of a bankruptcy, insolvency or similar proceeding; provided, that
receipt of financial or other support from a Governmental Entity shall not, in
and of itself, constitute or be deemed to constitute insolvency under this
clause (b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
issuance and sale of any Equity Interests in another Person) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
For the avoidance of doubt, the termination of any Lease by a counterparty
pursuant to any right of termination (other than upon a default by any Loan
Party) under such Lease does not constitute a Disposition by any Loan Party.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one hundred twenty
(120) days after the Maturity Date; provided, however, that (i) only the portion
of such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Lead Borrower or any other Loan Party or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or any other Loan Party in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and (iii) if any class of Equity Interest of
such Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
the other Loan Parties may become obligated to pay upon maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

14



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $500,000,000.00; (c) an Approved Fund; (d) any Person to
whom a Credit Party assigns its rights and obligations under this Agreement as
part of an assignment and transfer of such Credit Party’s rights in and to a
material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Administrative Agent, the LC Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Lead
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries.

“Eligible Accounts Receivables” means Accounts arising from the sale of a
Borrower’s Inventory (other than those consisting of Credit Card Receivables) or
the rendition of services that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Account (i) has been earned by full performance and represents the bona fide
amounts due to a Borrower from an account debtor, and in each case originated in
the ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Tranche A Borrowing Base pursuant to any of
clauses (a) through (r) below. Without limiting the foregoing, to qualify as an
Eligible Accounts Receivable, an Account shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrowers to reduce the amount of such
Eligible Account Receivable. Any Accounts meeting the foregoing criteria shall
be deemed Eligible Accounts Receivables but only as long as such Account is not
included within any of the following categories, in which case such Account
shall not constitute an Eligible Account Receivable:

(a) Accounts that are not evidenced by an invoice;

(b) Accounts that have been outstanding for more than ninety (90) days from the
invoice date or more than sixty (60) days past the due date;

(c) Accounts due from any account debtor for which more than 50.0% of the
Accounts owing from such account debtor and its Affiliates are ineligible under
clause (b) above.

(d) Accounts with respect to which a Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent pursuant to the Security Documents and other Permitted
Encumbrances) or which are not subject to a first priority security interest in
favor of the Collateral Agent;

(e) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(f) Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
the Borrowers or are not payable in Dollars;

 

15



--------------------------------------------------------------------------------

(g) Accounts which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Accounts;

(h) Accounts which are owed by any Affiliate or any employee of a Loan Party;

(i) Accounts due from an account debtor which is the subject of any bankruptcy
or insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(j) Accounts due from any Governmental Authority other than (i) Accounts for
which all consents, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority required to be obtained, effected
or given in connection with the performance of such Account by the account
debtor or in connection with the enforcement of such Account by the Agent, in
each case, have been duly obtained, effected or given or are in full force and
effect and (ii) Eligible State University Accounts;

(k) Accounts (i) owing from any Person that is also a supplier to or creditor of
a Loan Party or any of its Subsidiaries unless such Person has waived any right
of setoff in a manner acceptable to the Administrative Agent, (ii) representing
any manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Loan Party or any of its Subsidiaries to discounts on
future purchase therefrom or (iii) representing a progress billing or retainage;

(l) Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

(m) Accounts arising out of sales to account debtors outside the United States
unless such Accounts are fully backed by an irrevocable letter of credit on
terms, and issued by a financial institution, acceptable to the Administrative
Agent in its Permitted Discretion;

(n) Accounts evidenced by a promissory note or other instrument;

(o) Accounts consisting of amounts due from vendors as rebates or allowances;

(p) Accounts which are in excess of the credit limit for such account debtor
established by the Loan Parties in the ordinary course of business and
consistent with past practices;

(q) Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business
without the consent of the Administrative Agent; or

(r) Accounts which the Administrative Agent determines in its Permitted
Discretion to be unacceptable for inclusion in the Tranche A Borrowing Base.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Tranche A Borrowing Base pursuant to any of
clauses (a)

 

16



--------------------------------------------------------------------------------

through (k) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Receivable, an Account shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Any Credit Card Receivables meeting the foregoing criteria shall be deemed
Eligible Credit Card Receivables but only as long as such Credit Card Receivable
is not included within any of the following categories, in which case such
Credit Card Receivable shall not constitute an Eligible Credit Card Receivable:

(a) Credit Card Receivables which do not constitute an “Account” (as defined in
the UCC);

(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

(c) Credit Card Receivables with respect to which a Borrower does not have good,
valid and marketable title, free and clear of any Lien (other than Liens granted
to the Collateral Agent pursuant to the Security Documents and other Permitted
Encumbrances);

(d) Credit Card Receivables that are not subject to a first priority security
interest in favor of the Collateral Agent (it being the intent that chargebacks
in the ordinary course by such processors shall not be deemed violative of this
clause);

(e) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback) by any Person;

(f) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;

(g) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy, insolvency or
similar proceedings;

(h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(i) Credit Card Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

(j) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or

(k) Credit Card Receivables which the Administrative Agent determines in its
Permitted Discretion to be uncertain of collection.

 

17



--------------------------------------------------------------------------------

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that, in
each case, complies with each of the representations and warranties expressly
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below. The following items of Inventory shall not be included in Eligible
Inventory:

(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(b) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person that is not a Loan Party;

(c) Inventory that is not located in the United States of America (excluding
territories or possessions of the United States);

(d) Inventory at a location that is owned or leased by a Borrower, except to the
extent that the Borrowers have furnished the Administrative Agent with (i) any
UCC financing statements or other documents that the Administrative Agent may
determine to be necessary to perfect its security interest in such Inventory at
such location, and (ii) with respect to any Material Storage Location, a
Collateral Access Agreement executed by the Person owning any such Material
Storage Location on terms reasonably acceptable to the Administrative Agent;

(e) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) that have been or are in the
process of being returned to the vendor, (iii) are obsolete or slow moving, or
custom items, work-in-process, raw materials, or that constitute spare parts,
promotional, marketing, packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) are not in compliance
with all standards imposed by any Governmental Authority having regulatory
authority over such Inventory, its use or sale, (vi) are bill and hold goods or
(vii) are in-transit;

(f) Inventory that is not subject to a perfected first-priority security
interest in favor of the Collateral Agent, subject in priority only to any
interest, title or lien of a landlord, lessor or other property owner under a
Lease or applicable Laws (provided that, for the avoidance of doubt, no
provisions with respect to the subordination of Liens or other landlord rights
in any Collateral Access Agreement shall be deemed to violate this clause (f));

(g) Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

(h) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(i) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(j) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party which has expired or has
been terminated or with respect to which any Borrower or any of its Subsidiaries
has received notice of a dispute in respect of any such agreement;

 

18



--------------------------------------------------------------------------------

(k) Inventory acquired in a Permitted Acquisition, unless and until the
Collateral Agent has completed or received (A) an appraisal of such Inventory
from appraisers satisfactory to the Collateral Agent, establishes an advance
rate and Inventory Reserves (if applicable) therefor, and otherwise agrees that
such Inventory shall be deemed Eligible Inventory, and (B) such other due
diligence as the Agents may require, all of the results of the foregoing to be
reasonably satisfactory to the Agents;

(l) Inventory subject to any lease, rental agreement or similar arrangement with
any Person who is not a Loan Party or any such Inventory that is unreturned at
the end of such lease or rental period; or

(m) Inventory which the Administrative Agent determines in its Permitted
Discretion to be unacceptable for inclusion in the Borrowing Base.

“Eligible Real Estate” means Real Estate which satisfies all of the following
conditions:

(a) such Real Estate is located in the continental United States;

(b) a Borrower owns such Real Estate in fee simple absolute;

(c) the Administrative Agent shall have received evidence that all actions have
been taken for which the Administrative Agent shall have notified the Lead
Borrower that the Administrative Agent has reasonably deemed necessary in order
to create a valid first priority Lien (subject in priority only to (i) Permitted
Encumbrances set forth in Sections 7.01(a), (c), (d) and (h), provided, that,
with respect to Liens for Taxes being contested in compliance with Section 6.04
and Permitted Encumbrances set forth in Section 7.01(d), such Liens are insured
over by the applicable Title Policy and (ii) such other Lien (other than any
Lien securing Indebtedness for borrowed money or other funded debt) as may be
approved by the Collateral Agent in its Permitted Discretion) in such Real
Estate;

(d) the Real Estate or any portion thereof (the loss of which shall have, in the
Permitted Discretion of the Collateral Agent, a material impact on the use,
operation or value of the “Property” (as defined in the applicable Mortgage))
shall not have been damaged or taken through condemnation (which term shall
include any damage or taking by any Governmental Authority, quasi-governmental
authority, any Person having the power of condemnation, or any transfer by
private sale in lieu thereof), either temporarily or permanently;

(e) the Administrative Agent shall have received an appraisal of such Real
Estate complying with the requirements of FIRREA by a third party appraiser
engaged by the Administrative Agent and otherwise in form and substance
reasonably satisfactory to the Administrative Agent; and

(f) all Real Estate Eligibility Requirements with respect to such Real Estate
shall have been satisfied in the Administrative Agent’s Permitted Discretion.

“Eligible State University Accounts” means Accounts that otherwise satisfy the
eligibility requirements of “Eligible Accounts Receivable” and that are owing
from colleges or universities that are agencies or political subdivisions of
state or local Governmental Authorities and that arise in the ordinary course of
business of the Borrowers from management agreements, textbook or course pack
sales, trade or general merchandise sales, guarantees of payments due from
students or otherwise.

 

19



--------------------------------------------------------------------------------

“Environmental Assessment” has the meaning specified in the definition of Real
Estate Eligibility Requirements.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any hazardous materials into the environment, including those related
to hazardous substances or hazardous wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or membership or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or membership or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such membership
or other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification to a Loan Party that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

 

20



--------------------------------------------------------------------------------

“Excluded Assets” has the meaning given to such term in the Security Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Loan Party is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Lead Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 30, 2009 among the Lead Borrower, certain other borrowers party
thereto, Bank of America, N.A., as agent, the other agents party thereto and a
syndicate of lenders.

“Existing Letters of Credit” means the letters of credit described on Schedule
1.04 hereto.

“Facility Guaranty” means any Guarantee made by the Guarantors in favor of the
Credit Parties, including as set forth in Article XI hereto or in any guaranty
agreement in form reasonably satisfactory to the Administrative Agent.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the (i) Fee Letter dated March 25, 2011, between the Lead
Borrower and Bank of America and (ii) each other similar fee letter relating to
the credit facilities provided hereunder between the Lead Borrower and any other
Lead Lender.

“FIRREA Documents” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

“Fiscal Month” means any fiscal month of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.

 

21



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday that is closest to the last day of April of any calendar year.

“Flood Zone Certification” has the meaning specified in the definition of Real
Estate Eligibility Requirements.

“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender and each LC Issuer, if such Person is
organized under the laws of a jurisdiction other than that in which the Lead
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
political subdivision outside of the United States.

“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fully Satisfied” means (a) with respect to any Secured Obligations or
Obligations, as applicable, the full cash payment thereof, including all
principal, interest and fees with respect thereto and any interest, fees and
other charges accruing during a proceeding under any Debtor Relief Law (whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), but shall not include any roll up of any Secured Obligations or
Obligations in any debtor in possession financing during any such proceeding;
and (b) with respect to LC Obligations, Other Liabilities or Obligations that
are inchoate or contingent in nature, the Cash Collateralization thereof (or
delivery of a standby letter of credit acceptable to the applicable Credit Party
in its discretion, in the amount of required Cash Collateral). No Loans shall be
deemed to have been Fully Satisfied until all Commitments related to such Loans
have expired or been terminated.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or

 

22



--------------------------------------------------------------------------------

indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien), but excluding in all
cases endorsements for collection or deposit in the ordinary course of business.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantor” means each wholly-owned Subsidiary of the Lead Borrower (other than
any Borrower, any CFC or any Immaterial Subsidiary) and each other Subsidiary of
the Lead Borrower that is not a Borrower and that is required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means each Foreign Subsidiary and each other Subsidiary
of the Lead Borrower that has, in accordance with Section 6.02(a) hereof, been
designated by the Lead Borrower in its certificate to the Administrative Agent
as an “Immaterial Subsidiary” for purposes of this Agreement and the other Loan
Documents, provided that (a) for purposes of this Agreement, at no time shall
(i) the total assets of all Immaterial Subsidiaries, as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or Section 6.01(b) hereof, equal or exceed five
percent (5.0%) of the Consolidated total assets of the Lead Borrower and its
Subsidiaries, or (ii) any Immaterial Subsidiary own any assets included in the
Borrowing Base, or (iii) the gross revenues of all Immaterial Subsidiaries for
any Measurement Period equal or exceed five percent (5.0%) of the Consolidated
gross revenues of the Lead Borrower and its Subsidiaries for such Measurement
Period, in each case as determined in accordance with GAAP, and (b) no
Subsidiary that has been designated or otherwise constitutes an “Immaterial
Subsidiary” may be re-designated a “Subsidiary” or be treated under the Loan
Documents as a Loan Party without the written approval of the Administrative
Agent which approval will not be unreasonably withheld. As of the Closing Date,
the Subsidiaries specified on Schedule 1.03 hereto are the only Subsidiaries
designated by the Lead Borrower as Immaterial Subsidiaries for purposes of this
Agreement and the other Loan Documents.

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).

“Increased Tranche A Commitment Lender” shall have the meaning provide in
Section 2.15(b).

 

23



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and corporate and
purchasing card obligations in the ordinary course of business and, in each
case, paid in accordance with the payment terms thereof and otherwise not past
due for more than 90 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) (i) all Disqualified Stock and (ii) subject to the penultimate sentence of
the definition of Disqualified Stock, all other obligations of such Person to
purchase, redeem, retire, defease or otherwise make any cash payment, in each
case under this clause (ii), on or prior to the date that is one hundred twenty
(120) days after the Maturity Date, in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued

 

24



--------------------------------------------------------------------------------

thereon throughout the world; copyrights and copyright applications; (including
copyrights for computer programs) and all tangible and intangible property
embodying the copyrights, unpatented inventions (whether or not patentable);
patents and patent applications; industrial design applications and registered
industrial designs; license agreements related to any of the foregoing and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; all other intellectual property; and
all common law and other rights throughout the world in and to all of the
foregoing.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1) week or one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Lead Borrower in its Committed
Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) week, and if any Interest Period applicable
to a LIBO Borrowing would be for a shorter period, such Interest Period shall
not be available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means (a) with respect to the Lead Borrower, a
determination by management or the Audit Committee of the Board of Directors of
the Lead Borrower or by the Lead Borrower’s Public Accountants that (i) a
material weakness in internal controls over financial reporting, as described in
PCAOB Auditing Standard No. 5, exists in the Lead Borrower’s internal control
over financial reporting, or (ii) a member of the senior management of the Lead
Borrower has committed a material act of fraud, and (b) with respect to the any
Subsidiary of the Lead Borrower, a determination by management or the Audit
Committee of the Board of Directors of the Lead Borrower or by the Lead
Borrower’s Public Accountants that (i) a material weakness in internal controls
over financial reporting, as described in PCAOB Auditing Standard No. 5, exists
in the such Subsidiary’s internal control over financial reporting, or (ii) a
member of the senior management of such Subsidiary has committed an act of
fraud, in either case under this clause (b) that could reasonably be expected to
result in an Material

 

25



--------------------------------------------------------------------------------

Adverse Effect; provided, that, for the avoidance of doubt in the case of clause
(b)(i) with respect to BNCB, until August 1, 2011, a determination by management
or the audit committee of the Lead Borrower’s Board of Directors or by the Lead
Borrower’s Public Accountants of the existence of a material weakness due to a
deficiency in the design or operation of BNCB’s internal controls over financial
reporting, as described in PCAOB Auditing Standard No. 5, shall not be
considered to result in a Material Adverse Effect so long as (i) such
determination is made solely with respect to the internal controls of BNCB as a
wholly-owned subsidiary of the Lead Borrower immediately after giving effect to
the BNCB Acquisition, (ii) the failure to rectify such weakness shall not have
resulted in a violation of applicable securities or other Laws and (iii) such
weakness does not result in any material misstatement of the Lead Borrower’s
consolidated interim or audited financial statements.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Administrative Agent’s Permitted Discretion, include (but
are not limited to) reserves based on:

(a) obsolescence;

(b) seasonality;

(c) Shrink;

(d) imbalance;

(e) change in Inventory character;

(f) change in Inventory composition;

(g) change in Inventory mix;

(h) mark-downs (both permanent and point of sale);

(i) retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events;

(j) reasonably anticipated changes in appraised value of Inventory between
appraisals; and

(k) Out-of-date and/or expired Inventory.

 

26



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) any Acquisition; provided, however,
that any amount payable by a vendor to any Loan Party with respect to the return
of inventory or supplies by such Loan Party to such vendor in the ordinary
course of business shall not constitute an “Investment” hereunder so long as
(i) such amount has not been outstanding for more than 150 days and (ii) such
inventory is not then included in the Borrowing Base. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and any Borrower or in favor the LC Issuer and relating to
any such Letter of Credit.

“Joinder Agreement” means an agreement, substantially in the form of Exhibit I
hereto and otherwise in form satisfactory to the Administrative Agent pursuant
to which, among other things, a Person becomes a party to, and bound by the
terms of, this Agreement and/or the other Loan Documents in the same capacity
and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.

“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“LC Advance” means, with respect to each Tranche A Lender, such Lender’s funding
of its participation in any LC Borrowing in accordance with its Tranche A
Applicable Percentage.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Tranche A Committed Borrowing.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Issuer” means (a) Bank of America, JPMorgan Chase Bank, N.A., and Wells
Fargo Bank, National Association, each in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion and, so long as no Event of Default has occurred and is continuing,
consented to by the Lead Borrower), and (b) with respect to the Existing Letters
of Credit and until such Existing Letters

 

27



--------------------------------------------------------------------------------

of Credit expire or are returned undrawn, Bank of America. The LC Issuer may, in
its discretion and with the consent of the Lead Borrower which shall not be
unreasonably withheld, arrange for one or more Letters of Credit to be issued by
Affiliates of the LC Issuer, in which case the term “LC Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Obligations” mean, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all LC Borrowings. For purposes
of computing the amounts available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Lender” means each of Bank of America, JPMorgan Chase Bank, N.A., and
Wells Fargo Bank, National Association.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Party” shall have the meaning specified in Section 3.01(c).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit and bankers’ acceptances.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable LC Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Tranche A Aggregate
Commitments. A permanent reduction of the Tranche A Aggregate Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Tranche A Aggregate Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s option,
less than) the Tranche A Aggregate Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

28



--------------------------------------------------------------------------------

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent and the Arrangers, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Tranche A Loan or a Tranche A-1 Committed Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, an amount equal to the sum of
the Tranche A Loan Cap and Tranche A-1 Loan Cap.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, all Borrowing Base Certificates, the Blocked Account Agreements, the
DDA Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.

“Loan Party” means the Borrowers and each Guarantor.

 

29



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of any Loan Party or the
Lead Borrower and the other Loan Parties taken as a whole; (b) impairment of the
ability of any Loan Party to perform its material obligations under any material
Loan Document to which it is a party; or (c) a material impairment of the rights
and remedies of the Agent or the Lenders under any material Loan Document or a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, (a) each contract,
security, instrument or agreement which such Person has reported or is required
to report as a “Material Contract” under and in accordance with Item 601(b)(10)
of Regulation S-K and/or Regulation S-B of the Securities Act and (b) each
vendor or customer contract, security agreement or instrument the breach or
termination of which would have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $35,000,000. Without
limitation of the foregoing, the obligations under the Seller Note, as amended
and in effect on the Closing Date, and any Permitted Senior Debt shall be deemed
Material Indebtedness. For purposes of determining the amount of Material
Indebtedness at any time, the amount of the obligations in respect of any Swap
Contract at such time shall be calculated at the Swap Termination Value thereof.

“Material Storage Location” means (a) the warehouse leased by the Lead Borrower
in Monroe, New Jersey, or Reno, Nevada, (b) the warehouse leased by Sterling
Publishing Co., Inc., at 48 Saw Mill Pond Road, Edison, New Jersey or 30 Saw
Mill Pond Road, Edison, New Jersey, or (c) any replacement for such facilities
or any other warehouse or other storage space leased by any Loan Party for the
storage of similar amounts of Inventory as are or are anticipated to be stored
at any of the locations described in clauses (a) and (b) of this definition as
of the Closing Date.

“Material Store Acquisition” means (a) with respect to the Lead Borrower and the
other Loan Parties (other than BNCB and the other BNCB Loan Parties), the
acquisition in a single transaction or series of related transactions of stores,
store leases and or inventory at store locations (other than acquisitions or
openings of new stores in the ordinary course of business) for consideration in
excess of (i) $5,000,000 for any such single or series of related transactions
or (ii) $20,000,000 in the aggregate for any Fiscal Year and (b) with respect to
BNCB and the other BNCB Loan Parties, the acquisition of more than 50 bookstore
contracts or leases in a single transaction or series of related transactions,
either through assumption or replacement of existing contracts or leases between
third parties and the applicable college, university or other educational
institution.

“Maturity Date” means April 29, 2016.

“Maximum DDA Balance” means, with respect to each DDA, an amount equal to
(a) $1,000 times (b) the aggregate number of Stores that maintain deposits in
such DDA.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

30



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Lead Borrower for which
financial statements have or should have been delivered in accordance with
Section 6.01.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each fee mortgage or deed of trust, security agreement and
assignment by a Loan Party owning the Real Estate encumbered thereby in favor of
the Collateral Agent in form and substance acceptable to the Collateral Agent in
its Permitted Discretion.

“Mortgage Related Document” means each Title Policy, Survey, Environmental
Assessment, Flood Zone Certification and FIRREA Documents related to each parcel
of Real Estate subject to a Mortgage and all related certifications, evidences
of permits and licenses and other documents and certifications reasonably
requested by the Administrative Agent in connection with establishing,
maintaining and protecting such Real Estate and the Administrative Agent’s
interest therein and lien thereon.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Orderly Liquidation Value” means the appraised orderly liquidation value of
the Borrowers’ Inventory, net of costs and expenses to be incurred in connection
with any such liquidation, which value is expressed as a percentage of Cost of
the Borrowers’ Inventory as set forth in the Borrowers’ inventory stock ledger,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by the Administrative Agent.

“Net Proceeds” means (a) with respect to any Prepayment Event described in
clause (a) or (b) of the definition thereof, the excess, if any, of (i) the sum
of cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party in connection with such transaction (including,
without limitation, appraisals, and brokerage, legal, title and recording or
transfer tax expenses and commissions) paid by any Loan Party to third parties
(other than Affiliates)), (C) commercially reasonable amounts provided as a
funded reserve against any liabilities under any indemnification obligations or
purchase price adjustments associated with such Dispositions, and (D) if no
Trigger Period shall then be in effect, all federal, state, provincial, foreign
and local taxes required to be accrued as a liability under GAAP, and (b) with
respect to the sale or issuance of any Equity Interest by any Loan Party, or the
incurrence or issuance of any Indebtedness by any Loan Party, the excess of
(i) the sum of the cash and cash equivalents received in connection with such
transaction over (ii) the sum of (x) the underwriting discounts and commissions,
and other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party in connection therewith and (y) all distributions and other payments
required to be made to minority interest holders in such Person as a result of
such sale.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

31



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees, costs and expenses
are allowed claims in such proceeding; provided, however, for the avoidance of
doubt, “Obligations” shall not include “Other Liabilities”.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Liabilities” means any obligation of any Loan Party (a) arising under any
document or agreement relating to or (b) on account of (i) any Cash Management
Services and/or (ii) any Bank Product.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to (A) any LC Credit Extension occurring on such
date and (B) any other changes in the aggregate amount of the LC Obligations as
of such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Overadvance” means a Tranche A Credit Extension to the extent that, immediately
after its having been made, Availability (as defined without regard to clause
(b) of the definition thereof) is less than the Required Availability Amount.

 

32



--------------------------------------------------------------------------------

“Overall Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the LC Issuers to
make LC Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Overall Applicable Percentage
of each Lender shall be determined based on the Overall Applicable Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Overall Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” shall have the meaning provided in Section 4.01(i).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding three plan years.

“Perfection Certificate means that certain Perfection Certificate, dated as of
September 30, 2009, made by the Lead Borrower to the Collateral Agent.

“Permitted Acquisition” means an Acquisition (i) in which all of the following
conditions are satisfied:

(a) no Default then exists or would arise from the consummation of such
Acquisition;

(b) (i) such Acquisition is not hostile and (ii) any assets acquired shall be
utilized in, and if the Acquisition involves a merger, consolidation or stock
acquisition, the Person which is the subject of such Acquisition shall be
engaged in, a business substantially the same as one or more line or lines of
Business;

(c) the Lead Borrower shall have furnished the Administrative Agent with thirty
(30) days’ prior written notice (or such shorter period as the Administrative
Agent may agree in its reasonable discretion) of each such intended Acquisition;
provided, however, that this clause (c) shall not apply to Acquisitions for
aggregate consideration (whether in cash, tangible property, notes or other
property) of to up to $5 million in any Fiscal Year and $20 million in the
aggregate (exclusive of any amounts constituting customary earn-outs or similar
contingent payments) commencing on the date hereof;

(d) with respect to any such Acquisition (in a single or series of related
transactions) involving aggregate consideration (whether in cash, tangible
property, notes or other property) in

 

33



--------------------------------------------------------------------------------

excess of $25,000,000 individually, the Lead Borrower promptly (and in any
event, no less than five (5) Business Days prior to the consummation of such
Acquisition or such shorter period as may otherwise be agreed by the
Administrative Agent in its reasonable discretion) shall furnish to the
Administrative Agent such documentation, if any, that the Administrative Agent
may reasonably request, which may include a current draft of the documents,
agreements and instruments contemplated to be executed in connection therewith
(and final copies thereof as and when executed), a summary of any due diligence
undertaken by the Loan Parties in connection with such Acquisition in the form
prepared by the Loan Parties for their internal purposes;

(e) Projected Excess Availability and Pro Forma Excess Availability as of the
date of consummation of such Acquisition will be equal to or greater than thirty
percent (30.0%) of the Loan Cap and the Lead Borrower shall have delivered
written certification as to satisfaction, and a reasonably detailed calculation,
of such requirement five (5) Business Days (or such shorter period as the
Administrative Agent may agree to in its reasonable discretion) prior to the
date of such Acquisition; provided, however, that this clause (e) shall not
apply to Acquisitions for aggregate consideration (whether in cash, tangible
property, notes or other property) of to up to $5 million in any Fiscal Year and
$20 million in the aggregate (exclusive of any amounts constituting customary
earn-outs or similar contingent payments) commencing on the date hereof; and

(f) the aggregate consideration (whether in cash, tangible property, notes or
other property) for such Acquisition when aggregated with the aggregate
consideration (whether in cash, tangible property, notes or other property) of
all other Permitted Acquisitions under this clause (i) shall not exceed
$300,000,000;

OR

(ii) in which all of the following conditions are satisfied:

(a) no Default then exists or would arise from the consummation of such
Acquisition;

(b) such Acquisition is not hostile;

(c) the Lead Borrower shall have furnished the Administrative Agent with thirty
(30) days’ prior written notice (or such shorter period as the Administrative
Agent may agree in its reasonable discretion) of each such intended Acquisition;

(d) with respect to any such Acquisition (in a single or series of related
transactions) involving aggregate consideration (whether in cash, tangible
property, notes or other property) in excess of $25,000,000 individually, the
Lead Borrower promptly (and in any event, no less than five (5) Business Days
prior to the consummation of such Acquisition or such shorter period as may
otherwise be agreed by the Administrative Agent in its reasonable discretion)
shall furnish to the Administrative Agent such documentation, if any, that the
Administrative Agent may reasonably request, which may include a current draft
of the documents, agreements and instruments contemplated to be executed in
connection therewith (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Parties in connection with such
Acquisition in the form prepared by the Loan Parties for their internal
purposes;

 

34



--------------------------------------------------------------------------------

(e) any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business substantially the same as one
or more line or lines of Business; and

(f) (i) Projected Excess Availability and Pro Forma Excess Availability as of
the date of consummation of such Acquisition will be equal to or greater than
twenty percent (20.0%) of the Loan Cap, (ii) the Consolidated Fixed Charge
Coverage Ratio, on a pro-forma basis for the Measurement Period immediately
prior to such Acquisition, will be equal to or greater than 1.0 to 1.0 and
(iii) the Lead Borrower shall have delivered written certification as to
satisfaction, and a reasonably detailed calculation, of items (i) and (ii) above
five (5) Business Days (or such shorter period not less than two (2) Business
Days prior to such Acquisition as the Administrative Agent may agree to in its
reasonable discretion) prior to the date of such Acquisition.

“Permitted Buy-Back Programs” means seasonal buy-back programs of college text
books in accordance with leases, contracts or other instruments or agreements
governing its Stores and otherwise in accordance with customary business
practices in the college bookselling industry.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment, determined in a manner
consistent with its credit procedures for asset-based lending transactions in
the retail industry and otherwise in similar circumstances.

“Permitted Disposition” has the meaning specified in Section 7.05.

“Permitted Encumbrances” has the meaning specified in Section 7.01.

“Permitted Indebtedness” has the meaning specified in Section 7.03.

“Permitted Investments” has the meaning specified in Section 7.02.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion (unless the Tranche A Required Lenders direct the
Administrative Agent not to make or to discontinue making Overadvances), which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

(c) Is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5.0%) of the Loan Cap at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Tranche A Required
Lenders otherwise agree.

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances”

 

35



--------------------------------------------------------------------------------

shall not reduce the amount of Permitted Overadvances allowed hereunder, and
further provided that in no event shall the Administrative Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Tranche
A Credit Extensions would exceed the Tranche A Aggregate Commitments (as in
effect prior to any termination of the Tranche A Commitments pursuant to
Section 2.06 hereof).

“Permitted Real Estate Liens” means with respect to any Eligible Real Estate
encumbered by a Mortgage in favor of the Collateral Agent, collectively,
Permitted Encumbrances and, the Liens referred to in Schedule B of the Title
Policy insuring the Collateral Agent’s interest under such Mortgage.

“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, renewal or extension of such Indebtedness, so long as
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) such extension, renewal
or replacement shall not result in an earlier maturity date or decreased
weighted average life of such Indebtedness, (iii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Credit Parties than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and (iv) the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate for comparative transactions of such nature.

“Permitted Self-Insurance Program” means a self-insurance program of the Lead
Borrower and the other Loan Parties (a)(i) that is administered through Chelsea
Insurance Company Ltd., a wholly-owned Subsidiary of the Lead Borrower,
(ii) that is permitted under applicable Laws, (iii) of an amount and type
customarily carried by Persons engaged in the same or similar business and
operating in the same or similar locations, (iv) with respect to which the Lead
Borrower has provided the Administrative Agent notice of activation of such
program at least 30 days prior to such program becoming effective, and (v) that
otherwise satisfies the requirements set forth in Section 6.07; provided,
however, that no self-insurance program may directly insure all or any portion
of the Collateral unless (x) such self-insurance program satisfies the foregoing
requirements and (y) the Collateral Agent (in consultation with the Arrangers)
consents in writing (such consent not to be unreasonably withheld or delayed) to
the form and substance of such self-insurance program; and (b) with respect to
worker’s compensation that is permitted under applicable Laws and of an amount
and type customarily carried by Persons engaged in the same or similar business
and operating in the same or similar locations.

“Permitted Senior Debt” means Indebtedness of any Loan Party, in any aggregate
principal amount of up to $750,000,000, all pursuant to an indenture and
guaranty agreements, as applicable, and on terms and conditions reasonably
acceptable to the Administrative Agent, the majority of the Arrangers and the
Required Lenders, such terms and conditions to include, but not be limited to
the following:

(a) no portion of the principal of such Indebtedness shall be required to be
paid, whether by stated maturity, mandatory or scheduled prepayment or
redemption or otherwise, prior to the date that is 180 days after the Maturity
Date, other than in the event of (i) a default under such Indebtedness, (ii) a
change of control of the Lead Borrower or (iii) certain asset sales in each
case, subject to the standstill and the lien subordination provisions described
in clause (d) below;

 

36



--------------------------------------------------------------------------------

(b) such Indebtedness may be secured by a first priority Lien on Excluded Assets
only and a second priority Lien on any Collateral (provided the Administrative
Agent for the benefit of the Credit Parties is granted a second priority Lien on
all Excluded Assets securing such Indebtedness);

(c) the documents, instruments and other agreements pursuant to which such
Indebtedness shall be issued or outstanding shall not be more restrictive than
those contained in this Agreement or the other Loan Documents taken as a whole
or conflict with or violate the covenants or otherwise create Defaults under
this Agreement or the other Loan Documents; and

(d) such Indebtedness shall be subject to an intercreditor agreement acceptable
to the Administrative Agent, the majority of the Arrangers and the Required
Lenders addressing, among other things, (A) the priority of the Liens securing
the Collateral and Excluded Assets and the payment of proceeds therefrom, (B) a
standstill by the holders of such Indebtedness as to remedies against the
Collateral, (C) waivers by the holders of such Indebtedness of rights to contest
validity or priority of Liens of the Administrative Agent or the Lenders or
object to dispositions of Collateral (including an affirmative agreement by such
holders to release Liens of such holders in the event of a disposition of
Collateral approved by the Administrative Agent), (D) waiver of rights to object
to the use of cash collateral or sale of Collateral, and restrictions on certain
claims and actions, in any proceeding under any Debtor Relief Laws by the
holders of such Indebtedness, and (E) restrictions on amendments to, or
consents, waivers or other modifications with respect to, the documents
evidencing such Indebtedness.

“Permitted Senior Seller Note Payments” means any payment or prepayment of the
principal amount of the Senior Subordinated Seller Note permitted (a) pursuant
to the terms thereof (including terms of subordination) as in effect on the
Closing Date and (b) under Section 7.07.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prepayment Event” means:

(a) Any Disposition of any Inventory, Accounts or Mortgaged Property of a Loan
Party, other than (i) sales of Inventory in the ordinary course of business and
(ii) so long as no Trigger Period exists, a Disposition (or series of related
dispositions) of Inventory, Accounts or Mortgaged Property resulting in Net
Proceeds of $15,000,000 or less;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Mortgaged Real
Estate of a Loan Party, unless (i) the proceeds therefrom are required to be
paid to the holder of a Lien on such property or asset having priority over the
Lien of the Collateral Agent; or (ii) other than during a Trigger Period, the
proceeds therefrom are utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received
within 270 days of the occurrence of the damage to or loss of the assets being
repaired or replaced; or

 

37



--------------------------------------------------------------------------------

(c) The issuance by a Loan Party other than the Lead Borrower of any Equity
Interests, other than any such issuance of Equity Interests (i) to a Loan Party,
(ii) as consideration for a Permitted Acquisition or (iii) as a compensatory
issuance or in connection with any employee retention program, plan or agreement
to any employee, director, or consultant (including under any option plan), in
each case under this clause (iii), in the ordinary course of business.

“Pro Forma Excess Availability” means, for any date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated as the beginning of such Twelve
Month Period.

“Pro Rata” means (a) with respect to any Tranche A Lender, a percentage
(expressed as a decimal, rounded to the ninth decimal place) determined
(i) while the Tranche A Aggregate Commitments are outstanding, by dividing the
amount of such Tranche A Lender’s Tranche A Commitment by the amount of the
Tranche A Aggregate Commitments; and (ii) at any other time, by dividing the
Outstanding Amount of such Tranche A Lender’s Tranche A Loans and LC Obligations
by the aggregate Outstanding Amount of all Tranche A Loans and LC Obligations
and (b) with respect to any Tranche A-1 Lender, a percentage (expressed as a
decimal, rounded to the ninth decimal place) determined (i) while the Tranche
A-1 Aggregate Commitments are outstanding, by dividing the amount of such
Tranche A-1 Lender’s Tranche A-1 Commitment by the amount of the Tranche A-1
Aggregate Commitments and (ii) at any other time, by dividing the Outstanding
Amount of such Tranche A-1 Lender’s Tranche A-1 Committed Loans by the aggregate
Outstanding Amount of all Tranche A-1 Committed Loans.

“Projected Excess Availability” means, for any date of calculation, the
projected average Availability for each Fiscal Month during the Twelve Month
Period immediately following such date of calculation.

“Public Lender” has the meaning specified in Section 6.02.

“Real Estate” means (i) all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party, including all easements, rights-of-way, and similar rights of a Loan
Party or in favor of a Loan Party relating thereto and all leases, tenancies,
and occupancies thereof and (ii) all Leases.

“Real Estate Eligibility Requirements” means, collectively, each of the
following:

(a) the applicable Borrower has executed and delivered to the Collateral Agent a
Mortgage with respect to any Real Estate intended, by such Borrower, to be
included in Eligible Real Estate;

(b) such Real Estate is vacant land or used by a Borrower or a lessee or
licensee of a Borrower for offices, as a Store or distribution center or for
other purposes not prohibited by this Agreement or the other Loan Documents;

(c) as to any particular property, the applicable Borrower is in compliance in
all material respects with the representations, warranties and covenants set
forth in the Mortgage relating to such Real Estate;

(d) the Collateral Agent shall have received fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies (or marked-up
title insurance commitments having

 

38



--------------------------------------------------------------------------------

the effect of a policy of title insurance) (the “Title Policies”) in form and
substance, with the endorsements reasonably required by the Collateral Agent (to
the extent available at commercially reasonable rates) and in amounts reasonably
acceptable to the Collateral Agent, issued by First American Title Insurance
Company, Fidelity Title Insurance Company or other title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgages to be valid first
priority Liens on the property described therein, subject in priority only to
Permitted Encumbrances set forth in Sections 7.01(a), (c) and (h), provided that
with respect to any Liens for Taxes being contested in compliance with
Section 6.04, such Liens are insured over by the applicable Title Policy and
such other Liens as may be approved by the Collateral Agent in its Permitted
Discretion;

(e) the Collateral Agent shall have received: (i) American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Collateral Agent and the issuer of the Title Policies in a manner reasonably
satisfactory to the Collateral Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Collateral Agent, showing all buildings
and other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects that are Permitted
Encumbrances listed in Section 7.01(h) or are reasonably acceptable to the
Collateral Agent, or (ii) survey coverage either in the form of deleting or
endorsing over a survey exception and by providing survey endorsements in form
reasonably acceptable to the Collateral Agent (in either case, such surveys or
evidence of deletion of or endorsement over being referred to herein as the
“Surveys”);

(f) with respect to any Real Estate intended by any Borrower to be included in
Eligible Real Estate, the Collateral Agent shall have received a Phase I
Environmental Site Assessment in accordance with ASTM Standard E1527-05, in form
and substance reasonably satisfactory to the Collateral Agent, from
Environmental Resources Management or another environmental consulting firm
reasonably acceptable to the Collateral Agent (each an “Environmental
Assessment”), for such Real Estate to be included in Eligible Real Estate, the
Collateral Agent may, upon the receipt of an Environmental Assessment, require
the delivery of further environmental assessments or reports to the extent such
further assessments or reports are recommended in the Environmental Assessment;

(g) Borrower shall have delivered to the Collateral Agent (i) evidence of flood
insurance, if required by applicable Law, that covers any parcel of improved
Real Estate that is encumbered by a Mortgage in favor of the Collateral Agent,
which insurance shall name the Collateral Agent as mortgagee and shall be in an
amount and in such form that complies with the requirements under the National
Flood Insurance Act or (ii) a flood zone certification that such parcel is not
located in a flood zone and that such flood insurance is not required by
applicable Law (in either case, “Flood Zone Certification”);

(h) the applicable Borrower shall have delivered such other information and
documents as may be reasonably requested by the Agents to the extent necessary
to comply with FIRREA (“FIRREA Documents”);

(i) no material waste, impairment, or deterioration of the “Property” (as
defined in the Mortgages) shall have been committed and such Property shall not
have been abandoned;

(j) the applicable Borrower shall have delivered a favorable opinion of local
counsel to the Loan Parties in the jurisdiction where such Real Estate is
located, addressed to the Administrative Agent and the Lenders, as to such
matters concerning such Borrower, the Mortgage and the Real Estate as the
Administrative Agent may request in its Permitted Discretion; and

 

39



--------------------------------------------------------------------------------

(k) if requested by the Collateral Agent, the Borrower shall have delivered a
commercially reasonable subordination, non-disturbance and attornment agreement,
in form and substance acceptable to the Collateral Agent in its Permitted
Discretion, with any tenants with respect to such Real Estate.

“Realty Reserves” means, without duplication of any other Reserve or items that
are otherwise addressed or excluded thorough eligibility criteria, such reserves
as the Administrative Agent from time to time determines in the Administrative
Agent’s Permitted Discretion, as reflecting (i) the impediments to the Agents’
ability to realize upon any Eligible Real Estate, or (ii) claims and liabilities
that the Administrative Agent determines in its Permitted Discretion will need
to be satisfied in connection with the realization upon Eligible Real Estate.

“Receivables Reserves” mean such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Accounts Receivables, including, without limitation,
reserves for dilution.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a conversion or continuation of Committed Loans, a Conversion/Continuation
Certificate, (c) with respect to an LC Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Availability Amount” has the meaning provided in Section 7.15.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.0% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50.0% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves, Receivables
Reserves and Realty Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or vice president or
director of finance of a Loan Party or any of the other individuals designated
in writing to the Administrative Agent by an existing Responsible Officer of a

 

40



--------------------------------------------------------------------------------

Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder, provided that for the purposes of any Committed Loan
Notice, Conversion/Continuation Notice, Letter of Credit Application and Swing
Line Loan Notice, Responsible Officer shall also include any officer, director
or manager of the treasury department of the Lead Borrower who is duly
authorized to bind the Lead Borrower and with respect to whom the Administrative
Agent has received an incumbency certificate. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” means all Obligations, all Guaranteed Obligations and all
Other Liabilities.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of September 30, 2009
among the Loan Parties and the Collateral Agent in the form attached hereto as
Exhibit G.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Securities Account Control Agreements, the DDA Notifications,
the Credit Card Notifications, the Mortgages and each other security agreement
or other instrument or document executed and delivered to the Collateral Agent
pursuant to this Agreement or any other Loan Document granting a Lien to secure
any of the Secured Obligations (including, without limitation, any Lien that may
be granted from time to time upon all or any portion of the Excluded Assets).

“Sellers” means Leonard Riggio and Louise Riggio.

“Seller Note” means that certain Junior Subordinated Seller Note dated as
September 30, 2009, by the Lead Borrower in favor of the Sellers in an original
principal amount of $150,000,000 and having a maturity date of September 30,
2014.

“Seller Note Reserve” shall have the meaning specified in Section 7.03(i).

 

41



--------------------------------------------------------------------------------

“Senior Subordinated Seller Note” means that certain Senior Subordinated Seller
Note dated as September 30, 2009 by the Lead Borrower in favor of the Sellers in
an original principal amount of $100,000,000 and having a maturity date of
December 15, 2010.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, the value of all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Default” means any event or condition that constitutes, or with the
passage of time would constitute, an Event of Default under any of clauses (a),
(b) (solely with respect to Section 7.15), (f), (g), (k) or (l) of Section 8.01.

“Specified Indebtedness” means Permitted Senior Debt or Subordinated
Indebtedness.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent (or, if not applicable
to the Administrative Agent, the Lenders) is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender

 

42



--------------------------------------------------------------------------------

under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means (a) the Seller Note and (b) other Indebtedness
which is expressly subordinated in right of payment to the prior payment in full
of the Secured Obligations and which is in form and on terms approved in writing
by the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

“Super-Majority Required Lenders” means, as of any date of determination,
Lenders holding more than 66.67% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the LC Issuer to
make LC Credit Extensions have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than 66.67% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
LC Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Super-Majority Required
Lenders.

“Surveys” has the meaning specified in the definition of Real Estate Eligibility
Requirements.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

43



--------------------------------------------------------------------------------

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Tranche A Aggregate Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Tranche A Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII or (iii) the termination of the
Commitments in accordance with Section 2.06 hereof.

“Title Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

“Total Outstandings” means an amount equal to the sum of the Tranche A Total
Outstandings and the Tranche A-1 Total Outstandings.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Tranche” means the Tranche A Facility or the Tranche A-1 Facility, as
applicable.

“Tranche A Aggregate Commitments” means the commitments of all the Tranche A
Lenders. The Tranche A Aggregate Commitments as of the Closing Date total
$915,000,000.

“Tranche A Applicable Percentage” means with respect to any Tranche A Lender at
any time, the percentage (carried out to the ninth decimal place) of the Tranche
A Aggregate Commitments represented

 

44



--------------------------------------------------------------------------------

by such Lender’s Tranche A Commitment at such time. If the commitment of each
Lender to make Tranche A Loans and the obligation of the LC Issuers to make LC
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Tranche A Aggregate Commitments have expired, then the Tranche A Applicable
Percentage of each Tranche A Lender shall be determined based on the Tranche A
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Tranche A Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Tranche A Availability” means as of any date of determination an amount equal
to (i) the Tranche A Loan Cap as of such date minus (ii) Tranche A Total
Outstandings as of such date.

“Tranche A Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Tranche A Aggregate Commitments in full pursuant to Section 2.06, and
(c) the date of termination of the Tranche A Commitment of each Tranche A Lender
to make Tranche A Loans and of the obligation of the LC Issuers to make LC
Credit Extensions pursuant to Section 8.02.

“Tranche A Average Usage” means, as of any date of determination, the average
daily balance of all Tranche A Credit Extensions (excluding Swing Line Loans) in
the immediately preceding Fiscal Quarter.

“Tranche A Borrowing Base” means, at any time of calculation, an amount equal
to:

(a) the face amount of Eligible Credit Card Receivables multiplied by ninety
percent (90.0%);

plus

(b) the face amount of Eligible Accounts Receivables (net of Receivables
Reserves applicable thereto) multiplied by eighty-five percent (85.0%);

plus

(c) the lesser of (i) Net Orderly Liquidation Value of the Borrower’s Eligible
Inventory, net of Inventory Reserves not already reflected in Net Orderly
Liquidation Value, multiplied by the applicable Appraisal Percentage, or
(ii) the Cost of the Borrower’s Eligible Inventory, net of Inventory Reserves,
multiplied by seventy-five percent (75.0%);

plus

(d) the lesser of (i) the Appraised Value of Eligible Real Estate, if any, net
of Realty Reserves, in each case not already reflected in the Appraised Value of
Eligible Real Estate, applicable thereto multiplied by fifty percent (50.0%) or
(ii) $25,000,000;

minus

(e) without duplication of any Reserves applied in clauses (a) – (d) above, all
other then existing Availability Reserves to the extent not deducted in
calculating Tranche A-1 Borrowing Base.

 

45



--------------------------------------------------------------------------------

“Tranche A Commitment” means, as to each Tranche A Lender, its obligation to
(a) make Tranche A Committed Loans to the Borrowers pursuant to Section 2.01(a),
(b) purchase participations in LC Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in any Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Tranche A Commitment Increase” shall have the meaning provided in
Section 2.15(d).

“Tranche A Committed Borrowing” means a borrowing consisting of simultaneous
Tranche A Committed Loans of the same Type and, in the case of LIBO Rate Loans,
having the same Interest Period made by each of the Tranche A Lenders pursuant
to Section 2.01(a).

“Tranche A Committed Loan” has the meaning specified in Section 2.01(a).

“Tranche A Credit Extensions” mean each of the following: (a) a Tranche A
Committed Borrowing, (b) a Swing Line Borrowing and (c) an LC Credit Extension.

“Tranche A Facility” means the credit facility provided hereunder consisting of
the Tranche A Credit Extensions in an aggregate principal amount not exceeding
the Tranche A Aggregate Commitments.

“Tranche A Lender” means any Lender indicated on Schedule 2.01 as a Lender of
Tranche A Committed Loans, the Swing Line Lender and any other Person who
hereafter becomes a “Tranche A Lender” pursuant to an Assignment and Assumption
Agreement.

“Tranche A Loan Cap” means, at any time of determination, an amount equal to the
lesser of (a) the Tranche A Aggregate Commitments at such time and (b) the
Tranche A Borrowing Base at such time.

“Tranche A Loans” means an extension of credit by a Tranche A Lender to any
Borrower under Article II in the form of a Tranche A Committed Loan or a Swing
Line Loan.

“Tranche A Required Lenders” means, as of any date of determination, Tranche A
Lenders holding more than 50.0% of the Tranche A Aggregate Commitments or, if
the commitment of each Tranche A Lender to make Tranche A Loans and the
obligation of the LC Issuer to make LC Credit Extensions have been terminated
pursuant to Section 8.02, Tranche A Lenders holding in the aggregate more than
50.0% of the Tranche A Total Outstandings (with the aggregate amount of each
Tranche A Lender’s risk participation and funded participation in LC Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Tranche A Commitment of, and the portion of the
Tranche A Total Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Tranche A Required
Lenders.

“Tranche A Total Outstandings” means the aggregate Outstanding Amount of all
Tranche A Loans and LC Obligations.

“Tranche A-1 Aggregate Commitments” means the commitments of all the Tranche A-1
Lenders. The Tranche A-1 Aggregate Commitments as of the Closing Date total
$85,000,000.

“Tranche A-1 Applicable Percentage” means with respect to any Tranche A-1 Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Tranche A-1 Aggregate Commitments represented by such Lender’s Tranche A-1
Commitment at such time. If the commitment of each Lender

 

46



--------------------------------------------------------------------------------

to make Tranche A-1 Committed Loans has been terminated pursuant to Section 8.02
or if the Tranche A-1 Aggregate Commitments have expired, then the Tranche A-1
Applicable Percentage of each Tranche A-1 Lender shall be determined based on
the Tranche A-1 Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Tranche A-1 Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Tranche A-1 Availability” means as of any date of determination an amount equal
to (i) the Tranche A-1 Loan Cap as of such date minus (ii) Tranche A-1 Total
Outstandings as of such date.

“Tranche A-1 Availability Period” means the period from and including the
Closing Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Tranche A-1 Aggregate Commitments in full pursuant to
Section 2.06, and (c) the date of termination of the Tranche A-1 Commitment of
each Tranche A-1 Lender to make Tranche A-1 Committed Loans pursuant to
Section 8.02.

“Tranche A-1 Average Usage” means, as of any date of determination, the average
daily balance of all Tranche A-1 Credit Extensions in the immediately preceding
Fiscal Quarter.

“Tranche A-1 Borrowing Base” means (a) the Net Orderly Liquidation Value of the
Borrower’s Eligible Inventory, net of Inventory Reserves not already reflected
in Net Orderly Liquidation Value, multiplied by the applicable Appraisal
Percentage minus (b) without duplication of any Reserves applied in clause (a),
all other then existing Availability Reserves (to the extent not deducted in
calculating the Tranche A Borrowing Base).

“Tranche A-1 Commitment” means, as to each Tranche A-1 Lender, its obligation to
make Tranche A-1 Committed Loans to the Borrowers pursuant to Section 2.01(b) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 or in any
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Tranche A-1 Committed Borrowing” means a borrowing consisting of simultaneous
Tranche A-1 Committed Loans of the same Type and, in the case of LIBO Rate
Loans, having the same Interest Period made by each of the Tranche A-1 Lenders
pursuant to Section 2.01(b).

“Tranche A-1 Committed Loan” has the meaning specified in Section 2.01(b).

“Tranche A-1 Credit Extension” means a Tranche A-1 Committed Borrowing.

“Tranche A-1 Facility” means the credit facility provided hereunder consisting
of the Tranche A-1 Credit Extensions in an aggregate principal amount not
exceeding the Tranche A-1 Aggregate Commitments.

“Tranche A-1 Lender” means any Lender indicated on Schedule 2.01 as a Lender of
Tranche A-1 Committed Loans and any other Person who hereafter becomes a
“Tranche A-1 Lender” pursuant to an Assignment and Assumption Agreement.

“Tranche A-1 Loan Cap” means, at any time of determination, an amount equal to
the lesser of (a) the Tranche A-1 Aggregate Commitments at such time and (b) the
Tranche A-1 Borrowing Base at such time.

 

47



--------------------------------------------------------------------------------

“Tranche A-1 Prepayment Conditions” means, with respect to any proposed
prepayment of Tranche A-1 Committed Loans, that (a) Tranche A Total
Outstandings, to the extent not Cash Collateralized, do not exceed the Tranche A
Loan Cap, (b) all Tranche A Committed Loans have been paid in full, (c) no
Default or Event of Default shall have occurred or be continuing prior to or
immediately after giving effect to any such prepayment, and (d) the Lead
Borrower shall have delivered to the Administrative Agent a certificate signed
by a Responsible Officer certifying as to the satisfaction of the foregoing
conditions (a), (b) and (c), which certificate shall be in form and substance
satisfactory to the Administrative Agent.

“Tranche A-1 Required Lenders” means, as of any date of determination, Tranche
A-1 Lenders holding more than 50.0% of the Tranche A-1 Aggregate Commitments or,
if the commitment of each Tranche A-1 Lender to make Tranche A-1 Committed Loans
has been terminated pursuant to Section 8.02, Tranche A-1 Lenders holding in the
aggregate more than 50.0% of the Tranche A-1 Total Outstandings; provided that
the Tranche A-1 Commitment of, and the portion of the Tranche A-1 Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Tranche A-1 Required Lenders.

“Tranche A-1 Total Outstandings” means the aggregate Outstanding Amount of all
Tranche A-1 Committed Loans.

“Trigger Event” means (a) the occurrence and continuance of an Event of Default
or (b) the failure of the Borrowers to maintain Availability at least equal to
the greater of (i) fifteen percent (15.0%) of the Loan Cap or (ii) $100,000,000
and such failure shall continue for a period of five (5) or more consecutive
Business Days. The failure under clause (b) hereof is referred to herein as an
“Availability Event”.

“Trigger Period” means the period beginning upon the occurrence of a Trigger
Event and ending on (a) if such Trigger Event arises as a result of an Event of
Default, the date such Event of Default is waived in accordance with this
Agreement, or (b) if such Trigger Event arises as a result of an Availability
Event, the date Availability has equaled or exceeded the greater of (i) fifteen
percent (15.0%) of the Loan Cap or (ii) $100,000,000 for a period of thirty
(30) consecutive calendar days; provided, however, that if any Trigger Event
shall have occurred and the resulting Trigger Period ended for any reason
hereunder on three (3) occasions, the Trigger Period for any subsequent (fourth)
Trigger Event shall be unlimited in duration and such Trigger Period shall
continue for the remainder of the term of this Agreement.

“Twelve Month Period” means any period of twelve (12) consecutive Fiscal Months
taken as one accounting period.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

48



--------------------------------------------------------------------------------

“UFCA” has the meaning specified in Section 10.21(d).

“UFTA” has the meaning specified in Section 10.21(d).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vii) the word “promptly” when used with
respect to any action or delivery by any Loan Party shall mean as soon as
reasonably possible, but no later than five (5) business days.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms

 

49



--------------------------------------------------------------------------------

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or by the terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

1.07 Ratio Adjustments for Acquisitions and Dispositions.

(a) Ratio Acquisition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the Consolidated Fixed Charge Coverage Ratio
or the Consolidated Adjusted Fixed Charge Coverage Ratio for any period (or a
portion of a period) that includes the date of the consummation of any Permitted
Acquisition, references to “Lead Borrower and the other Loan Parties” shall
include each acquired Person (if such Person becomes a Loan Party during such
period of measurement), or lines of business, as applicable, and the
Consolidated EBITDA and each other component of Consolidated Fixed Charge
Coverage Ratio and Consolidated Adjusted Fixed Charge Coverage Ratio, as
applicable, of such acquired Person (if such Person becomes a Loan Party during
such period of measurement) or line of business (such Consolidated EBITDA and
other components to be formulated on the basis of the definitions set forth
herein), as if the Acquisition had been consummated on the first day of any such
period of measurement.

 

50



--------------------------------------------------------------------------------

(b) Ratio Disposition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the Consolidated Fixed Charge Coverage Ratio
or the Consolidated Adjusted Fixed Charge Coverage Ratio for any period (or a
portion of a period) that includes the date of any Disposition of a Loan Party
or line of business, as applicable, Consolidated EBITDA and each other component
of Consolidated Fixed Charge Coverage Ratio and Consolidated Adjusted Fixed
Charge Coverage Ratio, as applicable, shall be determined on a historical pro
forma basis to exclude the results of operations of such Loan Party or line of
business, as applicable so disposed.

1.08 Exclusion of Certain Subsidiaries. In no event shall Chelsea Insurance
Company Ltd. be required to be a Loan Party.

1.09 Notices Generally. Unless otherwise expressly provided herein, any notice
required to be provided by the Loan Parties shall be substantially in the form
of notice attached as Exhibit M hereto.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans; Reserves.

(a) Subject to the terms and conditions set forth herein, each Tranche A Lender
severally agrees to make loans (each such loan, a “Tranche A Committed Loan”) to
the Borrowers from time to time, on any Business Day during the Tranche A
Availability Period, in an aggregate outstanding amount not to exceed at any
time the lesser of (x) the amount of such Lender’s Tranche A Commitment, or
(y) such Lender’s Tranche A Applicable Percentage of the Tranche A Borrowing
Base, subject in each case to the following limitations:

(i) after giving effect to any Tranche A Committed Borrowing, the Tranche A
Total Outstandings shall not exceed the Tranche A Loan Cap,

(ii) after giving effect to any Tranche A Committed Borrowing, the aggregate
Outstanding Amount of the Tranche A Committed Loans of any Tranche A Lender,
plus such Lender’s Tranche A Applicable Percentage of the Outstanding Amount of
all LC Obligations, plus such Lender’s Tranche A Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Tranche A Commitment,

(iii) the Outstanding Amount of all LC Obligations shall not at any time exceed
the Letter of Credit Sublimit, and

(iv) after the giving effect to any Tranche A Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap.

Within the limits of each Tranche A Lender’s Tranche A Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Tranche A Committed Loans may be Base Rate Loans or LIBO Rate
Loans, as further provided herein. Notwithstanding the foregoing, the Borrowers
shall not request, and the Tranche A Lenders shall not be obligated to advance
any Tranche A Committed Loans (other than in respect LC Borrowings to refinance
any Unreimbursed Amount of any Letter of Credit as provided in Section 2.03) at
any time when Tranche A-1 Availability is greater than zero.

 

51



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Tranche A-1
Lender severally agrees to make loans (each such loan, a “Tranche A-1 Committed
Loan”) to the Borrowers from time to time, on any Business Day during the
Tranche A-1 Availability Period, in an aggregate outstanding amount not to
exceed at any time the lesser of (x) the amount of such Lender’s Tranche A-1
Commitment, or (y) such Lender’s Tranche A-1 Applicable Percentage of the
Tranche A-1 Borrowing Base, subject in each case to the following limitations:

(i) after giving effect to any Tranche A-1 Committed Borrowing, the Tranche A-1
Total Outstandings shall not exceed the Tranche A-1 Loan Cap,

(ii) after giving effect to any Tranche A-1 Committed Borrowing, the aggregate
Outstanding Amount of the Tranche A-1 Committed Loans of any Tranche A-1 Lender
shall not exceed such Lender’s Tranche A-1 Commitment, and

(iii) after giving effect to any Tranche A-1 Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap.

Within the limits of each Tranche A-1 Lender’s Tranche A-1 Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Tranche A-1 Committed Loans may be Base Rate Loans or LIBO Rate
Loans, as further provided herein. The credit facility provided hereunder
pursuant to the Tranche A-1 Commitments shall be funded on a first-in basis and
repaid on a last-out basis, all as provided herein.

(c) As of the Closing Date, certain details of the calculation of each of the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base (including Reserves
and certain ineligible Collateral) are set forth in the form of Borrowing Base
Certificate attached hereto as Exhibit F.

(d) The Administrative Agent shall (i) have the right, at any time and from time
to time after the Closing Date in its Permitted Discretion to establish, and
modify or eliminate Reserves, and (ii) so long as no Trigger Period shall exist,
shall give the Lead Borrower two (2) Business Days prior written notice before
any such change becomes effective.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. Such Committed Loans shall be Tranche A-1
Committed Loans so long as and to the extent Tranche A-1 Availability is greater
than zero and thereafter shall be Tranche A Committed Loans; provided, however,
that if there are LC Borrowings outstanding on the date a Committed Loan Notice
is given by the Lead Borrower, then the Committed Loans so requested shall be
Tranche A Committed Loans solely to the extent that the proceeds of such
Borrowing are to be applied to the payment in full of any such LC Borrowings as
provided in Section 2.02(b). All Swing Line Loans shall be only Base Rate Loans.
Subject to the other provisions of this Section 2.02, Committed Borrowings of
more than one Type may be incurred at the same time.

(b) Each Committed Borrowing shall be made upon the Lead Borrower’s irrevocable
(except as otherwise provided in Section 3.03) notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of LIBO Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Lead Borrower

 

52



--------------------------------------------------------------------------------

pursuant to this Section 2.02(b) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Lead Borrower. Each Borrowing of LIBO
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided herein, including in Sections
2.03(c) and 2.04(c), each Borrowing of Base Rate Loans shall be in a principal
amount of not less than $500,000 and integral multiples of $100,000 in excess
thereof. Notwithstanding the foregoing, if any Committed Borrowing of Tranche A
Committed Loans or Tranche A-1 Committed Loans in any of the foregoing minimum
amounts with respect to Base Rate Loans, as applicable, would cause Tranche A
Availability or Tranche A-1 Availability, respectively, to be less than zero
immediately after such Committed Borrowing, such Committed Borrowing may be made
in such lesser amount as is necessary to make Tranche A Availability or Tranche
A-1 Availability, as applicable, equal to zero immediately after such Committed
Borrowing. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) the requested date of the Borrowing (which shall be a Business Day),
(ii) the principal amount of Committed Loans to be borrowed, (iii) the Type of
Committed Loans to be borrowed and whether the Committed Loans will be Tranche A
Committed Loans or Tranche A-1 Committed Loans, and (iv) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Committed Loan in a Committed Loan Notice, then the
applicable Committed Loans shall be made as Base Rate Loans. If the Lead
Borrower requests a Borrowing of LIBO Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each applicable Lender of
the amount of its Tranche A Applicable Percentage or Tranche A-1 Applicable
Percentage of the applicable Committed Loans, and each such Lender shall make
the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
3:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Bank of America with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Lead Borrower, there are
LC Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such LC Borrowings, and second, shall be
made available to the Borrowers as provided above.

(c) Each conversion of Committed Loans from one Type to the other and each
continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. three (3) Business Days prior to the requested date of any conversion
to or continuation of LIBO Rate Loans or of any conversion of LIBO Rate Loans to
Base Rate Loans. Each telephonic notice by the Lead Borrower pursuant to this
Section 2.02(c) must be confirmed promptly by delivery to the Administrative
Agent of a written Conversion/Continuation Notice, appropriately completed and
signed by a Responsible Officer of the Lead Borrower. Each conversion to or
continuation of LIBO Rate Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each conversion to or continuation of Base Rate Loans shall
be in a principal amount of not less than $500,000 and integral multiples of
$100,000 in excess thereof. Each Conversion/Continuation Notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
conversion of Committed Loans from one Type to the other or a continuation of
LIBO Rate Loans, (ii) the requested date of the conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be converted or continued, and whether such Committed Loans
are Tranche A Committed Loans

 

53



--------------------------------------------------------------------------------

or Tranche A-1 Committed Loans, (iv) the Type of Committed Loans to which
existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to give a timely notice of a conversion or continuation in a
Conversion/Continuation Notice, then the applicable Committed Loans shall be
converted to Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans. If the Lead Borrower requests a
conversion to or continuation of LIBO Rate Loans in a Conversion/Continuation
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a LIBO Rate Loan. If
no timely notice of a conversion or continuation in a Conversion/Continuation
Notice is provided by the Lead Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in this Section 2.02(c).

(d) The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, Credit Party Expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby, provided, that no such
charge shall increase the time that any such Permitted Overadvance may remain
outstanding. The Administrative Agent shall advise the Lead Borrower of any such
advance or charge promptly after the making thereof. Such action on the part of
the Administrative Agent shall not constitute a waiver of the Administrative
Agent’s rights and the Borrowers’ obligations under Sections 2.05(c), 2.05(d) or
2.05(e). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(d) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.

(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBO Rate Loans without the Consent of the Tranche A Required
Lenders in the case of any Tranche A Loan or the Tranche A-1 Required Lenders in
the case of any Tranche A-1 Committed Loan.

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(g) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) seven (7) Interest
Periods total in effect with respect to Committed Loans and (ii) three
(3) Interest Periods consisting of one (1) week in effect with respect to
Committed Loans.

(h) The Administrative Agent, the Lenders, the Swing Line Lender and the LC
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Lenders, the
Swing Line Lender and the LC Issuer and each Lender shall be bound thereby;
provided, however, that the Administrative Agent shall cease making Permitted
Overadvances if so directed by the Tranche A Required Lenders. Any Permitted
Overadvance may constitute a Swing Line Loan. A Permitted Overadvance is for the
account of the Borrowers and shall constitute a Tranche A Committed Loan and an
Obligation and shall be repaid by the Borrowers in accordance with the
provisions of Section 2.05(c). The making of any such Permitted Overadvance on
any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on

 

54



--------------------------------------------------------------------------------

any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Tranche A Lenders’ obligations to purchase participations with respect to Letter
of Credits or of Section 2.04 regarding the Tranche A Lenders’ obligations to
purchase participations with respect to Swing Line Loans. The Administrative
Agent shall have no liability for, and no Loan Party or Credit Party shall have
the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to “inadvertent Overadvances” (i.e. where an
Overadvance results from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the collateral value)) regardless
of the amount of any such Overadvance(s).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the LC Issuer
agrees, in reliance upon the agreements of the Tranche A Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Termination Date (or the date of termination of
the Tranche A Commitments, if earlier), to issue Letters of Credit for the
account of the Borrowers, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b) below, and (2) to honor
drawings under the Letters of Credit; and (B) the Tranche A Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrowers and any drawings thereunder; provided that after giving effect to any
LC Credit Extension with respect to any Letter of Credit, (w) the Tranche A
Total Outstandings shall not exceed the lesser of (1) the Tranche A Aggregate
Commitments and (2) the Tranche A Borrowing Base, (x) the aggregate Outstanding
Amount of the Tranche A Committed Loans of any Tranche A Lender, plus such
Lender’s Tranche A Applicable Percentage of the Outstanding Amount of all LC
Obligations, plus such Lender’s Tranche A Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Tranche A Commitment, (y) the Outstanding Amount of the LC Obligations shall not
exceed the Letter of Credit Sublimit and (z) the Total Outstandings shall not
exceed the lesser of (1) the Aggregate Commitments and (2) the Borrowing Base.
Each request by the Lead Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrowers that the LC
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Any LC Issuer (other
than Bank of America or any of its Affiliates) shall notify the Administrative
Agent in writing on each Business Day of all Letters of Credit issued on the
prior Business Day by such LC Issuer, provided that (A) until the Administrative
Agent advises any such LC Issuer that the provisions of Section 4.02 are not
satisfied, or (B) the aggregate amount of the Letters of Credit issued in any
such week exceeds such amount as shall be agreed by the Administrative Agent and
the LC Issuer, such LC Issuer shall be required to so notify the Administrative
Agent in writing only once each week of the Letters of Credit issued by such LC
Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Administrative Agent and such LC Issuer may agree. All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The LC Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of a requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last

 

55



--------------------------------------------------------------------------------

extension, unless the LC Issuer and the Administrative Agent each consent, in
their sole discretion, to a later expiry date; or

(B) the expiry date of a requested Commercial Letter of Credit would occur more
than 180 days after the date of issuance or last extension, unless the LC Issuer
and the Administrative Agent each consent, in their sole discretion, to a later
expiry date; or

(C) the expiry date of any requested Letter of Credit would occur after the
fifth day prior to the Letter of Credit Expiration Date, unless such Letter of
Credit is required to be (and at the applicable time is) Cash Collateralized on
or prior to the thirtieth day prior to the Letter of Credit Expiration Date.

(iii) The LC Issuer shall not issue any Letter of Credit without the prior
consent of the Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
Letter of Credit, or any Law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the LC Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the LC Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
provided that if the LC Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(E) a default of any Tranche A Lender’s obligations to fund under
Section 2.03(c) exists or any Tranche A Lender is at such time a Defaulting
Lender or Deteriorating Lender hereunder, unless the LC Issuer has entered into
arrangements satisfactory to the LC Issuer with the Borrowers or such Lender to
eliminate the LC Issuer’s risk with respect to such Lender.

(iv) The LC Issuer shall not amend any Letter of Credit if the LC Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(v) The LC Issuer shall act on behalf of the Tranche A Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the LC Issuer shall have

 

56



--------------------------------------------------------------------------------

all of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by the LC Issuer
in connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the LC Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the LC Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the LC Issuer by mail or fax (with
a copy to the Administrative Agent) or online, consistent with past practice, in
the form of a Letter of Credit Application, appropriately completed and signed
(if delivered by mail or fax) by a Responsible Officer of the Lead Borrower.
Such Letter of Credit Application must be received by the LC Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such other date and time as the Administrative Agent and the LC Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the LC Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the LC Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the LC Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the LC Issuer may require. Additionally, the Lead Borrower shall
furnish to the LC Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the LC Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the LC Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has been notified thereof by the Borrowers. Unless the LC
Issuer has received written notice from any Tranche A Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the LC Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the LC Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment of each Letter of Credit, each
Tranche A Lender shall be deemed to (without any further action), and hereby
irrevocably and unconditionally agrees to, purchase from the LC Issuer, without
recourse or warranty, a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Tranche A Applicable Percentage times the
amount of such Letter of Credit. Upon any change in the Tranche A Commitments
under this Agreement, it is hereby agreed that with respect to all LC
Obligations, there shall be an automatic adjustment to the participations hereby
created to reflect the new Tranche A Applicable Percentages of the assigning and
assignee Tranche A Lenders.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the LC Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that

 

57



--------------------------------------------------------------------------------

any such Auto-Extension Letter of Credit must permit the LC Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Standby Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Standby
Letter of Credit is issued. Unless otherwise directed by the LC Issuer, the Lead
Borrower shall not be required to make a specific request to the LC Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Tranche A Lenders shall be deemed to have authorized (but may not require) the
LC Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than twelve months following the Letter of Credit
Expiration Date; provided, however, that the LC Issuer shall not permit any such
extension if (A) the LC Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Standby Letter of Credit in
its revised form (as extended) under the terms hereof (by reason of the
provisions of clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Tranche A Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Tranche A Lender
or the Lead Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the LC
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the LC Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the LC Issuer shall notify the Lead
Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the LC Issuer and the Tranche A Lenders with
respect to any such payment. Not later than 11:00 a.m. on the Business Day
following the date of any payment by the LC Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrowers shall reimburse the LC Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrowers fail to so reimburse the LC Issuer by such time, the
Administrative Agent shall promptly notify each Tranche A Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Tranche A Applicable Percentage thereof. In such
event, the Borrowers shall be deemed to have requested a Tranche A Committed
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Tranche A Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the LC Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Tranche A Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the LC
Issuer at the Administrative Agent’s Office in an amount in Dollars equal to its
Tranche A Applicable Percentage of the Dollar equivalent (as determined in good
faith by the applicable LC Issuer) of the Unreimbursed Amount not later than
3:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Tranche A Lender that so makes

 

58



--------------------------------------------------------------------------------

funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the LC Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Tranche A Committed Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrowers
shall be deemed to have incurred from the LC Issuer an LC Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which LC Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate (determined for Tranche A Loans). In such event,
each Tranche A Lender’s payment to the Administrative Agent for the account of
the LC Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect
of its participation in such LC Borrowing and shall constitute an LC Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Tranche A Lender funds its Tranche A Committed Loan or LC
Advance pursuant to this Section 2.03(c) to reimburse the LC Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Tranche A Applicable Percentage of such amount shall be solely for the account
of the LC Issuer.

(v) Each Tranche A Lender’s obligation to make Tranche A Committed Loans or LC
Advances to reimburse the LC Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the LC Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Tranche A Lender’s obligation to make Tranche A
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Lead Borrower of a
Committed Loan Notice). No such making of an LC Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the LC Issuer for
the amount of any payment made by the LC Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Tranche A Lender fails to make available to the Administrative Agent
for the account of the LC Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the LC Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the LC
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the LC Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the LC Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Tranche A Committed Loan included in the
relevant Tranche A Committed Borrowing or LC Advance in respect of the relevant
LC Borrowing, as the case may be. A certificate of the LC Issuer submitted to
any Tranche A Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the LC Issuer has made a payment under any Letter of
Credit and has received from any Tranche A Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the

 

59



--------------------------------------------------------------------------------

LC Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Tranche A Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s LC Advance was outstanding) in the same funds
as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
LC Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the LC Issuer in its discretion), each Tranche A
Lender shall pay to the Administrative Agent for the account of the LC Issuer
its Tranche A Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Tranche A Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Tranche A
Lenders under this clause shall survive the payment in full of the Secured
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the LC
Issuer for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Event of Default shall have occurred and be continuing.

 

60



--------------------------------------------------------------------------------

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the LC Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the LC Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of LC Issuer. Each Tranche A Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders or the Tranche A
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; (iii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (iv) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the LC Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
LC Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the LC Issuer, and the LC Issuer may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the LC Issuer’s willful misconduct or gross negligence, bad faith or
the LC Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the LC Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit), and except as expressly stated above, the LC Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent or the LC
Issuer, (i) if the LC Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an LC Borrowing, or
(ii) if, as of the thirtieth day prior to the Letter of Credit Expiration Date,
any LC Obligation for any reason remains outstanding, the Borrowers shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all LC
Obligations. The Borrowers hereby grant to the Collateral Agent a security
interest in all such Cash Collateral and all proceeds thereof. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America except that, other than during the continuance of an Event of Default,
Permitted Investments of the type listed in Section 7.02(b) may be made at the
request of the Lead Borrower at the option and in the sole discretion of the
Collateral Agent (and at the Borrowers’ risk and expense) and interest or
profits, if any, on such investments shall accumulate in such account. If at any
time the Collateral Agent

 

61



--------------------------------------------------------------------------------

determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Collateral Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all LC Obligations,
the Borrowers will, forthwith upon demand by the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the Collateral
Agent determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the LC Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy other Secured Obligations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the LC
Issuer and the Lead Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Tranche A Lender in accordance with its Tranche A
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for LIBO Rate Loans times the
maximum daily amount available to be drawn under each such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, the Administrative Agent
may, and upon the request of the Tranche A Required Lenders shall, notify the
Lead Borrower that all Letter of Credit Fees shall accrue at the Default Rate
(determined for Tranche A Loans) and thereafter such Letter of Credit Fees shall
accrue at such Default Rate to the fullest extent permitted by applicable Laws.

(j) Fronting Fee and Documentary and Processing Charges Payable to LC Issuer.
The Borrowers shall pay directly to the LC Issuer for its own account a fronting
fee (each, a “Fronting Fee”) (i) with respect to each commercial Letter of
Credit, one-eighth of one percent (.125%), computed on the amount of such Letter
of Credit, and payable upon the issuance thereof, and (ii) with respect to each
standby Letter of Credit, one-eighth of one percent (.125%) per annum, computed
on the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears and payable on the first Business Day after the end
of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrowers shall pay directly to
the LC Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the LC Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

62



--------------------------------------------------------------------------------

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its discretion and in reliance upon the agreements of
the other Tranche A Lenders set forth in this Section 2.04, make loans (each
such loan, a “Swing Line Loan”) to the Lead Borrower from time to time on any
Business Day during the Tranche A Availability Period in an aggregate amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Tranche A Applicable Percentage of the Outstanding Amount of Tranche A Committed
Loans and LC Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Tranche A Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Tranche A Total Outstandings shall
not exceed the Tranche A Loan Cap, (ii) the Total Outstandings shall not exceed
the Loan Cap and (iii) the aggregate Outstanding Amount of the Tranche A
Committed Loans of any Tranche A Lender (other than the Swing Line Lender) at
such time, plus such Lender’s Tranche A Applicable Percentage of the Outstanding
Amount of all LC Obligations at such time, plus such Lender’s Tranche A
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Tranche A Commitment, and provided, further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Tranche A
Lender (other than the Swing Line Lender) shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Tranche A Applicable Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Tranche A
Required Lenders prior to 3:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may in its discretion, not later than 5:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to the Lead Borrower at its office either by
(i) crediting the account of the Lead Borrower on the books of the Swing Line
Lender in immediately available funds or (ii) wire transfer of such funds, in
either case in accordance with instructions provided by the Lead Borrower to
(and reasonably acceptable to) the Swing Line Lender.

 

63



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) Subject to the provisions of Section 2.14, the Swing Line Lender at any time
in its sole and absolute discretion may request, and no less frequently than
weekly shall request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each
Tranche A Lender make a Base Rate Loan in the form of a Tranche A Committed Loan
in an amount equal to such Lender’s Tranche A Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Tranche
A Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Tranche A Lender shall make an amount equal to its
Tranche A Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 3:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Tranche A Lender that so makes
funds available shall be deemed to have made a Base Rate Loan in the form of a
Tranche A Committed Loan to the Borrowers in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Tranche A Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Tranche A
Lenders fund its risk participation in the relevant Swing Line Loan and each
Tranche A Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Tranche A Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Tranche A
Committed Loan included in the relevant Tranche A Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Tranche A Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Tranche A Lender’s obligation to make Tranche A Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Tranche A Lender’s obligation to make Tranche A Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in

 

64



--------------------------------------------------------------------------------

Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Tranche A Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Tranche A Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Tranche A Lender shall pay to the Swing Line Lender its
Tranche A Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Tranche A Lenders under this clause shall survive
the payment in full of the Secured Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Tranche A Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Tranche A Applicable
Percentage of any Swing Line Loan, interest in respect of such Tranche A
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g) Tranche A-1 Lenders Funding Swing Line Loans and Participations.
Notwithstanding the foregoing provisions of this Section 2.04 and any other
provision to the contrary in this Agreement, so long as and to the extent that
Tranche A-1 Availability is greater than zero, Swing Line Loans may be made by
the Swing Line Lender and such Swing Line Loans shall be refinanced, and risk
participations in Swing Line Loans shall be deemed funded, by Tranche A-1
Lenders under the Tranche A-1 Facility rather than Tranche A Lenders under the
Tranche A Facility as if the provisions of this Agreement (including without
limitation this Section 2.04) made reference to the Tranche A-1 Lenders and
applicable related tranche A-1 specific terms rather than the Tranche A Lenders
and applicable related tranche A specific terms. In the event that any Tranche
A-1 Lender refinances, or funds any risk participation in, any Swing Line Loan,
such Tranche A-1 Lender shall have all of the rights and obligations that would
apply to any Tranche A Lender had such Tranche A Lender refinanced, or funded
any risk participation in, such Swing Line Loan; provided, however, that
provisions applicable to repayment of Tranche A-1 Lenders (including, without
limitation, Section 2.04(d) hereof) for refinancing or funding of risk
participations in Swing Line Loans shall be subject to the satisfaction of the
Tranche A-1 Prepayment Conditions and otherwise such provisions shall
be interpreted and applied to effect the first in, last out nature of the
Tranche A-1 Facility.

 

65



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding; and (iv) any prepayment of Tranche A-1
Committed Loans (including as a result of any commitment reduction under
Section 2.06) may only be made if the Tranche A-1 Prepayment Conditions have
been met. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if LIBO Rate Loans, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c) (i) If for any reason the Tranche A Total Outstandings at any time exceed
the Tranche A Loan Cap (such excess shall at all times constitute part of the
Secured Obligations), the Borrowers shall immediately prepay Tranche A Loans,
Swing Line Loans and LC Borrowings and/or Cash Collateralize the LC Obligations
(other than LC Borrowings) in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the LC Obligations pursuant to this Section 2.05(c)(i) unless
after the prepayment in full of the Tranche A Loans the Tranche A Total
Outstandings exceed the Tranche A Loan Cap.

(ii) If for any reason the Tranche A-1 Total Outstandings at any time exceed the
Tranche A-1 Loan Cap (such excess shall at all times constitute part of the
Secured Obligations), the Borrowers shall immediately prepay Tranche A-1
Committed Loans in an aggregate amount equal to such excess; provided, however,
that in the event that any prepayment of Tranche A Loans, Swing Line Loans and
LC Borrowings and/or Cash Collateralization of the LC Obligations (other than LC
Borrowings) is required under Section 2.05(c)(i), no prepayment of Tranche A-1
Committed Loans shall be made until the requirements of Section 2.05(c)(i) have
been satisfied.

(d) During a Trigger Period, the Borrowers shall prepay the Loans in accordance
with the provisions of Section 6.13 and, if an Event of Default shall have
occurred and be continuing, Cash Collateralize the LC Obligations in accordance
with the provisions of Section 2.03(g).

 

66



--------------------------------------------------------------------------------

(e) The Borrowers shall prepay the Loans and, if an Event of Default shall have
occurred and be continuing, Cash Collateralize the LC Obligations in an amount
equal to the Net Proceeds received by a Loan Party on account of a Prepayment
Event. The application of such amount to the prepayment of Loans and Cash
Collateralization of the LC Obligations shall not reduce the Commitments.

(f) Prepayments made pursuant to this Section 2.05 (other than
Section 2.05(c)(ii)), first, shall be applied ratably to the LC Borrowings and
the Swing Line Loans, second, shall be applied ratably to the outstanding
Tranche A Committed Loans that are Base Rate Loans, third, shall be applied
ratably to the outstanding Tranche A Committed Loans that are LIBO Rate Loans,
fourth, if an Event of Default shall have occurred and be continuing, shall be
used to Cash Collateralize the remaining LC Obligations; fifth, shall be applied
ratably to the outstanding Tranche A-1 Committed Loans that are Base Rate Loans;
sixth, shall be applied ratably to the outstanding Tranche A-1 Committed Loans
that are LIBO Rate Loans; and seventh, the amount remaining, if any, may be
retained by the Borrowers for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the LC
Issuer or the Tranche A Lenders, as applicable.

2.06 Termination or Reduction of Commitments.

The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Tranche A Aggregate Commitments, the Tranche
A-1 Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit or from time to time permanently reduce the Tranche A Aggregate
Commitments, the Tranche A-1 Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce (A) the Tranche A Aggregate Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Tranche A Total
Outstandings would exceed the Tranche A Aggregate Commitments, (B) the Tranche
A-1 Aggregate Commitments, if after giving effect thereto and to any concurrent
prepayments permitted under Section 2.05(a) hereunder (i) the Tranche A-1 Total
Outstandings would exceed the Tranche A-1 Aggregate Commitments or (ii) Pro
Forma Excess Availability and Projected Excess Availability (in each case
determined based on a period of 180 consecutive calendar days taken as one
accounting period rather than a Twelve Month Period) as of the date of such
termination or reduction would be less than thirty percent (30%) of the Loan
Cap, (C) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of LC Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, and (D) the Swing Line Sublimit if,
after giving effect thereto, and to any concurrent payments hereunder, the
Outstanding Amount of Swing Line Loans hereunder would exceed the Swing Line
Sublimit.

(a) If, after giving effect to any reduction of the Tranche A Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Tranche A Aggregate Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

(b) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit, the Tranche
A Aggregate Commitments or the Tranche A-1 Aggregate Commitments under this
Section 2.06. Upon any reduction of the Tranche A Aggregate Commitments, the
Tranche A Commitment of each

 

67



--------------------------------------------------------------------------------

Tranche A Lender shall be reduced by such Lender’s Tranche A Applicable
Percentage of such reduction amount. Upon any reduction of the Tranche A-1
Aggregate Commitments, the Tranche A-1 Commitment of each Tranche A-1 Lender
shall be reduced by such Lender’s Tranche A-1 Applicable Percentage of such
reduction amount. All fees (including, without limitation, commitment fees and
Letter of Credit Fees) and interest in respect of the Aggregate Commitments, the
Tranche A Aggregate Commitments or the Tranche A-1 Aggregate Commitments accrued
until the effective date of any termination of the Aggregate Commitments, the
Tranche A Aggregate Commitments or the Tranche A-1 Aggregate Commitments,
respectively, shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

On the Termination Date, the Borrowers shall cause all Secured Obligations to be
Fully Satisfied.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the applicable Default
Rate to the fullest extent permitted by applicable Laws.

(ii) If any Event of Default exists, then the Administrative Agent may, and,
with respect to any Tranche upon the request of the Tranche A Required Lenders
or the Tranche A-1 Required Lenders, as applicable, shall, notify the Lead
Borrower that all outstanding Obligations with respect to such Tranche shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the applicable Default Rate and thereafter such Obligations shall bear
interest at the applicable Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent: (i) for
the account of each Tranche A Lender, in accordance with its Tranche A
Applicable Percentage, a commitment fee, payable quarterly in arrears on the
first Business Day of each Fiscal Quarter, commencing with the first such date
to occur after the Closing Date, and on the last day of the Tranche A
Availability Period equal to the Applicable Commitment Fee Percentage times the
average daily amount

 

68



--------------------------------------------------------------------------------

by which the Tranche A Aggregate Commitments exceeded the Tranche A Average
Usage, in each case calculated on a per annum basis for the actual number of
days elapsed in the Fiscal Quarter ending on the day immediately preceding the
related payment date (or, if applicable, the actual number of days in the Fiscal
Quarter to and including last day of the Tranche A Availability Period) and
(ii) for the account of each Tranche A-1 Lender, in accordance with its Tranche
A-1 Applicable Percentage, a commitment fee, payable quarterly in arrears on the
first Business Day of each Fiscal Quarter, commencing with the first such date
to occur after the Closing Date, and on the last day of the Tranche A-1
Availability Period equal to the Applicable Commitment Fee Percentage times the
average daily amount by which the Tranche A-1 Aggregate Commitments exceeded the
Tranche A-1 Average Usage, in each case calculated on a per annum basis for the
actual number of days elapsed in the Fiscal Quarter ending on the day
immediately preceding the related payment date (or, if applicable, the actual
number of days in the Fiscal Quarter to and including last day of the Tranche
A-1 Availability Period). The commitment fees shall accrue at all times during
the Tranche A Availability Period (with respect to commitment fees in the
foregoing clause (i)) and the Tranche A-1 Availability Period (with respect to
the commitment fees in the foregoing clause (ii)), including at any time during
which one or more of the conditions in Article IV is not met.

(b) Other Fees. The Borrowers shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto,
and may specify whether a Loan is a Tranche A Committed Loan or a

 

69



--------------------------------------------------------------------------------

Tranche A-1 Committed Loan. Any failure to so attach or endorse, or any error in
doing so, shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.
Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note with appropriate indemnification provisions in
form and substance reasonably satisfactory to the Borrowers and upon
cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Tranche A Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Tranche A Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall, at the option of the Administrative Agent, be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrowers shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the

 

70



--------------------------------------------------------------------------------

Borrowers for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the LC Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent promptly shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) and Section 9.14 are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) or
Section 9.14 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c) or
Section 9.14.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its Pro Rata share thereof as
provided herein (including in contravention of the priorities of payment set
forth in Section 2.05(f) or Section 8.03, as applicable), then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be

 

71



--------------------------------------------------------------------------------

shared by the Lenders ratably and in the priorities set forth in Section 2.05(f)
or Section 8.03, as applicable, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in LC Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Among Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans), shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans for the period and the amount of repayments received for the period. As
reflected on the summary statement, (i) the Administrative Agent shall transfer
to each Tranche A Lender or Tranche A-1 Lender, as applicable, its Applicable
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Committed Loans made by each
Tranche A Lender or Tranche A-1 Lender, as applicable, shall be equal to such
Lender’s Applicable Percentage of all Tranche A Committed Loans or Tranche A-1
Committed Loans, as applicable, outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 1:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 1:00 p.m., then no later than 3:00 p.m. on the next
Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.

 

72



--------------------------------------------------------------------------------

2.15 Increase in Commitments.

(a) Request for Increase. Provided no Event of Default then exists and no
Default would arise therefrom, at any time and from time to time after the date
that occurs ninety (90) days after the Closing Date, upon notice to the
Administrative Agent (which shall promptly notify the Tranche A Lenders), the
Lead Borrower may request an increase in the Tranche A Aggregate Commitments by
an amount (for all such requests) not exceeding $300,000,000 in the aggregate;
provided that (i) any such request for an increase shall be in a minimum amount
of $50,000,000, and (ii) the Lead Borrower may make a maximum of six (6) such
requests. At the time of sending such notice, the Lead Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Tranche A Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Tranche A Lender shall notify the
Administrative Agent within such time period set forth in (a) above whether or
not it agrees to increase its Tranche A Commitment and, if so (each an
“Increased Tranche A Commitment Lender”), whether by an amount equal to, greater
than, or less than its Tranche A Applicable Percentage of such requested
increase. Any Tranche A Lender not responding within such time period shall be
deemed to have declined to increase its Tranche A Commitment. No Tranche A
Lender shall be obligated to agree to increase its Tranche A Commitment under
this Section 2.15.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Lead Borrower and each Tranche A Lender of the Tranche A
Lenders’ responses to each request made in this Section 2.15. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the LC Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that any existing Tranche A
Lender declines to increase its Tranche A Commitments, or declines to increase
its Tranche A Commitments to the amount requested by the Lead Borrower, the
Administrative Agent or its Affiliates, in consultation with the Lead Borrower,
will use its reasonable efforts to arrange for other Eligible Assignees to
become a Tranche A Lender hereunder and to issue commitments in an amount equal
to the amount of the increase in the Tranche A Aggregate Commitments requested
by the Lead Borrower and not accepted by the existing Tranche A Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Tranche A
Lenders) (each such Eligible Assignee issuing a commitment and becoming a
Tranche A Lender, an “Additional Tranche A Commitment Lender”), provided,
however, that without the consent of the Administrative Agent, at no time shall
the Tranche A Commitment of any Additional Tranche A Commitment Lender be less
than $10,000,000.

(d) Effective Date and Allocations. If the Tranche A Aggregate Commitments are
increased in accordance with this Section 2.15, the Administrative Agent and the
Lead Borrower shall determine the effective date (the “Increase Effective Date”)
of such increase (such increase, a “Tranche A Commitment Increase”). The
Administrative Agent shall promptly notify the Lead Borrower and the Tranche A
Lenders of the final allocation of such Tranche A Commitment Increase and the
Increase Effective Date and on the Effective Date (i) the Tranche A Aggregate
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Tranche A Commitment Increases, and (ii) Schedule
2.01 shall be deemed modified, without further action, to reflect the revised
Tranche A Commitments and Tranche A Applicable Percentages of the Tranche A
Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions, if necessary, adopted by
such

 

73



--------------------------------------------------------------------------------

Loan Party approving or consenting to such Tranche A Commitment Increase, and
(B) in the case of the Borrowers, certifying that, before and after giving
effect to such Tranche A Commitment Increase, (1) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) the Borrowers, the Administrative Agent, and any Additional
Tranche A Commitment Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Administrative Agent shall reasonably
require; (iii) the Borrowers shall have paid such fees and other compensation to
the Additional Tranche A Commitment Lenders and the Increased Tranche A
Commitment Lenders as the Administrative Agent, the Lead Borrower, such
Additional Tranche A Commitment Lenders and such Increased Tranche A Commitment
Lenders shall agree; (iv) the Borrowers shall have paid such arrangement fees to
the Administrative Agent (or one or more of its Affiliates, as applicable) as
the Lead Borrower and the Administrative Agent or such Affiliate may agree;
(v) the Borrowers shall deliver to the Administrative Agent and the Tranche A
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Administrative Agent, from counsel to the Borrowers reasonably satisfactory
to the Administrative Agent and dated such date with respect to the Loan
Documents and the other documents, agreements and instruments then executed and
the transactions contemplated thereby; (vi) the Borrowers and the Additional
Tranche A Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (vii) no Default exists. The Borrowers shall prepay any Tranche A
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05 to the extent necessary to
keep the outstanding Tranche A Committed Loans ratable with any revised Tranche
A Applicable Percentages arising from any nonratable increase in the Tranche A
Commitments under this Section 2.15).

(f) Terms of Commitment Increase. Any Tranche A Commitment Increase contemplated
by the provisions of this Section 2.15 shall, except as provided in
Section 2.15(e)(iii) and (e)(iv), bear interest and be entitled to fees and
other compensation on the same basis as all other Tranche A Commitments.

(g) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent,
Lender or LC Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law; provided further, that the Borrowers shall not be required to

 

74



--------------------------------------------------------------------------------

pay any additional amounts with respect to income or tax or amounts owing to a
Lender that (x) is a Foreign Lender and (y) has not delivered the forms required
by Section 3.01(e).

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and each LC Issuer (each, a “Lender Party”) ,
within three (3) Business Days after demand is made therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Administrative Agent, such Lender or LC Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto; provided, that the Borrower shall not be
obligated to make any payment pursuant to this Section in respect of penalties,
interest and other consequential liabilities attributable to any Taxes or Other
Taxes if (i) written demand therefor has not been made by such Lender Party
within 30 days from the date on which senior in-house legal counsel or the chief
financial officer such Lender Party had actual knowledge of the imposition of
Taxes or Other Taxes by the relevant taxing or Governmental Authority, (ii) such
penalties, interest and other consequential liabilities, as a result of gross
negligence or willful misconduct of such payee as determined by a final,
non-appealable decision of a court of competent jurisdiction, have accrued after
the date that Borrower indemnified or paid in full all amounts owing under this
Section as of such date, or (iii) such penalties, interest and other liabilities
are attributable to the gross negligence or willful misconduct of such payee, as
determined by a final, non-appealable decision of a court of competent
jurisdiction; provided, further, that the Loan Parties shall not be required to
make any indemnification with respect to any Foreign Lender that has not
complied in all material respects with Section 3.01(e). A certificate as to the
amount of such payment or liability delivered to the Lead Borrower by a Lender
or the LC Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the LC
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable Law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Lead Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from

 

75



--------------------------------------------------------------------------------

time to time thereafter upon the request of the Lead Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
LC Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section 3.01, it shall pay to the Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrowers under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the LC Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the LC Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the LC Issuer in the event the
Administrative Agent, such Lender or the LC Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the LC Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on written notice thereof by such Lender to the Lead
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

76



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Lead Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on LIBO Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the LC
Issuer;

(ii) subject any Lender or the LC Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the LC Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the LC
Issuer); or

(iii) impose on any Lender or the LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the LC Issuer, the Borrowers will
pay to such Lender or the LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the LC Issuer determines that any
Change in Law affecting such Lender or the LC Issuer or any Lending Office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuer’s capital or on the capital of such
Lender’s or the LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the LC Issuer, to a level below that which such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change

 

77



--------------------------------------------------------------------------------

in Law (taking into consideration such Lender’s or the LC Issuer’s policies and
the policies of such Lender’s or the LC Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
LC Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section 3.04 and delivered to the Lead Borrower shall be
presumptively correct absent manifest error. The Borrowers shall pay such Lender
or the LC Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the LC Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180 days period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

 

78



--------------------------------------------------------------------------------

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Secured Obligations hereunder.

3.08 Designation of Lead Borrower as Borrowers’ Agent.

Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
such Borrower’s agent to obtain Credit Extensions, the proceeds of which shall
be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

(a) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Secured Obligations of each of the other
Borrowers.

 

79



--------------------------------------------------------------------------------

(b) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the LC Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent and the Arrangers may require evidencing (A) the authority
of each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Administrative Agent and the Arrangers may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) a favorable opinion of Arnold & Porter LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender and as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
and the Arrangers may reasonably request (including, without limitation, with
respect to enforceability, due authorization, perfection of the Liens in favor
of the Collateral Agent and absence of conflicts with specified material
agreements);

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since April 30,
2010, that has had or

 

80



--------------------------------------------------------------------------------

could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect and (C) either that (1) no consents, licenses or
approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Collateral Agent required under
the Loan Documents have been obtained and are in effect;

(viii) a certificate from the chief financial officer of the Lead Borrower,
satisfactory in form and substance to the Administrative Agent, attesting to the
Solvency of the Loan Parties on a consolidated basis as of the Closing Date
after giving effect to the transactions contemplated hereby;

(ix) the Security Documents (other than the Mortgages), each duly executed by
the applicable Loan Parties (it being understood that no Mortgages will be
executed and delivered as of the Closing Date);

(x) all other Loan Documents, each duly executed by the applicable Loan Parties;

(xi) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent and
the Arrangers to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded, in
each case, to the reasonable satisfaction of the Collateral Agent and the
Arrangers; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Agents reasonably may require.

(b) Not less than $350,000,000 in Tranche A Aggregate Commitments shall have
been received from Tranche A Lenders other than the Lead Lenders executing this
Agreement.

(c) After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $200,000,000.

(d) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date and relating to the month ended on March 31, 2011, duly
executed by a Responsible Officer of the Lead Borrower.

(e) No event or condition has occurred since April 30, 2010, that could
reasonably be expected, individually or in the aggregate, to constitute or have
(i) a material adverse change in, or a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Lead Borrower and its subsidiaries,
taken as a whole; (ii) a material impairment of the ability of any Loan Party to
perform its material obligations under any material Loan Document to which it is
a party; or (iii) a material impairment of the rights and remedies of

 

81



--------------------------------------------------------------------------------

the Administrative Agent or the Lenders under any material Loan Document or
(iv) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any material Loan Document to which it
is a party.

(f) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained.

(g) After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Closing Date (including
any Loans made or Letters of Credit issued hereunder), no Default shall exist.

(h) All fees required to be paid to the Agents or the Arrangers on or before the
Closing Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid in full.

(i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) and of each LC Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

(a) The representations and warranties of the Lead Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, (i) which are qualified by materiality shall be true and correct, and
(ii) which are not qualified by materiality shall be true and correct in all
material respects, in each case, on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent consolidated statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the LC Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

82



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the
date of the applicable Credit Extension. The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties but until the
Tranche A Required Lenders or the Tranche A-1 Required Lenders otherwise direct
the Administrative Agent to cease making Tranche A Committed Loans or Tranche
A-1 Committed Loans, respectively, the Tranche A Lenders and the Tranche A-1
Lenders, respectively, will fund their Applicable Percentage of all Tranche A
Loans or Tranche A-1 Committed Loans, respectively, and, with respect to the
Tranche A Lenders, LC Advances and participate in all Swing Line Loans and
Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV are agreed to by the Administrative
Agent; provided, however, that, if the Administrative Agent has actual knowledge
that any Specified Default or any Event of Default under Section 6.13 shall have
occurred and be continuing, the Administrative Agent shall cease making Tranche
A Committed Loans and Tranche A-1 Committed Loans unless the Tranche A Required
Lenders or the Tranche A-1 Required Lenders, as applicable otherwise direct in
writing; provided, further, that the making of any such Loans or the issuance of
any Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights of the Credit Parties as a result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is a corporation,
limited liability company, partnership or limited partnership, duly organized or
formed, validly existing and, where applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own, lease or operate its assets
and carry on its business as now conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, where applicable, in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect. Schedule
5.01 annexed hereto sets forth, as of the Closing Date, each Loan Party’s name
as it appears in official filings in its state of incorporation or organization,
its state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization, and its
federal employer identification number.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the

 

83



--------------------------------------------------------------------------------

creation of any Lien upon any asset of any Loan Party (other than Permitted
Encumbrances); or (d) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement) or (b) such as have been obtained or made and are in
full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Lead Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated January 29, 2011, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all Material Indebtedness and other
liabilities, direct or contingent, of the Loan Parties as of the date of such
financial statements, including liabilities for taxes, material commitments and
Material Indebtedness.

(c) Since the date of the Audited Financial Statements dated April 30, 2010,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

(d) The Consolidated and, during any Trigger Period, consolidating, forecasted
balance sheet and statements of income and cash flows of the Lead Borrower and
its Subsidiaries delivered pursuant to Section 6.01(d) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Loan Parties’
reasonable estimate of its future financial performance (it being understood
that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties,

 

84



--------------------------------------------------------------------------------

that no assurance is given that any particular forecasts will be realized, that
results may differ and that such differences may be material).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or against any
of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Loan Parties has good record and
marketable title in fee simple to or valid leasehold interests in or other
rights to use or operate, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(a) Schedule 5.08(a)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties. Schedule
5.08(a)(2) sets forth the address (including street address, county and state)
of the Leases of the Loan Parties, together with the name of the lessor and its
contact information with respect to each such Lease as of the Closing Date. As
of the Closing Date, each Lease set forth on Schedule 5.08(a)(2) is in full
force and effect.

(b) The personal property of each Loan Party is subject to no Liens, other than
Liens set forth on Schedule 5.08(b), and Permitted Encumbrances. The real
property of each Loan Party is subject to no Liens, other than Permitted
Encumbrances, or, in the case of Real Estate included in the Tranche A Borrowing
Base, Permitted Real Estate Liens.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all Investments
held by any Loan Party on the date hereof, showing as of the date hereof the
amount, obligor or issuer, how held (directly or through a securities
intermediary) and maturity, if any, thereof.

(d) Schedule 5.08(d) sets forth a complete and accurate list of all Indebtedness
of each Loan Party on the date hereof, showing as of the date hereof the amount,
holder, obligor or issuer and maturity thereof.

5.09 Environmental Compliance.

(a) Except as specifically disclosed in Schedule 5.09, no Loan Party (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability, except, in each of the cases of (i),
(ii), (iii) and (iv), as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

(b) Except as otherwise set forth in Schedule 5.09, and except as could not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect (i) none of the real properties currently or formerly owned or
operated by any Loan Party is listed or, to the knowledge of the Loan Parties,
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or, to the knowledge of the Loan Parties, is adjacent to any
such property; (ii) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed of on any property currently owned or operated by any Loan
Party or, to the knowledge of the Loan Parties, on any property formerly owned
or operated by any Loan Party; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party; and
(iv) Hazardous Materials have not been released, discharged or disposed of on
any property currently or, to the knowledge of the Loan Parties, formerly owned
or operated by any Loan Party.

(c) Except as otherwise set forth on Schedule 5.09, and except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (i) no Loan Party is undertaking, and no Loan Party has
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law, other than any as may have been required under Section 6.16(c) to maintain
the value and marketability of any Eligible Real Estate or by any Governmental
Authority or Environmental Law; and (ii) all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party have been disposed of
in a manner not reasonably expected to result in liability to any Loan Party.

5.10 Insurance. The properties (including, without limitation, all Collateral)
of the Loan Parties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties (with the exception of
Chelsea Insurance Company Ltd. so long as it is duly licensed by the appropriate
Government Authority in its state of incorporation to conduct business as an
insurer in such state and meets and maintains the appropriate capital
requirements to maintain such licensure), in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties operate. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 5.10 , and, thereafter,
each insurance policy reflected on an Accord Certificate or other evidence of
insurance most recently delivered to the Administrative Agent in accordance
herewith is in full force and effect and all premiums in respect thereof that
are due and payable have been paid.

5.11 Taxes. The Loan Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no material Lien has been
filed and which contest effectively suspends the collection of the contested
obligation and the enforcement of any Lien securing such obligation. There is no
proposed tax assessment against any Loan Party that would, if made, be
reasonably expected to have a Material Adverse Effect. No Loan Party is a party
to any tax sharing agreement other than (i) the tax sharing agreement between
Lead Borrower and Game Stop Corp. and (ii) the BNCB Acquisition Documents.

5.12 ERISA Compliance.

 

86



--------------------------------------------------------------------------------

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code is pending or in effect
with respect to any Plan, except to the extent any failure to make such
contribution would not reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) (i) Except as set forth in Schedule 5.12, (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except in each case to the extent the occurrence of any event described
in the foregoing clauses (i) through (iv) could not reasonably be expect to have
a Material Adverse Effect.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. As of the Closing Date, (a) all of the outstanding Equity Interests
in such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens, (b) except
as set forth in Schedule 5.13, there are no outstanding rights to purchase any
Equity Interests in any Subsidiary and (c) the Loan Parties have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

87



--------------------------------------------------------------------------------

(b) None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) and prepared by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).

5.16 Compliance with Laws. Each of the Loan Parties is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Except as would not reasonably be
expected to have a Material Adverse Effect, (a) the Loan Parties own, or possess
the right to use, all the Intellectual Property that is reasonably necessary for
the operation of their respective businesses, and (b) to the knowledge of any
Responsible Officer, no Loan Party has infringed upon any Intellectual Property
rights held by any other Person.

5.18 Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party pending or, to the knowledge of any Loan
Party, threatened. The hours worked by and payments made to employees of the
Loan Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters except to the
extent that any such violation could not reasonably be expected to have a
Material Adverse Effect. No Loan Party has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law. All
payments due from any Loan Party, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18
no Loan Party is a party to or bound by any collective bargaining agreement.
There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party has made a pending
demand for recognition in each case which could individually or in the aggregate
be reasonably expected to result in a Material Adverse Effect. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party which could, individually or in the
aggregate, be reasonably expected to

 

88



--------------------------------------------------------------------------------

result in a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound except as could
not reasonably be expected to have individually or in the aggregate, a Material
Adverse Effect.

5.19 Security Documents.

(a) The Security Documents, other than any Mortgages, create in favor of the
Collateral Agent, for the benefit of the Credit Parties referred to therein, a
legal, valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in the Perfection
Certificate. Upon such filings and/or the obtaining of “control,” the Collateral
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Collateral that may
be perfected by filing, recording or registering a financing statement or
analogous document (including without limitation the proceeds of such Collateral
subject to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person, except in the case of
Liens permitted under clauses (c), (d), (f), (h), (m) or (p) (with respect to
Excluded Assets) of Section 7.01 hereof.

(b) As of the date that any Real Estate is to be designated as Eligible Real
Estate and included in the Tranche A Borrowing Base, all Real Estate Eligibility
Requirements (including delivery of all Mortgage Related Documents) have been
met with respect to such Real Estate.

(c) Each Mortgage, if any, as may be executed and delivered by any Borrower from
time to time, creates in favor of the Collateral Agent, for the benefit of the
Credit Parties referred to therein, a legal, valid, and enforceable Lien in the
Mortgaged Property (as defined in applicable Mortgage), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the recording of each Mortgage with the appropriate
Governmental Authorities and the payment of any mortgage recording taxes or
fees, the Collateral Agent will have a perfected Lien on, and security interest
in, to and under all right, title and interest of the grantors thereunder in
such Mortgaged Property (including without limitation the proceeds of such
Mortgaged Property) that may be perfected by such recording.

5.20 Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a consolidated basis, are, and will be, Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

 

89



--------------------------------------------------------------------------------

5.21 Deposit and Securities Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of and contact person at the depository;
(ii) the account number(s) maintained with such depository; and (iv) the
identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges for sales made by such Loan Party.

(c) Annexed hereto as Schedule 5.21(c) is a list describing each securities
account of the Loan Parties as of the Closing Date which schedule includes, with
respect to each securities account, (i) the name and address of the Securities
Intermediary, (ii) a description and value of all property held therein and
(iii) the account numbers and name of such accounts.

5.22 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
supplier which could reasonably be expected to have a Material Adverse Effect.

5.24 Storage Locations. There are no warehouse or other storage or distribution
facilities leased by the Loan Parties (excluding Stores) in which, in the
aggregate, more than $15,000,000 of Inventory is or may be located from time to
time and with respect to which the Loan Parties have not caused to be delivered
to the Administrative Agent a Collateral Access Agreement.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Obligation hereunder (other than contingent indemnification
obligations as to which no claim has been asserted) shall not be Fully
Satisfied, the Loan Parties shall:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Lead Borrower, a Consolidated and, during any Trigger Period,
a consolidating, balance sheet of the Lead Borrower and its Subsidiaries as at
the end of such Fiscal Year, and the related Consolidated and, during any
Trigger Period, consolidating, statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, such Consolidated and, during any
Trigger Period, consolidating, statements to be audited and accompanied by a
report and unqualified opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

 

90



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Lead Borrower, a
Consolidated and, during any Trigger Period, a consolidating, balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and
the related Consolidated and, during any Trigger Period, consolidating,
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Quarter and for the portion of the Lead Borrower’s Fiscal Year then
ended, setting forth in each case in comparative form the figures for (A) the
corresponding Fiscal Quarter of the previous Fiscal Year and (B) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated and, during any Trigger Period, consolidating, statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations, Shareholders’ Equity and cash
flows of the Lead Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, but in any event within 30 days after the end of each
Fiscal Month of each Fiscal Year (excluding the end of any Fiscal Month which is
also the end of a Fiscal Quarter), a Consolidated and, during any Trigger
Period, a consolidating, balance sheet of the Lead Borrower and its Subsidiaries
as at the end of such Fiscal Month, and the related Consolidated and, during any
Trigger Period, consolidating, statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Month, and for the portion of the Lead
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) the corresponding Fiscal Month of the previous Fiscal
Year and (B) the corresponding portion of the previous Fiscal Year, all in
reasonable detail, such Consolidated and, during any Trigger Period,
consolidating, statements to be certified by a Responsible Officer of the Lead
Borrower as fairly presenting the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Lead Borrower and its Subsidiaries as
of the end of such Fiscal Month in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(d) as soon as available, but in any event not more than 60 days after the end
of each Fiscal Year of the Lead Borrower, forecasts prepared by management of
the Lead Borrower, in form reasonably satisfactory to the Administrative Agent,
of Consolidated and, during any Trigger Period, consolidating, balance sheets
and statements of income or operations and cash flows of the Lead Borrower and
its Subsidiaries, as well as projected Availability, on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

The Administrative Agent and the Lenders acknowledge and agree that
notwithstanding the allotted time periods for monthly delivery of financial
statements and Compliance Certificates set forth in Section 6.01(c) and
Section 6.02(a), the time periods for delivering such financial statements and
Compliance Certificates for the months of April and May of each Fiscal Year
shall be extended by 30 days for April and 15 days for May (each an “Extension
Period”); provided that no prepayment of Indebtedness, Acquisition, Restricted
Payment, Investment or other transaction or payment permitted hereunder based
upon a calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated
Adjusted Fixed Charge Coverage Ratio shall be permitted during any Extension
Period if the applicable financial statements and Compliance Certificates for
such periods have not been delivered.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

 

91



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a),(b) and (c), (i) a duly completed Compliance Certificate signed
by a Responsible Officer of the Lead Borrower, (ii) a certificate setting forth
any change in generally accepted accounting principles used in the preparation
of such financial statements, (iii) a copy of management’s discussion and
analysis with respect to such financial statements, (iv) a certification as to
the Borrowers’ compliance with Section 7.15 at all times since the date of the
last Compliance Certificate delivered pursuant hereto or, in the case of the
first Compliance Certificate delivered after the Closing Date, the Closing Date
and (v) a certificate signed by a Responsible Officer of the Lead Borrower
(A) identifying each Immaterial Subsidiary and its jurisdiction of formation
(other than, so long as no Trigger Period exists, any Immaterial Subsidiary that
does not have any material assets or material liabilities and conducts no
material operations) and (B) certifying that (1) the total assets of all
Immaterial Subsidiaries, as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered pursuant to Section 6.01(a) or
Section 6.01(b) hereof, is less than five percent (5.0%) of the Consolidated
total assets of the Lead Borrower and its Subsidiaries, (2) no Immaterial
Subsidiary owns any assets included in the Borrowing Base, and (3) the gross
revenues of all Immaterial Subsidiaries for the Measurement Period ended the
last Fiscal Month included in such financial statements is less than five
percent (5.0%) of the Consolidated gross revenues of the Lead Borrower and its
Subsidiaries for such Measurement Period, in each case as determined in
accordance with GAAP;

(b) on the 15th day of each Fiscal Month (or, if such day is not a Business Day,
on the next succeeding Business Day) or such later Business Day as the
Administrative Agent may agree in its reasonable discretion but not beyond the
20th day of any such Fiscal Month, a certificate in the form of Exhibit F (a
“Borrowing Base Certificate”) showing each of the Tranche A Borrowing Base and
the Tranche A-1 Borrowing Base as of the close of business as of the last day of
the immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that during any Trigger Period, such Borrowing Base Certificate shall
be delivered no later than the third Business Day (or, if agreed by the
Administrative Agent in its reasonable discretion, the fourth Business Day) of
each week; provided further that upon consummation of any Permitted Disposition
of any Eligible Real Estate or Eligible Inventory (other than sales of Inventory
in the ordinary course of business), in each case, constituting a Prepayment
Event, upon request of the Administrative Agent, the Lead Borrower shall
promptly furnish an updated Borrowing Base Certificate reflecting each of the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base after giving effect
to such Disposition;

(c) no more than ten (10) Business Days after receipt thereof, copies of any
detailed audit reports, final management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of any
Loan Party by its Registered Public Accounting Firm in connection with the
accounts or books of the Loan Parties or any Subsidiary, or any audit of any of
them, including, without limitation, specifying any Internal Control Event;

(d) promptly upon the filing thereof, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(e) upon the renewal of any insurance policy of the Loan Parties, evidence of
insurance reasonably satisfactory to the Collateral Agent, summarizing the
insurance coverage

 

92



--------------------------------------------------------------------------------

(specifying type, amount and carrier) in effect for each Loan Party, and as soon
as available, but in any event within 30 days after such renewal, a certificate
of such insurance coverage;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and

(g) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
at www.sec.gov or otherwise on an Internet or intranet website, if any, in each
case to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, the Lead Borrower shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the Loan
Parties with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates or the respective securities or any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Loan Parties hereby agree that (w) all Borrower
Materials that are to be made available to the Public Lenders shall either have
been identified as being previously or contemporaneously filed with the SEC or
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by identifying Borrower Materials as being filed with the SEC or marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arranger, the LC Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials identified as being filed with the SEC or marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not either identified
as being filed with the SEC

 

93



--------------------------------------------------------------------------------

or marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

6.03 Notices. Promptly, unless expressly indicated otherwise, notify the
Administrative Agent:

(a) of the occurrence of (i) any Specified Default and (ii) upon a Responsible
Officer obtaining actual knowledge thereof, any Default other than a Specified
Default;

(b) immediately upon obtaining actual knowledge thereof, any other Trigger
Event;

(c) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (to the extent each of the following has
resulted or could reasonably be expected to result in a Material Adverse
Effect): (i) breach or non-performance of, or any default under, a Material
Contract or with respect to Material Indebtedness of any Loan Party; (ii) any
material dispute, litigation, investigation, proceeding or suspension between
any Loan Party and any Governmental Authority; or (iii) the commencement of, or
any material development in, any material litigation or proceeding affecting any
Loan Party, including pursuant to any applicable Environmental Laws;

(d) of the occurrence of any ERISA Event;

(e) any Disposition of Collateral or issuance of any Equity Interests that could
reasonably be expected to give rise to a mandatory prepayment under
Section 2.05(e);

(f) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof;

(g) of the Public Accountants’ determination (in connection with its preparation
of its report under Section 6.01(a)) or the Lead Borrower’s determination of the
occurrence or existence of any Internal Control Event;

(h) of the formation or acquisition of any Subsidiary required to become a Loan
Party hereunder;

(i) of any change in the name, corporate form or state of organization of any
Loan Party or any change in the name or names under which any Loan Party’s
Business is transacted;

(j) immediately upon receipt of notice thereof, of the filing of any Lien
against any Loan Party for unpaid Taxes against any material portion of the
Collateral;

(k) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and

(l) of any notice of any material non-compliance with applicable Laws with
respect to any “Property” (as defined in any Mortgages relating to Eligible Real
Estate) which it receives or any pending proceedings in respect thereof.

 

94



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, and carriers) which, if unpaid, would
by law become a Lien upon its property (other than Permitted Encumbrances); and
(c) all Material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Material Indebtedness, except, in each case, where (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(ii) such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (iii) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, (iv) no Lien (other than Permitted Encumbrances) has been filed with
respect thereto and (iv) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Administrative Agent
with respect to establishing Reserves pursuant to this Agreement.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in any
material respect in the normal conduct of its business, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) take all reasonable action to maintain all existing
registrations of its Intellectual Property, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect or such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

6.06 Maintenance of Properties. (a) Maintain (except for any maintenance
required to be performed by the landlord, lessor or other property owner under
any applicable Lease), preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (b) make
all necessary repairs thereto and renewals and replacements thereof (except for
any repairs, renewals or replacements required to be made by the landlord,
lessor or other property owner under any applicable Lease), except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties (other than a Permitted
Self-Insurance Program), reasonably acceptable to the Administrative Agent,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent.

(a) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding

 

95



--------------------------------------------------------------------------------

improvements to real property) and lenders’ loss payable clause (regarding
personal property), in form and substance satisfactory to the Collateral Agent,
which endorsements or amendments shall provide that the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Collateral Agent (and the Collateral Agent agrees, unless a Trigger Event is
then continuing or the proceeds are required to be applied to the Obligations in
accordance with Section 2.05(c) or 2.05(e), to deliver such insurance proceeds
as the Lead Borrower may direct), (ii) a provision to the effect that none of
the Loan Parties, Credit Parties or any other Person shall be a co-insurer and
(iii) such other provisions as the Collateral Agent may reasonably require from
time to time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Collateral Agent as an
additional insured. Business interruption policies shall name the Collateral
Agent as a loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Collateral Agent (and the Collateral Agent agrees, unless a Trigger Event is
then continuing or the proceeds are required to be applied to the Obligations in
accordance with Section 2.05(c) or 2.05(e), to deliver such insurance proceeds
as the Lead Borrower may direct), (ii) a provision to the effect that none of
the Loan Parties, the Administrative Agent, the Collateral Agent or any other
party shall be a co-insurer and (iii) such other provisions as the Collateral
Agent may reasonably require from time to time to protect the interests of the
Credit Parties. Each such policy referred to in this Section 6.07(a) shall also
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Collateral Agent. The Lead Borrower shall deliver
to the Collateral Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Collateral
Agent, including an insurance binder) together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium therefor.

(b) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.07. Each Loan Party shall look solely to its insurance
companies or any other parties other than the Credit Parties for the recovery of
such loss or damage and such insurance companies shall have no rights of
subrogation against any Credit Party or its agents or employees. If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby agree, to the extent
permitted by law, to waive their right of recovery, if any, against the Credit
Parties and their agents and employees. The designation of any form, type or
amount of insurance coverage by the any Credit Party under this Section 6.07
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

(c) Maintain for themselves, a Directors and Officers insurance policy, and a
“Blanket Crime” policy including employee dishonesty, forgery or alteration,
theft, disappearance and destruction, robbery and safe burglary, property, and
computer fraud coverage with responsible companies in such amounts as are
customarily carried by business entities engaged in similar businesses similarly
situated, and will upon request by the Administrative Agent furnish the
Administrative Agent certificates evidencing renewal of each such policy.

(d) If at any time the area in which any Eligible Real Estate subject to a
Mortgage is located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in an amount and form that complies
with the requirements under the National Flood Insurance Act, or (ii) a “Zone 1”
area,

 

96



--------------------------------------------------------------------------------

obtain earthquake insurance in such total amount as is reasonable and customary
for companies engaged in the Business.

(e) Subject to the limitations on inspections contained elsewhere in this
Agreement, permit any representatives that are designated by the Collateral
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby, all at the Loan Parties’ expense.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; (b) such contest effectively suspends enforcement of
the contested Laws; and (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

6.09 Books and Records; Accountants; Corporate Separateness.

(a) (i) Maintain and cause each Subsidiary thereof to maintain, proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be; and (ii) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.

(b) At all times, retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Administrative Agent and permit such Registered Public
Accounting Firm to discuss, with respect to each Loan Party and each Subsidiary
thereof, such Person’s financial performance, financial condition, operating
results, controls, and such other matters, within the scope of the retention of
such Registered Public Accounting Firm, as may be raised by the Administrative
Agent, provided that the Lead Borrower shall be given reasonable opportunity to
be present and at participate in any such discussions between the Administrative
Agent and the Registered Accounting Firm.

(c) Satisfy, and cause each of its Subsidiaries to satisfy, material corporate
and other formalities required by its Organizational Documents or the laws and
regulations of its jurisdiction of incorporation or organization or any exchange
on which it trades.

(d) Ensure that (i) other than as permitted by this Agreement, no material
payment is made by and no material obligation is incurred by any Loan Party to a
creditor or other obligee of any Immaterial Subsidiary which holds any material
assets or has any material liabilities in respect of any liability of such
Immaterial Subsidiary to such creditor or other obligee, (ii) except as
otherwise permitted by this Agreement, no material assets of any Immaterial
Subsidiary which holds any material assets or has any material liabilities are
commingled with any material assets of any Loan Party, and (iii) except as
otherwise permitted by this Agreement, no action is taken in order to cause any
creditor of any Immaterial Subsidiary to look to or otherwise rely upon any Loan
Party in determining the creditworthiness of any Immaterial Subsidiary.

6.10 Inspection Rights.

 

97



--------------------------------------------------------------------------------

(a) With respect to each Loan Party, permit and cause its Subsidiaries to
permit, representatives and independent contractors of the Administrative Agent
to visit and inspect any of its or any of its Subsidiaries’ properties, to
examine its or any of its Subsidiaries’ corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its or
any of its Subsidiaries’ affairs, finances and accounts with its or its
Subsidiaries’ directors, officers, and Registered Public Accounting Firm (once
in any 12 month period or, during any Trigger Period, at the Administrative
Agent’s reasonable discretion), all at the expense of the Loan Parties and at
such reasonable times during normal business hours, upon reasonable advance
notice to the Lead Borrower; provided, however, that during a Trigger Period,
the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.

(b) After reasonable prior notice from the Administrative Agent, permit the
Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, appraisals, examinations and
evaluations of (i) the Lead Borrower’s practices in the computation of the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base, (ii) the personal
property included in the Tranche A Borrowing Base and the Tranche A-1 Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves and (iii) the Real Estate included in
the Tranche A Borrowing Base and related financial information and Environmental
Assessments. With respect to appraisals, examinations and evaluations under
clauses (b)(i) and (ii) above, (A) so long as no Trigger Period has occurred
during the then current calendar year prior to the applicable appraisal or
examination and Availability has been greater than sixty-five percent (65%) of
the Loan Cap at all times during such calendar year prior to the applicable
appraisal or examination, the Loan Parties shall pay the reasonable and
documented fees and out-of-pocket expenses of the Administrative Agent or such
professionals for not more than one (1) appraisal of the Loan Parties’ Inventory
and one (1) commercial finance examination during such calendar year, (B) if
Availability has been less than or equal to sixty-five percent (65%) of the Loan
Cap at any time during a calendar year and so long as no Trigger Period has
occurred during such calendar year, the Loan Parties shall pay the reasonable
and documented fees and out-of-pocket expenses of the Administrative Agent or
such professionals for not more than two (2) appraisal of the Loan Parties’
Inventory and two (2) commercial finance examination during such calendar year
and (C) if a Trigger Period has occurred during a calendar year, the Loan
Parties shall pay the reasonable and documented fees and out-of-pocket expenses
of the Administrative Agent or such professionals for not more than three
(3) appraisals of the Loan Parties’ Inventory and three (3) commercial finance
examinations during such calendar year. With respect to appraisals, examinations
and evaluations under clause (b)(iii) above, if Real Estate is then included in
the Tranche A Borrowing Base, the Loan Parties shall pay the reasonable and
documented fees and out-of-pocket expenses of the Administrative Agent or such
professionals for not more than one appraisal of such Eligible Real Estate
during any calendar year. In addition to the foregoing, the Loan Parties shall
pay the reasonable and documented fees and out-of-pocket expenses of the
Administrative Agent or such professionals for (x) all other commercial finance
examinations and appraisals with respect to the Collateral (other than Real
Estate) and up to one additional appraisal with respect to Eligible Real Estate,
in each case undertaken at any time at the request of the Administrative Agent
if required by applicable Law and (y) all commercial finance examinations and
appraisals deemed necessary by the Administrative Agent and undertaken at the
request of the Administrative Agent after the occurrence and the continuation of
an Event of Default.

 

98



--------------------------------------------------------------------------------

(c) Permit the Administrative Agent, from time to time while any Real Estate has
been or is subject to a Mortgage in favor of Collateral Agent, to engage an
independent engineer or other qualified environmental consultant or expert,
reasonably acceptable to the Administrative Agent, at the reasonable expense of
the Loan Parties, to undertake environmental site assessments and related
testing during the term of this Agreement of such Real Estate, provided that
such assessments may only be undertaken (i) during the continuance of an Event
of Default, or (ii) if a Loan Party receives any notice or obtains knowledge of
(A) any potential or known material release of any Hazardous Materials at or
from any such Real Estate, notification of which release must be given to any
Governmental Authority under any Environmental Law, or notification of which
has, in fact, been given to any Governmental Authority, or (B) any material
complaint, order, citation or notice with regard to air emissions, water
discharges, exposure to Hazardous Materials, or any other environmental or
health or safety exposure matter affecting any Loan Party or any such Real
Estate from any Person (including, without limitation, the U.S. Environmental
Protection Agency). Environmental assessments may include detailed inspections
and subsurface testing of such Real Estate, including, without limitation, any
and all storage areas, storage tanks, drains, dry wells and leaching areas, as
well as such other investigations or analyses as are reasonably necessary for a
determination of the compliance of such Real Estate and the use and operation
thereof with all applicable Environmental Laws and the Environmental Liabilities
associated with such Real Estate; provided, however, that unless an Event of
Default has occurred and is continuing, the scope of any assessment undertaken
under this provision shall be limited to that which is necessary to investigate
the release, complaint, order, citation or notice which prompted the assessment.
The Borrowers will, and will cause each of their Subsidiaries to, cooperate with
the Administrative Agent and such third parties to enable such assessment to be
timely completed in a manner reasonably satisfactory to the Administrative
Agent, provided such assessment shall not unreasonably interfere with the
ordinary business operations of the Loan Parties, their Subsidiaries or the
Eligible Real Estate.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to finance
the acquisition of working capital assets of the Borrowers, including Permitted
Acquisitions and the purchase of inventory and equipment, in each case in the
ordinary course of business, (b) to finance Capital Expenditures of the
Borrowers, and (c) for general corporate purposes of the Loan Parties, in each
case to the extent permitted under applicable Law and the Loan Documents.

6.12 Additional Loan Parties; Additional Collateral; Further Assurances.

(a) Each Loan Party shall cause each of its Domestic Subsidiaries (other than
any Immaterial Subsidiary (except as otherwise provided in paragraph (d) of this
Section 6.12)) formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement, to become a Borrower (an “Additional
Borrower”) within 15 days thereafter by executing a Joinder Agreement and
simultaneously therewith grant Liens to the Collateral Agent, for the benefit of
the Credit Parties in any property (subject to the limitations with respect to
Real Estate set forth in paragraph (e) of this Section 6.12 and any other
limitations set forth in the Security Agreement) of such Additional Borrower
which would constitute Collateral if such Additional Borrower were already a
Borrower party hereto, on such terms as may be required pursuant to the terms of
the Collateral Documents. No Collateral of any Additional Borrower shall be
considered for inclusion in the Borrowing Base until completion of a field
examination and appraisal with results reasonably satisfactory to the
Administrative Agent

(b) Without limiting the foregoing but subject to the limitations with respect
to Real Estate set forth in paragraph (e) of this Section 6.12, each Loan Party
will, and will cause each Subsidiary that is a Loan Party to, execute and
deliver, or cause to be executed and delivered, to the Collateral Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions

 

99



--------------------------------------------------------------------------------

(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable, and, if the
Borrowers request, in their discretion and subject to satisfaction of the Real
Estate Eligibility Requirements, to include any Real Estate in the Tranche A
Borrowing Base, including the delivery of the Mortgage Related Documents with
respect to all such Real Estate), which may be required by law or which the
Administrative Agent or the Required Lenders may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents and to ensure perfection and priority of the Liens created or
intended to be created by the Security Documents, all at the expense of the Loan
Parties, it being agreed that no Collateral Access Agreements shall be required
to be furnished with respect to leased Real Estate used as retail stores.

(c) Subject to the limitations set forth or referred to in this Section 6.12, if
any material personal property of the type constituting Collateral hereunder or
under the Security Documents is acquired by any Loan Party after the Effective
Date (other than assets constituting Collateral under the Security Documents
that become subject to the Lien in favor of the Agent upon acquisition thereof),
or if the Borrowers elect, in their discretion and subject to satisfaction of
the Real Estate Eligibility Requirements, to include any Real Estate in the
Tranche A Borrowing Base, the Lead Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Lead Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take, and cause the other Loan Parties, such actions as shall be necessary
or reasonably requested by Administrative Agent to grant and perfect such Liens,
including actions described in paragraph (b) of this Section, all at the expense
of the Loan Parties (provided that the cost of perfecting such Lien is not
unreasonable in relation to the benefits to the Lenders of the security afforded
thereby in the Administrative Agent’s reasonable business judgment after
consultation with the Lead Borrower).

(d) If, at any time and from time to time after the Effective Date, Subsidiaries
that are not Loan Parties because they are Immaterial Subsidiaries comprise in
the aggregate more than 5.0% of Consolidated total assets of the Lead Borrower
and its Subsidiaries as of the end of the most recently ended fiscal quarter of
the Lead Borrower or more than 5.0% of Consolidated gross revenue of the Lead
Borrower and its Subsidiaries for the period of four consecutive fiscal quarters
as of the end of the most recently ended fiscal quarter of the Lead Borrower,
then the Lead Borrower shall, not later than 45 days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period not to exceed 60 days after such date as
may be agreed to by the Administrative Agent in its reasonable discretion),
cause one or more of such Subsidiaries that are Domestic Subsidiaries to become
Borrowers (notwithstanding that such Domestic Subsidiaries are, individually,
Immaterial Subsidiaries) such that the foregoing condition ceases to be true.

(e) Notwithstanding anything to the contrary in this Section 6.12, no Real
Estate shall be required to be subject to a Mortgage unless the Borrowers elect,
in their discretion and subject to satisfaction of the Real Estate Eligibility
Requirements, to include such Real Estate in the Tranche A Borrowing Base.

(f) Notwithstanding anything to the contrary contained herein, the Loan Parties
shall not be required to include as Collateral any Excluded Assets unless the
holders of any Permitted Senior Debt request a second priority Lien upon the
existing Collateral, in which case the Loan Parties shall grant to the
Collateral Agent, for the benefit of the Credit Parties, a second priority Lien
in and to the Excluded Assets pursuant to an intercreditor agreement and/or
Security Documents acceptable to the Agents and the Required Lenders.

(g) In no event shall compliance with this Section 6.12 waive or be deemed a
waiver or Consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction

 

100



--------------------------------------------------------------------------------

was not otherwise expressly permitted by this Agreement or constitute or be
deemed to constitute, with respect to any Subsidiary, an approval of such Person
as a Borrower or permit the inclusion of any acquired assets in the computation
of either of the Tranche A Borrowing Base or the Tranche A-1 Borrowing Base.

6.13 Cash Management.

(a) Deliver to the Administrative Agent:

(i) on or prior to the Closing Date, copies of notifications (each, a “DDA
Notification”) substantially in the form attached hereto as Exhibit J which have
been executed on behalf of such Loan Party with respect to each depository
institution listed on Schedule 5.21(a);

(ii) on or prior to the Closing Date, copies of notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit K which
have been executed on behalf of such Loan Party with respect to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 5.21(b);

(iii) on or prior to the Closing Date, a fully executed Blocked Account
Agreement with respect to the Concentration Account identified as of the Closing
Date; and

(iv) on or prior to the Closing Date, fully executed Blocked Account Agreement
satisfactory in form and substance to the Agents with each Blocked Account Bank
(collectively, and together with any DDAs or Securities Accounts subject to a
Blocked Account Agreement or Securities Account Control Agreement pursuant to
Section 3.2(b) of the Security Agreement, the “Blocked Accounts”) identified by
the Agents.

Each DDA Notification and Credit Card Notification shall be held by the
Administrative Agent until the occurrence of a Trigger Event. After the
occurrence and during the continuance of a Trigger Event, the Administrative
Agent may (and, at the request of the Required Lenders, shall) deliver each such
DDA Notification and Credit Card Notification to the applicable depository
institution and credit card processor.

(b) The Loan Parties shall transfer by ACH or wire transfer no less frequently
than daily (and whether or not there are then any outstanding Secured
Obligations) to a Blocked Account all amounts on deposit in each such DDA
(provided that such covenant shall not apply to (i) minimum balances as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained or (ii) if greater, any amounts maintained by the Loan
Parties in such DDAs (and other DDAs, with the consent of the Collateral Agent,
not to be unreasonably withheld) in the ordinary course of business consistent
with the past practice) and all payments due from credit card processors.

(c) During any Trigger Period, with respect to Blocked Accounts of any Loan
Party other than the BNCB Loan Parties, each Blocked Account Agreement (other
than with respect to any BNCB Blocked Account) shall require the transfer by ACH
or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Secured Obligations) to one of the concentration accounts
designated by the Administrative Agent (collectively, the “Concentration
Accounts”), of all cash receipts and collections, including, without limitation,
the following:

(i) all available cash receipts from the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

 

101



--------------------------------------------------------------------------------

(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;

(iv) the proceeds of all credit card charges;

(v) the then contents of each DDA (net of any minimum balance, not to exceed the
Maximum DDA Balance, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained).

(d) During any BNCB Standstill Period with respect to any BNCB Loan Party,
(i) the Blocked Account Agreement with respect to each applicable BNCB Blocked
Account shall not require any transfer of any cash receipts or collections, and
(ii) each BNCB Loan Party covenants and agrees to transfer to a Concentration
Account by ACH or wire transfer no less frequently than daily all amounts on
deposit in each such BNCB Blocked Account in excess of amounts that BNCB
reasonably deems to be necessary to satisfy projected buy-back obligations under
the Permitted Buy-Back Program at each Store. In addition to inspection rights
permitted under Section 6.10, the Administrative Agent shall have the right,
upon reasonable prior notice to the Lead Borrower, to audit and or evaluate, or
to cause professionals retained by the Administrative Agent to audit and/or
evaluate, BNCB’s compliance with this Section 6.13(d), and the Loan Parties
shall pay the reasonable and documented expenses of the Administrative Agent or
such professionals for such audits and evaluations.

(e) If the Borrowers fail to maintain Availability of at least sixteen percent
(16.0%) of the Loan Cap at any time, then the Borrowers covenant and agree that
the BNCB Loan Parties will establish one or more special operating accounts
(“BNCB Trigger Period Accounts”) that can only be funded with Borrowings of
Committed Loans in accordance with clause (g) of this Section 6.13.

(f) During any BNCB Trigger Period, each BNCB Blocked Account Agreement shall
require the transfer by ACH or wire transfer no less frequently than daily (and
whether or not there are then any outstanding Secured Obligations) to a
Concentration Account of all cash receipts and collections, including, without
limitation, the following:

(i) all available cash receipts from the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;

(iv) the proceeds of all credit card charges;

(v) the then contents of each DDA (net of any minimum balance, not to exceed the
Maximum DDA Balance, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained).

(g) During any BNCB Trigger Period, Borrowings of Committed Loans may be
deposited in BNCB Trigger Period Accounts and the amounts on deposit in such
BNCB Trigger Period Accounts may only be applied to fund Permitted Buy-Back
Programs or, upon the expiration of the applicable Permitted Buy-Back Programs
or the occurrence of an Event of Default, to the prepayment of the Obligations
then outstanding under and in accordance with the Credit Agreement; provided,
that,

 

102



--------------------------------------------------------------------------------

except as otherwise provided in Section 8.03, upon payment in full of such
outstanding Obligations, any remaining amounts will be released and transferred
to a deposit account of the BNCB Loan Parties as the Lead Borrower shall direct.

(h) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times be collateral security for all of the Secured Obligations and (iii) the
funds on deposit in the Concentration Account shall be applied as provided in
this Agreement. In the event that, notwithstanding the provisions of this
Section 6.13, any Loan Party receives or otherwise has dominion and control of
any such proceeds or collections, such proceeds and collections shall be held in
trust by such Loan Party for the Administrative Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Administrative Agent. During the
continuation of a Trigger Event, the amounts deposited into the Concentration
Account shall be applied to the prepayment of the Obligations then outstanding;
provided, that, except as otherwise provided in Section 8.03, upon payment in
full of such outstanding Obligations, any remaining amounts will be released and
transferred to a deposit account of the Loan Parties as the Lead Borrower shall
direct and the existence of a Trigger Event (other than as a result of the
occurrence of an Event of Default) shall not, in and of itself, impair the right
of the Borrowers to Committed Loans in accordance with the terms hereof.

(i) Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Blocked Account to ensure the proper transfer of funds as set forth above.

6.14 Information Regarding the Collateral. Furnish to the Administrative Agent
at least thirty (30) days prior written notice (unless such period is waived or
shortened as may be agreed to by the Administrative Agent in its reasonable
discretion) of any change in: (i) any Loan Party’s name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, and any office in which it maintains a material
portion of its books or records relating to Collateral owned by it; (iii) any
Loan Party’s organizational structure or jurisdiction of incorporation or
formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. For the avoidance of doubt, trade names shall not include any non
“Barnes & Noble” branded college bookstores so long as no Accounts were created
using such other trade names.

6.15 Physical Inventories.

(a) Prior to an Event of Default, cause one (1) physical inventory to be
undertaken in each twelve month period at the Loan Parties’ Stores, at the
expense of the Loan Parties, and periodic cycle counts at the Loan Parties’
distribution centers, in each case consistent with past practices, conducted by
such inventory takers as are satisfactory to the Collateral Agent in its
Permitted Discretion and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
satisfactory to the Collateral Agent. The Collateral Agent, at the expense of
the Loan Parties, may participate in and/or observe each scheduled physical
count of Inventory which is undertaken on behalf of any Loan Party at any
Material Storage Location and up to eight (8) Stores reasonably selected by the
Collateral Agent. The Lead Borrower, within forty-five (45) days (or

 

103



--------------------------------------------------------------------------------

such longer period as may be agreed to by the Collateral Agent in its reasonable
discretion) following the fiscal month in which completion of such inventory
occurs, shall provide the Collateral Agent with a reconciliation of the results
of such inventory (as well as of any other physical inventory or cycle counts
undertaken by a Loan Party) and shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable.

(b) The Collateral Agent, in its discretion, if any Default exists, may cause
additional such inventories to be taken as the Collateral Agent determines
(each, at the expense of the Loan Parties).

6.16 Environmental Laws. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (a) conduct its
operations and keep and maintain its Eligible Real Estate in material compliance
with all Environmental Laws and environmental permits; (b) obtain and renew all
environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are necessary to maintain the value and marketability of the
Eligible Real Estate or to otherwise comply with Environmental Laws pertaining
to any of its Eligible Real Estate, provided, however, that no Loan Party shall
be required to undertake any such investigation, remediation, removal, response
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and adequate reserves have been set aside
and are being maintained by the Loan Parties with respect to such circumstances
in accordance with GAAP.

6.17 Compliance with Terms of Leases. Except as otherwise expressly permitted
hereunder, make all payments and otherwise perform all obligations in respect of
all Leases of real property to which any Loan Party is a party, keep such Leases
in full force and effect and not allow such Leases to lapse or be terminated or
any rights to renew such Leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, except, in any case, where the failure to do so, either individually or
in the aggregate, could not be reasonably likely to have a Material Adverse
Effect, provided, however, that the termination of any Lease by the counterparty
pursuant to any right of termination (other than upon default by any Loan Party)
under such Lease shall not constitute a breach of this covenant.

6.18 Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract, other than any Leases, to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

6.19 Compliance with ERISA. Cause, and cause each of its ERISA Affiliates to:
(a) maintain each Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law;
(b) cause each Pension Plan which is qualified under Section 401(a) of the Code
to maintain such qualification; and (c) make all required contributions to any
Pension Plan subject to Section 412 of the Code.

6.20 Internal Control Events. Upon notification from the Administrative Agent to
the Lead Borrower that the Required Lenders require remediation of any Internal
Control Event of which they have received notice pursuant to Section 6.03(g) or
as reported in any report delivered pursuant to Section 6.01(a), remediate or
cause to be remediated such Internal Control Event, and to test and confirm such
remediation, not later than the end of the time period reasonably agreed by the
Required Lenders with the Lead Borrower as necessary for such remediation (the
“Remediation Period”). It is understood that the

 

104



--------------------------------------------------------------------------------

Remediation Period will require a sufficient period of time to permit testing
required by the relevant Securities Laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Obligation (other than contingent indemnification obligations for
which no claim has been asserted) hereunder shall not be Fully Satisfied, no
Loan Party shall:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party as debtor or sign
or suffer to exist any security agreement authorizing any Person thereunder to
file such financing statement, other than, (i) with respect to any Eligible Real
Estate encumbered by a Mortgage in favor of the Collateral Agent, the Liens
referred to in Schedule B of the Title Policy insuring the Collateral Agent’s
interest under such Mortgage and (ii) as to all of the above, the following
(each of the following, a “Permitted Encumbrance”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted by Section 7.03(b);

(c) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 6.04;

(e) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(f) Landlords’ and lessors’ Liens in respect of obligations not in default

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) Liens relating to Real Estate consisting of easements, covenants,
conditions, restrictions, building code laws, zoning restrictions, rights-of-way
and similar encumbrances on real property and interests of tenants, subtenants,
licensees and other occupants, only as tenants, subtenants, licensees or other
occupants, as applicable, under any lease, sublease, license agreement, or other
occupancy agreement, in each case, imposed by law or arising in the ordinary
course of business that do not secure any Indebtedness and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title

 

105



--------------------------------------------------------------------------------

defects or survey matters that are disclosed by current surveys that, in each
case, do not materially interfere with the current use of the real property;

(i) Liens in respect of judgments for the payment of money that would not
constitute an Event of Default under Section 8.01(h);

(j) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under Section 7.03(e) so long as (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition, (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition; and (iii) such Liens shall not extend to any other property
or assets of the Loan Parties;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) [reserved];

(m) banker’s liens, liens in favor of securities intermediaries, rights of
setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(n) Liens arising from precautionary UCC filings;

(o) voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Loan Party in existence at the
time such Loan Party is acquired pursuant to a Permitted Acquisition; provided,
that such Liens are not incurred in connection with or in anticipation of such
Permitted Acquisition and do not attach to any other assets of any Loan Party;

(p) Liens securing Indebtedness under the Permitted Senior Debt, provided that
(i) the holders of such Indebtedness shall only be granted first priority Liens
upon the Excluded Assets and (ii) if the holders of such Indebtedness are
granted a Lien upon all or any portion of the Collateral, (A) such Lien shall be
subject and subordinate to the Liens upon the Collateral under the Loan
Documents and (B) the Loan Parties shall grant to the Collateral Agent, for the
benefit of the Credit Parties, a security interest (which may be subordinate to
the Lien in favor of the holders of the Permitted Senior Debt) in and to all
property and assets (including without limitation Excluded Assets) on which the
holders of the Permitted Senior Debt are granted a first priority Lien pursuant
to an amendment to the Security Agreement and/or such other security instruments
in form and substance acceptable to the Required Lenders;

(q) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, or (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (C) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation;

 

106



--------------------------------------------------------------------------------

(r) Liens in connection with any sale-leasebacks permitted by clause (h) of
Section 7.05; provided that no such Lien shall extend to cover any property or
asset of such Loan Party other than the lease entered into in connection with
any such sale-leaseback;

(s) Liens consisting of cash deposits in an amount not to exceed $10,000,000
securing the obligations of the Borrowers under Bank Products permitted under
Section 7.03(d);

(t) in connection with the sale or transfer of all of the Equity Interests of a
Subsidiary in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(u) in the case of a Subsidiary that is not a wholly-owned Subsidiary, any put
and call arrangements related to its Equity Interests set forth in its
Organizational Documents or any related joint venture or similar agreement; and

(v) Liens on Excluded Assets securing other Permitted Indebtedness under
Section 7.03(k) that does not exceed $25,000,000 in the aggregate in addition to
those Liens permitted by Section 7.01(a) through (u), provided that, if
requested by the Administrative Agent, the holder of such Lien first enters into
an intercreditor agreement reasonably satisfactory to Administrative Agent
providing for or protecting the right of the Agents to dispose of, or otherwise
enforce Liens upon, the Collateral.

7.02 Investments. Make any Investments, except for the following (each a
“Permitted Investment”):

(a) Investments existing on the Closing Date and set forth on Schedule 7.02 or
any continuation or roll-over of any such Investment, so long as the amount
thereof is not increased;

(b) Investments by the Lead Borrower and the other Loan Parties in the form of
(i) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof; (ii) notes, bonds or other obligations of states,
counties, and municipalities of the United States that are rated not less than
MIG1 or VMIG1; (iii) time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank or trust company that (1) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, or (C) is a Foreign Bank that has an agency, branch or
representative bank with a domestic U.S. license and (2) issues (or the parent
of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P and (D) has combined capital and surplus of at least $40,000,000,000 (or
$50,000,000,000 in the case of any such Foreign Bank), in each case with
maturities of not more than 180 days from the date of acquisition thereof;
(iv) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof; (v) fully collateralized repurchase agreements with a term
of not more than thirty (30) days for securities described in clause (i) above
(without regard to the limitation on maturity contained in such clause) and
entered into with a financial institution satisfying the criteria described in
clause (iii) above or with any primary dealer and having a market value at the
time that such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into; (vi) Investments,

 

107



--------------------------------------------------------------------------------

classified in accordance with GAAP as current assets of the Loan Parties, in any
money market fund, mutual fund, or other investment companies that are
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and which invest solely in one or more of the types
of securities described in clauses (i) through (v) above;

(c) advances to officers, directors and employees of the Lead Borrower and the
other Loan Parties in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes.

(d) (i) Investments by any Loan Party in their respective Subsidiaries
outstanding on the date hereof, and (ii) additional Investments by any Loan
Party in Loan Parties;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees constituting Permitted Indebtedness;

(g) so long as no Event of Default shall have occurred and be continuing as of
the date of consummation thereof, including as a result of a breach of
Section 7.15 (calculating Availability using Pro Forma Excess Availability and
Projected Excess Availability), Investments constituting Permitted Acquisitions;

(h) at any time after Chelsea Insurance Company Ltd. becomes an active
self-insurance Subsidiary of the Lead Borrower in connection with a Permitted
Self-Insurance Program, Investments in Chelsea Insurance Company Ltd. not to
exceed $25,000,000 in the aggregate;

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(j) Investments by any Loan Party in Swap Contracts permitted hereunder;

(k) without duplication of Investments permitted pursuant to clauses (a) through
(j) above and (l) below, other Investments, provided that (i) no Default shall
have occurred or shall arise as a result of such Investment, (ii) Projected
Excess Availability and Pro Forma Excess Availability as of the date of
consummation of such Investment will be equal to or greater than twenty percent
(20.0%) of the Loan Cap, (iii) the Consolidated Fixed Charge Coverage Ratio, on
a pro-forma basis for the Measurement Period immediately prior to such
Investment, will be equal to or greater than 1.1 to 1.0 and (iv) the Lead
Borrower shall have delivered written certification as to satisfaction, and a
reasonably detailed calculation, of items (i), (ii) and (iii) above five
(5) Business Days prior to the date of such Investment; and

(l) Investments in Immaterial Subsidiaries made after the date hereof (in
addition to any Investments permitted pursuant to clause (h) above) in an
aggregate amount not to exceed $5,000,000.

provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Trigger Event, no such Investments specified in
clause (b) shall be permitted unless either (A) no

 

108



--------------------------------------------------------------------------------

Loans are then outstanding, or (B) the Investment is a temporary Investment
pending expiration of an Interest Period for a LIBO Rate Loan, the proceeds of
which Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments shall be pledged to the Collateral
Agent as collateral for the Secured Obligations pursuant to such agreements as
may be reasonably required by the Collateral Agent.

7.03 Indebtedness; Disqualified Stock. Issue Disqualified Stock or create,
incur, assume, guarantee, suffer to exist, issue or otherwise become or remain
liable with respect to, any Indebtedness, except the following (“Permitted
Indebtedness”):

(a) the Secured Obligations;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Permitted Refinancings thereof;

(c) Indebtedness of any Loan Party to any other Loan Party and guaranties by any
Loan Party of any Indebtedness of any other Loan Party otherwise permitted
hereunder;

(d) obligations (contingent or otherwise) of any Loan Party existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
provided that the aggregate notional amount of all such Swap Contracts shall not
exceed $250,000,000 at any time outstanding;

(e) without duplication of Indebtedness described in clause (g) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any Permitted Refinancing thereof, provided, however, that the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$100,000,000 at any time outstanding and provided, further, that, if requested
by the Collateral Agent with respect to any Material Storage Location or any
other warehouse or other leased storage or distribution facility in which
$10,000,000 or more of Inventory is or may be located from time to time, the
Loan Parties shall cause the holders of such Indebtedness to enter into a
Collateral Access Agreement on terms reasonably satisfactory to the Collateral
Agent;

(f) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Secured Obligations on terms reasonably acceptable to the
Agents;

(h) Indebtedness of any Loan Party that exists at the time such Person becomes a
Subsidiary of a Loan Party pursuant to a Permitted Acquisition (other than
Indebtedness incurred in

 

109



--------------------------------------------------------------------------------

contemplation of such Person’s becoming a Subsidiary of a Loan Party) and any
Permitted Refinancing thereof;

(i) Indebtedness under the Seller Note and any Permitted Refinancing thereof;
provided, however, that if the Seller Note has not, at least forty-five
(45) days prior to the maturity thereof, been refinanced, refunded, renewed or
extended to extend such maturity to a date that is at least ninety-five
(95) days later than the Maturity Date, the Administrative Agent may, or at the
request of the Required Lenders, shall, establish a reserve in an amount equal
to all remaining amounts due under the Seller Note (the “Seller Note Reserve”);

(j) So long as no Event of Default shall have occurred and be continuing as of
the date of incurrence thereof, including as a result of a breach of
Section 7.15 (calculating Availability using Pro Forma Excess Availability and
Projected Excess Availability), the Permitted Senior Debt and any Permitted
Refinancing thereof;

(k) other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;

(l) Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty insurance or
liability insurance, pursuant to reimbursement or indemnification obligations to
such Person, in each case, incurred in the ordinary course of business; and

(m) Indebtedness owed in respect of any overdrafts and related liabilities
arising from Cash Management Services or any other treasury, depositary and cash
management services or in connection with any ACH transfer of funds.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default shall have occurred and be continuing prior to or immediately after
giving effect to any action described below or would result therefrom:

(a) any Loan Party other than the Lead Borrower may merge with another Loan
Party; and

(b) in connection with a Permitted Acquisition, any Loan Party may merge with or
into or consolidate with any other Person or permit any other Person to merge
with or into or consolidate with it; provided that such Loan Party is the
surviving Person.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except the following (each a “Permitted Disposition”):

(a) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business and is not replaced with similar
property having at least equivalent value;

(b) Dispositions of Inventory in the ordinary course of business;

(c) with respect to BNCB and the other BNCB Loan Parties, Store closings
(including the termination or non-renewal of any applicable Lease or contract),
bulk sales or other dispositions of the Inventory of a Loan Party conducted in
orderly fashion in accordance with the

 

110



--------------------------------------------------------------------------------

applicable Store contract or otherwise and otherwise typical for the college
bookseller industry (“Customary BNCB Dispositions”), provided, that any other
Store closures and related Inventory dispositions that are not Customary BNCB
Dispositions shall be permitted hereunder so long as such closures and
dispositions shall not exceed (i) in any Fiscal Year of BNCB and the other BNCB
Loan Parties, ten percent (10.0%) of the number of such Loan Parties’ Store
contracts as of the beginning of such Fiscal Year (net of new Store openings)
and (ii) in the aggregate from and after the Closing Date, twenty-five percent
(25.0%) of the number of such Loan Parties’ Store contracts in existence as of
the Closing Date (net of new Store openings); provided, further, that all Net
Proceeds received in connection therewith are applied to the Obligations if then
required in accordance with Section 2.05 hereof;

(d) with respect to the Lead Borrower and the other Loan Parties (other than
BNCB and the other BNCB Loan Parties), Store closings (including the termination
or non-renewal of any applicable Lease or contract), bulk sales or other
dispositions of the Inventory of a Loan Party not in the ordinary course of
business in connection such Store closings, at arm’s length, provided, that
(i) such Store closures and related Inventory dispositions shall not exceed
(A) in any Fiscal Year of the Lead Borrower and such other Loan Parties, ten
percent (10.0%) of the number of such Loan Parties’ Stores as of the beginning
of such Fiscal Year (net of new Store openings) and (B) in the aggregate from
and after the Closing Date, twenty-five percent (25.0%) of the number of such
Loan Parties’ Stores in existence as of the Closing Date (net of new Store
openings, and (ii) in all events, all sales of Inventory in connection with any
such Store closings (in a single or series of related transactions) of between
7.5% and 10.0% of the number of such Loan Parties’ Stores then in existence,
either (A) shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents or (B) if not
conducted in accordance with the preceding subclause (A) shall be permitted
hereunder only so long as Projected Excess Availability after giving effect to
each such transaction for the six fiscal months following the month in which
such transaction took place shall be equal or greater than thirty percent
(30.0%) of the Loan Cap; provided, further, that (x) all Net Proceeds received
in connection therewith (including any Net Proceeds from the Disposition of the
B. Dalton store chain in accordance with the following subclause (y)) are
applied to the Obligations if then required in accordance with Section 2.05
hereof, and (y) the Borrowers shall be permitted to close the B. Dalton store
chain or any portion thereof, and such closings shall not be included in the
calculation of percentage of Store closings or otherwise be subject to
subclauses (i) and (ii) of the preceding proviso;

(e) non-exclusive licenses of Intellectual Property of a Loan Party in the
ordinary course of business;

(f) sales, transfers and dispositions by any Loan Party to a Borrower;

(g) sales, transfers and dispositions of any Immaterial Subsidiary to another
Person;

(h) as long as no Default then exists or would arise therefrom, sales of Real
Estate of any Loan Party (or sales of any Person or Persons created to hold such
Real Estate or the equity interests in such Person or Persons), including
sale-leaseback transactions involving any such Real Estate pursuant to leases on
market terms, as long as, (A) such sale is made for fair market value, (B) to
the extent that such sale constitutes a Prepayment Event, the Net Proceeds are
utilized to repay the Obligations, and (C) in the case of any sale-leaseback
transaction permitted hereunder with respect to any Material Storage Location or
any other warehouse or other leased storage or distribution facility in which
$10,000,000 or more of Inventory is or may be located from time to time, the
Collateral Agent shall have received from such purchaser or transferee a
Collateral Access Agreement on terms and conditions reasonably satisfactory to
the Collateral Agent;

 

111



--------------------------------------------------------------------------------

(i) any Disposition of Real Estate to a Governmental Authority as a result of
the condemnation of such Real Estate so long as an amount equal to the Net
Proceeds of such Disposition is utilized to repay the Loans and Cash
Collateralize the LC Obligations if and to the extent then required in
accordance with Section 2.05 hereof;

(j) Dispositions of Excluded Assets in accordance with any intercreditor
agreement or Security Documents applicable thereto;

(k) termination or non-renewal of a Lease and granting a lease, sublease,
license or other occupancy interest with respect to any owned Real Estate or any
real property subject to a Lease, in each case, so long as such action could not
reasonably be expected to result in Material Adverse Effect; or

(l) as long as no Default exists or would arise therefrom and without
duplication of Dispositions permitted pursuant to clauses (a) through (k) above,
other Dispositions, provided that the aggregate fair market value of all assets
Disposed of in reliance upon this paragraph (l) shall not exceed $35,000,000
during any Fiscal Year of the Lead Borrower and if such Disposition constitutes
a Prepayment Event, proceeds thereof are applied in accordance with
Section 2.05(e).

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing prior
to or immediately after giving effect to any action described below or would
result therefrom, including no Event of Default arising as a result of a breach
of Section 7.15 (calculating Availability using Pro Forma Excess Availability
and Projected Excess Availability):

(a) each Loan Party may make Restricted Payments to any Loan Party;

(b) the Loan Parties may declare and make dividend payments or other
distributions payable solely in the common stock or other Equity Interests
(other than Disqualified Stock) of such Person;

(c) the Lead Borrower may make cash dividends in an aggregate amount of up to
$65,000,000 in any Fiscal Year to holders of common stock of the Lead Borrower,
provided that Projected Excess Availability and Pro Forma Excess Availability as
of the date of payment of such dividend shall be equal to or greater than
twenty-five percent (25.0%) of the Loan Cap; and

(d) the Lead Borrower may pay other cash dividends on its Equity Interests
(other than Disqualified Stock) and repurchase, redeem or otherwise acquire
Equity Interests issued by it if, after giving effect to such transaction or
payment, (i) Projected Excess Availability and Pro Forma Excess Availability as
of the date of consummation of such payment will be equal to or greater than
twenty percent (20.0%) of the Loan Cap, (ii) the Consolidated Adjusted Fixed
Charge Coverage Ratio, on a pro-forma basis for the Measurement Period
immediately prior to such transaction or payment, will be equal to or greater
than 1.10 to 1.00 and (iii) the Lead Borrower shall have delivered written
certification as to and a reasonably detailed calculation of items (i), and
(ii) above five (5) Business Days prior to the date of such transaction or
payment.

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy, in each case, prior to the scheduled maturity thereof in any manner any
Indebtedness (other than Indebtedness under the Loan Documents), except that, so
long as no Default shall have occurred and be continuing prior to or immediately
after giving effect to any action described below or would result therefrom,
including no Event of Default arising as a result of a breach of Section 7.15
(calculating Availability using Pro Forma Excess Availability and Projected
Excess Availability):

 

112



--------------------------------------------------------------------------------

(a) regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of Permitted Indebtedness (including, without limitation, Specified
Indebtedness);

(b) the Lead Borrower may voluntarily prepay, redeem, purchase, defease or
otherwise satisfy, in each case, prior to the scheduled maturity thereof in any
manner any Permitted Indebtedness (including, without limitation, Specified
Indebtedness) if, after giving effect to such payment, redemption, purchase,
defeasance or other prepayment transaction, (i) Projected Excess Availability
and Pro Forma Excess Availability as of the date of consummation of such payment
will be equal to or greater than twenty-five percent (25.0%) of the Loan Cap,
(ii) the Consolidated Adjusted Fixed Charge Coverage Ratio, on a pro-forma basis
for the Measurement Period immediately prior to such transaction or payment,
will be equal to or greater than 1.25 to 1.00 and (iii) the Lead Borrower shall
have delivered written certification as to and a reasonably detailed calculation
of items (i) and (ii) above five (5) Business Days prior to the date of such
transaction or payment, it being agreed and understood that this clause
(b) shall not prohibit the voluntary prepayment of Specified Indebtedness to the
extent otherwise permitted by clause (c) of this Section 7.07);

(c) voluntary prepayments, repurchases, redemptions or defeasances of Specified
Indebtedness in an aggregate amount not exceeding $150,000,000, as long as
(i) Projected Excess Availability and Pro Forma Excess Availability as of the
date of consummation of such payment will be equal to or greater than forty
percent (40.0%) of the Loan Cap, and (ii) the Lead Borrower shall have delivered
written certification as to satisfaction, and a reasonably detailed calculation,
of item (i) above five (5) Business Days prior to the date of such prepayment;
and

(d) Permitted Refinancings of certain Permitted Indebtedness in accordance with
Section 7.03.

For the avoidance of doubt, it is understood and agreed that any payment made in
respect of Subordinated Indebtedness shall not be in violation of any
subordination terms of any Subordinated Indebtedness.

7.08 Change in Nature of Business. Engage in any line of business substantially
different from the Business.

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties as would be obtainable by the
Loan Parties at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to a transaction between or among the Loan Parties not prohibited hereunder.

7.10 Burdensome Agreements. Enter into, permit any Subsidiary to enter into, or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments or other distributions to any Loan Party or to otherwise
transfer property to or invest in a Loan Party, (ii) of any Subsidiary to
Guarantee the Secured Obligations, (iii) of any Subsidiary to make or repay
loans to a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
the Collateral Agent; provided, however, that this clause (iv) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under and in accordance with clauses (e) (solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness), (g), (h) (solely to the extent any such negative
pledge relates to the Subsidiary acquired pursuant to a Permitted Acquisition),
(j) (so long as such negative pledge permits Liens in accordance

 

113



--------------------------------------------------------------------------------

with Section 7.01(p) and any intercreditor agreement applicable to the Permitted
Senior Debt) or (k) (solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness) of Section 7.03;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided, that
(x) the foregoing shall not apply to restrictions and conditions imposed by
applicable Law, (y) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary
permitted hereunder pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and (z) clause
(a)(iv) of this Section shall not apply to customary provisions in leases
restricting the assignment thereof or the granting of a leasehold mortgage
thereon.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

7.12 Amendment of Organizational Documents or Material Indebtedness. Amend,
modify or waive (a) its Organization Documents in a manner materially adverse to
the Credit Parties or (b) any Loan Party’s rights under the Seller Note or any
other Material Indebtedness, in each case to the extent that such amendment,
modification or waiver (i) would violate, or compliance with which could
reasonably be expected to result in the violation of, any Loan Document,
(ii) otherwise could reasonably be expected to be materially adverse (in the
reasonable determination of the Lenders) to the interests of the Credit Parties,
taken as a whole, or (iii) could be reasonably expected to have a Material
Adverse Effect.

7.13 Corporate Name; Fiscal Year.

(a) Change the Fiscal Year of any Loan Party, or the material accounting
policies or reporting practices of the Loan Parties, except as required by GAAP.

(b) Effect or permit any change referred to in Section 6.14 unless (i) the
Collateral Agent’s written acknowledgement that all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (or, if any Excluded
Asset is added as Collateral in connection with the issuance of Permitted Senior
Debt, a valid, legal and perfected second priority security interest on such
Collateral, subject to Permitted Encumbrances) for its own benefit and the
benefit of the other Credit Parties, and (ii) after giving effect to any change
to the location of the Collateral, all Collateral shall be located within the
United States.

7.14 Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked
Accounts, or enter into agreements with any credit card processors, unless the
Loan Parties shall have delivered to the Collateral Agent appropriate Blocked
Account Agreements, DDA Notifications or Credit Card Notifications, as
appropriate, consistent with the provisions of Section 6.13 and otherwise
reasonably satisfactory to the Administrative Agent; provided that the Borrowers
shall be permitted to open new DDAs to the extent that such DDAs are
sub-accounts of any DDA at a depository institution for which a DDA notification
has already been delivered. Except as permitted hereby, no Loan Party shall
maintain any bank accounts or enter into any agreements with credit card
processors other than the ones expressly contemplated herein or in Section 6.13
hereof.

 

114



--------------------------------------------------------------------------------

7.15 Availability. Permit Availability to be equal to or less than the greater
of (a) ten percent (10%) of the Loan Cap and (b) $50,000,000 (such greater
amount being the “Required Availability Amount”).

7.16 Maximum Cash and Cash Equivalents. So long as any Loans are outstanding,
allow the aggregate amount of cash and Cash Equivalents held by the Loan Parties
and their Subsidiaries (other than (a) “store” cash, cash in transit between
stores and deposit accounts and cash receipts from sales in the process of
inter-account transfers, in each case in the ordinary course operations of the
Loan Parties and their Subsidiaries, (b) cash necessary to satisfy in the
ordinary course of their business, the current liabilities incurred by the Loan
Parties in the ordinary course of business and without acceleration of the
satisfaction of such current liabilities and (c) cash being held in connection
with the imminent consummation of a pending acquisition, distribution,
investment or similar transaction by a Loan Party permitted hereunder) to exceed
(x) $100,000,000 for a period of more than five (5) consecutive calendar days
and (y) $150,000,000 at any time (or, in each case, such greater amount as
allowed by the Administrative Agent in its reasonable discretion) (the parties
hereto agreeing that the Lenders shall have no obligation to make any Committed
Loans if, after giving effect to any Committed Borrowing and the application of
the proceeds of any Committed Borrowing, such excess shall exist).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any LC
Obligation (including by deposit of funds as Cash Collateral in respect of LC
Obligations), or (ii) any interest on any Loan or on any LC Obligation, or any
fee due hereunder, or (iii) within three (3) Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.13 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts), or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or

 

115



--------------------------------------------------------------------------------

relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of any Guarantee thereof (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Material
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Loan Party as a result thereof is greater than $35,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding, or any Loan Party shall take any action to institute or
effect any of the foregoing; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) one or more judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments and orders) exceeding $35,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $35,000,000
or which could reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after

 

116



--------------------------------------------------------------------------------

the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $35,000,000 or which
could reasonably likely result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any provision of any Loan Document,
or purports to revoke, terminate or rescind any provision of any Loan Document
or seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Cessation of Business. The Loan Parties, taken as a whole, shall take any
action to suspend all or substantially all operations of their Business or
liquidate all or a material portion of their assets or Store locations, or
employ an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of any material portion of its
business; or

(m) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral; or

(n) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness (the “Subordinated Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Subordinated Indebtedness; or (ii) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner adverse to the
interests of the Lenders (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Credit Parties, or (C) that all payments of principal of
or premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

 

117



--------------------------------------------------------------------------------

(c) require that the Loan Parties Cash Collateralize the LC Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and

(d) whether or not the maturity of any of the Secured Obligations shall have
been accelerated pursuant hereto, proceed to protect, enforce and exercise all
rights and remedies of the Credit Parties under this Agreement, any of the other
Loan Documents or applicable Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Secured Obligations
are evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f) or Section 8.1(g), the obligation of each Lender to make Loans
and any obligation of the LC Issuer to make LC Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the LC
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and the Collateral
Agent and amounts payable under Article III) payable to the Administrative Agent
and the Collateral Agent, each in its capacity as such;

Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the LC Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuer and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to the extent not previously reimbursed by the Tranche A Lenders, to
payment to the Tranche A Lenders of that portion of the Obligations constituting
principal and accrued and unpaid interest on any Permitted Overadvances, ratably
among the Tranche A Lenders in proportion to the amounts described in this
clause Third payable to them;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Tranche A Loans, LC Borrowings and other Obligations, and
fees (including

 

118



--------------------------------------------------------------------------------

Letter of Credit Fees) (in each case, as payable to the Tranche A Lenders or the
LC Issuer), ratably among the Tranche A Lenders and the LC Issuer in proportion
to the respective amounts described in this clause Fifth payable to them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a Tranche
A Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Tranche A Loans and LC Borrowings, ratably among the Tranche A
Lenders and the LC Issuer in proportion to the respective amounts described in
this clause Seventh held by them;

Eighth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Ninth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Tranche A-1 Committed Loans and other Obligations and
fees ratably among the Tranche A-1 Lenders in proportion to the respective
amounts described in this clause Ninth payable to them;

Tenth, to payment of that portion of the Obligations constituting unpaid
principal of the Tranche A-1 Loans, ratably among the Tranche A-1 Lenders in
proportion to the respective amounts described in this clause Tenth held by
them;

Eleventh, to payment of all other Obligations (including without limitation the
Cash Collateralization of unliquidated indemnification obligations as provided
in Section 10.04), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Eleventh held by them;

Twelfth, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any Credit Party that is a provider of any Cash Management Services)
of that portion of the Secured Obligations arising from Cash Management
Services, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Twelfth held by them;

Thirteenth, to payment or Cash Collateralization (if agreed by the parties to
any Swap Contract) of all other Secured Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Thirteenth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (a) the applicable amount of
such Other Liabilities last reported to the

 

119



--------------------------------------------------------------------------------

Administrative Agent or (b) the actual amount of such Other Liabilities as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any such Other
Liabilities, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the applicable Lender or its Affiliate
providing such Bank Products or Cash Management Services. In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
amount of such obligations last reported to it.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the LC Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the LC
Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.

(b) Each of the Lenders (in its capacities as a Lender), Swing Line Lender and
the LC Issuer hereby irrevocably appoints Bank of America as Collateral Agent
and authorizes the Collateral Agent to act as the agent of such Lender and the
LC Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents, as if set forth in full herein with respect thereto.

(c) Each provider of Cash Management Services and/or Bank Products that is an
Affiliate of a Lender but not a party to this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent and the
Collateral Agent pursuant to the terms of this Article IX for itself and its
Affiliates as if a “Lender” party hereto.

9.02 Rights as a Lender. The Persons serving as the Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent or the
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

 

120



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders, the Tranche A Required Lenders or the Tranche
A-1 Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
no Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders, the Tranche A Required
Lenders or the Tranche A-1 Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as such Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Sections 10.01
and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the LC Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Agents shall take such action with respect to such Event of Default as shall
be reasonably directed by the Required Lenders. Unless and until the Agents
shall have received such direction, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Event of Default as they, or either of them, shall deem advisable in the
best interest of the Credit Parties. In no event shall the Agents be required to
comply with any such directions to the extent that any Agent believes that its
compliance with such directions would be unlawful.

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

121



--------------------------------------------------------------------------------

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the LC Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the LC
Issuer unless the Administrative Agent shall have received written notice to the
contrary from such Lender or the LC Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

9.06 Resignation of Agents. Either Agent may at any time give written notice of
its resignation to the Lenders, the LC Issuer and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States,
and, so long as no Event of Default has occurred and is continuing, shall be
reasonably acceptable to the Lead Borrower. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the LC Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the LC Issuer under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the LC Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.06. Upon
the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section 9.06). The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Lead Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.04 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their

 

122



--------------------------------------------------------------------------------

respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Administrative Agent
or Collateral Agent hereunder.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (b) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
LC Issuer acknowledges that it has, independently and without reliance upon the
Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the LC
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Bookrunners, Joint Lead Arrangers, Co-Syndication Agents or
Co-Documentation Agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or the LC
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the LC Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
LC Issuer the Administrative Agent and such Credit Parties under Sections
2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

123



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the LC Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the LC Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agents,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and all Secured Obligations (other than contingent indemnification obligations
for which no claim has been asserted) becoming Fully Satisfied and the
expiration or termination of all Letters of Credit or the Cash Collateralization
of any LC Obligations, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii) with respect to any Lien upon any Excluded Asset, in accordance with the
terms and conditions of any intercreditor agreement and Security Documents
applicable thereto, (iv) with respect to any Liens on property constituting less
than all or substantially all of the Collateral, if approved, authorized or
ratified in writing by the Required Lenders or (v) in connection with any
release effected pursuant to Sections 9.10(c) or 11.12 to the extent such Lien
was granted by the Loan Party being released;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (j) of Section 7.01; and

(c) subject to the limitations set forth in Section 11.12, as applicable, to
release or confirm the release of any Loan Party from its obligations hereunder,
under the Facility Guaranty, and each other applicable Loan Document if such
Person ceases to be a Subsidiary or becomes an Immaterial Subsidiary as a result
of a transaction permitted hereunder.

Upon request by any Agent at any time, the applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other applicable Loan Document
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Agents will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty and each other applicable Loan Document, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Notice of Transfer.

 

124



--------------------------------------------------------------------------------

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Secured Obligations for all purposes, unless and
until, and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.

9.12 Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent during any Trigger Period (and
thereafter at such frequency as the Administrative Agent may reasonably request)
with a summary of all Other Liabilities due or to become due to such Lender. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Lender on account of
Other Liabilities unless the Administrative Agent has received written notice
thereof from such Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who obtain all or part of any Report through the
indemnifying Lender.

9.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Agents) obtain possession of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

125



--------------------------------------------------------------------------------

9.14 Indemnification of Agents. The Lenders shall indemnify the Agents (and any
sub-agent thereof), and each Related Party of any of the foregoing acting for
the Agents (or any sub-agent thereof) (each such Person being called an “Agent
Indemnitee”) (to the extent not reimbursed by the Loan Parties and without
limiting the obligations of the Loan Parties hereunder), ratably according to
their Overall Applicable Percentages, against, and hold each Agent Indemnitee
harmless (on an after tax basis) from, any and all losses, claims, causes of
action, damages, liabilities, settlement payments, costs, and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Agent Indemnitee), incurred by any Agent Indemnitee or asserted against any
Agent Indemnitee by any third party or by any Lender, Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the LC
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid
by any Credit Party to, a Blocked Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Lender, Borrower or any other Loan Party or
any of the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Agent Indemnitee is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Agent Indemnitee; provided that such indemnity shall
not, as to any Agent Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Agent Indemnitee.
The obligations of the Lenders under this Section 9.14 are subject to the
provisions of Section 2.12(d).

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.

9.16 Defaulting Lender.

(a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any Loans,
expenses or setoff or purchase its Applicable Percentage of a participation
interest in the Swing Line Loans or LC Borrowings and such failure is not cured
within two (2) Business Days of receipt from the Administrative Agent of written
notice thereof, then, in addition to the rights and remedies that may be
available to the other Credit Parties, the Loan Parties or any other party at
law or in equity, and not in limitation thereof, (i) such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal, except as otherwise
expressly provided in Section 10.01, (ii) at the Administrative Agent’s option,
any and all payments otherwise payable to a Defaulting Lender from the Loan
Parties, whether on account of outstanding Loans, interest, fees or otherwise,
may be held by the Administrative Agent and readvanced to the Borrowers, the
Swing Line Lender or any LC Issuer as the Defaulting Lender’s Applicable
Percentage of any Borrowing or required funding of a participation in Swing Line
Loans or Letters of Credit and (iii) without limiting the provisions of clause
(ii), a Defaulting Lender shall be deemed to have assigned any and all payments
due to it from the Loan Parties, whether on

 

126



--------------------------------------------------------------------------------

account of outstanding Loans, interest, fees or otherwise, to the remaining
non-Defaulting Lenders (within the same Tranche as the Defaulting Lender to the
extent such payment relates exclusively to such Tranche) for application to, and
reduction of, their proportionate shares of all applicable outstanding
Obligations until, as a result of application of such assigned payments the
Lenders’ respective Applicable Percentages of all applicable outstanding
Obligations shall have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency. The Defaulting Lender’s decision-making and participation rights
and rights to payments as set forth in clauses (i), (ii) and (iii) hereinabove
shall be restored only upon the payment by the Defaulting Lender of its
Applicable Percentage of any Obligations, any participation obligation, or
expenses as to which it is delinquent, together with interest thereon at the
applicable Default Rate from the date when originally due until the date upon
which any such amounts are actually paid.

(b) Any non-Defaulting Lenders (within the same Tranche as the Defaulting
Lender) shall also have the right, but not the obligation, in their respective,
sole and absolute discretion, to cause the termination and assignment, without
any further action by the Defaulting Lender for no cash consideration (pro rata,
based on the respective Commitments of those Lenders electing to exercise such
right), of the Defaulting Lender’s Commitment to fund applicable future Loans.
Upon any such purchase of the Applicable Percentage of any Defaulting Lender,
the Defaulting Lender’s share in applicable future Credit Extensions and its
rights under the Loan Documents with respect thereto shall terminate on the date
of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest, including, if so
requested, an Assignment and Acceptance.

(c) Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Administrative
Agent, with the Consent of the Required Lenders (or, with respect to any
amendment or waiver affecting exclusively either the Tranche A Lenders or the
Tranche A-1 Lenders, with the consent of the Tranche A Required Lenders or the
Tranche A-1 Required Lenders, respectively), and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 with respect to any Tranche A
Credit Extension or Tranche A-1 Credit Extension without the written consent of
each Tranche A Lender or Tranche A-1 Lender, respectively;

(b) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

 

127



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any of the other
Loan Documents without the written Consent of each Lender directly affected
thereby, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments, the Tranche A Aggregate Commitments or the Tranche A-1 Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender directly affected
thereby; provided, however, that only the Consent of the (i) Tranche A Required
Lenders shall be necessary to amend the definition of “Default Rate” as it
applies to the Tranche A Facility or to waive any obligation of the Borrowers to
pay interest in respect of the Tranche A Facility or Letter of Credit Fees at
the applicable Default Rate or (ii) Tranche A-1 Required Lenders shall be
necessary to amend the definition of “Default Rate” as it applies to the Tranche
A-1 Facility or to waive any obligation of the Borrowers to pay interest in
respect of the Tranche A-1 Facility at the applicable Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing or order of application of payments required thereby without the
written Consent of each Lender; provided, however, that any change affecting
exclusively a single Tranche shall require only the written consent of each
Lender within such Tranche;

(f) change any provision of this Section or the definition of “Required
Lenders”, “Super-Majority Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written Consent of each Lender; provided,
however, that any change affecting exclusively a single Tranche shall require
only the written consent of each Lender within such Tranche;

(g) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability or obligations of, any Loan Party without the
written Consent of each Lender;

(h) except for Permitted Dispositions and as otherwise expressly permitted in
Section 9.10, release all or substantially all of the Collateral from the Liens
of the Security Documents without the written Consent of each Lender;

(i) increase the advance rates set forth in the definition of the terms “Tranche
A Borrowing Base” or “Tranche A-1 Borrowing Base” without the written Consent of
each Lender, without limitation of clause (j) below;

(j) modify (i) any component (other than advance rates or Reserves) of the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base, including
eligibility criteria, in any manner that would increase availability thereunder
or (ii) the discretion of the Administrative Agent to change, establish or
eliminate any Reserves without the consent of the Super-Majority Required
Lenders;

 

128



--------------------------------------------------------------------------------

(k) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written Consent of each Lender; or

(l) except as otherwise expressly permitted herein or in any other Loan
Document, subordinate the Secured Obligations hereunder to any other
Indebtedness, and, except for any Liens on Excluded Assets pursuant to any
intercreditor agreement approved by the Required Lenders in connection with the
issuance by any Loan Party of Permitted Senior Debt and except as otherwise
expressly permitted herein or in any other Loan Document, subordinate the Liens
granted hereunder or under the other Loan Documents to any other Lien without
the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, (x) no Credit Party that is not a Lender, LC
Issuer or Agent under this Agreement and (y) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or Consent hereunder,
except that (A) the Commitment of any Defaulting Lender may not be increased or
extended and (B) the outstanding Obligations owing to such Defaulting Lender
shall not be reduced or forgiven, in each case without the consent of such
Defaulting Lender.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender (or with respect to amendments, waivers or
consents requiring only the consent of each Lender within a single Tranche, each
Lender in such Tranche) and that has been approved by the Required Lenders (or
with respect to amendments, waivers or consents requiring only the consent of
each Lender within either the Tranche A Facility or the Tranche A-1 Facility,
the Tranche A Required Lenders or the Tranche A-1 Required Lenders,
respectively), the Lead Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Lead Borrower
to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or electronic
communication (subject to clause (b) below) as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

129



--------------------------------------------------------------------------------

(i) if to the Loan Parties, the Agents, the LC Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article II by
electronic communication. The Administrative Agent or the Lead Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the LC Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Loan Parties’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall

 

130



--------------------------------------------------------------------------------

any Agent Party have any liability to any Loan Party, any Lender, the LC Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Agents, the LC Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agents, the LC Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Agents, LC Issuer and Lenders. The Agents, the LC Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices, Conversion/Continuation Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Agents, the LC Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Loan Parties. All telephonic notices to
and other telephonic communications with the Agents may be recorded by the
Agents, and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 and the Collateral Agent in
accordance with the Security Agreement and the other Loan Documents for the
benefit of all the Lenders and the LC Issuer; provided, however, that the
foregoing shall not prohibit (a) each of the Administrative Agent and the
Collateral Agent from exercising

 

131



--------------------------------------------------------------------------------

on its own behalf the rights and remedies that inure to its benefit (solely in
its capacity as Administrative Agent or Collateral Agent) hereunder and under
the other Loan Documents, (b) the LC Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent or Collateral Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent or the Collateral Agent, as the case may
be, pursuant to Section 8.02, the Security Agreement or the other Loan Documents
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Subject to certain terms contained in the Fee Letters
with respect to the parties to such Fee Letters, the Borrowers shall pay all
Credit Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

 

132



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. Without limiting the Lenders’ obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it, each Lender severally agrees to pay to the
Agents (or any such sub-agent), the LC Issuer or such Related Party, as the case
may be, such Lender’s Overall Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents (or any such sub-agent) or the LC Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or LC Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable no later
than three (3) Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of any Agent, the Swing Line Lender, and the LC Issuer, the assignment of any
Commitment or Loan by any Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Secured Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the LC Issuer severally agrees to pay to
the Agents upon demand its Pro Rata share of any amount so recovered from or
repaid by the Agents, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the LC Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Secured Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

 

133



--------------------------------------------------------------------------------

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. In respect of any Tranche, any Lender may at any
time assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in LC Obligations and in Swing Line Loans) at the time owing to
it under such Tranche; provided that any such assignment by a Tranche A-1 Lender
may be made only to Eligible Assignees that are also Tranche A Lenders; provided
further that any such assignment (whether by a Tranche A-1 Lender or a Tranche A
Lender) shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it under such Tranche or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) under such Tranche or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans under such Tranche of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 and unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) in respect of such
Tranche will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; and provided further that the Lead
Borrower shall in all events be notified of an assignment (regardless of whether
a Default or an Event of Default has occurred); and

(C) after giving effect to any such assignment, the aggregate amount of the
remaining Commitment (which for this purpose includes Loans outstanding
thereunder) under such Tranche or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans under such Tranche held by the
assigning Lender shall not be less than $5,000,000

 

134



--------------------------------------------------------------------------------

unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent to an assignment by a Lender shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) and (b)(i)(C) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, however,
that the Lead Borrower shall be deemed to have consented if it has not responded
within five (5) Business Days following any written request for such consent
given pursuant to Section 10.02; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Tranche A Commitment unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,

 

135



--------------------------------------------------------------------------------

3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swing Line Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Loan Parties, the Agents, the
Lenders and the LC Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
Any such Participant Register shall be available for inspection by the Borrowers
at any reasonable time and from time to time upon reasonable prior notice.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to

 

136



--------------------------------------------------------------------------------

receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Lead Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Lead
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Loan Parties, to comply with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, any
central bank or any other funding source; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower
and the Lenders, resign as LC Issuer and/or (ii) upon 30 days’ notice to the
Lead Borrower, resign as Swing Line Lender. In the event of any such resignation
as LC Issuer or Swing Line Lender, the Lead Borrower shall be entitled to
appoint from among the Lenders a successor LC Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Lead Borrower to appoint
any such successor shall affect the resignation of Bank of America as LC Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as LC
Issuer, it shall retain all the rights, powers, privileges and duties of the LC
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as LC Issuer and all LC Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor LC Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring LC Issuer or Swing
Line Lender, as the case may be, and (b) the successor LC Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to

 

137



--------------------------------------------------------------------------------

have jurisdiction over it (including any Federal Reserve Bank, any central bank
or any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, provided that, if lawful and
practicable to do so under the circumstances, the Lead Borrower is given (with
reasonable promptness) prior written notice of the request for production of
such Information, except for Information provided to regulators in the ordinary
course of bank regulatory oversight, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the LC
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
LC Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Secured Obligations
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the LC Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the LC Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the LC Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the LC Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the LC Issuer or their respective Affiliates may have.
Each Lender and the LC Issuer agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

138



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be as effective as delivery
of a manually executed counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Secured Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to or under Section 10.04
hereof.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender

 

139



--------------------------------------------------------------------------------

and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF
LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH LOAN
PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

140



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 10.14(b). EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, except as otherwise agreed by the Lead Borrower and any Credit
Party in writing, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) unless otherwise agreed by the Lead Borrower and any Credit
Party in writing, none of the Credit Parties has assumed or will assume an
advisory responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other

 

141



--------------------------------------------------------------------------------

modification hereof or of any other Loan Document (irrespective of whether any
of the Credit Parties has advised or is currently advising any Loan Party or any
of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) no Credit Party has assumed or will
assume an agency responsibility (except as may otherwise be agreed in writing by
the Lead Borrower and any Credit Party) or fiduciary responsibility in any Loan
Party’s or its Affiliates’ favor with respect to any of the transactions
contemplated hereby (including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document) or the process leading
thereto (irrespective of whether any Credit Party has advised or is currently
advising you or your affiliates on other matters); (v) the Credit Parties and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (vi) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency (except for any agency responsibilities otherwise agreed by the Lead
Borrower and any Credit Party in writing) or fiduciary duty.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act.
Each Loan Party is in compliance, in all material respects, with the Patriot
Act. No part of the proceeds of the Loans will be used by the Loan Parties,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

10.18 Foreign Assets Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Patriot Act. Furthermore, none of the Borrowers or their Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person” or in any manner violative of any such order.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 Press Releases. Subject to prior notification and consent by the Lead
Borrower (which consent shall not be unreasonably withheld) to the form of
advertising materials to be used from time to time, the Administrative Agent and
any Lender shall be permitted to use a Loan Party’s name, product

 

142



--------------------------------------------------------------------------------

photographs, logo or trademark in any advertising material relating to the
financing transactions contemplated by this Agreement. The Administrative Agent
or such Lender shall provide a draft of any advertising material to the Lead
Borrower for review and comment reasonably prior to the initial publication
thereof. The Administrative Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

10.21 Additional Waivers.

(a) The Secured Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by applicable Law, the Secured
Obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Collateral Agent or any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Secured Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Secured Obligations, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Secured Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Secured Obligations after the termination of
the Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Secured Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Secured
Obligations and the termination of the Commitments. The Collateral Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Secured Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any
other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that all the Secured Obligations have
been indefeasibly paid in full in cash and the Commitments have been terminated.
Each Loan Party waives any defense arising out of any such election even though
such election operates, pursuant to applicable Law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any Secured
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation,

 

143



--------------------------------------------------------------------------------

contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Secured Obligations and the termination of the
Commitments. In addition, any indebtedness of any Loan Party now or hereafter
held by any other Loan Party is hereby subordinated in right of payment to the
prior indefeasible payment in full of the Secured Obligations and no Loan Party
will demand, sue for or otherwise attempt to collect any such indebtedness. If
any amount shall erroneously be paid to any Loan Party on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Secured Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Committed Loans made to another Borrower hereunder or
other Secured Obligations incurred directly and primarily by any other Borrower
(an “Accommodation Payment”), then the Borrower making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Borrowers in an amount, for each of such other
Borrowers, equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Borrower’s Allocable Amount and the denominator of
which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California.

10.22 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.23 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

10.24 Copies and Facsimiles. This Agreement and all other documents (including,
without limitation, the Loan Documents) which have been or may be hereinafter
furnished by any Loan Party to any Agent or any Lender may be reproduced by such
Agent or such Lender by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile which bears proof of
transmission shall be binding on the party which or on whose behalf such

 

144



--------------------------------------------------------------------------------

transmission was initiated and likewise so admissible in evidence as if the
original of such facsimile had been delivered to the party which or on whose
behalf such transmission was received.

10.25 Amendment and Restatement.

Each party hereto (including each Borrower, each Agent and each other Credit
Party) hereby agrees that upon the effectiveness of this Agreement, the terms
and provisions of the Existing Credit Agreement shall be and hereby are amended
and restated in their entirety by the terms and conditions of this Agreement and
the terms and provisions of the Existing Credit Agreement, except as otherwise
provided in the next paragraph, shall be superseded by this Agreement.

Notwithstanding the amendment and restatement of the Existing Credit Agreement
by this Agreement, each Borrower shall continue to be liable to the
Administrative Agent and each other Credit Party with respect to agreements on
the part of the Borrowers under the Existing Credit Agreement to indemnify and
hold harmless the Administrative Agent and each other Credit Party from and
against all claims, demands, liabilities, damages, losses, costs, charges and
expenses to which the Administrative Agent or such other Credit Party may be
subject arising in connection with the Existing Credit Agreement. This Agreement
is given as a substitution of, and not as a payment of, the obligations of the
Borrowers under the Existing Credit Agreement and is not intended to constitute
a novation of the Existing Credit Agreement. Upon the effectiveness of this
Agreement all amounts outstanding and owing by Borrowers under the Existing
Credit Agreement shall constitute Obligations hereunder and continue to be
secured by the Collateral.

By execution of this Agreement all parties hereto agree that (i) each of the
“Security Documents” and other “Loan Documents” under the Existing Credit
Agreement are hereby either continued in force and effect or amended and
restated by the Loan Documents hereunder, as applicable, and (ii) all security
interests and liens granted under the “Security Documents” in connection with
the Existing Loan Agreement shall continue and secure the Obligations hereunder
and the other Loan Documents.

ARTICLE XI

GUARANTY

11.01 Guaranty. Each Guarantor hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations (collectively the “Guaranteed Obligations”). Each
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.

11.02 Guaranty of Payment. This Facility Guaranty is a guaranty of payment and
not of collection. Each Guarantor waives any right to require any Agent, any LC
Issuer or any Lender to sue any Borrower, any Guarantor, any other guarantor, or
any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

11.03 No Discharge or Diminishment of Facility Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment

 

145



--------------------------------------------------------------------------------

or termination for any reason (other than the Guaranteed Obligations being Fully
Satisfied), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other guarantor of or
other Person liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Guarantor may have at any time against any Obligated Party, any
Agent, any LC Issuer, any Lender, or any other Person, whether in connection
herewith or in any unrelated transactions.

(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or Regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of any Agent, any LC Issuer
or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of each Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any LC Issuer or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the Secured Obligations being Fully Satisfied).

11.04 Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of
any Borrower or any Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower or any Guarantor, other than the Guaranteed
Obligations being Fully Satisfied. Without limiting the generality of the
foregoing, each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Obligated Party, or any other Person. The Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Guarantor under this Facility Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.

11.05 Rights of Subrogation. No Guarantor will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution
or indemnification that it has against

 

146



--------------------------------------------------------------------------------

any Obligated Party, or any collateral, until the Loan Parties and the
Guarantors have fully performed all their obligations to the Agents, the LC
Issuers and the Lenders.

11.06 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Guarantor’s obligations under this Facility Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

11.07 Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Borrower’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Facility Guaranty, and agrees that none of the
Agents, any LC Issuer or any Lender shall have any duty to advise any Guarantor
of information known to it regarding those circumstances or risks.

11.08 Taxes. All payments of the Guaranteed Obligations will be made by each
Guarantor free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
each Agent, Lender or LC Issuer (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

11.09 Maximum Liability. The provisions of this Facility Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Facility Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Guarantor’s liability
under this Facility Guaranty, then, notwithstanding any other provision of this
Facility Guaranty to the contrary, the amount of such liability shall, without
any further action by the Guarantors or the Lenders, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor’s “Maximum Liability”). This Section 11.09 with respect to
the Maximum Liability of each Guarantor is intended solely to preserve the
rights of the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person or entity shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any Guarantor hereunder shall
not be rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Facility Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided, that
nothing in this sentence shall be construed to increase any Guarantor’s
obligations hereunder beyond its Maximum Liability. Notwithstanding the
foregoing, nothing contained in this Agreement (including any provisions of this
Article XI to the contrary) shall limit the liability of the Borrowers in
respect of all of the Secured Obligations.

11.10 Contribution. In the event any Guarantor (a “Paying Guarantor”) shall make
any payment or payments under this Facility Guaranty or shall suffer any loss as
a result of any realization

 

147



--------------------------------------------------------------------------------

upon any collateral granted by it to secure its obligations under this Facility
Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall contribute
to such Paying Guarantor an amount equal to such Non-Paying Guarantor’s
“Guarantor Percentage” of such payment or payments made, or losses suffered, by
such Paying Guarantor. For purposes of this Article XI, each Non-Paying
Guarantor’s “Guarantor Percentage” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from any Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from any Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Facility Guaranty from a Non-Paying
Guarantor shall be subordinate and junior in right of payment to the Guaranteed
Obligations being Fully Satisfied. This provision is for the benefit of all of
the Agents, the LC Issuer, the Lenders, the Borrowers and the Guarantors and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.

11.11 Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XI is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agents, the LC Issuer and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

11.12 Release of Guarantors and Borrowers. Notwithstanding anything in
Section 10.01(g) to the contrary, so long as no Event of Default has occurred
and is continuing, (i) a Guarantor or a Borrower that is a Subsidiary shall
automatically be released from its obligations hereunder, its Facility Guaranty
and each other applicable Loan Document upon the consummation of any transaction
permitted hereunder as a result of which such Guarantor or Borrower ceases to be
a Subsidiary of the Lead Borrower and (ii) if a Guarantor or Borrower is or
becomes an Immaterial Subsidiary, and such release would not result in any
Immaterial Subsidiary being required pursuant to Section 6.12(d) to become a
Loan Party hereunder (except to the extent that on and as of the date of such
release, one or more other Immaterial Subsidiaries become Guarantors or
Borrowers hereunder and the provisions of Section 6.12(d) are satisfied upon
giving effect to all such additions and releases), such Guarantor or Borrower
shall be automatically released from its obligations hereunder, its Facility
Guaranty and each other applicable Loan Document upon notification thereof from
the Lead Borrower to the Agent. In connection with any such release, the Agent
shall execute and deliver to any Guarantor or Borrower that is a Subsidiary, at
such Guarantor’s or Borrower’s expense, all documents that such Guarantor or
Borrower shall reasonably request to evidence termination or release. Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 11.12 shall be without recourse to or warranty by the Agent.

[Signature pages follow]

 

148



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

LEAD BORROWER: BARNES & NOBLE, INC. By:   /s/ Joseph J. Lombardi Name:   Joseph
J. Lombardi Title:   Chief Financial Officer

 

BORROWERS: BARNES & NOBLE COLLEGE BOOKSELLERS, LLC By:   /s/ Joseph J. Lombardi
Name:   Joseph J. Lombardi Title:   Senior Vice President

 

 

B. DALTON BOOKSELLER, LLC

BARNES & NOBLE BOOKQUEST LLC

BARNES & NOBLE BOOKSELLERS, INC.

BARNES & NOBLE INTERNATIONAL LLC

BARNES & NOBLE MARKETING SERVICES CORP.

BARNES & NOBLE MARKETING SERVICES LLC

BARNES & NOBLE PURCHASING, INC.

BARNES & NOBLE SERVICES, INC.

BARNESANDNOBLE.COM LLC

STERLING PUBLISHING CO., INC.

By:   /s/ Joseph J. Lombardi Name:   Joseph J. Lombardi Title:   Chief Financial
Officer

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent

By:   /s/ Andrew Cerussi Name:   Andrew Cerussi Title:   Senior Vice President

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent

By:   /s/ Kelly G. Maier Name:   Kelly G. Maier Title:   Vice President

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent By:   /s/
Danielle Baldinelli Name:   Danielle Baldinelli Title:   Vice President

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK,
as Co-Documentation Agent By:   /s/ Nigel Fabien Name:   Nigel Fabien Title:  
V.P.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK,
as Co-Documentation Agent By:   /s/ Louis Alexander Name:   Louis Alexander
Title:   Attorney in Fact

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Lender, LC Issuer and Swing Line Lender By:   /s/ Andrew Cerussi Name:  
Andrew Cerussi Title:   Senior Vice President

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,


as a Lender and LC Issuer

By:   /s/ Kelly G. Maier Name:   Kelly G. Maier Title:   Vice President

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,


as a Lender and LC Issuer

By:   /s/ Danielle Baldini Name:   Danielle Baldini Title:   Vice President

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:   /s/ Nigel Fabien Name:   Nigel Fabien Title:   V.P.

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Matthew Kasper Name:   Matthew Kasper Title:   Relationship Manager

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:   /s/ Louis Alexander Name:   Louis Alexander Title:   Attorney in Fact

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a subsidiary of RBS
CITIZENS, N.A.,


as a Lender

By:   /s/ John D. Bobbin Name:   John D. Bobbin Title:   Vice President

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

TD BANK, N.A.,


as a Lender

By:   /s/ Cyntra A. Trani Name:   Cyntra A. Trani Title:   Senior Vice President

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP.,


as a Lender

By:   /s/ Julianne Low Name:   Julianne Low Title:   Vice President

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,


as a Lender

By:   /s/ John D. Trott Name:   John D. Trott Title:   Vice President

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,


as a Lender

By:   /s/ Charles D. Chiodo Name:   Charles D. Chiodo Title:   Duly Authorized
Signatory

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

CIT BANK,


as a Lender

By:   /s/ Daniel Burnett Name:   Daniel Burnett Title:   Authorized Signatory

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

COLE TAYLOR BANK,


as a Lender

By:   /s/ William A. Stupel Name:   William A. Stupel Title:   S.V.P.

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC.,


as a Lender

By:   /s/ David Kantes Name:   David Kantes Title:   Senior Vice President and
Chief Risk Officer

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

COMPASS BANK,


as a Lender

By:   /s/ Michael Sheff Name:   Michael Sheff Title:   S.V.P.

Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

SCHEDULE 1.01

TO CREDIT AGREEMENT

Borrowers

 

1. B. Dalton Bookseller, LLC

 

2. Barnes & Noble BookQuest LLC

 

3. Barnes & Noble Booksellers, Inc.

 

4. Barnes & Noble College Booksellers, LLC

 

5. Barnes & Noble, Inc.

 

6. Barnes & Noble International LLC

 

7. Barnes & Noble Marketing Services Corp.

 

8. Barnes & Noble Marketing Services LLC

 

9. Barnes & Noble Purchasing, Inc.

 

10. Barnes & Noble Services, Inc.

 

11. barnesandnoble.com llc

 

12. Sterling Publishing Co., Inc.



--------------------------------------------------------------------------------

SCHEDULE 1.02

TO CREDIT AGREEMENT

Guarantors

NONE



--------------------------------------------------------------------------------

SCHEDULE 1.03

TO CREDIT AGREEMENT

Immaterial Subsidiaries

 

1. Barnes & Noble (Shanghai) Information Technology Co., Ltd.

 

2. Begin Smart LLC

 

3. Chelsea Insurance Company Ltd.

 

4. Fictionwise LLC

 

5. (***)†

 

6. PalmGear, Inc.

 

7. Palm Digital Media, Inc.

 

8. Pondview Books LLC

 

9. SparkNotes LLC

 

10. (***)†

 

11. Tikatok LLC

 

12. West Egg Communications LLC

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 1.04

TO CREDIT AGREEMENT

Existing Letters of Credit

 

Issuing Bank

  

Applicant

   Amount     

Number

  

Beneficiary

   Expiration
Date

Bank of America

   Barnes & Noble, Inc.      3,450,000.00       (***)†    111 Chelsea Commerce
LP    11/13/11

Bank of America

   Barnes & Noble, Inc,      22,299,615.00       (***)†    Pacific Employers
Insurance Company    5/01/11

Bank of America

   Barnes & Noble, Inc.      1,014,000.00       (***)†    The Travelers
Indemnity Company    5/01/11

Bank of America

   Barnes & Noble, Inc.      4,500,000.00       (***)†    The Travelers
Indemnity Company    09/22/11

Bank of America

   Barnes & Noble, Inc.      250,000.00       (***)†    Constellation New Energy
Inc.    09/30/11

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO CREDIT AGREEMENT

Commitments and Applicable Percentages

 

Lender

   Tranche A
Commitment      Tranche A
Applicable
Percentage     Tranche A-1
Commitment      Tranche A-1
Applicable
Percentage     Overall
Applicable
Percentage  

Bank of America, N.A.

   $ 125,000,000         13.661202186 %    $ 25,000,000         29.411764706 % 
    15.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 136,525,000         14.920765027 %    $ 13,475,000         15.852941176 % 
    15.000000000 % 

Wells Fargo Bank, National Association

   $ 135,000,000         14.754098361 %    $ 12,500,000         14.705882353 % 
    14.750000000 % 

SunTrust Bank

   $ 135,000,000         14.754098361 %    $ 10,000,000         11.764705882 % 
    14.500000000 % 

Regions Bank

   $ 68,625,000         7.500000000 %    $ 6,375,000         7.500000000 %     
7.500000000 % 

RBS Business Capital, a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A.

   $ 45,750,000         5.000000000 %    $ 4,250,000         5.000000000 %     
5.000000000 % 

CIT Bank

   $ 30,000,000         3.278688525 %    $ 10,000,000         11.764705882 %   
  4.000000000 % 

TD Bank, N.A.

   $ 40,000,000         4.371584699 %    $ 0         0.000000000 %     
4.000000000 % 

U.S. Bank, National Association

   $ 35,000,000         3.825136612 %    $ 0         0.000000000 %     
3.500000000 % 

General Electric Capital Corporation

   $ 35,000,000         3.825136612 %    $ 0         0.000000000 %     
3.500000000 % 

Siemens Financial Services, Inc.

   $ 35,000,000         3.825136612 %    $ 0         0.000000000 %     
3.500000000 % 

PNC Bank, National Association

   $ 32,500,000         3.551912568 %    $ 0         0.000000000 %     
3.250000000 % 

Capital One Leverage Finance Corp.

   $ 25,000,000         2.732240437 %    $ 0         0.000000000 %     
2.500000000 % 

Compass Bank

   $ 22,875,000         2.500000000 %    $ 2,125,000         2.500000000 %     
2.500000000 % 

Cole Taylor Bank

   $ 13,725,000         1.500000000 %    $ 1,275,000         1.500000000 %     
1.500000000 %                                            

Total

   $ 915,000,000         100 %    $ 85,000,000         100 %      100 %        
                                   



--------------------------------------------------------------------------------

SCHEDULE 5.01

TO CREDIT AGREEMENT

Loan Parties Organizational Information

 

Legal Name

  

Principal Office Address

  

Type of Entity

  

State of
Formation

   Organizational Identification
Number/Federal Employer
Identification Number

B. Dalton Bookseller, LLC

  

122 Fifth Avenue,

New York,

NY 10011

   Limited Liability Company    Delaware    3874470


(***)†

Barnes & Noble BookQuest LLC

  

76 9th Avenue,

9th Floor,

New York,

NY 10011

   Limited Liability Company    Delaware    3546669


(***)†

Barnes & Noble Booksellers, Inc.

  

122 Fifth Avenue,

New York,

NY 10011

   Corporation    Delaware    2960011


(***)†

Barnes & Noble College Booksellers, LLC

  

120 Mountain View

Boulevard, Basking

Ridge, NJ 07920

   Limited Liability Company    Delaware    4728167


(***)†

Barnes & Noble, Inc.

  

122 Fifth Avenue,

New York,

NY 10011

   Corporation    Delaware    2108060


(***)†

Barnes & Noble International LLC

  

76 9th Avenue,

9th Floor,

New York,

NY 10011

   Limited Liability Company    Delaware    4855510


(***)†

Barnes & Noble Marketing Services Corp.

  

76 9th Avenue,

9th Floor,

New York,

NY 10011

   Corporation    Florida    P03000100421


(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Legal Name

  

Principal Office
Address

  

Type of
Entity

  

State of
Formation

   Organizational Identification
Number/Federal Employer
Identification Number Barnes & Noble Marketing Services LLC   

76 9th Avenue,

9th Floor,

New York,

NY 10011

   Limited Liability Company    Virginia    S327591 - 6


(***)†

Barnes & Noble Purchasing, Inc.   

122 Fifth Avenue,

New York,

NY 10011

   Corporation    New York    N/A


(***)†

Barnes & Noble Services, Inc.   

122 Fifth Avenue,

New York,

NY 10011

   Corporation    New York    N/A


(***)†

barnesandnoble.com llc   

76 9th Avenue,

9th Floor,

New York,

NY 10011

   Limited Liability Company    Delaware    2960553


(***)†

Sterling Publishing Co., Inc.   

387 Park Avenue

South, 11th Floor,

New York,

NY 10016

   Corporation    Delaware    3607730


(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.05

TO CREDIT AGREEMENT

Supplement to Interim

Financial Statements/Material Indebtedness

 

1.

Credit Agreement, dated as of September 30, 2009, as amended, among Barnes &
Noble, Inc., as Borrower, certain of its subsidiaries, as co-borrowers, Bank of
America, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A. and Wells
Fargo Capital Finance, LLC, as Co-Syndication Agents, and the other Agents and
Lenders parties thereto.1

 

2. All obligations arising under the Seller Note.

 

 

1 

Commitments to be terminated at closing.



--------------------------------------------------------------------------------

SCHEDULE 5.06

TO CREDIT AGREEMENT

Litigation

In re Initial Public Offering Securities Litigation

The class action lawsuit In re Initial Public Offering Securities Litigation
filed in the United States District Court for the Southern District of New York
in April 2002 (the Action) named over 1,000 individuals and 300 corporations,
including Fatbrain.com, LLC, a former subsidiary of Barnes & Noble.com
(Fatbrain), and its former officers and directors. The amended complaints in the
Action all allege that the initial public offering registration statements filed
by the defendant issuers with the SEC, including the one filed by Fatbrain, were
false and misleading because they failed to disclose that the defendant
underwriters were receiving excess compensation in the form of profit sharing
with certain of its customers and that some of those customers agreed to buy
additional shares of the defendant issuers’ common stock in the aftermarket at
increasing prices. The amended complaints also allege that the foregoing
constitute violations of: (i) Section 11 of the Securities Act of 1933, as
amended (Securities Act), by the defendant issuers, the directors and officers
signing the related registration statements, and the related underwriters;
(ii) Rule 10b-5 promulgated under the Securities Exchange Act of 1934, as
amended (Exchange Act), by the same parties; and (iii) the control person
provisions of the Securities Act and Exchange Act by certain directors and
officers of the defendant issuers. A motion to dismiss by the defendant issuers,
including Fatbrain, was denied.

After extensive negotiations among representatives of plaintiffs and defendants,
the parties entered into a memorandum of understanding (MOU), outlining a
proposed settlement resolving the claims in the Action between plaintiffs and
the defendant issuers. Subsequently a settlement agreement was executed between
the defendants and plaintiffs in the Action, the terms of which are consistent
with the MOU. The settlement agreement was submitted to the court for approval
and on February 15, 2005, the judge granted preliminary approval of the
settlement.

On December 5, 2006, the federal appeals court for the Second Circuit issued a
decision reversing the District Court’s class certification decision in six
focus cases. In light of that decision, the District Court stayed all
proceedings, including consideration of the settlement. Plaintiffs then filed,
in January 2007, a Petition for Rehearing En Banc before the Second Circuit,
which was denied in April 2007. On May 30, 2007, plaintiffs moved, before the
District Court, to certify a new class. On June 25, 2007, the District Court
entered an order terminating the settlement agreement. On October 2, 2008,
plaintiffs agreed to withdraw the class certification motion. On October 10,
2008, the District Court signed an order granting the request.

A settlement agreement in principle, subject to court approval, was negotiated
among counsel for all of the issuers, plaintiffs, insurers and underwriters and
executed by Barnes & Noble. Final court approval of the settlement was granted
on October 5, 2009. The District Court has finished entering the judgments
approving the settlement in all of the IPO cases, with the last judgment entered
on January 22, 2010. Pursuant to the settlement, no settlement payment will be
made by the Company. Since that time, various notices of appeal have been filed
by certain



--------------------------------------------------------------------------------

objectors on an interlocutory basis. Should any of these appeals be successful
and the approval of the settlement overturned, the Company intends to vigorously
defend this lawsuit.

Minor v. Barnes & Noble Booksellers, Inc. et al.

On May 1, 2009, a purported class action complaint was filed against B&N
Booksellers, Inc. (B&N Booksellers) in the Superior Court for the State of
California alleging wage payments by instruments in a form that did not comply
with the requirements of the California Labor Code, allegedly resulting in
impermissible wage payment reductions and calling for imposition of statutory
penalties. The complaint also alleges a violation of the California Labor Code’s
Private Attorneys General Act and seeks restitution of such allegedly unpaid
wages under California’s unfair competition law, and an injunction compelling
compliance with the California Labor Code. The complaint alleges two subclasses
of 500 and 200 employees, respectively (there may be overlap among the
subclasses), but contains no allegations concerning the number of alleged
violations or the amount of recovery sought on behalf of the purported class. On
June 3, 2009, B&N Booksellers filed an answer denying all claims. Discovery
concerning purported class member payroll checks and related information is
ongoing. On August 19, 2010, B&N Booksellers filed a motion to dismiss the case
for lack of a class representative when the name plaintiff advised she did not
wish to continue to serve in that role. On October 15, 2010, the Court issued an
order denying B&N Bookseller’s motion to dismiss. The Court further ruled that
Ms. Minor could not serve as a class representative. The Court also granted
Plaintiff’s Motion to Compel Further Responses to previously-served discovery
seeking contact information for the putative class. B&N Booksellers provided
that information on October 15, 2010. The previously scheduled Case Management
Conference has been continued to January 27, 2011. Plaintiff’s counsel filed an
amended complaint on January 26, 2011, adding two new named Plaintiffs, Jacob
Allum and Cesar Caminiero. At the Case Management Conference held on January 27,
2011, the Court ordered the parties to complete mediation by May 6, 2011. The
parties have agreed upon a mediator, and an all-day mediation session is
scheduled for April 11, 2011. At the Case Management Conference, the Court also
ordered that, if the matter is not resolved beforehand, the parties must file
either a class certification motion or a motion for summary
judgment/adjudication (as the parties choose) so that at least one such motion
is heard no later than September 2011. The Court will not hear overlapping
dispositive motions. The Court set a further Case Management Conference date of
June 15, 2011. The parties attended a mediation on April 11, 2011 and reached
resolution on all claims in the action. The parties are currently formalizing
the settlement agreement and claims process.

In re Barnes & Noble Stockholder Derivative Litigation (Consolidated Cases
Formerly Captioned Separately as: Louisiana Municipal Police Employees
Retirement System v. Riggio et al.; Southeastern Pennsylvania Transportation
Authority v. Riggio et al.; City of Ann Arbor Employees’ Retirement System v.
Riggio et al.; Louise Schuman v. Riggio et al. ; Virgin Islands Government
Employees’ Retirement System v. Riggio et al.; Electrical Workers Pension Fund,
Local 103, I.B.E.W. v. Riggio et al.)

Between August 17, 2009 and August 31, 2009, five putative shareholder
derivative complaints were filed in Delaware Chancery Court against the
Company’s directors. The complaints generally allege breach of fiduciary duty,
waste of corporate assets and unjust enrichment in connection with the Company’s
entry into a definitive agreement to purchase Barnes & Noble College
Booksellers, which was announced on August 10, 2009 (the



--------------------------------------------------------------------------------

Transaction). The complaints generally seek damages in favor of the Company in
an unspecified amount; costs, fees and interest; disgorgement; restitution; and
equitable relief, including injunctive relief. On September 1, 2009, the
Delaware Chancery Court issued an Order of Consolidation consolidating the five
lawsuits (the Consolidated Cases) and directing plaintiffs to file a
consolidated amended complaint. In a related development, on August 27, 2009,
the Company received a demand pursuant to Delaware General Corporation Law,
Section 220, on behalf of the Electrical Workers Pension Fund, Local 103,
I.B.E.W., a shareholder, seeking to inspect certain books and records related to
the Transaction. The Company provided this shareholder with certain documents,
on a confidential basis, in response to its demand. On September 18, 2009, this
shareholder filed a shareholder derivative complaint in Delaware Chancery Court
against certain of the Company’s directors alleging breach of fiduciary duty and
unjust enrichment and seeking to enjoin the consummation of the Transaction. At
that time, this shareholder also filed a motion for expedited proceedings. At a
hearing held on September 21, 2009, the court denied plaintiff’s request for
expedited proceedings. On October 6, 2009, the plaintiffs in the Consolidated
Cases filed a motion seeking to consolidate the later-filed sixth case with the
Consolidated Cases. Also on October 6, 2009, the plaintiff in the sixth case
filed a separate motion seeking to consolidate its case with the Consolidated
Cases and appoint it as co-lead plaintiff and to appoint its counsel as co-lead
counsel. On November 3, 2009, a Consolidated Complaint was filed in the
Consolidated Cases. The Company and defendants sought an extension of their time
to answer or otherwise respond to the complaints while the plaintiffs’
respective consolidation motions were pending. On December 11, 2009, the court
entered an order consolidating all actions and appointing co-lead counsel for
plaintiffs. Plaintiffs designated the Consolidated Complaint filed on
November 3, 2009 to be the operative Complaint. The Company and defendants filed
motions to dismiss the Consolidated Complaint on January 12, 2010. On
January 29, 2010, plaintiffs informed defendants that they would amend their
Complaint rather than respond to defendants’ motions to dismiss. Plaintiffs
filed an Amended Consolidated Complaint on March 16, 2010. The Company and
defendants filed motions to dismiss the Amended Consolidated Complaint on
April 30, 2010. Plaintiffs filed their response to the motion to dismiss on
June 2, 2010. Oral argument on the motions to dismiss was held on October 21,
2010. Following those arguments, the Court denied the Company’s motion to
dismiss, denied in part and granted in part the motion to dismiss filed by
Defendants Leonard Riggio, Stephen Riggio and Lawrence Zilavy, and denied in
part and granted in part the motion to dismiss filed by the remaining
defendants, dismissing all claims asserted against Directors George Campbell,
Jr. and Patricia Higgins. Pursuant to the Court’s January 19, 2011 Scheduling
Order, all fact and expert discovery must be completed by October 21, 2011, and
trial is scheduled to commence on December 12, 2011. Discovery in this matter is
proceeding. Mediation is scheduled for May 2, 2011.

Stephen Strugala v. Leonard Riggio, et al.

On December 21, 2010, a complaint was filed in the United States District Court
for the Southern District of New York against the Company’s current directors
and former directors Lawrence Zilavy and Michael Del Giudice. The complaint is
purportedly brought both directly, on behalf of a putative class of
shareholders, and derivatively, on behalf of the Company. The complaint
generally alleges breaches of fiduciary duties, waste and unjust enrichment in
connection with the Company’s acquisition of Barnes & Noble College Booksellers,
the adoption of the Shareholder Rights Plan, and other unspecified instances of
alleged



--------------------------------------------------------------------------------

mismanagement and alleged wrongful conduct. The complaint also generally alleges
violations of Section 14(a) of the Securities Exchange Act of 1934 in connection
with the issuance of various proxy statements by the Company. The complaint
generally seeks declaratory and equitable relief, including injunctive relief,
and costs and fees. On January 19, 2011, the Court granted the parties’
Stipulation and Order. On February 18, 2011, the plaintiff filed a Notice of
Voluntary Dismissal of Claim, dismissing without prejudice his putative class
claim for violations of Section 14(a) of the Securities Exchange Act of 1934. On
March 8, 2011, defendants filed a motion to dismiss all claims in the
litigation.

Microsoft Corp. v. Barnes & Noble, Inc. et al.

On March 21, 2011, Microsoft Corp. submitted a complaint to the U.S.
International Trade Commission (“U.S. ITC”), encaptioned Certain Handheld
Electronic Computing Devices, Related Software and Components Thereof, Inv.
No. 337-2790, requesting that the U.S. ITC commence an investigation pursuant to
Section 337 of the Tariff Act of 1930, as Amended. The complaint alleges that
Barnes & Noble, Inc.’s and Barnesandnoble.com LLC’s NOOK™ and NOOK Color™
products infringe certain claims of U.S. Patent Nos. 5,778,372 (the “‘372
patent”), 6,339,780 (the “‘780 patent”), 5,889,522 (the “‘522 patent”),
6,891,551 (the “‘551 patent”), 6,957,233 (the “‘233 patent”) and requests that
the U.S. ITC enter a permanent exclusion order with respect to these products.
On April 1, 2011 the US ITC published a Notice in the Federal Register
soliciting comments on any public interest issues raised by Microsoft Corp’s ITC
complaint. Barnes & Noble, Inc. and Barnesandnoble.com LLC submitted comments in
an April 7, 2011 letter. On April 25, 2011, the US ITC published the Notice of
Investigation in the Federal Register. The parties’ discovery statements are due
May 16, 2011, and a telephonic preliminary conference before the Administrative
Law Judge is scheduled for June 2, 2011.

On the same day it submitted its complaint to the U.S. ITC, Microsoft also filed
a complaint against Barnes & Noble, Inc., Barnesandnoble.com LLC, and a number
of other defendants in the United States District Court for the Western District
of Washington. This district court complaint also alleges infringement of the
same claims of the ‘372, ‘780, ‘522, ‘551, and ‘233 patents by the NOOK™ and
NOOK Color™ products. Barnes & Noble, Inc. and Barnesandnoble.com LLC served an
answer to the district court complaint on April 25, 2011.



--------------------------------------------------------------------------------

SCHEDULE 5.08(a)(1)

TO CREDIT AGREEMENT

Owned Real Estate

 

Loan Party

  

Street Address

  

County

  

State

Barnes & Noble, Inc.

   2033 Montauk Highway; 2045 Montauk Highway; 2037 Montauk Highway; and 2071
Montauk Highway, Bridgehampton, NY    Suffolk    NY

Barnes & Noble, Inc.

   100 Middlesex Center Blvd., Monroe Township, NJ    Middlesex    NJ

Barnes & Noble, Inc.

   765 Route 17 South, Paramus, NJ 07652    Bergen    NJ

Barnes & Noble, Inc.

   10315 Silverdale Way NW, Silverdale, WA 98383    Kitsap    WA



--------------------------------------------------------------------------------

SCHEDULE 5.08(a)(2)

TO CREDIT AGREEMENT

Leased Real Estate

 

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   630 Old Country Road Space #1110   Garden
City   NY   11530   4836- THE RETAIL PROP TRUST   Store Barnes & Noble
Booksellers, Inc.   1424 Union Tpke   New Hyde Park   NY   11040   LAKE SUCCESS
S/C   Store Barnes & Noble Booksellers, Inc.   50 Massachusetts Ave NE  
Washington   DC   20002   UNION STATION INVESTCO LLC   Store Barnes & Noble
Booksellers, Inc.   3150 Rosecrans Place   San Diego   CA   92110   SOCO LLC  
Store Barnes & Noble Booksellers, Inc.   8650 Genessee Ave. Ste 230   San Diego
  CA   92122   REGENCY CENTERS, LP   Store Barnes & Noble Booksellers, Inc.  
12136 Ventura Blvd.   Studio City   CA   91604   GROVE RANCH LLC   Store
Barnes & Noble Booksellers, Inc.   13400 Maxella   Marina Del Rey   CA   90292  
RAR2 VILLA MARINA CENTER CA LLC   Store Barnes & Noble Booksellers, Inc.   18711
NE Biscayne Blvd   Aventura   FL   33180   AVENTURA FASHION ISLAND L.P.   Store
Barnes & Noble Booksellers, Inc.   8555 East Arapahoe Road   Greenwood Village  
CO   80112   ARAPAHOE MARKETPLACE 03 LLC   Store Barnes & Noble Booksellers,
Inc.   240 Route 22 West   Springfield   NJ   07081   WAINWRIGHT RLTY CO LP  
Store Barnes & Noble Booksellers, Inc.   19221 Mack Ave   Grosse Pointe   MI  
48236   BT POINTE PLAZA LP   Store Barnes & Noble Booksellers, Inc.   835 Old
York Road   Jenkintown   PA   19046   835 OLD YORK RD. ASSOC   Store Barnes &
Noble Booksellers, Inc.   470 Universal Drive North   North Haven   CT   06473  
CENTRO GA NORTH HAVEN CROSSING LLC   Store Barnes & Noble Booksellers, Inc.  
360 Connecticut Ave   Norwalk   CT   06854   197 CONNECTICUT AVE ASSOC   Store
Barnes & Noble Booksellers, Inc.   2900 Peachtree Road NE Suite 310   Atlanta  
GA   30305   PEACH RETAIL CENTER   Store Barnes & Noble Booksellers, Inc.   431
Tarrytown Rd   Greenburgh   NY   10607   CROSSROADS II LLC   Store Barnes &
Noble Booksellers, Inc.   1542 Northern Blvd   Manhasset   NY   11030   C & B
REALTY CO   Store Barnes & Noble Booksellers, Inc.   1991 Sproul Rd   Broomall  
PA   19008   FEDERAL REALTY INVESTMENT TRST   Store Barnes & Noble Booksellers,
Inc.   626 106th Ave NE   Bellevue   WA   98004   STERLING REALTY ORG.   Store
Barnes & Noble Booksellers, Inc.   3600 Stevens Creek Blvd   San Jose   CA  
95117   MELEYCO PARTNERSHIP   Store Barnes & Noble Booksellers, Inc.   340 South
500 West   West Bountiful   UT   84087   GATEWAY CROSSING LLC   Store Barnes &
Noble Booksellers, Inc.   10206 SW Washington Square Rd   Tigard   OR   97223  
PPR SQUARE TOO, LLC   Store Barnes & Noble Booksellers, Inc.   7660 Northpoint
Parkway Ste 200   Alpharetta   GA   30022   CENTRO WATT OPER. PARTN. 2 LLC  
Store Barnes & Noble Booksellers, Inc.   140 Rockland Plaza   Nanuet   NY  
10954   SUPER LLC   Store Barnes & Noble Booksellers, Inc.   392 State Road
Route 6   North Dartmouth   MA   02747   DARTMOUTH MKTPL ASSOC   Store Barnes &
Noble Booksellers, Inc.   1599 South East Rd   Farmington   CT   06032   BNCT
QRS 11-57 INC II   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   3685 W. Dublin - Granville   Columbus   OH  
43235   BERNARD RUBEN   Store Barnes & Noble Booksellers, Inc.   1091 El Camino
Real   Redwood City   CA   94063   REGENCY CENTERS, L.P.   Store Barnes & Noble
Booksellers, Inc.   3910 S.W. Archer Road   Gainesville   FL   32608   S. CLARK
BUTLER PROPERTIES LTD   Store Barnes & Noble Booksellers, Inc.   12835 El Camino
Real   San Diego   CA   92130   DEL MAR HIGHLANDS   Store Barnes & Noble
Booksellers, Inc.   11744 Carmel Mountain Road   San Diego   CA   92128  
PACIFIC CARMEL MOUNTAIN HOLDING   Store Barnes & Noble Booksellers, Inc.   1156
Route 46 West   Woodland Park   NJ   07424   LEVCO/ROUTE 46 ASSOC   Store
Barnes & Noble Booksellers, Inc.   7610 Hazard Center Drive #315   San Diego  
CA   92108   PRINCIPAL LIFE INS CO   Store Barnes & Noble Booksellers, Inc.  
2289 Broadway   New York   NY   10024   2285 REALTY ASSOC.   Store Barnes &
Noble Booksellers, Inc.   375 Route 10 E   Ledgewood   NJ   07852   ACADIA
REALTY L.P.   Store Barnes & Noble Booksellers, Inc.   17490 Colima Road  
Rowland Heights   CA   91748   CENTRO WATT PROPERTY OWNER II   Store Barnes &
Noble Booksellers, Inc.   2501 Tyrone Boulevard   St Petersburg   FL   33710  
JWH PROPERTIES, INC.   Store Barnes & Noble Booksellers, Inc.   150 Granite St  
Braintree   MA   02184   BN (MA) QRS 11-58, INC   Store Barnes & Noble
Booksellers, Inc.   4325 Glenwood Ave   Raleigh   NC   27612   CVM HOLDINGS, LLC
  Store Barnes & Noble Booksellers, Inc.   1725 Arden Way   Sacramento   CA  
95815   F&M PARTNERSHIP   Store Barnes & Noble Booksellers, Inc.   3700
Rivertown Parkway Ste. 2058   Grandville   MI   49418   GGP-GRANDVILLE LLC  
Store Barnes & Noble Booksellers, Inc.   2701 Parker Road Bldg A Suite 700  
Round Rock   TX   78681   FRONTIER VILLAGE L.P.   Store Barnes & Noble
Booksellers, Inc.   7804 Abercorn Ext. 72   Savannah   GA   31406   OGLETHORPE
MALL   Store Barnes & Noble Booksellers, Inc.   396 Ave of the Americas at 8th
Str.   New York   NY   10011   L & M FRIEDLAND   Store Barnes & Noble
Booksellers, Inc.   1600 Gateway Blvd   Fairfield   CA   94533   DEMARTINI /
GATEWAY LLC   Store Barnes & Noble Booksellers, Inc.   3029 State Route 50  
Saratoga Springs   NY   12866   INLAND US MANAGEMENT, LLC   Store Barnes & Noble
Booksellers, Inc.   728 North Waukegan Road   Deerfield   IL   60015   KIRBY
LIMITED PARTNERSHIP   Store Barnes & Noble Booksellers, Inc.   2245 Richmond
Avenue   Staten Island   NY   10314   EFG & P, LLC   Store Barnes & Noble
Booksellers, Inc.   5132 W. Saginaw Hwy 245   Lansing   MI   48917   LANSING
MALL LLC   Store Barnes & Noble Booksellers, Inc.   4024-C Wards Road  
Lynchburg   VA   24502   REA HOOK   Store Barnes & Noble Booksellers, Inc.  
11640 W. Broad Street   Richmond   VA   23233   DEVELOPERS DIVERSIFIED REALTY
CORP   Store Barnes & Noble Booksellers, Inc.   2134 State Highway 35   Holmdel
  NJ   07733   HOLMDEL COMMONS LLC   Store Barnes & Noble Booksellers, Inc.  
1256 Galleria Boulevard   Roseville   CA   95678   DONAHUE SCHRIBER ASSET MGMT
CORP.   Store Barnes & Noble Booksellers, Inc.   20600 North Rand Road   Deer
Park   IL   60010   ELIZABETH BROPHY KULEMIN TRUST   Store Barnes & Noble
Booksellers, Inc.   4140 W. Jefferson Blvd. Bldg. J   Ft. Wayne   IN   46804  
INSTITUTIONAL MALL INVESTORS LLC   Store Barnes & Noble Booksellers, Inc.   2710
South Green Bay Rd   Racine   WI   53406   SOUTHLAND CENTER INVESTORS LLC  
Store Barnes & Noble Booksellers, Inc.   21001 N. Tatum Blvd. Suite 42   Phoenix
  AZ   85050   VESTAR-DRM-OPCO. LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   555 12th St NW   Washington   DC   20004  
JOHN HANCOCK LIFE INS. CO. USA   Store Barnes & Noble Booksellers, Inc.   3050
Beeline Road Suite 50   Holland   MI   49424   GEENEN DEKOCK PROPERTIES LLC  
Store Barnes & Noble Booksellers, Inc.   58 South 32nd Street   Camp Hill   PA  
17011   CEDAR-CAMP HILL LLC   Store Barnes & Noble Booksellers, Inc.   2051 N.
Federal Highway   Fort Lauderdale   FL   33305   SOUTHERN CENTERS AT FEDERAL,LTD
  Store Barnes & Noble Booksellers, Inc.   3000 Eden Prairie Center   Eden
Prairie   MN   55344   EDEN PRAIRIE MALL LLC   Store Barnes & Noble Booksellers,
Inc.   6600 Menaul Blvd NE   Albuquerque   NM   87110   CORONADO CENTER LLC  
Store Barnes & Noble Booksellers, Inc.   2751 Paper Mill Road   Wyomissing   PA
  19610   SPRING RIDGE LP   Store Barnes & Noble Booksellers, Inc.   34904
Emerald Coast Pkwy Suite 118   Destin   FL   32541   CRYSTAL BEACH PLAZA, LLC  
Store Barnes & Noble Booksellers, Inc.   1741 South Willow Street   Manchester  
NH   03103   CENTERCORP-TAUNTON LLC   Store Barnes & Noble Booksellers, Inc.  
1400 Glades Rd.   Boca Raton   FL   33431   UNCOMMON, LTD   Store Barnes & Noble
Booksellers, Inc.   4820 Telephone Road   Ventura   CA   93003   VENTURA GATEWAY
LLC   Store Barnes & Noble Booksellers, Inc.   11711 Bandera Rd.   San Antonio  
TX   78250   DDR DB SA VENTURES LP   Store Barnes & Noble Booksellers, Inc.  
6100 Topanga Canyon Blvd Suite 1340   Woodland Hills   CA   91367   PROMENADE LP
  Store Barnes & Noble Booksellers, Inc.   1 Levee Way Suite 2127   Newport   KY
  41071   NEWPORT ON THE LEVEE LLC   Store Barnes & Noble Booksellers, Inc.  
2601 Preston Rd Unit 1204   Frisco   TX   75034   STONEBRIAR MALL LP   Store
Barnes & Noble Booksellers, Inc.   9850 Brook Road   Glen Allen   VA   23059  
DDRTC CREEKS AT VIRGINIA CENTER LLC   Store Barnes & Noble Booksellers, Inc.  
5656 Fairmont Parkway   Pasadena   TX   77505   KIR PASADENA LL L.P.   Store
Barnes & Noble Booksellers, Inc.   110 Conston Avenue   Christiansburg   VA  
24073   CENTRO HERITAGE SPRADLIN FARM LLC   Store Barnes & Noble Booksellers,
Inc.   2800 Clarendon Blvd. Suite 500   Arlington   VA   22201   TIAA-CREF  
Store Barnes & Noble Booksellers, Inc.   5701 Beckley Rd.   Battle Creek   MI  
49015   5775 BECKLEY RD HOLDINGS   Store Barnes & Noble Booksellers, Inc.   5141
Peachtree Parkway   Norcross   GA   30092   LA FORUM PEACHTREE I LLC   Store
Barnes & Noble Booksellers, Inc.   1601B West Bank Expressway   Harvey   LA  
70058   CENTRE AT WESTBANK LLC   Store Barnes & Noble Booksellers, Inc.   5604
Bay Street   Emeryville   CA   94608   MADISON BAY STREET LLC   Store Barnes &
Noble Booksellers, Inc.   10269 E. U.S. 36   Avon   IN   46123   AVIANA COMPANY
LTD   Store Barnes & Noble Booksellers, Inc.   2208 Bernadette Drive   Columbia
  MO   65203   COLUMBIA MALL LLC   Store Barnes & Noble Booksellers, Inc.   333
East Grand River Avenue   East Lansing   MI   48823   CITY CENTER PARTNERS LL
LLC   Store Barnes & Noble Booksellers, Inc.   100 West Bridge Street  
Homestead   PA   15120   DDRTC WATERFRONT TOWN CENTER LLC   Store Barnes & Noble
Booksellers, Inc.   1317 Lloyd Center   Portland   OR   97232   LC PORTLAND LLC
  Store Barnes & Noble Booksellers, Inc.   1738 North Hill Road   Pickerington  
OH   43147   PICKERINGTON PLAZA LP   Store Barnes & Noble Booksellers, Inc.  
7900 Mentor Avenue   Mentor   OH   44060   BN-MENTOR LLC   Store Barnes & Noble
Booksellers, Inc.   1201 12th Street SW Suite 425   Rochester   MN   55902  
ROCHESTER MALL LLC   Store Barnes & Noble Booksellers, Inc.   3111 W. Chandler
Blvd #2054   Chandler   AZ   85226   WESTOR COMPANY LL LIMITED   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   371 Putnam Pike Suite 330   Smithfield   RI  
02917   W/S SMITHFIELD ASSOCIATES LLC   Store Barnes & Noble Booksellers, Inc.  
3485 Tyler Street   Riverside   CA   92503   TYLER MALL LTD PARTNERSHIP   Store
Barnes & Noble Booksellers, Inc.   170 S. Abilene St.   Aurora   CO   80012  
WEINGARTEN/MILLER AURORA II LLC   Store Barnes & Noble Booksellers, Inc.   2498
Oneida Street   Green Bay   WI   54304   PALMETTO INVESTORS LLC   Store Barnes &
Noble Booksellers, Inc.   301 Main Street   Exton   PA   19341   MAIN STREET AT
EXTON   Store Barnes & Noble Booksellers, Inc.   6 North Rio Grande Street  
Salt Lake City   UT   84101   INLAND WESTERN SALT LAKE CITY GATEWAY LLC   Store
Barnes & Noble Booksellers, Inc.   335 Russell Street   Hadley   MA   01035  
W/S HADLEY PROPERTIES II LLC   Store Barnes & Noble Booksellers, Inc.   189
Grove Drive Suite K 30   Los Angeles   CA   90036   GFM LLC   Store Barnes &
Noble Booksellers, Inc.   14400 Bear Valley Road Suite 107   Victorville   CA  
92392   MACERICH VICTOR VALLEY LLC   Store Barnes & Noble Booksellers, Inc.  
701 E. 120th Avenue   Thornton   CO   80233   WEINGARTEN MILLER THORNCREEK  
Store Barnes & Noble Booksellers, Inc.   769 Iyannough Road   Hyannis   MA  
02601   MAYFLOWER CAPE COD LLC   Store Barnes & Noble Booksellers, Inc.   15455
Emerald Way   Bowie   MD   20716   8149 BOWIE MALL COMPANY LLC   Store Barnes &
Noble Booksellers, Inc.   500 South Main Street   Royal Oak   MI   48067   ROYAL
OAK PARTNERS LLC   Store Barnes & Noble Booksellers, Inc.   1923 West Malvern
Avenue   Fullerton   CA   92833   GRANITE AMERIGE LP   Store Barnes & Noble
Booksellers, Inc.   828 West County Road 42   Burnsville   MN   55337  
BURNHAVEN SIX LLC   Store Barnes & Noble Booksellers, Inc.   4600 Commonwealth
Center Parkway   Midlothian   VA   23112   DDRTC COMMONWEALTH CENTER II LLC  
Store Barnes & Noble Booksellers, Inc.   1600 Miller Trunk Hwy. #L25   Duluth  
MN   55811   SIMON PROPERTY GROUP LP.   Store Barnes & Noble Booksellers, Inc.  
10500 West Forest Hill Blvd.   Wellington   FL   33414   WELLINGTON 2006-C29 LLC
  Store Barnes & Noble Booksellers, Inc.   5555 Whittlesey Blvd. Suite 1800  
Columbus   GA   31909   AVR CPC ASSOCIATES, LLC   Store Barnes & Noble
Booksellers, Inc.   3250-302 Gateway Blvd   Prescott   AZ   86303   THE WESTOR
COMPANY II LIMITED   Store Barnes & Noble Booksellers, Inc.   810 West Valley
Parkway   Escondido   CA   92025   ESCONDIDO GATEWAY GEN’L PARTNER LLC   Store
Barnes & Noble Booksellers, Inc.   3150 Naglee Road   Tracy   CA   95304   TRACY
MALL PARTNERS L.P.   Store Barnes & Noble Booksellers, Inc.   102 Commons Drive
  Geneva   IL   60134   V V2/ GENEVA COMMONS LP   Store Barnes & Noble
Booksellers, Inc.   3235 Washtenaw Ave   Ann Arbor   MI   48104   WASHTENAW AVE
BOOKSTORE   Store Barnes & Noble Booksellers, Inc.   1980 N. Dixie Hwy  
Elizabethtown   KY   42701   PARKMALL LLC   Store Barnes & Noble Booksellers,
Inc.   8030 Renaissance Parkway Suite 855   Durham   NC   27713   SOUTHPOINT
MALL LLC   Store Barnes & Noble Booksellers, Inc.   14880 Florence Trail   Apple
Valley   MN   55124   PRINCIPAL LIFE INSURANCE CO   Store Barnes & Noble
Booksellers, Inc.   21500 Hawthorne Blvd   Torrance   CA   90503   DEL AMO
FASHION CTR OP CO LLC   Store Barnes & Noble Booksellers, Inc.   7849 North
Blackstone Avenue   Fresno   CA   93720   VILLAGIO SHOPPING CENTER, LLC   Store
Barnes & Noble Booksellers, Inc.   6050 El Cerrito Plaza   El Cerrito   CA  
94530   MCD-RC CA-EL CERRITO LLC   Store Barnes & Noble Booksellers, Inc.   1751
Madison Ave   Council Bluffs   IA   51503   MALL OF THE BLUFFS LLC   Store
Barnes & Noble Booksellers, Inc.   800 Boylston Street Suite 179   Boston   MA  
02199   BOSTON PROPERTIES LP   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   7030 E Greenway Parkway Ste 150   Scottsdale
  AZ   85254   KIERLAND GREENWAY LLC   Store Barnes & Noble Booksellers, Inc.  
2825 West Main St   Bozeman   MT   59718   GALLATIN MALL GROUP LLC   Store
Barnes & Noble Booksellers, Inc.   8725 Townley Road   Huntersville   NC   28078
  DDRTC BIRKDALE VILLAGE LLC   Store Barnes & Noble Booksellers, Inc.   4005 N.
10th Street   McAllen   TX   78504   WEINGARTEN NORTHCROSS JV   Store Barnes &
Noble Booksellers, Inc.   7900 W. Sand Lake Road   Orlando   FL   32819   REX V
MC PHERSON II   Store Barnes & Noble Booksellers, Inc.   614 South Meadow  
Ithaca   NY   14850   BUFFALO-ITHACA ASSOCIATES I LLC   Store Barnes & Noble
Booksellers, Inc.   2439 Sycamore Road   Dekalb   IL   60115   SYCAMORE CENTER
DEKALB LLC   Store Barnes & Noble Booksellers, Inc.   3400 Rib Mountain Drive  
Wausau   WI   54401   CASTLETON INVESTORS LLC   Store Barnes & Noble
Booksellers, Inc.   5959 Triangle Town Blvd Unit 2107   Raleigh   NC   27616  
TRIANGLE TOWN CENTER, LLC   Store Barnes & Noble Booksellers, Inc.   4155 Dowlen
Road   Beaumont   TX   77706   CBL ASSOCIATES LLC   Store Barnes & Noble
Booksellers, Inc.   8915 W. Charleston   Las Vegas   NV   89117  
CROSSROADSCOMMONS LLC LTD   Store Barnes & Noble Booksellers, Inc.   3030
Franklin Terrace   Johnson City   TN   37604   HOLROB JOHNSON CITY 1   Store
Barnes & Noble Booksellers, Inc.   72-840 Highway 111 Suite 425   Palm Desert  
CA   92260   WEA PALM DESERT LD   Store Barnes & Noble Booksellers, Inc.   289
Burgess Rd.   Harrisonburg   VA   22801   HARRISONBURG CROSSING LLC, THE   Store
Barnes & Noble Booksellers, Inc.   25 Hazard Ave   Enfield   CT   06082  
PARAMOUNT COMMONS AT ENFIELD LLC   Store Barnes & Noble Booksellers, Inc.   4811
Commercial Drive   New Hartford   NY   13413   TRAWNE LLC   Store Barnes & Noble
Booksellers, Inc.   261 N. 46th Street   Rogers   AR   72756   S.B.C HOPPER LLC
  Store Barnes & Noble Booksellers, Inc.   9938 Mission Gorge Road   Santee   CA
  92071   VESTAR/KIMCO SANTEE LP   Store Barnes & Noble Booksellers, Inc.  
12700 S. Illinois Route 59   Plainfield   IL   60544   KENSINGTON CENTER INC  
Store Barnes & Noble Booksellers, Inc.   7157 Plaza Center Drive   West Jordan  
UT   84084   JORDAN LANDING PLAZA LLC   Store Barnes & Noble Booksellers, Inc.  
150 Silhavy Road Suite 120   Valparaiso   IN   46383   WISPO, LLC   Store
Barnes & Noble Booksellers, Inc.   2750 Carl T. Jones Parkway Suite 75  
Huntsville   AL   35802   JONES FARM SOUTH LLC   Store Barnes & Noble
Booksellers, Inc.   319 Route 202/206   Bridgewater   NJ   08807   SOMERSET CTY
SHOPPING CTR   Store Barnes & Noble Booksellers, Inc.   81 Fortune Drive Suite
123   Irvine   CA   92618   IRVINE CO LLC, THE   Store Barnes & Noble
Booksellers, Inc.   3685 Market Place Blvd   East Point   GA   30344   NAP CAMP
CREEK MARKETPLACE LLC   Store Barnes & Noble Booksellers, Inc.   1758 South Val
Vista Drive   Mesa   AZ   85204   VILLAGE SQUARE DANA PARK LLC   Store Barnes &
Noble Booksellers, Inc.   700 S. Telshor Blvd. #1390   Las Cruces   NM   88011  
OREC MEDILLA VALLEY MALL MEMBER   Store Barnes & Noble Booksellers, Inc.   2618
North Salisbury Blvd.   Salisbury   MD   21801   SALISBURY BDB LLC   Store
Barnes & Noble Booksellers, Inc.   1442 Turner-McCall Blvd   Rome   GA   30161  
RIVER ROOT PARTNERS LLC   Store Barnes & Noble Booksellers, Inc.   1446 N.
Litchfield Road   Goodyear   AZ   85395   PVPW CORP.   Store Barnes & Noble
Booksellers, Inc.   5249 South State Street   Murray   UT   84107   THE POINTE
AT 53RD L C   Store Barnes & Noble Booksellers, Inc.   17090 Mercantile Blvd.  
Noblesville   IN   46060   INLAND SOUTHEAST STONY CREEK LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   176-60 Union Turnpike   Fresh Meadows   NY  
11366   UTOPIA CENTER ACQUISITION LLC   Store Barnes & Noble Booksellers, Inc.  
20131 Highway 59   Humble   TX   77338   PAN PACIFIC RETAIL PROPERTIES, INC  
Store Barnes & Noble Booksellers, Inc.   2615 Vista Way   Oceanside   CA   92054
  PK II EL CAMINO NORTH, LP   Store Barnes & Noble Booksellers, Inc.   28801
Chagrin Blvd   Woodmere   OH   44122   CHAGRIN RETAIL LLC   Store Barnes & Noble
Booksellers, Inc.   198 Crocker Park Boulevard   Westlake   OH   44145   CROCKER
PARK DELAWARE, LLC   Store Barnes & Noble Booksellers, Inc.   890 Inspiration
Drive   Wilmington   NC   28405   MAYFAIRE RETAIL LLC   Store Barnes & Noble
Booksellers, Inc.   3625 Dallas Hwy SW Suite 400   Marietta   GA   30064   CP
VENTURE IV HOLDINGS LLC   Store Barnes & Noble Booksellers, Inc.   1350-B Bald
Hill Rd   Warwick   RI   02886   DDRTC CORE RETAIL FUND   Store Barnes & Noble
Booksellers, Inc.   1311 West Main Road   Middletown   RI   02842   DDR
SOUTHEAST MIDDLETOWN LLC   Store Barnes & Noble Booksellers, Inc.   3535
Missouri Blvd.   Jefferson City   MO   65109   WILDWOOD CROSSINGS S C LLC  
Store Barnes & Noble Booksellers, Inc.   55 Parsonage Road   Edison   NJ   08837
  SHOPPING CENTER ASSOCIATES   Store Barnes & Noble Booksellers, Inc.   13995
New Halls Ferry Rd   Florissant   MO   63033   SANSONE CROSS KEYS, LLC   Store
Barnes & Noble Booksellers, Inc.   1720 West Olive Ave   Merced   CA   95348  
NF MERCED-LH,LLC /NF MERCED-CONN.   Store Barnes & Noble Booksellers, Inc.  
1819 Reisterstown Rd.   Baltimore   MD   21208   GREENBAUM & ROSE INVESTMENT LP
  Store Barnes & Noble Booksellers, Inc.   270 Buckland Hills Dr. Suite 1024  
Manchester   CT   06040   SHOPPES AT BUCKLAND HILLS LLC, THE   Store Barnes &
Noble Booksellers, Inc.   1518 Flammang Drive   Waterloo   IA   50702   PREMIUM
PROPERTIES LLC   Store Barnes & Noble Booksellers, Inc.   6800 Eastman Ave Space
F630   Midland   MI   48642   MIDLAND MALL LLC   Store Barnes & Noble
Booksellers, Inc.   9455 Civic Centre Blvd   West Chester   OH   45069   RREEF
AMERICA REIT II CORP CCC   Store Barnes & Noble Booksellers, Inc.   8431 Brier
Creek Parkway   Raleigh   NC   27617   BRIER CREEK COMMONS LLC   Store Barnes &
Noble Booksellers, Inc.   541 D Lincoln Street   Worcester   MA   01605   INLAND
US MANAGEMENT LLC   Store Barnes & Noble Booksellers, Inc.   5709 Lone Tree Way
  Antioch   CA   94531   CAMDEN VILLAGE LLC   Store Barnes & Noble Booksellers,
Inc.   #1 East Towne Mall   Madison   WI   53704   MADISON / EAST TOWNE LLC  
Store Barnes & Noble Booksellers, Inc.   171 Main St.   Hoover   AL   35244  
PATTON CREEK HOLDINGS LLC   Store Barnes & Noble Booksellers, Inc.   4400
Sergeant Rd Unit 550   Sioux City   IA   51106   SDG MACERICH PROPERTIES LP  
Store Barnes & Noble Booksellers, Inc.   402 Balltown Road   Schenectady   NY  
12304   BUFFALO-NISKAYUNA ASSOCIATES, LLC   Store Barnes & Noble Booksellers,
Inc.   6825 Camino Arroyo   Gilroy   CA   95020   LAKHA PROPERTIES-GILROY LLC  
Store Barnes & Noble Booksellers, Inc.   4000 McCain Blvd   N. Little Rock   AR
  72116   METROPOLITAN REALTY   Store Barnes & Noble Booksellers, Inc.   7026
Hwy 6 North   Houston   TX   77095   COPPERFIELD CENTRE LP   Store Barnes &
Noble Booksellers, Inc.   8625 Northwest Prairie View Rd Spac   Kansas City   MO
  64153   ZONA ROSA, LLC   Store Barnes & Noble Booksellers, Inc.   1468
Springhill Mall Blvd   West Dundee   IL   60118   SPRING HILL MALL LLC   Store
Barnes & Noble Booksellers, Inc.   30500 State Hwy 181 Suite 414   Spanish Fort
  AL   36527   EASTERN SHORE CENTRE LC, LLC   Store Barnes & Noble Booksellers,
Inc.   451 Altamonte Drive   Altamonte Springs   FL   32701   ALTAMONTE MALL
VENTURE   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   3000 University Towne Centre Dr.   Morgantown
  WV   26501   MOUNTAINEER PROPERTY CO, II LLC   Store Barnes & Noble
Booksellers, Inc.   13131 Ridgedale Drive   Minnetonka   MN   55305   RIDGEHAVEN
MALL, INC   Store Barnes & Noble Booksellers, Inc.   4831 US Hwy 9   Howell   NJ
  07731   LANES MILL ASSOCIATES LLC   Store Barnes & Noble Booksellers, Inc.  
1600 Clarkson Road   Chesterfield   MO   63017   CHESTERFIELD OAKS LLC   Store
Barnes & Noble Booksellers, Inc.   2201 I-35 East South Space N01B   Denton   TX
  76205   EN PERTIGNUS HOLDING CORP.   Store Barnes & Noble Booksellers, Inc.  
96 Derby Street Suite 300   Hingham   MA   02043   W/S/M HINGHAM PROPERTIES LLC
  Store Barnes & Noble Booksellers, Inc.   701 Lynnhaven Pkwy   Virginia Beach  
VA   23452   LYNNHAVEN MALL LLC   Store Barnes & Noble Booksellers, Inc.   4100
Summit Plaza Drive   Louisville   KY   40241   LOUISVILLE RETAIL COMPANY LLC  
Store Barnes & Noble Booksellers, Inc.   3956 Route 31   Liverpool   NY   13090
  INLAND CONTINENTAL PROP MGMT CORP   Store Barnes & Noble Booksellers, Inc.  
175 Falon Lane   Altoona   PA   16602   AVR ALTOONA LP   Store Barnes & Noble
Booksellers, Inc.   1201 Lake Woodlands Dr. #3008   The Woodlands   TX   77381  
THE WOODLANDS MALL ASSOCIATES   Store Barnes & Noble Booksellers, Inc.   27460
Lugonia Ave   Redlands   CA   92374   REDLANDS JOINT VENTURE LLC   Store
Barnes & Noble Booksellers, Inc.   230 Main St   White Plains   NY   10601   LC
WHITE PLAINS RETAIL LLC   Store Barnes & Noble Booksellers, Inc.   700 Mall
Circle Drive   Monroeville   PA   15146   CBL/MONROEVILLE LP   Store Barnes &
Noble Booksellers, Inc.   1217 Caroline Street at Moreland Av   Atlanta   GA  
30307   BELL EDGEWOOD, LLC   Store Barnes & Noble Booksellers, Inc.   2470
Tuscany Street Suite 101   Corona   CA   92881   CASTLE&COOKE CORONA CROSNGS II,
INC.   Store Barnes & Noble Booksellers, Inc.   70 Worcester Providence Turnpike
#5   Millbury   MA   01527   ROUTE 146 MILLBURY LLC   Store Barnes & Noble
Booksellers, Inc.   4801 Overton Ridge Blvd suite 100   Ft Worth   TX   76132  
EXCEL TRUST LP   Store Barnes & Noble Booksellers, Inc.   1150 El Camino Real
Space 277   San Bruno   CA   94066   TANFORAN PARK SHOPPING CENTER LLC   Store
Barnes & Noble Booksellers, Inc.   13719 West Bell Road   Surprise   AZ   85374
  SURPRISE MARKETPLACE HOLDINGS, LLC   Store Barnes & Noble Booksellers, Inc.  
4445 Southmont Way   Easton   PA   18045   MORRIS BETHLEHEM ASSOCIATES LP  
Store Barnes & Noble Booksellers, Inc.   2501 West Happy Valley Road Ste 20  
Phoenix   AZ   85085   VESTAR ARIZONA XXXI, LLC   Store Barnes & Noble
Booksellers, Inc.   3807 S. Gilbert Rd.   Gilbert   AZ   85296   VESTAR CTC
PHASE I, LLC   Store Barnes & Noble Booksellers, Inc.   95 N. Moorland Road Unit
C-1   Brookfield   WI   53005   BROOKFIELD SQUARE JOINT VENTURE   Store Barnes &
Noble Booksellers, Inc.   10280 Midtown Parkway   Jacksonville   FL   32246  
4693 SHOPS AT ST. JOHNS, LLC   Store Barnes & Noble Booksellers, Inc.   1245
Route 300 (Union Ave)   Newburgh   NY   12550   INLAND US MANAGEMENT LLC   Store
Barnes & Noble Booksellers, Inc.   91 Old Country Road   Carle Place   NY  
11514   COUNTRY GLEN LLC   Store Barnes & Noble Booksellers, Inc.   425
Marketplace Boulevard   Hamilton   NJ   08691   JDN REAL ESTATE HAMILTON, LP  
Store Barnes & Noble Booksellers, Inc.   2600 SW Barton St Suite E-1   Seattle  
WA   98126   WESTWOOD TOWN CENTER, INC   Store Barnes & Noble Booksellers, Inc.
  101 Jordan Creek Parkway Unit 12170   West Des Moines   IA   50266  
GGP-JORDAN CREEK L.L.C   Store Barnes & Noble Booksellers, Inc.   1125 Woodruff
Road Suite 1810   Greenville   SC   29607   SHOPS AT GREENRIDGE LLC   Store
Barnes & Noble Booksellers, Inc.   190 Cedar Sage Drive Unit #BB01   Garland  
TX   75040   SIMON PROPERTY GROUP (TEXAS), L.P.   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   110 Albany Tpk #305   Canton   CT   06019  
W/S PEAK CANTON PROPERTIES LLC   Store Barnes & Noble Booksellers, Inc.   4610
Merchants Park Circle Suite 52   Collierville   TN   38017   CARRIAGE AVENUE LLC
  Store Barnes & Noble Booksellers, Inc.   401 Newport Center Drive Suite A215  
Newport Beach   CA   92660   IRVINE COMPANY, THE   Store Barnes & Noble
Booksellers, Inc.   1177 Ulster Avenue   Kingston   NY   12401   BENDERSON
1985-1 TRUST   Store Barnes & Noble Booksellers, Inc.   3001 White Bear Ave
North Ste 1030   Maplewood   MN   55109   MAPLEWOOD MALL ASSOC. LP   Store
Barnes & Noble Booksellers, Inc.   187 Riverside Square   Hackensack   NJ  
07601   RIVERSIDE SQUARE LP   Store Barnes & Noble Booksellers, Inc.   1070
Ridge Road   Webster   NY   14580   COR HOLT ROAD COMPANY, LLC   Store Barnes &
Noble Booksellers, Inc.   11380 Legacy Ave   Palm Beach Gardens   FL   33410  
GLL US RETAIL LP   Store Barnes & Noble Booksellers, Inc.   5835 Sky Pond Drive
  Loveland   CO   80537   G&I IV PROMENADE LLC   Store Barnes & Noble
Booksellers, Inc.   721 Gravois Road   Fenton   MO   63026   PACE-141 ASSOCIATES
LLC   Store Barnes & Noble Booksellers, Inc.   301 South Hills Village  
Pittsburgh   PA   15241   SOUTH HILLS VILLAGE ASSOC LP   Store Barnes & Noble
Booksellers, Inc.   555 Fifth Avenue   New York   NY   10017   FIFTH AVENUE &
46TH ST. ASSOC. LP   Store Barnes & Noble Booksellers, Inc.   421 Mehar Avenue  
Fairbanks   AK   99701   CASCADE BLVD. LLC   Store Barnes & Noble Booksellers,
Inc.   1630 Sherman Avenue   Evanston   IL   60201   INLAND AMERICAN RETAIL
MGMT, LLC   Store Barnes & Noble Booksellers, Inc.   320 Mid Rivers Center Drive
  St Peters   MO   63376   DIERBERGS FIVE LP   Store Barnes & Noble Booksellers,
Inc.   7851 L. Tysons Corner Center   McLean   VA   22102   TYSON’S CORNER
HOLDINGS LLC   Store Barnes & Noble Booksellers, Inc.   5959 Royal Lane Suite
616   Dallas   TX   75230   PRESTON ROYAL RLTY CO.   Store Barnes & Noble
Booksellers, Inc.   1375 Boston Post Road   Milford   CT   06460   MILFORD
CROSSING INVESTORS LLC   Store Barnes & Noble Booksellers, Inc.   1430 Plaza
Place   Southlake   TX   76092   INLAND SOUTHWEST MANAGEMENT LLC   Store
Barnes & Noble Booksellers, Inc.   5183 Montclair Plaza Lane   Montclair   CA  
91763   MONTCLAIR PLAZA LLC   Store Barnes & Noble Booksellers, Inc.   2000
E.Rio Salado Pkwy #1032   Tempe   AZ   85281   VESTAR RW TEMPE MARKETPLACE  
Store Barnes & Noble Booksellers, Inc.   4370 Miller Road Unit E-10   Flint   MI
  48507   GENESEE VALLEY PARTNERS,LP   Store Barnes & Noble Booksellers, Inc.  
6300 S. Main Street Suite N101   Aurora   CO   80016   GRANITE SOUTHLANDS TOWN
CENTER LLC   Store Barnes & Noble Booksellers, Inc.   2300 East 17th Street
Suite #1101   Idaho Falls   ID   83404   GGPLP LLLC   Store Barnes & Noble
Booksellers, Inc.   2200 Eastridge Loop Space 1420   San Jose   CA   95122  
EASTRIDGE SHOPPING CENTER LLC   Store Barnes & Noble Booksellers, Inc.   3800
State Road 16   La Crosse   WI   54601   PR VALLEY VIEW LP   Store Barnes &
Noble Booksellers, Inc.   1450 Ala Moana Blvd. Suite 1272   Honolulu   HI  
96814   GGP ALA MOANA LLC   Store Barnes & Noble Booksellers, Inc.   3000 East
Highland Drive Suite 410   Jonesboro   AR   72401   TURTLE CREEK PARTNERS LLC  
Store Barnes & Noble Booksellers, Inc.   9605 Green Oak Village Place   Green
Oak Township   MI   48116   GREEN OAK VILLAGE PLACE I, LLC   Store Barnes &
Noble Booksellers, Inc.   5755 N Bayshore Drive   Glendale   WI   53217  
BAYSHORE TOWN CENTER LLC   Store Barnes & Noble Booksellers, Inc.   3120
Fairlane Drive   Allen Park   MI   48101   GREEN DRIVE LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   11025 Carolina Place   Pineville   NC   28134
  CAROLINA PLACE LLC   Store Barnes & Noble Booksellers, Inc.   97 Warren Street
  New York   NY   10007   270 GREENWICH STREET ASSOCIATES LLC   Store Barnes &
Noble Booksellers, Inc.   1350 Scenic Highway Suite 100   Snellville   GA  
30078   COUSINS PROPERTIES INC   Store Barnes & Noble Booksellers, Inc.   5500
Buckeystown Pike   Frederick   MD   21703   PR FINANCING LP   Store Barnes &
Noble Booksellers, Inc.   6510 N.Illinois Street   Fairview Heights   IL   62208
  SHOPPES @ ST CLAIR CMBS, LLC   Store Barnes & Noble Booksellers, Inc.   2960
Center Valley Pkwy Ste 742   Center Valley   PA   18034   SAUCON VALLEY
LIFESTYLE CENTER LLC   Store Barnes & Noble Booksellers, Inc.   2540 Futura
Pkwy. #135   Plainfield   IN   46168   CB RICHARD ELLIS, INC.   Store Barnes &
Noble Booksellers, Inc.   12000 SE 82nd Avenue   Portland   OR   97086  
CLACKAMAS MALL LLC   Store Barnes & Noble Booksellers, Inc.   7707 Bluebonnet
Blvd #100   Baton Rouge   LA   70810   PERKINS ROWE ASSOCIATES, LLC   Store
Barnes & Noble Booksellers, Inc.   1055 Old Camp Road   The Villages   FL  
32162   VILLAGES OPERATING COMPANY, THE   Store Barnes & Noble Booksellers, Inc.
  5101 Main Street   Williamsburg   VA   23188   WILLIAMSBURG DEVELOPERS LLC  
Store Barnes & Noble Booksellers, Inc.   12701 Hill Country Blvd Ste O-140   Bee
Cave   TX   78738   GALLERIA TEXAS LLC   Store Barnes & Noble Booksellers, Inc.
  5301 Beltline Road Suite 118   Dallas   TX   75254   INLAND AMERICAN DALLAS
PRESTONWOOD LP   Store Barnes & Noble Booksellers, Inc.   3561 N.Freeway Blvd  
Sacramento   CA   95834   CLPF-PROMENADE, L.P.   Store Barnes & Noble
Booksellers, Inc.   1850 Adams Street # 404   Mankato   MN   56001   RIVER HILLS
MALL LLP   Store Barnes & Noble Booksellers, Inc.   4100 Deer Creek Suite 100  
Highland Village   TX   75077   SHOPS AT HIGHLAND VILLAGE DEV LTD   Store
Barnes & Noble Booksellers, Inc.   3049 Williams Street Ste 219A   Cape
Girardeau   MO   63703   CENTRO WEST PARK LLC   Store Barnes & Noble
Booksellers, Inc.   313 Corte Madera Town Center   Corte Madera   CA   94925  
770 TAMALPAIS DRIVE, INC   Store Barnes & Noble Booksellers, Inc.   131 Colonie
Center Suite 355   Albany   NY   12205   191 COLONIE LLC   Store Barnes & Noble
Booksellers, Inc.   325 Keawe #101   Lahaina   HI   96761   BILARJO LLC   Store
Barnes & Noble Booksellers, Inc.   16535 Southwest Frwy Suite 4000   Sugar Land
  TX   77479   GGP/HOMART II LLC   Store Barnes & Noble Booksellers, Inc.   150
East 86th Street   New York   NY   10028   VNO 86 LEX LLC   Store Barnes & Noble
Booksellers, Inc.   60 Isham Road   West Hartford   CT   06107   BLUE BACK
SQUARE   Store Barnes & Noble Booksellers, Inc.   401 NE Northgate Way #1100  
Seattle   WA   98125   NORTHGATE MALL PARTNERSHIP   Store Barnes & Noble
Booksellers, Inc.   10315 Silverdale Way NW   Silverdale   WA   98383   PPR
KITSAP MALL LLC   Store Barnes & Noble Booksellers, Inc.   2701 David Mcleod
Blvd Unit # 1200   Florence   SC   29501   PR MAGNOLIS LLC   Store Barnes &
Noble Booksellers, Inc.   23130 Fashion Drive   Estero   FL   33928   COCONUT
POINT TOWN CENTER LLC   Store Barnes & Noble Booksellers, Inc.   2015 Birch Road
Suite 700   Chula Vista   CA   91915   GGP HOMART II LLC   Store Barnes & Noble
Booksellers, Inc.   3125 Waltham Blvd   Burlington   NC   27215   CBL &
ASSOCIATES LP   Store Barnes & Noble Booksellers, Inc.   100 Greyrock Place
Suite H009   Stamford   CT   06901   RICH-TAUBMAN ASSOCIATES   Store Barnes &
Noble Booksellers, Inc.   300 The Bridge Street NW   Huntsville   AL   35806  
HUNTSVILLE SHORES LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   911 Haddonfield Road   Cherry Hill   NJ  
08002   CHERRY HILL TOWNE CENTER PARTNERS   Store Barnes & Noble Booksellers,
Inc.   3346 Reed Street   Myrtle Beach   SC   29577   BALDWIN ENTERPRISES INC  
Store Barnes & Noble Booksellers, Inc.   920 N. Milwaukee Avenue   Lincolnshire
  IL   60069   GGP LIMITED PARTNERSHIP   Store Barnes & Noble Booksellers, Inc.
  2400 SW 10th Street Ste 15   Minot   ND   58701   MINOT DAKOTA MALL LLC  
Store Barnes & Noble Booksellers, Inc.   2615 Medical Center Pkwy   Murfreesboro
  TN   37129   CF MURFREESBORO ASSOCIATES   Store Barnes & Noble Booksellers,
Inc.   4802 Valley View Blvd NW   Roanoke   VA   24012   SEACOAST SHOPPING CENTR
  Store Barnes & Noble Booksellers, Inc.   1800 McFarland Road East Suite 200  
Tuscaloosa   AL   35404   CARLYLE TUSCALOOSA I LLC   Store Barnes & Noble
Booksellers, Inc.   1315 E Gladstone Street   Glendora   CA   91740   DIAMOND
RIDGE DEVELOPMENT LLC   Store Barnes & Noble Booksellers, Inc.   342 Newnan
Crossing Bypass   Newnan   GA   30265   FOURTH QUARTER PROPERTIES XLI, LLC  
Store Barnes & Noble Booksellers, Inc.   3100 Main St #1400   Maumee   OH  
43537   GGP LIMITED PARTNERSHIP   Store Barnes & Noble Booksellers, Inc.   3625
Grand Ave   Chino Hills   CA   91709   PM REALTY GROUP LP   Store Barnes & Noble
Booksellers, Inc.   4401 Transit Road Suite 800   Buffalo   NY   14221  
BENCHMARK-CLARENCE ASSOCIATES LLC   Store Barnes & Noble Booksellers, Inc.   210
Americana Way   Glendale   CA   91210   AMERICAN AT BRAND LLC   Store Barnes &
Noble Booksellers, Inc.   631 E. Boughton Road Suite 100   Bolingbrook   IL  
60440   MANHATTAN MALL CO   Store Barnes & Noble Booksellers, Inc.   305 West FM
1382, Suite 520   Cedar Hill   TX   75104   UPTOWN VILLAGE AT CEDAR HILL LP  
Store Barnes & Noble Booksellers, Inc.   3701 McKinley Parkway   Buffalo   NY  
14219   MCKINLEY MALL LP   Store Barnes & Noble Booksellers, Inc.   308
Jacksonville Mall   Jacksonville   NC   28546   PREIT ASSOCIATES LP   Store
Barnes & Noble Booksellers, Inc.   7200 Harrison Ste 5   Rockford   IL   61112  
CHERRYVALE MALL LLC   Store Barnes & Noble Booksellers, Inc.   5100 Kilgore Ave
  Hampton   VA   23666   PENINSULA TOWN CENTER LLC   Store Barnes & Noble
Booksellers, Inc.   4601 Montgomery Hwy #100   Dothan   AL   36303   INLAND
AMERICAN RETAIL MGMT LLC   Store Barnes & Noble Booksellers, Inc.   3300
Expressway 83 # 1100   McAllen   TX   78501   PALMS CROSSING LP   Store Barnes &
Noble Booksellers, Inc.   300 Indian Lake Blvd Suite 340   Hendersonville   TN  
37075   INLAND AMERICAN RETAIL MGMT.LLC   Store Barnes & Noble Booksellers, Inc.
  4201 Coldwater Rd Suite B-01   Fort Wayne   IN   46805   GGP-GLENBROOK LLC  
Store Barnes & Noble Booksellers, Inc.   11500 Midlothian Tnpk Space 440  
Richmond   VA   23235   MACERICH PARTNERSHIP LP   Store Barnes & Noble
Booksellers, Inc.   14572 SW 5th St Suite 10140   Pembroke Pines   FL   33027  
AD PEMBROKE GARDENS LLC   Store Barnes & Noble Booksellers, Inc.   4020 Sharon
Road   Charlotte   NC   28211   MORRISON PLACE LLC   Store Barnes & Noble
Booksellers, Inc.   1000 Highland Colony Pkwy Ste 3008   Ridgeland   MS   39157
  RENA ISSANCE AT COLONY PARK LLC   Store Barnes & Noble Booksellers, Inc.  
1920 N. Rock Road   Wichita   KS   67206   LAHAM CAPITAL GROUP   Store Barnes &
Noble Booksellers, Inc.   4414 SW College Road Ste 500   Ocala   FL   34474  
THE OCALA SHOPPES   Store Barnes & Noble Booksellers, Inc.   2030 W Gray  
Houston   TX   77019   WEINGARTEN REALTY INVESTORS   Store Barnes & Noble
Booksellers, Inc.   801 Lehigh Lifestyle Center   Whitehall   PA   18052   MALL
AT LEHIGH VALLEY LP   Store Barnes & Noble Booksellers, Inc.   201 E.Central
Expressway   Harker Heights   TX   76548   MARKET HEIGHTS LTD   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   600 Smith Haven Mall   Lake Grove   NY  
11755   MALL AT SMITH HAVEN LLC   Store Barnes & Noble Booksellers, Inc.   33
Town Square Boulevard Suite 100   Asheville   NC   28803   TOWN SQUARE WEST  
Store Barnes & Noble Booksellers, Inc.   4000 East Jericho Turnpike   East
Northport   NY   11731   FEDERAL REALTY INAVESTMENT TRUST   Store Barnes & Noble
Booksellers, Inc.   1251 US 31 North   Greenwood   IN   46142   GREENWOOD PARK
MALL   Store Barnes & Noble Booksellers, Inc.   410 Peachtree Pkwy   Cumming  
GA   30041   COUSINS PROPERTIES INC.   Store Barnes & Noble Booksellers, Inc.  
1720 East Red Cliffs Drive   St. George   UT   84790   GGPLP LLC   Store
Barnes & Noble Booksellers, Inc.   2999 Pearl Street   Boulder   CO   80301  
COLUMBIA REGENCY RETAIL PARTNRS LLC   Store Barnes & Noble Booksellers, Inc.  
5080 Riverside Drive   Macon   GA   31210   SHOPPES AT RIVER CROSSING LLC  
Store Barnes & Noble Booksellers, Inc.   3049 Daniels Rd   Winter Garden   FL  
34787   COLE OPERATING PARTNERSHIP LP   Store Barnes & Noble Booksellers, Inc.  
11200 Broadway Unit 500   Pearland   TX   77584   CBL & ASSOCIATES LP   Store
Barnes & Noble Booksellers, Inc.   2100 Hamilton Place Boulevard   Chattanooga  
TN   37421   HAMILTON PLACE MALL GP   Store Barnes & Noble Booksellers, Inc.  
112 Eisenhower Parkway   Livingston   NJ   07039   LIVINGSTON MALL VENTURE  
Store Barnes & Noble Booksellers, Inc.   3881 S. Cooper St # 2027   Arlington  
TX   76015   PARKS AT ARLINGTON LLC   Store Barnes & Noble Booksellers, Inc.  
861 NE Mall Blvd   Hurst   TX   76053   SIMON PROPERTY GROUP TX LP   Store
Barnes & Noble Booksellers, Inc.   1001 Barnes Crossing Rd #104   Tupelo   MS  
38804   TUP 130 LLC   Store Barnes & Noble Booksellers, Inc.   2150 East
Williams Field Rd #105   Gilbert   AZ   85295   WESTCOR SANTAN VILLAGE LLC  
Store Barnes & Noble Booksellers, Inc.   28152 Paseo Dr Suite 100   Wesley
Chapel   FL   33543   GOODFOREST LLC   Store Barnes & Noble Booksellers, Inc.  
113 West County Center   Des Peres   MO   63131   CBL SUBREIT INC   Store
Barnes & Noble Booksellers, Inc.   300 Neshaminy Mall   Bensalem   PA   19020  
NESHAMINY MALL JOINT VENTURE LP   Store Barnes & Noble Booksellers, Inc.   11323
W 95th Street   Overland Park   KS   66214   OAK PARK MALL LLC   Store Barnes &
Noble Booksellers, Inc.   15900 La Cantera Parkway Bldg 27   San Antonio   TX  
78256   LA CANTERA SPECIALTY RETAIL   Store Barnes & Noble Booksellers, Inc.  
1560 Polaris Parkway   Columbus   OH   43240   POLARIS LIFESTYLE CENTER LLC  
Store Barnes & Noble Booksellers, Inc.   3195 28th Street SE Space B116   Grand
Rapids   MI   49512   PREIT ASSOCIATES LP   Store Barnes & Noble Booksellers,
Inc.   6501 N Grape RD   Mishawaka   IN   46545   UNIVERSITY PARK MALL LLC  
Store Barnes & Noble Booksellers, Inc.   3450 Wrightsboro Road   Augusta   GA  
30909   GGPLP, LLC   Store Barnes & Noble Booksellers, Inc.   297 Oakbrook
Center   Oak Brook   IL   60523   OAKBROOK URBAN VENTURE LP   Store Barnes &
Noble Booksellers, Inc.   180 Route 35   Eatontown   NJ   07724   EATONTOWN
MONMOOUTH MALL LLC   Store Barnes & Noble Booksellers, Inc.   6002 Slide Road
Suite B25   Lubbock   TX   79414   MACERICH SOUTH PLAINS LP   Store Barnes &
Noble Booksellers, Inc.   340 Christiana Mall   Newark   DE   19702   CHRISTIANA
MALL LLC   Store Barnes & Noble Booksellers, Inc.   800 Settlers Ridge Center
Drive   Pittsburgh   PA   15205   SETTLERS RIDGE   Store Barnes & Noble
Booksellers, Inc.   590 East Golf Road   Schaumburg   IL   60173   INLAND
COMMERCIAL PROP MGMT INC   Store Barnes & Noble Booksellers, Inc.   15 Backus
Ave   Danbury   CT   06810   HRE PROPERTIES   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   3225 W 69th   Edina   MN   55435   GABBERT &
BECK   Store Barnes & Noble Booksellers, Inc.   3216 West Lake St   Minneapolis
  MN   55416   PFAFF CALHOON LLC   Store Barnes & Noble Booksellers, Inc.   7020
Valley Creek Plaza   Woodbury   MN   55125   WOODBURY VILLAGE S/C   Store
Barnes & Noble Booksellers, Inc.   3280 Tremont Road   Columbus   OH   43221  
SCHOTTENSTEIN HOLDING CO.   Store Barnes & Noble Booksellers, Inc.   15600 NE
8th Ave Suite Q1   Bellevue   WA   98008   TERRANOMICS CROSSRDS   Store Barnes &
Noble Booksellers, Inc.   3748 East 82nd Street   Indianapolis   IN   46240  
SKINNER & BROADBENT   Store Barnes & Noble Booksellers, Inc.   4170 Oakwood Blvd
  Hollywood   FL   33020   OAKWOOD PLAZA L.P.   Store Barnes & Noble
Booksellers, Inc.   5150 O Street   Lincoln   NE   68510   TOMAR, INC   Store
Barnes & Noble Booksellers, Inc.   10000 Research Blvd #158   Austin   TX  
78759   #4602, SPG ARB ASSOC L.P.   Store Barnes & Noble Booksellers, Inc.  
4600 Barranca Parkway   Irvine   CA   92604   IRVINE COMPANY LLC.   Store
Barnes & Noble Booksellers, Inc.   8871 Ladue Rd.   Ladue   MO   63124   SM
PROPERTIES IV, LLC   Store Barnes & Noble Booksellers, Inc.   5224 Sunrise
Highway   Massapequa Park   NY   11762   SUNRISE PROMENADE ASSOC.   Store
Barnes & Noble Booksellers, Inc.   213 N Dale Mabry   Tampa   FL   33609   RMC
TAMPA COMMONS LLC   Store Barnes & Noble Booksellers, Inc.   5405 Touhy Ave  
Skokie   IL   60077   DDRTC VILLAGE CROSSING LLC   Store Barnes & Noble
Booksellers, Inc.   960 S Colorado Blvd   Glendale   CO   80246   NATIONAL
RETAIL PROPERTIES, INC.   Store Barnes & Noble Booksellers, Inc.   15 First
Street SW   Rochester   MN   55902   DOWELL-ROCHESTER LLC   Store Barnes & Noble
Booksellers, Inc.   735 Haywood Rd   Greenville   SC   29607   MANLY SQUARE
INVESTORS   Store Barnes & Noble Booksellers, Inc.   1035 Emmet St Suite A  
Charlottesville   VA   22903   FEDERAL REALTY INVESTMENT TRUST   Store Barnes &
Noble Booksellers, Inc.   10235 N Metro Parkway East   Phoenix   AZ   85051   RD
MANAGEMENT CORP-F   Store Barnes & Noble Booksellers, Inc.   23-80 Bell Blvd.  
Bayside   NY   11360   CORD MEYER DEV CO   Store Barnes & Noble Booksellers,
Inc.   111 W Colorado Blvd   Pasadena   CA   91105   OLD TOWN PARTNERS   Store
Barnes & Noble Booksellers, Inc.   801 Nicollet Mall   Minneapolis   MN   55402
  MIDWEST REAL ESTATE HOLDINGS LC   Store Barnes & Noble Booksellers, Inc.  
3111 South Veterans Pkwy   Springfield   IL   62704   SWPLAZA I & II LLC   Store
Barnes & Noble Booksellers, Inc.   2201 Preston Rd Suite E   Plano   TX   75093
  PRESTON PK PRTNR LTD   Store Barnes & Noble Booksellers, Inc.   1149 S. Main
St.   Walnut Creek   CA   94596   VNO PATSON WALNUT CREEK, LP   Store Barnes &
Noble Booksellers, Inc.   5909 Peach St   Erie   PA   16509   JACOB REALTY #2
LLC   Store Barnes & Noble Booksellers, Inc.   2675 NE University Village Street
  Seattle   WA   98105   UNIVERSITY VILLAGE LP   Store Barnes & Noble
Booksellers, Inc.   420 W 47th Street   Kansas City   MO   64112   J.C. NICHOLS
CO   Store Barnes & Noble Booksellers, Inc.   1201 3rd Street   Santa Monica  
CA   90401   1201 THIRD STREET PROMENADE LLC   Store Barnes & Noble Booksellers,
Inc.   8358 S Orange Blossom Tr   Orlando   FL   32809   8350 OBT SOUTH LLC  
Store Barnes & Noble Booksellers, Inc.   3003 W Holcombe Blvd   Houston   TX  
77025   VANDERBILT SQUARE INC   Store Barnes & Noble Booksellers, Inc.   8620 E
71 Street   Tulsa   OK   74133   WP TULSA, LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   801 West 15th St Suite E   Plano   TX   75075
  PASSCO MANAGEMENT SERVICES LP   Store Barnes & Noble Booksellers, Inc.   333
Collins Rd NE Bldg 1   Cedar Rapids   IA   52402   DEVELOPERS DIVERSIFIED REALTY
  Store Barnes & Noble Booksellers, Inc.   6134 South Westnedge Ave   Portage  
MI   49002   SOUTHLAND MALL LTD   Store Barnes & Noble Booksellers, Inc.   380
Walt Whitman Road   Huntington Station   NY   11746   FEDERAL REALTY INVESTMENT
TRUST   Store Barnes & Noble Booksellers, Inc.   1701 E Empire   Bloomington  
IL   61704   KIZMAY ILLINOIS INC.   Store Barnes & Noble Booksellers, Inc.  
4940 Monroe St   Toledo   OH   43623   SUEMAR REALTY INC   Store Barnes & Noble
Booksellers, Inc.   591 South University Dr   Plantation   FL   33324   NET
LEASE REALTY VI,LLC   Store Barnes & Noble Booksellers, Inc.   4935 South 76th
St   Greenfield   WI   53220   SUN LIFE ASSURANCE CO OF CANADA   Store Barnes &
Noble Booksellers, Inc.   122 Brandon Town Center   Brandon   FL   33511  
NATIONAL RETAIL PROPERTIES, INC.   Store Barnes & Noble Booksellers, Inc.   700
4th Street   Santa Rosa   CA   95404   STEVEN LEDSON   Store Barnes & Noble
Booksellers, Inc.   280 Metro Center   Colma   CA   94014   280 METRO LIMTED
PARTNERSHIP   Store Barnes & Noble Booksellers, Inc.   125 S Broadway Route 28  
Salem   NH   03079   TMT SALEM PARK PLAZA, INC   Store Barnes & Noble
Booksellers, Inc.   1201 42 St SW   Fargo   ND   58103   GENEVA EXANGE FUND XIX
LLC   Store Barnes & Noble Booksellers, Inc.   300 Andover Park W Ste 200  
Tukwila   WA   98188   LA PIANTA L.L.C.   Store Barnes & Noble Booksellers, Inc.
  795 Citadel Drive East   Colorado Springs   CO   80909   ARROWHEAD NET LEASE,
LP   Store Barnes & Noble Booksellers, Inc.   3981 US Hwy 9   Freehold   NJ  
07728   NATIONAL RETAIL PROPERTIES, INC.   Store Barnes & Noble Booksellers,
Inc.   4045 S. College   Ft. Collins   CO   80525   THE H BAR FIVE LP   Store
Barnes & Noble Booksellers, Inc.   2100 North Snelling Ave   Roseville   MN  
55113   GATEWAY WASHINGTON INC.   Store Barnes & Noble Booksellers, Inc.   7800
Montgomery Rd   Cincinnati   OH   45236   RRP SYCAMORE LP   Store Barnes & Noble
Booksellers, Inc.   1530 11th Avenue NW   Issaquah   WA   98027   BOOKSTORE
PARTNERS INC.   Store Barnes & Noble Booksellers, Inc.   160 E 54th Street   New
York   NY   10022   BP/CG CENTER 1 LLC   Store Barnes & Noble Booksellers, Inc.
  170 Boylston Street   Chestnut Hill   MA   02467   FRANK & WILLIAM LEONE  
Store Barnes & Noble Booksellers, Inc.   55 Old Orchard Center   Skokie   IL  
60077   OLD ORCHARD URBAN L.P.   Store Barnes & Noble Booksellers, Inc.   2080
Ford Parkway   St. Paul   MN   55116   HIGHLAND CROSSING LLC   Store Barnes &
Noble Booksellers, Inc.   4916 South Broadway   Tyler   TX   75703   REIFF &
GIVERTZ TEXAS PROP LLC   Store Barnes & Noble Booksellers, Inc.   330 East 1300
South   Orem   UT   84058   UNIVERSITY CROSSING LLC   Store Barnes & Noble
Booksellers, Inc.   2800 S. Rochester Road   Rochester Hills   MI   48307  
BARNES ROCHESTER HILLS LLC   Store Barnes & Noble Booksellers, Inc.   6800
Orchard Lake Rd   West Bloomfield   MI   48322   ORCHARD BLOOMFIELD PROPERTIES,
LLC   Store Barnes & Noble Booksellers, Inc.   5400 New Hope Commons   Durham  
NC   27707   KIR NEW HOPE COMMONS 016 LLC   Store Barnes & Noble Booksellers,
Inc.   5377 Tamiami Trail   Naples   FL   34108   WATERSIDE SHOPS, LLC   Store
Barnes & Noble Booksellers, Inc.   705 Sunland Park Dr   El Paso   TX   79912  
Q 10 REALTY MTG & INVESTEMENT CO   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   7626 Westheimer   Houston   TX   77063  
NATIONAL RETAIL PROPERTIES, LP   Store Barnes & Noble Booksellers, Inc.   4485
Virginia Beach Blvd   Virginia Beach   VA   23462   HK-VB LLC   Store Barnes &
Noble Booksellers, Inc.   7119 South 1300 East St   Midvale   UT   84047   THE
FOURELS INV CO   Store Barnes & Noble Booksellers, Inc.   23630 Valencia Blvd.  
Santa Clarita   CA   91355   LAKHA PROPERTIES - SANTA CLARITA LLC   Store
Barnes & Noble Booksellers, Inc.   12850 Memorial Drive Suite 1600   Houston  
TX   77024   TOWN & COUNTRY PARTNERSHIP   Store Barnes & Noble Booksellers, Inc.
  552 Contra Costa Blvd Ste 90   Pleasant Hill   CA   94523   FW CA-PLEASANT
HILL SHOPING CTR LLC   Store Barnes & Noble Booksellers, Inc.   1 Worcester Rd  
Framingham   MA   01701   DDR MACQUARI FUND LLC   Store Barnes & Noble
Booksellers, Inc.   3535 US Route 1   Princeton   NJ   08540   TEACHERS
INSURANCE ANNUITY ASSOC   Store Barnes & Noble Booksellers, Inc.   760 SE
Maynard   Cary   NC   27511   PEWEE FISH LLC   Store Barnes & Noble Booksellers,
Inc.   17111 Haggerty Rd.   Northville   MI   48167   NORTHVILLE RETAIL CTR JV  
Store Barnes & Noble Booksellers, Inc.   4211 Waialae Avenue   Honolulu   HI  
96816   KAHALA CENTER CO   Store Barnes & Noble Booksellers, Inc.   6326 East
Pacific Coast Hwy   Long Beach   CA   90803   MARINA PACIFICA LLC   Store
Barnes & Noble Booksellers, Inc.   1530 Black Lake Blvd SW   Olympia   WA  
98502   PK II OLYMPIA WEST CENTER LLC   Store Barnes & Noble Booksellers, Inc.  
7663 Mall Rd   Florence   KY   41042   SUPER, LLC   Store Barnes & Noble
Booksellers, Inc.   50 Barrett Pkwy Ste. 3000   Marietta   GA   30066  
DEVELOPERS DIVERSIFIED REALTY CORP   Store Barnes & Noble Booksellers, Inc.  
2325 S Stemmons Fwy Suite 401   Lewisville   TX   75067   GRE VISTA RIDGE LP  
Store Barnes & Noble Booksellers, Inc.   11500 Financial Ctr Pkwy   Little Rock
  AR   72211   CBPC PROPERTIES ARKANSAS LLC   Store Barnes & Noble Booksellers,
Inc.   555 Hubbard Ave   Pittsfield   MA   01201   CENTRO BRADLEY BERKSHRE
CROSSNG LLC   Store Barnes & Noble Booksellers, Inc.   3333 Oakview Dr   Omaha  
NE   68144   INVESTORS RE TRUST   Store Barnes & Noble Booksellers, Inc.   1239
A Pole Line Rd East   Twin Falls   ID   83301   MAGIC VALLEY MALL   Store
Barnes & Noble Booksellers, Inc.   200 West Route 70   Marlton   NJ   08053  
NATIONAL RETAIL PROPERTIES, INC.   Store Barnes & Noble Booksellers, Inc.   2415
Soncy Road   Amarillo   TX   79124   SAA PROPERTIES LP   Store Barnes & Noble
Booksellers, Inc.   4751 West 117th Street   Leawood   KS   66211   TOWN CENTER
PLAZA L.L.C.   Store Barnes & Noble Booksellers, Inc.   2450 State Hwy 6  
Houston   TX   77077   WEINGART FOUNDATION   Store Barnes & Noble Booksellers,
Inc.   1029 W Bay Area Blvd   Webster   TX   77598   NP/SSP BAYBROOK,LLC   Store
Barnes & Noble Booksellers, Inc.   3040 M Street NW   Washington   DC   20007  
VORNADO 3040 M STREET LLC   Store Barnes & Noble Booksellers, Inc.   1851 Dell
Range Blvd   Cheyenne   WY   82009   ESSEX FINANCIAL DERVICES LLC   Store
Barnes & Noble Booksellers, Inc.   33 East 17th Street   New York   NY   10003  
17TH STREET ASSOC LP   Store Barnes & Noble Booksellers, Inc.   894 Marsh St
Bldg G   San Luis Obispo   CA   93401   CP DOWNTOWN CENTRE, LLC   Store Barnes &
Noble Booksellers, Inc.   7700 NE 4th Plain Blvd   Vancouver   WA   98662   THE
CAFARO NORTHWEST PRTNRSP   Store Barnes & Noble Booksellers, Inc.   10500 N.
90th Street   Scottsdale   AZ   85258   SCOTTDALE FIESTA RETAIL CENTER LLC  
Store Barnes & Noble Booksellers, Inc.   4099 Meridian St.   Bellingham   WA  
98226   GULL INDUSTRIES, INC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   11112 San Jose Boulevard Suite 8  
Jacksonville   FL   32223   TLC EQUITIES GP   Store Barnes & Noble Booksellers,
Inc.   6065 NW Loop 410 #185   San Antonio   TX   78238   INGRAM FESTIVAL LP  
Store Barnes & Noble Booksellers, Inc.   2617 West Loop 250 N   Midland   TX  
79705   GERSHMAN PROPERTIES LLC   Store Barnes & Noble Booksellers, Inc.   1612
S. University Dr #401   Fort Worth   TX   76107   UPV CORPORATION   Store
Barnes & Noble Booksellers, Inc.   278-A Harbison Blvd.   Columbia   SC   29212
  DDR MDT HARBISON COURT LLC   Store Barnes & Noble Booksellers, Inc.   1300
East Main Street   Carbondale   IL   62901   H.L.M. PROPERTIES   Store Barnes &
Noble Booksellers, Inc.   624 South Green River Rd   Evansville   IN   47715  
EBN LLC   Store Barnes & Noble Booksellers, Inc.   6100 North May Ave   Oklahoma
City   OK   73112   B.D. EDDIE ENTERPRISES,   Store Barnes & Noble Booksellers,
Inc.   720 Hawthorne Center   Vernon Hills   IL   60061   HAWTHORN LP   Store
Barnes & Noble Booksellers, Inc.   4325 24th Avenue   Fort Gratiot   MI   48059
  HURON PLAZA   Store Barnes & Noble Booksellers, Inc.   210 Commerce Blvd  
Fairless Hills   PA   19030   OXFORD VALLEY RD ASSOC LP   Store Barnes & Noble
Booksellers, Inc.   1701 Mallory Lane   Brentwood   TN   37027   ACKERMAN
MALLORY LLC   Store Barnes & Noble Booksellers, Inc.   1851 Fountain Drive  
Reston   VA   20190   RESTON SPECTRUM LLP   Store Barnes & Noble Booksellers,
Inc.   2418 E Colonial Drive   Orlando   FL   32803   WEINGARTEN NOSTAT, INC  
Store Barnes & Noble Booksellers, Inc.   801 South Hurstbourne Pkwy   Louisville
  KY   40222   THE SHOPPES AT PLAINVIEW   Store Barnes & Noble Booksellers, Inc.
  31325 Pacific Highway South   Federal Way   WA   98003   KIR FEDERAL WAY 035,
LLC   Store Barnes & Noble Booksellers, Inc.   465 River Road   Edgewater   NJ  
07020   EDGEWATER RETAIL PARTNERS LLC   Store Barnes & Noble Booksellers, Inc.  
4909 W Waco Dr.   Waco   TX   76710   WACO INVESTMENT GROUP   Store Barnes &
Noble Booksellers, Inc.   10850 West Pico Blvd.   Los Angeles   CA   90064  
MACERICH WESTSIDE LP   Store Barnes & Noble Booksellers, Inc.   13751 Tamiami
Trail   Ft. Myers   FL   33912   OLP FT MYERS INC   Store Barnes & Noble
Booksellers, Inc.   6260 Seven Corners Center   Falls Church   VA   22044   SAUL
SUBSIDIARY I   Store Barnes & Noble Booksellers, Inc.   70-00 Austin St   Forest
Hills   NY   11375   ALLIED AUSTIN LLC   Store Barnes & Noble Booksellers, Inc.
  65 East Market View Dr.   Champaign   IL   61820   OLP CHAMPAIGN INC   Store
Barnes & Noble Booksellers, Inc.   731 N San Fernando Blvd.   Burbank   CA  
91502   BURBANK MALL ASSOCIATES, LLC   Store Barnes & Noble Booksellers, Inc.  
9370 Sheridan Blvd   Westminster   CO   80030   CENTRO GA NON-CORE TN LLC  
Store Barnes & Noble Booksellers, Inc.   7433 Mineral Point Road   Madison   WI
  53717   MADISON JOINT VENTURE   Store Barnes & Noble Booksellers, Inc.   4144
North College Avenue   Fayetteville   AR   72703   NORTHWEST VILLAGE LLC   Store
Barnes & Noble Booksellers, Inc.   9618 Watson Rd.   Crestwood   MO   63126  
MORNING GLORY LLC   Store Barnes & Noble Booksellers, Inc.   2621 Plainfield
Road   Joliet   IL   60435   INLAND COMMERCIAL PROP MGT   Store Barnes & Noble
Booksellers, Inc.   381 Boardman-Poland Rd   Youngstown   OH   44512   WAOP LLC
  Store Barnes & Noble Booksellers, Inc.   13800 North May Ave   Oklahoma City  
OK   73134   HOGAN ENTERPRISES   Store Barnes & Noble Booksellers, Inc.   6130
SW 17th St   Topeka   KS   66615   WRI OVERTON PARK LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   8136 West Bowles Avene   Littleton   CO  
80123   CHANSON LLC   Store Barnes & Noble Booksellers, Inc.   11090 Foothill
Blvd   Rancho Cucamonga   CA   91730   BURLINGAME COASTAL LLC   Store Barnes &
Noble Booksellers, Inc.   5705 Johnston St   Lafayette   LA   70503   F & R
MANHATTAN DEVELOPMENT LLC   Store Barnes & Noble Booksellers, Inc.   832 N.
Lexington Springmill   Mansfield   OH   44906   MEDFORD STREET REALTY TRUST  
Store Barnes & Noble Booksellers, Inc.   19120 East 39th Street   Independence  
MO   64057   COLE/DDR JV INDEPENDENCE LLC   Store Barnes & Noble Booksellers,
Inc.   5500 Grossmont Ctr Dr Suite 331   La Mesa   CA   91942   GROSSMONT
SHOPPING CENTER   Store Barnes & Noble Booksellers, Inc.   1212 Greenbrier Pkwy
  Chesapeake   VA   23320   CP VENTURE TWO LLC   Store Barnes & Noble
Booksellers, Inc.   4010 S. Tamiami Tr   Sarasota   FL   34231   DIM VASTGOED /
N.V.   Store Barnes & Noble Booksellers, Inc.   152 Miracle Mile   Coral Gables
  FL   33134   MCBRIDE FAMILY L.P.   Store Barnes & Noble Booksellers, Inc.  
1315 North Milwaukee   Boise   ID   83704   SPORTS BOOK LLC   Store Barnes &
Noble Booksellers, Inc.   2813 East 3rd St.   Bloomington   IN   47408   HAUCK
HOLDINGS ALEXANDRIA, LLC   Store Barnes & Noble Booksellers, Inc.   9 Market
Place Dr   Augusta   ME   04330   TOWNSEND RD ASSOC L.P.   Store Barnes & Noble
Booksellers, Inc.   7881 Edinger Ave. #110   Huntington Beach   CA   92647  
BELLA TERRA ASSOCIATES LLC   Store Barnes & Noble Booksellers, Inc.   9521
Viscount   El Paso   TX   79925   OLP EL PASO ILP   Store Barnes & Noble
Booksellers, Inc.   567 North Stephanie   Henderson   NV   89014   HARSCH
INVESTMENT PROPERTIES   Store Barnes & Noble Booksellers, Inc.   7685 West Bell
Road   Peoria   AZ   85382   DDRA ARROWHEAD CROSSING LLC   Store Barnes & Noble
Booksellers, Inc.   7 Holyoke Street   Holyoke   MA   01040   HOLYOKE CROSSING
LP   Store Barnes & Noble Booksellers, Inc.   18300 NW Evergreen Pkwy  
Beaverton   OR   97006   DDRA TANASBOURNE TOWN CENTER LLC   Store Barnes & Noble
Booksellers, Inc.   8040 Wedgewood Lane   Maple Grove   MN   55369   DDRA MAPLE
GROVE CROSSING LLC   Store Barnes & Noble Booksellers, Inc.   4801 Bethesda
Avenue   Bethesda   MD   20814   FEDERAL REALTY-BETHESDA   Store Barnes & Noble
Booksellers, Inc.   160 S. Westlake Blvd.   Thousand Oaks   CA   91362  
WESTLAKE PROMENADE LLC   Store Barnes & Noble Booksellers, Inc.   1875 S. Bascom
Avenue Ste 240   Campbell   CA   95008   EOP OPERATING LTD. PARTNERSHIP   Store
Barnes & Noble Booksellers, Inc.   1680 Campbell Lane   Bowling Green   KY  
42104   A KRAUSE-GEN PARTNER   Store Barnes & Noble Booksellers, Inc.   1720 N.
Jantzen Beach   Portland   OR   97217   JANTZEN DYNAMIC CORP   Store Barnes &
Noble Booksellers, Inc.   8374 S. Willow Street   Lone Tree   CO   80124  
MEADOWS MANAGER 05, LLC   Store Barnes & Noble Booksellers, Inc.   819 W 32nd
Street   Yuma   AZ   85364   BOEHNER & COMPANY LLC   Store Barnes & Noble
Booksellers, Inc.   701 S. Capital of Texas Hwy.#P860   Austin   TX   78746  
WESTLAKE RETAIL LTD PARTNERSHP   Store Barnes & Noble Booksellers, Inc.   1489
W.O. Ezell Blvd   Spartanburg   SC   29301   BISHA   Store Barnes & Noble
Booksellers, Inc.   1925 Hampton Inn Court   Winston-Salem   NC   27103  
MARILYN K SIMON MARITAL TRUST   Store Barnes & Noble Booksellers, Inc.   1900 W
International Spdway   Daytona Beach   FL   32114   CONSOLIDATED TOMOKA LAND CO
  Store Barnes & Noble Booksellers, Inc.   12089 Rockville Pike   Rockville   MD
  20852   BVS MONTROSE LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   530 S 24th Street West   Billings   MT  
59102   BONNEVILLE MORTGAGE COMPANY   Store Barnes & Noble Booksellers, Inc.  
11802 N. Dale Mabry Highway   Tampa   FL   33618   REALTY INCOME CORPORATION  
Store Barnes & Noble Booksellers, Inc.   3721 Veterans Boulevard   Metairie   LA
  70002   MR. AND MRS. FRANK SIMONE   Store Barnes & Noble Booksellers, Inc.  
1577 North State Route 50   Bourbonnais   IL   60914   RAVENSWOOD INDUSTRIAL
BLDG LLC   Store Barnes & Noble Booksellers, Inc.   1400 Biddle Road   Medford  
OR   97501   BAUM PROPERTIES LLC   Store Barnes & Noble Booksellers, Inc.   2191
N Rainbow Blvd.   Las Vegas   NV   89108   PK I RAINBOW PROMENADE LLC   Store
Barnes & Noble Booksellers, Inc.   12170 Jefferson Avenue   Newport News   VA  
23602   OCEAN FRONT III   Store Barnes & Noble Booksellers, Inc.   901 B South
Coast Drive Ste 150   Costa Mesa   CA   92626   METRO POINTE RETAIL ASSOC. II LP
  Store Barnes & Noble Booksellers, Inc.   3040 Evans Street   Greenville   NC  
27834   CENTRO HERITAGE UC GREENVILLE LLC   Store Barnes & Noble Booksellers,
Inc.   102 Dorset Street   S. Burlington   VT   05403   TEKRAM PARTNERS, L.P.  
Store Barnes & Noble Booksellers, Inc.   2619 Miamisburg-Centerville Rd   Dayton
  OH   45459   NATIONAL RETAIL PROPERTIES, INC   Store Barnes & Noble
Booksellers, Inc.   5001 N. Big Hollow Road   Peoria   IL   61615   GHSC L.P.  
Store Barnes & Noble Booksellers, Inc.   2640 N. Reserve Street   Missoula   MT
  59808   GATEWAY L.P.   Store Barnes & Noble Booksellers, Inc.   1441 West
Webster Avenue   Chicago   IL   60614   WEBSTER PLACE SEC, LLC   Store Barnes &
Noble Booksellers, Inc.   4847 East Ray Road   Phoenix   AZ   85044   DDRA
AHWATUKEE FOOTHILLS LLC   Store Barnes & Noble Booksellers, Inc.   102 Park
Avenue   Willow Grove   PA   19090   JOHN AND SONS LLC   Store Barnes & Noble
Booksellers, Inc.   1600 Saratoga Avenue   San Jose   CA   95129   FR WESTGATE
MALL LLC   Store Barnes & Noble Booksellers, Inc.   200 East Northern Lights
Blvd   Anchorage   AK   99503   NATIONAL MORTGAGE CO   Store Barnes & Noble
Booksellers, Inc.   1040 N. El Camino Real Drive   Encinitas   CA   92024  
ENCINITAS TOWN CTR ASSOCIATES LLC   Store Barnes & Noble Booksellers, Inc.   710
County Highway 10 NE   Blaine   MN   55434   NORTHCOURT COMMONS RETAIL LLC  
Store Barnes & Noble Booksellers, Inc.   401 Commerce Street   Fort Worth   TX  
76102   SUNDANCE EAST PARTNERS LP   Store Barnes & Noble Booksellers, Inc.  
3349 Monroe Avenue   Rochester   NY   14618   PITTSFORD PLAZA CO.   Store
Barnes & Noble Booksellers, Inc.   235 Daniel Webster Hwy   Nashua   NH   03060
  GREEN RIDGE VENTURES INC   Store Barnes & Noble Booksellers, Inc.   12405 N
Kendall Drive   Miami   FL   33186   ELMOR ASSOCIATES LTD   Store Barnes & Noble
Booksellers, Inc.   2790 University Drive   Coral Springs   FL   33065  
UNIVERSITY CENTRE WEST LTD   Store Barnes & Noble Booksellers, Inc.   2952 Cobb
Pkwy.   Atlanta   GA   30339   JES COBB PARKWAY, LLC   Store Barnes & Noble
Booksellers, Inc.   3102 Northline Avenue   Greensboro   NC   27408   CBL-TRS
JOINT VENTURE LLC   Store Barnes & Noble Booksellers, Inc.   1930 U.S. 1 South  
St. Augustine   FL   32086   RETAIL STRATGIES   Store Barnes & Noble
Booksellers, Inc.   1311 Nixon Drive   Moorestown   NJ   08057   EGS IV, INC  
Store Barnes & Noble Booksellers, Inc.   444A Broadway   Saugus   MA   01906  
RREEF AMERICA REIT II CORP. VVVV   Store Barnes & Noble Booksellers, Inc.   321
NW Loop 410 #104   San Antonio   TX   78216   BB-FONDS INTL 1, USA LP   Store
Barnes & Noble Booksellers, Inc.   44 Brick Plaza   Brick   NJ   08723   FEDERAL
REALTY INVESTMENT   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   7325 N. LaCholla Blvd. Ste 100   Tucson   AZ
  85741   J FOOTHILLS LLC   Store Barnes & Noble Booksellers, Inc.   3501
McHenry Avenue Suite E   Modesto   CA   95356   PROMENADE MODESTO, LLC   Store
Barnes & Noble Booksellers, Inc.   906 Mall Loop Road   High Point   NC   27262
  HIGH POINT DEVELOPMENT LP II   Store Barnes & Noble Booksellers, Inc.   540 Ed
Noble Parkway   Norman   OK   73072   GEMINI PROPERTY MANAGEMENT LLC   Store
Barnes & Noble Booksellers, Inc.   5275 Harvey Street   Muskegon   MI   49444  
RAMCO LAKESHORE LLC   Store Barnes & Noble Booksellers, Inc.   9891 Waterstone
Blvd   Cincinnati   OH   45249   WATERSTONE ASSOC. LTD   Store Barnes & Noble
Booksellers, Inc.   2323 Sagamore Parkway South   Lafayette   IN   47905   2311
SIMON PROPERTY GROUP LP   Store Barnes & Noble Booksellers, Inc.   10180 S.
State Street   Sandy   UT   84070   MACERICH SOUTH TOWNE L.P.   Store Barnes &
Noble Booksellers, Inc.   3327 Pineville-Matthews Road   Charlotte   NC   28226
  ARBORETUM RETAIL LLC   Store Barnes & Noble Booksellers, Inc.   11820 Pines
Blvd   Pembroke Pines   FL   33026   PRUDENTIAL INS.CO OFAMERICA,THE   Store
Barnes & Noble Booksellers, Inc.   2031 Dr Martin Luther King Pkwy   Chico   CA
  95928   CHICO CROSSROADS LP   Store Barnes & Noble Booksellers, Inc.   3001 NW
Federal Highway   Jensen Beach   FL   34957   RLV TREASURE COAST LP   Store
Barnes & Noble Booksellers, Inc.   620 Marketplace Drive   Bel Air   MD   21014
  INLAND US MANAGEMENT LLC.   Store Barnes & Noble Booksellers, Inc.   5129
Blanche D Moore Drive   Corpus Christi   TX   78411   NORTH FIRST STREET PROP.  
Store Barnes & Noble Booksellers, Inc.   1000 Cranberry Sq Dr.   Cranberry
Township   PA   16066   INLAND WESTERN CRANBERRY DIST   Store Barnes & Noble
Booksellers, Inc.   1291 Promenade Place   Eagan   MN   55121   DDRA EAGAN
PROMENADE LLC   Store Barnes & Noble Booksellers, Inc.   2774 N Germantown
Parkway   Memphis   TN   38133   NET LEASE INST. REALTY LP   Store Barnes &
Noble Booksellers, Inc.   13712 Jamboree Road   Irvine   CA   92602   IRVINE
COMPANY LLC   Store Barnes & Noble Booksellers, Inc.   8021 E. Kellogg Avenue  
Wichita   KS   67207   TMC EASTGATE LLC   Store Barnes & Noble Booksellers, Inc.
  821 County Road 64   Elmira   NY   14903   DEVELOPERS DIVERSIFIELD REALTY  
Store Barnes & Noble Booksellers, Inc.   365 Benner Pike   State College   PA  
16801   HAUCK HOLDINGS ALEXANDRIA LLC.   Store Barnes & Noble Booksellers, Inc.
  270 Hartford Avenue   Bellingham   MA   02019   BELLINGHAM VENTURE L.P.  
Store Barnes & Noble Booksellers, Inc.   14165 Hall Road   Shelby Township   MI
  48315   SHELBY TOWN CENTER I LLC   Store Barnes & Noble Booksellers, Inc.  
4300 Montgomery Road   Ellicott City   MD   21043   CH REALTY III /LONG GATE LLC
  Store Barnes & Noble Booksellers, Inc.   5711 Main Street SW   Lakewood   WA  
98499   INLAND US MANAGEMENT, LLC   Store Barnes & Noble Booksellers, Inc.  
1955 W. New Haven   West Melbourne   FL   32904   PELLONI DEVELOPMENT CORP  
Store Barnes & Noble Booksellers, Inc.   7400 Dodge Street Suite #325   Omaha  
NE   68114   FRANK R KREJCL   Store Barnes & Noble Booksellers, Inc.   2590
CitiPlace Court   Baton Rouge   LA   70808   TRIBUTE REAL ESTATE LLC   Store
Barnes & Noble Booksellers, Inc.   8029 Kingston Pike   Knoxville   TN   37919  
BSM SUBURBAN PLAZA LLC   Store Barnes & Noble Booksellers, Inc.   4300 North
Freeway   Pueblo   CO   81008   EAGLERIDGE ASSOCIATES LLC   Store Barnes & Noble
Booksellers, Inc.   3311 Tittabawassee Road   Saginaw   MI   48604   WEST VALLEY
LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   3701-A Ellison Drive NW   Albuquerque   NM  
87114   MISSION APARTMENT HOLDINGS LP   Store Barnes & Noble Booksellers, Inc.  
2205 Pleasant Hill Rd. Ste 100   Duluth   GA   30096   INLAND AMERICAN RETAIL
MGMT LLC   Store Barnes & Noble Booksellers, Inc.   780 E. Merritt Island
Causeway   Merritt Island   FL   32952   MERRITT SQ. MARKET PLACE ASSOC LTD  
Store Barnes & Noble Booksellers, Inc.   5231 East 41st Street   Tulsa   OK  
74135   SOUTHROADS LLC   Store Barnes & Noble Booksellers, Inc.   120 Perimeter
Center West Ste 300   Atlanta   GA   30346   DALTEX PERIMETER INC   Store
Barnes & Noble Booksellers, Inc.   5303 FM 1960 West   Houston   TX   77069  
WRI HR VENTURE PROPERTIES I LLC   Store Barnes & Noble Booksellers, Inc.   330
Greece Ridge Center Drive   Rochester   NY   14626   ROCHESTER MALLS LLC   Store
Barnes & Noble Booksellers, Inc.   2415 N Monroe Street   Tallahassee   FL  
32303   FMP TALLAHASSEE LLC   Store Barnes & Noble Booksellers, Inc.   1805
Walnut Street   Philadelphia   PA   19103   1805 RETAIL PARTNERS LP   Store
Barnes & Noble Booksellers, Inc.   4001 California Avenue   Bakersfield   CA  
93309   CHESTER LANE PROPERTIES LLC   Store Barnes & Noble Booksellers, Inc.  
2451 Patterson Road   Grand Junction   CO   81505   S B ADVISORS INC   Store
Barnes & Noble Booksellers, Inc.   500 16 Street   Denver   CO   80202  
PAVILIONS HOLDINGS LLC   Store Barnes & Noble Booksellers, Inc.   6646 Youree
Drive   Shreveport   LA   71105   BAYOU WALK DUNHILL, LTD   Store Barnes & Noble
Booksellers, Inc.   565 South 7th Street   Bismarck   ND   58504   SOUTHRIDGE
CENTRE INC   Store Barnes & Noble Booksellers, Inc.   201 Summit Boulevard Suite
100   Birmingham   AL   35243   BAYER RETAIL COMPANY LLC   Store Barnes & Noble
Booksellers, Inc.   23654 US 19 North   Clearwater   FL   33765   WEINGARTEN
NOSTAT, INC   Store Barnes & Noble Booksellers, Inc.   1739 Olentangy River Road
  Columbus   OH   43212   LENNOX TOWN CENTER LTD   Store Barnes & Noble
Booksellers, Inc.   200 South Gary Avenue   Bloomingdale   IL   60108  
BLOOMINGDALE PLAZA/HELCO CORP   Store Barnes & Noble Booksellers, Inc.   175
Glastonbury Blvd.   Glastonbury   CT   06033   THE REALTY ASSOCIATES FUND IX LP
  Store Barnes & Noble Booksellers, Inc.   1565 Briargate Blvd   Colorado
Springs   CO   80920   ROSEBEN C.S., L.L.C.   Store Barnes & Noble Booksellers,
Inc.   1076 Post Road East   Westport   CT   06880   POST PLAZA, LLC   Store
Barnes & Noble Booksellers, Inc.   1939 Mount Zion Road   Morrow   GA   30260  
DDRTC SOUTHLAKE PAVILION LLC   Store Barnes & Noble Booksellers, Inc.   2516
Solomon’s Island Rd.   Annapolis   MD   21401   ANNAPOLIS HARBOUR CENTER
ASSOCIATES   Store Barnes & Noble Booksellers, Inc.   3651 Jefferson Davis Hwy  
Alexandria   VA   22305   ROUNDHOUSE ALEXANDRIA, INC   Store Barnes & Noble
Booksellers, Inc.   3400 Forest Drive   Columbia   SC   29204   CENTURY CAPITAL
GROUP LLC   Store Barnes & Noble Booksellers, Inc.   150 West Swedesford Road  
Devon   PA   19333   GFS REALTY INC   Store Barnes & Noble Booksellers, Inc.  
4478 Electric Road Southwest   Roanoke   VA   24018   ROANOKE TANGLEWOOD LLC  
Store Barnes & Noble Booksellers, Inc.   1260 Churn Creek Rd.   Redding   CA  
96003   NATIONAL RETAIL PROPERTIES, INC.   Store Barnes & Noble Booksellers,
Inc.   13 West Rand Road   Arlington Heights   IL   60004   SUPER, LLC   Store
Barnes & Noble Booksellers, Inc.   2720 Towne Drive # 200   Beavercreek   OH  
45431   SHOPPES OF BEAVER CREEK LLC   Store Barnes & Noble Booksellers, Inc.  
333 N. Congress Avenue   Boynton Beach   FL   33436   INLAND AMERICAN RETAIL
MGMT LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   711 Texas Avenue   College Station   TX  
77840   SMP/WRI COLLEGE STATION, L P   Store Barnes & Noble Booksellers, Inc.  
267 7th Avenue   Brooklyn   NY   11215   THE NEW YORK METHODIST HOSPITAL   Store
Barnes & Noble Booksellers, Inc.   14347 West Colfax Avenue   Lakewood   CO  
80401   DENVER WEST MILLS LP   Store Barnes & Noble Booksellers, Inc.   5701
Sunset Drive Suite 196   S. Miami   FL   33143   SHOPS AT SUNSET MALL OWNER LLC
  Store Barnes & Noble Booksellers, Inc.   1321 N. Columbia Center Blvd.  
Kennewick   WA   99336   8262 COLUMBIA MALL PARTNERSHIP   Store Barnes & Noble
Booksellers, Inc.   5155 Route 30   Greensburg   PA   15601   PATRICK M GERMANO
  Store Barnes & Noble Booksellers, Inc.   601 E. Pratt Street   Baltimore   MD
  21202   CORDISH POWER PLANT L.P.   Store Barnes & Noble Booksellers, Inc.  
26751 Aliso Creek Road   Aliso Viejo   CA   92656   JOHN & SONS LLC   Store
Barnes & Noble Booksellers, Inc.   7700 West Northwest Hwy. Ste. 300   Dallas  
TX   75225   MS INLAND FUND LLC   Store Barnes & Noble Booksellers, Inc.   6111
Sunrise Blvd.   Citrus Heights   CA   95610   MARKETPLACE A BIRDCAGE   Store
Barnes & Noble Booksellers, Inc.   2518 South Road   Poughkeepsie   NY   12601  
POST ROAD DEV EQUITY LLC   Store Barnes & Noble Booksellers, Inc.   2690 NE
Highway 20   Bend   OR   97701   FORUM HOLDINGS, LLC   Store Barnes & Noble
Booksellers, Inc.   19401 Alderwood Mall Parkway   Lynnwood   WA   98036  
ALDERWOOD PARKWAY PLAZA LP   Store Barnes & Noble Booksellers, Inc.   2614
Central Park Avenue   Yonkers   NY   10710   CENTRAL PLAZA ASSOCIATES LLC  
Store Barnes & Noble Booksellers, Inc.   8123 Honeygo Blvd. Suite E   Baltimore
  MD   21236   FEDERAL REALTY INVESTMENT TRUST .   Store Barnes & Noble
Booksellers, Inc.   1553 Almonesson Road   Deptford   NJ   08096   ALMONESSON
ASSOCIATES II, LLC   Store Barnes & Noble Booksellers, Inc.   5130 E. Broadway  
Tucson   AZ   85711   MILL CREEK PETROLEUM LLC   Store Barnes & Noble
Booksellers, Inc.   235 Union Street   Waterbury   CT   06706   GGP/HOMART  
Store Barnes & Noble Booksellers, Inc.   1601 Market Place Drive Suite 65  
Great Falls   MT   59404   ORIX REALTY ASSET MANAGEMENT LLC   Store Barnes &
Noble Booksellers, Inc.   3089 E Main Street   Mohegan Lake   NY   10547  
ACADIA STRATEGIC OPP. FUND III LLC   Store Barnes & Noble Booksellers, Inc.  
926 Freeport Road   Pittsburgh   PA   15238   WATERWORKS PHASE II   Store
Barnes & Noble Booksellers, Inc.   4015 Medina Road   Akron   OH   44333   4015
MEDINA ROAD ASSOC. LLC   Store Barnes & Noble Booksellers, Inc.   120 Watertower
Plaza   Leominster   MA   01453   CENTRO HERITAGE SPE 4 LLC   Store Barnes &
Noble Booksellers, Inc.   47 East Chicago Ave. Suite #132   Naperville   IL  
60540   WASHINGTON CORNERS I INC   Store Barnes & Noble Booksellers, Inc.   4416
Palisades Center Drive   West Nyack   NY   10994   EKLEC CO NEW CO LLC   Store
Barnes & Noble Booksellers, Inc.   1780 North Woodland Park Drive   Layton   UT
  84041   IG. L.C.   Store Barnes & Noble Booksellers, Inc.   3454 Erie
Boulevard East   Dewitt   NY   13214   ERIE BLVD REALTY, LLC   Store Barnes &
Noble Booksellers, Inc.   5353 Almaden Expressway Bldg. B   San Jose   CA  
95118   ALMADEN PLAZA SHOPPING CENTER   Store Barnes & Noble Booksellers, Inc.  
18025 Garden Way N.E.   Woodinville   WA   98072   DOWNTOWN WOODINVILLE LLC  
Store Barnes & Noble Booksellers, Inc.   7651 Carson Blvd.   Long Beach   CA  
90808   CREA/PPC LONG BEACH TOWNE CNTR   Store Barnes & Noble Booksellers, Inc.
  20 Hatton Place Suite 200   Hilton Head Island   SC   29926   INDIGO HILTON
L.P.   Store Barnes & Noble Booksellers, Inc.   7620 Rivers Ave   Charleston  
SC   29406   NORTH CHARLSTON ASSOCIATES   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   1700 H Fruitville Pike   Lancaster   PA  
17601   RED ROSE COMMONS ASSOC LP   Store Barnes & Noble Booksellers, Inc.  
1451 Coral Ridge Ave. Suite 1108   Coralville   IA   52241   GGP LIMITED
PARTNERSHIP.   Store Barnes & Noble Booksellers, Inc.   1812 Rittenberg Blvd  
Charleston   SC   29407   KIMCO CHARLESTON 631, INC.   Store Barnes & Noble
Booksellers, Inc.   4950 Pacific Avenue Space 319   Stockton   CA   95207   WTM
GLIMCHER, LLC   Store Barnes & Noble Booksellers, Inc.   4550 University Avenue
  West Des Moines   IA   50266   CHK LLC   Store Barnes & Noble Booksellers,
Inc.   1130 North State Street   Chicago   IL   60610   ELM STATE ASSET
MANAGEMENT LLC   Store Barnes & Noble Booksellers, Inc.   396 John R. Road  
Troy   MI   48083   WOLPAL ASSOCIATES L.P.   Store Barnes & Noble Booksellers,
Inc.   753 Rt. 18 Brunswick Sq. Space 318   East Brunswick   NJ   08816   8178
BRUNSWICK SQUARE MALL LLC   Store Barnes & Noble Booksellers, Inc.   4005
Townsfair Way   Columbus   OH   43219   EASTON TOWN CENTER II LLC   Store
Barnes & Noble Booksellers, Inc.   1200 Airport Blvd.   Pensacola   FL   32504  
CAPLACO ELEVEN INC   Store Barnes & Noble Booksellers, Inc.   18030 HWY
281NSuite #140   San Antonio   TX   78232   NORTHWOODS CENTER INC.   Store
Barnes & Noble Booksellers, Inc.   5601 Brodie Lane Suite 300   Austin   TX  
78745   RREEF SUNSET VALLEY, L.P.   Store Barnes & Noble Booksellers, Inc.  
3634 Irving Mall   Irving   TX   75062   1731 SIMON PROP GRP (TX) LP   Store
Barnes & Noble Booksellers, Inc.   3055 South Glenstone   Springfield   MO  
65804   PACE BATTLEFIELD, LLC   Store Barnes & Noble Booksellers, Inc.   395
Route 3 East   Clifton   NJ   07014   CLIFTON COMMONS I LLC   Store Barnes &
Noble Booksellers, Inc.   14709 US Hwy 31 North   Carmel   IN   46032  
GREYHOUND PLAZA ASSOC LP   Store Barnes & Noble Booksellers, Inc.   121
Glensford Rd   Fayetteville   NC   28314   SHARLENE WILLIAMS   Store Barnes &
Noble Booksellers, Inc.   82 Providence Highway   East Walpole   MA   02032  
WALPOLE MALL ASSOCIATES   Store Barnes & Noble Booksellers, Inc.   11 West
Hillsdale Blvd.   San Mateo   CA   94403   BOHANNON DEVELOPMENT COM.   Store
Barnes & Noble Booksellers, Inc.   12193 Fair Lakes Promenade Drive   Fairfax  
VA   22033   FAIR LAKES PROMENADE RETAIL   Store Barnes & Noble Booksellers,
Inc.   5555 S. Virginia St.   Reno   NV   89502   SHANKAR NEVADA LLC   Store
Barnes & Noble Booksellers, Inc.   2910 Pine Lake Road   Lincoln   NE   68516  
R.E.D. CAPITAL MANAGEMENT LLC   Store Barnes & Noble Booksellers, Inc.   1 East
Joppa Road Suite 100   Towson   MD   21286   INLAND US MANAGEMENT LLC...   Store
Barnes & Noble Booksellers, Inc.   1104 East 2100 South   Salt Lake City   UT  
84106   COMMONS AT SUGARHOUSE, LC.   Store Barnes & Noble Booksellers, Inc.  
4972 Dublin Boulevard   Dublin   CA   94568   BIT HOLDINGS SIXTY-THREE INC  
Store Barnes & Noble Booksellers, Inc.   14010 US Hwy. 183   Austin   TX   78717
  LAKELINE HOMESTEAD K/C, LTD   Store Barnes & Noble Booksellers, Inc.   2500 N.
Mayfair Rd Suite 196   Wauwatosa   WI   53226   MAYFAIR PROPERTY INC   Store
Barnes & Noble Booksellers, Inc.   1260 Oviedo Marketplace Blvd.   Oviedo   FL  
32765   1700 OVIEDO MKT PL BLVD HOLD   Store Barnes & Noble Booksellers, Inc.  
1180 Raritan Road   Clark   NJ   07066   1180 RARITAN LLC   Store Barnes & Noble
Booksellers, Inc.   2405 Hwy 70 S.E.   Hickory   NC   28602   III HUGS, LLC  
Store Barnes & Noble Booksellers, Inc.   8117 Sudley Road   Manassas   VA  
20109   WESTGATE CENTER   Store Barnes & Noble Booksellers, Inc.   4801Concord
Pike   Wilmington   DE   19803   NTFB LLC   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   15310 E. Indiana Ave.   Spokane   WA   99216
  HANSON INDUSTRIES INC   Store Barnes & Noble Booksellers, Inc.   1932 Pavilion
Way   Lexington   KY   40509   FOURTH QUARTER PROPERTIES VII, INC   Store
Barnes & Noble Booksellers, Inc.   791 South Main Street Suite 100   Orange   CA
  92868   CJW-ORANGE HOLDING   Store Barnes & Noble Booksellers, Inc.   700
Rosemary Ave Unit #104   West Palm Beach   FL   33401   CITYPLACE RETAIL, LLC  
Store Barnes & Noble Booksellers, Inc.   4735 Commons Way   Calabasas   CA  
91302   COMMONS AT CALABASAS, LLC   Store Barnes & Noble Booksellers, Inc.   600
Pine St Suite 107   Seattle   WA   98101   PSD PACIFIC L.L.C   Store Barnes &
Noble Booksellers, Inc.   1565 Niagara Falls Blvd Suite 300   Amherst   NY  
14228   BLVDCON,LLC   Store Barnes & Noble Booksellers, Inc.   5380 Route 14  
Crystal Lake   IL   60014   INLAND COMMERCIAL PROP MGMT, INC.   Store Barnes &
Noble Booksellers, Inc.   15246 Crossroads Parkway   Gulfport   MS   39503  
DEVELOPERS DIVERSIFIED REALTY   Store Barnes & Noble Booksellers, Inc.   701 S.
Milton Rd   Flagstaff   AZ   86001   PEUSE FLAGSTAFF LLC   Store Barnes & Noble
Booksellers, Inc.   842 Sunrise Highway   Bay Shore   NY   11706   MS INLAND
FUND LLC   Store Barnes & Noble Booksellers, Inc.   160 Orland Park Place  
Orland Park   IL   60462   INLAND COMMERCIAL PROPERTY MGT, INC.   Store Barnes &
Noble Booksellers, Inc.   106 Court Street   Brooklyn   NY   11201   FC COURT
STREET ASSOC   Store Barnes & Noble Booksellers, Inc.   98 Middlesex Turnpike  
Burlington   MA   01803   THE ARONSON RAELTY TRUST   Store Barnes & Noble
Booksellers, Inc.   3940 Division Street   St. Cloud   MN   56301   ST. CLOUD
RAINBOW VILLAGE LLC   Store Barnes & Noble Booksellers, Inc.   3700 West 41st
Street   Sioux Falls   SD   57106   SERCL FAMILY LOUISE, L.L.C   Store Barnes &
Noble Booksellers, Inc.   118 E. Broadway Suite 238   Bloomington   MN   55425  
MOAC MALL HOLDINGS LLC   Store Barnes & Noble Booksellers, Inc.   320 W.
Kimberly Road   Davenport   IA   52806   4771 SDG MACERICH PROP LP   Store
Barnes & Noble Booksellers, Inc.   21 Grand Corner Ave.   Gaithersburg   MD  
20878   WASHINGTONIAN ASSOCIATES LLC   Store Barnes & Noble Booksellers, Inc.  
3333 Buford Drive Space VA01   Buford   GA   30519   4855 MALL OF GEORGIA LLC  
Store Barnes & Noble Booksellers, Inc.   1716 Towne Centre Way   Mt. Pleasant  
SC   29464   INSTITUTIONAL MALL INVESTORS LLC   Store Barnes & Noble
Booksellers, Inc.   3650 Atlanta Highway   Athens   GA   30606   ATHENS BYPASS  
Store Barnes & Noble Booksellers, Inc.   1271 Knapp Road   North Wales   PA  
19454   KIR MONTGOMERY 049 LLC   Store Barnes & Noble Booksellers, Inc.   4705
West Grande Market Drive   Grand Chute   WI   54915   MID-AMERICAN MANAGEMENT
CORP.   Store Barnes & Noble Booksellers, Inc.   1163 Valley River Center  
Eugene   OR   97401   VALLEY RIVER NORTH LLC   Store Barnes & Noble Booksellers,
Inc.   290 Baychester Ave.   Bronx   NY   10475   B&N2-BAY PLAZA LLC   Store
Barnes & Noble Booksellers, Inc.   1940 Route 10 West   Morris Plains   NJ  
07950   LLEWELLYN ACQUISITION, LLC   Store Barnes & Noble Booksellers, Inc.  
2443 Vestal Parkway East   Vestal   NY   13850   VESTAL TOWN SQUARE LLC   Store
Barnes & Noble Booksellers, Inc.   6646 Loisdale Road   Springfield   VA   22150
  DEVELOPERS DIVERSIFIED REALTY CORP   Store Barnes & Noble Booksellers, Inc.  
3414 Highway 190 Suite 10   Mandeville   LA   70471   PREMIER CENTRE LLC   Store
Barnes & Noble Booksellers, Inc.   10775 Westview Parkway   San Diego   CA  
92126   MIRA MESA MARKETPLACE EAST LLC   Store Barnes & Noble Booksellers, Inc.
  869 Route 1 South   North Brunswick   NJ   08902   NORTH VILLAGE ASSOCIATES  
Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble Booksellers, Inc.   1800 Rosecrans Avenue Building B   Manhattan
Beach   CA   90266   1800 ROSECRANS PARTNERS, LLC   Store Barnes & Noble
Booksellers, Inc.   45 Gosling Road The Crossings at Fo   Newington   NH   03801
  SBAF RUNNING FOX, INC   Store Barnes & Noble Booksellers, Inc.   7615 N.
MacArthur   Irving   TX   75063   AMREIT MAC ARTHUR PARK, LP   Store Barnes &
Noble Booksellers, Inc.   3860 Maryland Parkway   Las Vegas   NV   89119  
INLAND WESTERN LAS VEGAS   Store Barnes & Noble Booksellers, Inc.   40570
Winchester Rd.   Temecula   CA   92591   CHENG FAMILY PARTNERSHIP   Store
Barnes & Noble Booksellers, Inc.   2300 Chemical Road   Plymouth Meeting   PA  
19462   METROPLEX WEST ASSOCIATES L.P.   Store Barnes & Noble Booksellers, Inc.
  210 Andover Street   Peabody   MA   01960   MALL AT NORTHSHORE LLC   Store
Barnes & Noble Booksellers, Inc.   39228 10th Street West   Palmdale   CA  
93551   PALMDALE MARKETPLACE, LLC   Store Barnes & Noble Booksellers, Inc.  
5501 West Broad Street   Richmond   VA   23230   COMMONWEALTH COMMERCIAL PARTNER
INC   Store Barnes & Noble Booksellers, Inc.   421 Arena Hub Plaza  
Wilkes-Barre   PA   18702   TFP LIMITED   Store Barnes & Noble Booksellers, Inc.
  4750 North Division Street   Spokane   WA   99207   PRICE SPOKANE LP   Store
Barnes & Noble Booksellers, Inc.   481 N. Alafaya Trail   Orlando   FL   32828  
4508 SIMON PROP. GROUP LP   Store Barnes & Noble, Inc.   122 Fifth Avenue (1st
lease)   New York   NY   10011   122 FIFTH ASSOCIATES   Office space Barnes &
Noble, Inc.   122 Fifth Avenue (2nd lease)   New York   NY   10011   122 FIFTH
ASSOCIATES   Office space Barnes & Noble, Inc.   120 Fifth Avenue (2nd floor)  
New York   NY   10011   120 PARTNERS   Office space Barnes & Noble, Inc.   120
Fifth Avenue (Basement-1st lease)   New York   NY   10011   120
PARTNERS-BASEMENT   Office space Barnes & Noble, Inc.   120 Fifth Avenue
(Basement-2nd lease)   New York   NY   10011   120 PARTNERS-BASEMENT  
Office space Barnes & Noble, Inc.   1400 Old Country Road (1st lease)   Westbury
  NY   11590   1400 OLD COUNTRY ROAD LLC   Office space Barnes & Noble, Inc.  
1400 Old Country Road (2nd lease)   Westbury   NY   11590   1400 OLD COUNTRY
ROAD LLC   Office space Barnes & Noble, Inc.   69 Front Street (1st lease)  
Marblehead   MA   1945   ANGELO R. ARENA   Office space Barnes & Noble, Inc.  
69 Front Street (2nd lease)   Marblehead   MA   1945   ANGELO R. ARENA  
Office space Barnes & Noble, Inc.   3400 Peachtree Rd, N.E. Suite 831   Atlanta
  GA   30326   LENOX TOWERS LP   Office space Barnes & Noble, Inc.   PO Box
201365   Dallas   TX   75320   Parkwood Park Center, Ltd.   Office space
Barnes & Noble, Inc.   125 Chubb Avenue   Lyndhurst   NJ   07071   SLG 125 CHUBB
LLC   Office space Barnes & Noble, Inc.   212 Homer Avenue   Palo Alto   CA  
94301   KRUSS FAMILY LIMITED PARTNERSHIP   Office space Barnes & Noble, Inc.  
300 Hamilton Avenue (Basement)   Palo Alto   CA   94301   300 Hamilton
Associates, a California limited partnership   Office space Barnes & Noble, Inc.
  300 Hamilton Avenue (Floors 2+3)   Palo Alto   CA   94301   300 Hamilton
Associates, a California limited partnership   Office space Barnes & Noble, Inc.
  400 Hamilton Avenue   Palo Alto   CA   94301   400 Hamilton Associates, a
California limited partnership   Office space



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble, Inc.   One Barnes and Noble Way   Monroe Township   NJ   08831  
Utah State Retirement Investment Fund   Distribution Center Barnes & Noble, Inc.
  12660 Old Virginia Road, Building #1   Reno   NV   89521   ProLogis NA2 Nevada
II LLC   Distribution Center Barnes & Noble Purchasing, Inc.   One Pond Road  
Borough of Rockleigh   NJ   7647   Bromley Rockleigh Associates, L.P.   Office
space barnesandnoble.com llc   76 9th Avenue (9th floor)   New York   NY   10011
  111 CHELSEA COMMERCE   Office space barnesandnoble.com llc   76 9th Avenue
(Basement/roof)   New York   NY   10011   111 CHELSEA COMMERCE   Office space
Barnes & Noble (Shanghai) Information Technology Co. Ltd.   K.Wah Centre
situated at Xuhui District, 1010 Huaihai Road, Unit No. 3502   Shanghai   China
    Shanghai Jia Hui Da Property Development Co., Ltd   Office space Sterling
Publishing Co., Inc.   387 Park Avenue South (1st lease)   New York   NY   11016
  387 P.A.S. Enterprises   Office space Sterling Publishing Co., Inc.   387 Park
Avenue South (2nd lease)   New York   NY   11016   387 Park South Holdings, LLC
  Office space Sterling Publishing Co., Inc.   40 and 48 Saw Mill Pond Road  
Edison   NJ   08817   Heller VII Partnership, L.P. and Heller VIII Partnership,
L.P.   Distribution Center Sterling Publishing Co., Inc.   30 Saw Mill Pond Road
  Edison   NJ   08817   Heller I Partnership, L.P. and Heller II Partnership,
L.P.   Distribution Center Sterling Publishing Co., Inc.   67 Broadway  
Asheville   NC   28801   S. Robert Pulleyn   Office space Barnes & Noble College
Booksellers, LLC   1 South Avenue, Ruth S. Harley University, Lower Level  
Garden City   NY   11530   Adelphi University   Store Barnes & Noble College
Booksellers, LLC   4867 Kellogg Center   Albion   MI   49224   Albion College  
Store Barnes & Noble College Booksellers, LLC   1621 North 13th Street   Reading
  PA   19604   Albright College   Store Barnes & Noble College Booksellers, LLC
  Powell Campus Center   Alfred   NY   14802   Alfred University   Store
Barnes & Noble College Booksellers, LLC   9500 South Avenue - 8E   Yuma   AZ  
85366-0926   Arizona Western College   Store Barnes & Noble College Booksellers,
LLC   595 Prince Street   Athens   GA   30601   Athens–Piedmont College
Bookstore   Store Barnes & Noble College Booksellers, LLC   610 22nd Ave South  
Minneapolis   MN   55454   Augsburg College   Store Barnes & Noble College
Booksellers, LLC   2001 S. Summit, Morrison Commons Building   Sioux Falls   SD
  57197   Augustana College   Store Barnes & Noble College Booksellers, LLC  
824 W. 12th Street   Austin   TX   78701   Austin Community College   Store
Barnes & Noble College Booksellers, LLC   Health Science Building, 3101
Weberville Road   Austin   TX   78702   Austin Community College - Eastview
Bookstore   Store Barnes & Noble College Booksellers, LLC   1212 Rio Grande, Rm
133   Austin   TX   78701   Austin Community College - Little Store   Store
Barnes & Noble College Booksellers, LLC   7748 Highway 290 W, Portable Building
  Austin   TX   78736   Austin Community College - Pinnacle Bookstore   Store
Barnes & Noble College Booksellers, LLC   1820 W. Stassney Lane, Room 1160  
Austin   TX   78745   Austin Community College Bookstore - South Austin Campus  
Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   1555 Cypress Creek Road, Building
1000, RM#1146   Cedar Park   TX   78613   Austin Community College-Cypress Creek
Bookstore   Store Barnes & Noble College Booksellers, LLC   11928 Stonehollow
Dr. Bldg. 4000   Austin   TX   78758   Austin Community College-Northridge
Bookstore   Store Barnes & Noble College Booksellers, LLC   1020 Grove
Boulevard, Bldg. G   Austin   TX   78741   Austin Community College-Riverside
Bookstore   Store Barnes & Noble College Booksellers, LLC   Building 2000, Room
210200, 4400 College Park Drive   Round Rock   TX   78665   Austin Community
College-Round Rock Bookstore   Store Barnes & Noble College Booksellers, LLC  
Reynolds Campus Center   Babson Park   MA   02457   Babson College   Store
Barnes & Noble College Booksellers, LLC   2500 East Shotwell Street   Bainbridge
  GA   39819-8408   Bainbridge College   Store Barnes & Noble College
Booksellers, LLC   40 Harold Ragan Drive   Blakely   GA   39823   Bainbridge
College Early County Campus   Store Barnes & Noble College Booksellers, LLC  
1101 North McKinley Avenue   Muncie   IN   47306   Ball State University   Store
Barnes & Noble College Booksellers, LLC   Campus Center/Ravine Road   Annandale
on Hudson   NY   12504   Bard College   Store Barnes & Noble College
Booksellers, LLC   1598 N. High Street   Columbus   OH   43201   Barnes & Noble
- The Ohio State University Bookstore (OFF CAMPUS)   Store Barnes & Noble
College Booksellers, LLC   175 Forest Street   Waltham   MA   02452   Barnes &
Noble @ Bentley University   Store Barnes & Noble College Booksellers, LLC   660
Beacon Street   Boston   MA   02215-2066   Barnes & Noble @ Boston University  
Store Barnes & Noble College Booksellers, LLC   114 Boylston Street   Boston  
MA   02116   Barnes & Noble @ Emerson College   Store Barnes & Noble College
Booksellers, LLC   48 5th Street, NW   Atlanta   GA   30308   Barnes & Noble @
Georgia Tech   Store Barnes & Noble College Booksellers, LLC   75 BS Hood Dr,
Cullis Wade Depot   Mississippi State   MS   39762   Barnes & Noble @
Mississippi State University   Store Barnes & Noble College Booksellers, LLC  
Oakland Center, 2200 North Squirrel Road   Rochester   MI   48309   Barnes &
Noble @ Oakland University   Store Barnes & Noble College Booksellers, LLC  
2032 Pacific Avenue   Forest Grove   OR   97116   Barnes & Noble @ Pacific
University   Store Barnes & Noble College Booksellers, LLC   100 Park Point
Drive   Rochester   NY   14623   Barnes & Noble @ RIT   Store Barnes & Noble
College Booksellers, LLC   1700 North Broad Street   Philadelphia   PA   19121  
Barnes & Noble @ Temple University/Law School Bookstore   Store Barnes & Noble
College Booksellers, LLC   655 West Kirby Street   Detroit   MI   48202   Barnes
& Noble @ the Towers   Store Barnes & Noble College Booksellers, LLC   530 S.
State Street   Ann Arbor   MI   48109   Barnes & Noble @ The University of
Michigan   Store Barnes & Noble College Booksellers, LLC   300 Monticello Avenue
  Norfolk   VA   23510   Barnes & Noble @ Tidewater Community College   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   2020 Euclid Avenue   Cleveland   OH  
44115   Barnes & Noble @ University Lofts (Off Campus)   Store Barnes & Noble
College Booksellers, LLC   4000 Central Florida Blvd, BLDG 132, Retail 2  
Orlando   FL   32816-2444   Barnes & Noble @ University of Central Florida  
Store Barnes & Noble College Booksellers, LLC   7 South Main Street  
Wilkes-Barre   PA   18701   Barnes & Noble @ Wilkes - King’s   Store Barnes &
Noble College Booksellers, LLC   400 Market Street   Lewisburg   PA   17837  
Barnes & Noble at Bucknell University   Store Barnes & Noble College
Booksellers, LLC   201 Rowan Boulevard   Glassboro   NJ   08028   Barnes & Noble
at Rowan University   Store Barnes & Noble College Booksellers, LLC   62 West
Oliver Street   Baltimore   MD   21217   Barnes & Noble at University of
Baltimore   Store Barnes & Noble College Booksellers, LLC   500 Third Street
South, FPF 100   St. Petersburg   FL   33701   Barnes & Noble at USF St.
Petersburg   Store Barnes & Noble College Booksellers, LLC   1505 Race Street,
Bellet Building 1st Floor   Philadelphia   PA   19102   Barnes & Noble Drexel
University - Center City   Store Barnes & Noble College Booksellers, LLC   2900
Queen Lane   Philadelphia   PA   19129   Barnes & Noble Drexel University -
College of Medicine   Store Barnes & Noble College Booksellers, LLC   33rd &
Chestnut, McAllister Bldg   Philadelphia   PA   19104   Barnes & Noble Drexel
University - Main Campus   Store Barnes & Noble College Booksellers, LLC   1602
Montpelier Ave, Suite 100   Macon   GA   31207   Barnes & Noble Mercer
University Bookstore   Store Barnes & Noble College Booksellers, LLC   1111 West
Broad Street   Richmond   VA   23284   Barnes and Noble @ VCU   Store Barnes &
Noble College Booksellers, LLC   420 University Blvd., Suite # 155  
Indianapolis   IN   46202   Barnes&Noble @ IUPUI   Store Barnes & Noble College
Booksellers, LLC   100 Belmont - Mt. Holly Road   Belmont   NC   28012   Belmont
Abbey College   Store Barnes & Noble College Booksellers, LLC   1500 Birchmont
Drive, NE   Bemidji   MN   56601   Bemidji State University   Store Barnes &
Noble College Booksellers, LLC   5700 College Road   Lisle   IL   60532-0900  
Benedictine University   Store Barnes & Noble College Booksellers, LLC   1090
Boylston Street   Boston   MA   02215   Berklee College of Music   Store
Barnes & Noble College Booksellers, LLC   4400 Vestal Pkway East   Binghamton  
NY   13902-6000   Binghamton University   Store Barnes & Noble College
Booksellers, LLC   1007 West 2nd Street   Brenham   TX   77833-4098   Blinn
College - Brenham Campus   Store Barnes & Noble College Booksellers, LLC   2423
Blinn Blvd/P.O. Box 6030   Bryan   TX   77805-6030   Blinn College - Bryan
Campus   Store Barnes & Noble College Booksellers, LLC   College Center, 198
Liberty Street   Bloomfield   NJ   07003   Bloomfield College   Store Barnes &
Noble College Booksellers, LLC   199 Chambers Street   New York   NY   10007  
Borough of Manhattan Community College (CUNY)   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   830 North Elmwood   Peoria   IL  
61625   Bradley University   Store Barnes & Noble College Booksellers, LLC   415
South Street   Waltham   MA   02454   Brandeis University   Store Barnes & Noble
College Booksellers, LLC   510 Washington Street SE, The Feldman House  
Gainesville   GA   30501   Brenau University   Store Barnes & Noble College
Booksellers, LLC   1519 Clearlake Rd   Cocoa   FL   32922   Brevard Community
College - Cocoa Campus   Store Barnes & Noble College Booksellers, LLC   3865
North Wickham Road   Melbourne   FL   32935   Brevard Community College -
Melbourne Campus   Store Barnes & Noble College Booksellers, LLC   250 Community
College Parkway   Palm Bay   FL   32909   Brevard Community College - Palm Bay
Campus   Store Barnes & Noble College Booksellers, LLC   1311 N. Washington Ave
  Titusville   FL   32796   Brevard Community College - Titusville Campus  
Store Barnes & Noble College Booksellers, LLC   2155 University Ave   Bronx   NY
  10453   Bronx Community College (CUNY)   Store Barnes & Noble College
Booksellers, LLC   Campus Road and E.27th St.   Brooklyn   NY   11210   Brooklyn
College (CUNY)   Store Barnes & Noble College Booksellers, LLC   1 Boerum Place,
3rd Floor   Brooklyn   NY   11201   Brooklyn Law School   Store Barnes & Noble
College Booksellers, LLC   1300 Elmwood Avenue   Buffalo   NY   14222   Buffalo
State College (SUNY)   Store Barnes & Noble College Booksellers, LLC   250 New
Rutherford Avenue   Boston   MA   02129   Bunker Hill Community College   Store
Barnes & Noble College Booksellers, LLC   350 Ferst Drive   Atlanta   GA   30332
  Burdell’s at Georgia Tech   Store Barnes & Noble College Booksellers, LLC   9
Ryerson Avenue   Caldwell   NJ   07006   Caldwell College   Store Barnes & Noble
College Booksellers, LLC   8901-B Stockdale Highway   Bakersfield   CA   93311  
California State University - Bakersfield   Store Barnes & Noble College
Booksellers, LLC   5155 State Univ. Drive   Los Angeles   CA   90032  
California State University - Los Angeles   Store Barnes & Noble College
Booksellers, LLC   100 Campus Center Bldg. 29   Seaside   CA   93955-8001  
California State University - Monterey Bay   Store Barnes & Noble College
Booksellers, LLC   One University Circle   Turlock   CA   95382   California
State University - Stanislaus   Store Barnes & Noble College Booksellers, LLC  
200 College Drive   Blackwood   NJ   08012   Camden County College   Store
Barnes & Noble College Booksellers, LLC   1889 Rt. 70 East   Cherry Hill   NJ  
08003   Camden County College - William G. Rohrer Center   Store Barnes & Noble
College Booksellers, LLC   Britt Hall, 85 Main Street, PO Box 217   Buies Creek
  NC   27506-0097   Campbell University   Store Barnes & Noble College
Booksellers, LLC   One University Drive   Campbellsville   KY   42718-2799  
Campbellsville University   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   1 College and Main Street   Columbus  
OH   43209   Capital University   Store Barnes & Noble College Booksellers, LLC
  303 E. Broad Street   Columbus   OH   43215   Capital University Law School  
Store Barnes & Noble College Booksellers, LLC   2001 Alford Park Drive   Kenosha
  WI   53140-1929   Carthage College   Store Barnes & Noble College Booksellers,
LLC   11111 Euclid Avenue   Cleveland   OH   44106   Case Western Reserve
University   Store Barnes & Noble College Booksellers, LLC   3135 Joseph Biggs
Memorial Highway   North East   MD   21901   Cecil College   Store Barnes &
Noble College Booksellers, LLC   100 College Drive   Allentown   PA   18104  
Cedar Crest College   Store Barnes & Noble College Booksellers, LLC   8470 North
Overfield Road   Coolidge   AZ   85128   Central Arizona College - Signal Peak
Campus   Store Barnes & Noble College Booksellers, LLC   273 Old West Highway  
Apache Junction   AZ   85219   Central Arizona College - Superstition Mountain
Campus   Store Barnes & Noble College Booksellers, LLC   Student Center, 105
Ella Grasso Blvd.   New Britain   CT   06053   Central Connecticut State
University   Store Barnes & Noble College Booksellers, LLC   100 Warner Center,
1219 University Drive   Newark   OH   43055   Central Ohio Technical College  
Store Barnes & Noble College Booksellers, LLC   8120 Grier Road   Charlotte   NC
  28215   Central Piedmont Community College Cato Campus   Store Barnes & Noble
College Booksellers, LLC   1112 Charlottetown Avenue   Charlotte   NC  
28204-2224   Central Piedmont Community College Central Campus   Store Barnes &
Noble College Booksellers, LLC   2800 Campus Ridge Road   Matthews   NC   28105
  Central Piedmont Community College Levine Campus   Store Barnes & Noble
College Booksellers, LLC   3506 Wards Road   Lynchburg   VA   24502-2498  
Central Virginia Community College   Store Barnes & Noble College Booksellers,
LLC   9200 University Blvd.   North Charleston   SC   29406   Charleston
Southern University   Store Barnes & Noble College Booksellers, LLC   1000
College Circle   Wye Mills   MD   21679   Chesapeake College   Store Barnes &
Noble College Booksellers, LLC   3094 Indian Circle   Marianna   FL   32446  
Chipola College   Store Barnes & Noble College Booksellers, LLC   918 Main
Street   Worcester   MA   01610   Clark University   Store Barnes & Noble
College Booksellers, LLC   Palmetto Blvd. & McMillan, Hendrix Student Center  
Clemson   SC   29634   Clemson University   Store Barnes & Noble College
Booksellers, LLC   4190 West Highway 80   Douglas   AZ   85607   Cochise College
- Douglas Campus   Store Barnes & Noble College Booksellers, LLC   901 North
Colombo Road   Sierra Vista   AZ   85635   Cochise College - Sierra Vista Campus
  Store Barnes & Noble College Booksellers, LLC   350 New Campus Drive  
Brockport   NY   14420   College at Brockport (SUNY)   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   160 Calhoun Street   Charleston   SC  
29424   College of Charleston   Store Barnes & Noble College Booksellers, LLC  
841 College Avenue   Kentfield   CA   94904   College of Marin   Store Barnes &
Noble College Booksellers, LLC   2000 Pennington Road   Ewing   NJ   08628-0718
  College of New Jersey   Store Barnes & Noble College Booksellers, LLC  
Gibbons Hall, 4701 North Charles Street   Baltimore   MD   21210-2404   College
of Notre Dame of Maryland   Store Barnes & Noble College Booksellers, LLC   2800
Victory Blvd.   Staten Island   NY   10314   College of Staten Island (CUNY)  
Store Barnes & Noble College Booksellers, LLC   26455 Rockwell Canyon Road  
Santa Clarita   CA   91355-1899   College of the Canyons   Store Barnes & Noble
College Booksellers, LLC   915 S. Mooney Blvd.   Visalia   CA   93277   College
of the Sequoias Bookstore   Store Barnes & Noble College Booksellers, LLC   345
Duke of Gloucester Street   Williamsburg   VA   23185   College of William and
Mary   Store Barnes & Noble College Booksellers, LLC   Ben Parker Student
Center, 1600 Maple St.   Golden   CO   80401   Colorado School of Mines   Store
Barnes & Noble College Booksellers, LLC   Atkins-Holman Student Commons, 1009
Rogers St   Columbia   MO   65216   Columbia College   Store Barnes & Noble
College Booksellers, LLC   PO Box 1315   Columbia   TN   38401-1315   Columbia
State Community College   Store Barnes & Noble College Booksellers, LLC   104
Claude Yates Drive   Franklin   TN   37064   Columbia State Community College
Williamson County Center   Store Barnes & Noble College Booksellers, LLC   2922
Broadway   New York   NY   10027   Columbia University in the City of New York  
Store Barnes & Noble College Booksellers, LLC   3954 Broadway   New York   NY  
10032   Columbia University Medical Center   Store Barnes & Noble College
Booksellers, LLC   1 Campus Drive   Monaca   PA   15061   Community College of
Beaver County   Store Barnes & Noble College Booksellers, LLC   1700 Spring
Garden Street   Philadelphia   PA   19130   Community College of Philadelphia  
Store Barnes & Noble College Booksellers, LLC   12901 Townsend Road  
Philadelphia   PA   19154   Community College of Philadelphia - Northeast
Regional Center   Store Barnes & Noble College Booksellers, LLC   1300 West
Godfrey Avenue   Philadelphia   PA   19141   Community College of Philadelphia -
Northwest   Store Barnes & Noble College Booksellers, LLC   5949 NE 30th  
Portland   OR   97211   Concordia University   Store Barnes & Noble College
Booksellers, LLC   Tawes College Center - 2500 W. North Avenue   Baltimore   MD
  21216   Coppin State University   Store Barnes & Noble College Booksellers,
LLC   1946 Campus Drive   Hyde Park   NY   12538-1499   Culinary Institute of
America   Store Barnes & Noble College Booksellers, LLC   College Drive  
Vineland   NJ   08360   Cumberland County College   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   31001 Clemens Road   Westlake   OH  
44145   Cuyahoga CC Westshore Campus   Store Barnes & Noble College Booksellers,
LLC   4250 Richmond Road   Highland Hills Village   OH   44122   Cuyahoga
Community College Eastern Campus   Store Barnes & Noble College Booksellers, LLC
  2900 Community College Avenue   Cleveland   OH   44115   Cuyahoga Community
College Metropolitan Campus   Store Barnes & Noble College Booksellers, LLC  
11000 West Pleasant Valley Road   Parma   OH   44130   Cuyahoga Community
College Western Campus   Store Barnes & Noble College Booksellers, LLC   900
Rancho San Diego Parkway   El Cajon   CA   92019-4304   Cuyamaca College   Store
Barnes & Noble College Booksellers, LLC   33 South Main Street   Hanover   NH  
03755   Dartmouth College (OFF CAMPUS)   Store Barnes & Noble College
Booksellers, LLC   Harvin Student Center, 101 Baldwin   Corpus Christi   TX  
78404-3897   Del Mar College   Store Barnes & Noble College Booksellers, LLC  
615 City Park Avenue   New Orleans   LA   70119   Delgado Community College  
Store Barnes & Noble College Booksellers, LLC   2600 General Meyer Ave   New
Orleans   LA   70114   Delgado Community College - West Bank Campus   Store
Barnes & Noble College Booksellers, LLC   2425 N. Sheffield Avenue   Chicago  
IL   60614   DePaul University Lincoln Park Campus   Store Barnes & Noble
College Booksellers, LLC   1 E. Jackson Boulevard   Chicago   IL   60604  
DePaul University Loop Campus   Store Barnes & Noble College Booksellers, LLC  
Memorial Student Union Bldg, 408 S. Locust St.   Greencastle   IN   46135  
DePauw University   Store Barnes & Noble College Booksellers, LLC   493 Western
Highway - Granito Center   Blauvelt   NY   10913   Dominican College of Blauvelt
  Store Barnes & Noble College Booksellers, LLC   Idlehour Blvd.   Oakdale   NY
  11769   Dowling College   Store Barnes & Noble College Booksellers, LLC   1000
Locust Street   Pittsburgh   PA   15282   Duquesne B&N Connection   Store
Barnes & Noble College Booksellers, LLC   1015 Forbes Avenue   Pittsburgh   PA  
15282   Duquesne University   Store Barnes & Noble College Booksellers, LLC  
329 Porter Ave   Buffalo   NY   14201   D’Youville College   Store Barnes &
Noble College Booksellers, LLC   Student Center, 5 Charter Oak Road  
Willimantic   CT   06226   Eastern Connecticut State University   Store Barnes &
Noble College Booksellers, LLC   Keene Johnson Building   Richmond   KY   40475
  Eastern Kentucky University   Store Barnes & Noble College Booksellers, LLC  
One Pennington Way   Corbin   KY   40741   Eastern Kentucky University - Corbin
Campus   Store Barnes & Noble College Booksellers, LLC   Station 14   Portales  
NM   88130   Eastern New Mexico University   Store Barnes & Noble College
Booksellers, LLC   4200 54th Avenue South   St. Petersburg   FL   33711   Eckerd
College   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   100 W. Rio Grande   El Paso   TX  
79902   El Paso Community College - Rio Grande Campus   Store Barnes & Noble
College Booksellers, LLC   9371 Gateway Blvd. North   El Paso   TX   79924   El
Paso Community College - Transmountain Campus   Store Barnes & Noble College
Booksellers, LLC   P.O. Box 20500   El Paso   TX   79998-0500   El Paso
Community College - Valle Verde Campus   Store Barnes & Noble College
Booksellers, LLC   2191 Campus Box Haggard Avenue   Elon   NC   27244-2010  
Elon University   Store Barnes & Noble College Booksellers, LLC   1390 Oxford
Road.   Atlanta   GA   30322   Emory University Main Bookstore   Store Barnes &
Noble College Booksellers, LLC   1200 Commercial Street, Box 64   Emporia   KS  
66801   Emporia State University   Store Barnes & Noble College Booksellers, LLC
  1201 Locust Avenue   Fairmont   WV   26554   Fairmont State University   Store
Barnes & Noble College Booksellers, LLC   Melville Road   Farmingdale   NY  
11735   Farmingdale State College (SUNY)   Store Barnes & Noble College
Booksellers, LLC   227 W. 27 Street   New York   NY   10001   Fashion Institute
of Technology (SUNY)   Store Barnes & Noble College Booksellers, LLC   Rankin
Center 805 Campus Drive   Big Rapids   MI   49307   Ferris State University  
Store Barnes & Noble College Booksellers, LLC   17 Fountain Street NW   Grand
Rapids   MI   49503-3102   Ferris State University - Kendall Center   Store
Barnes & Noble College Booksellers, LLC   601 Gamble Street   Tallahassee   FL  
32310   Florida A&M University   Store Barnes & Noble College Booksellers, LLC  
201 Beggs Avenue   Orlando   FL   32801   Florida A&M University College of Law
  Store Barnes & Noble College Booksellers, LLC   3200 College Ave, Student
Union, Suite 102   Davie   FL   33314   Florida Atlantic University at Davie  
Store Barnes & Noble College Booksellers, LLC   5353 Parkside Drive, Suite 149  
Jupiter   FL   33458   Florida Atlantic University at Jupiter   Store Barnes &
Noble College Booksellers, LLC   777 Glades Road   Boca Raton   FL   33431  
Florida Atlantic University Boca Raton Campus   Store Barnes & Noble College
Booksellers, LLC   150 W. University Blvd.   Melbourne   FL   32901   Florida
Institute of Technology   Store Barnes & Noble College Booksellers, LLC   11000
SW 8th Street   Miami   FL   33174   Florida International University   Store
Barnes & Noble College Booksellers, LLC   3000 NE 145 Street   North Miami   FL
  33181   Florida International University - North Miami Campus   Store Barnes &
Noble College Booksellers, LLC   15800 NW 42nd Avenue   Miami Gardens   FL  
33054   Florida Memorial University   Store Barnes & Noble College Booksellers,
LLC   111 Lake Hollingsworth Drive   Lakeland   FL   33801   Florida Southern
College   Store Barnes & Noble College Booksellers, LLC   113 W. 60th St.
Lincoln Center Campus   New York   NY   10023   Fordham University - Lincoln
Center   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   McGinley Center,441 East Fordham Rd.  
Bronx   NY   10458   Fordham University - Rose Hill Campus   Store Barnes &
Noble College Booksellers, LLC   1825 North Bluemound Drive   Appleton   WI  
54914   Fox Valley Technical College   Store Barnes & Noble College Booksellers,
LLC   150 North Campbell Road   Oshkosh   WI   54901   Fox Valley Technical
College - Oshkosh Riverside   Store Barnes & Noble College Booksellers, LLC  
Barnes & Noble #18, Distler House, Race Avenue   Lancaster   PA   17603-2616  
Franklin & Marshall College   Store Barnes & Noble College Booksellers, LLC  
331 East Rich Street   Columbus   OH   43215   Franklin University   Store
Barnes & Noble College Booksellers, LLC   3300 Poinsett Highway   Greenville  
SC   29613   Furman University   Store Barnes & Noble College Booksellers, LLC  
1001 George Wallace Drive   Gadsden   AL   35903   Gadsden State Community
College   Store Barnes & Noble College Booksellers, LLC   1801 Coleman Road  
Anniston   AL   36207   Gadsden State Community College - Harry M. Ayers Campus
  Store Barnes & Noble College Booksellers, LLC   100A Gamecock Drive, Suite
2131 2nd Floor   Anniston   AL   36205   Gadsden State Community College -
McClellan Campus   Store Barnes & Noble College Booksellers, LLC   One College
Road   Batavia   NY   14020   Genesee Community College (SUNY)   Store Barnes &
Noble College Booksellers, LLC   4400 University Drive - MSN3A6   Fairfax   VA  
22030   George Mason University   Store Barnes & Noble College Booksellers, LLC
  3401 North Fairfax Drive   Arlington   VA   22201   George Mason University -
Arlington Campus   Store Barnes & Noble College Booksellers, LLC   10900
University Blvd.   Manassas   VA   20110   George Mason University - Prince
William Campus   Store Barnes & Noble College Booksellers, LLC   Student Center,
1000 University Center Lane   Lawrenceville   GA   30043   Georgia Gwinnett
College   Store Barnes & Noble College Booksellers, LLC   450 N. Cityfront Plaza
Drive   Chicago   IL   60611   Gleacher Center at the University of Chicago  
Store Barnes & Noble College Booksellers, LLC   1400 Tanyard Road   Sewell   NJ
  08080   Gloucester County College   Store Barnes & Noble College Booksellers,
LLC   Goucher College Bookstore, 1021 Dulaney Valley Road   Baltimore   MD  
21204   Goucher College   Store Barnes & Noble College Booksellers, LLC   403
Main Street   Grambling   LA   71245   Grambling State University   Store
Barnes & Noble College Booksellers, LLC   8800 Grossmont College Drive Ste.B  
El Cajon   CA   92020   Grossmont College   Store Barnes & Noble College
Booksellers, LLC   198 College Hill Road   Clinton   NY   13323   Hamilton
College   Store Barnes & Noble College Booksellers, LLC   One Campus Drive  
Hanover   IN   47243-0006   Hanover College   Store Barnes & Noble College
Booksellers, LLC   One Hartwick Drive, Dewar Hall, 3rd Floor   Oneonta   NY  
13820   Hartwick College   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   Spangler Center, 117 Western Avenue  
Boston   MA   02163   Harvard Coop/Business School   Store Barnes & Noble
College Booksellers, LLC   1678 Massachusetts Avenue   Cambridge   MA   02138  
Harvard Coop/Law School   Store Barnes & Noble College Booksellers, LLC   1400
Massachusetts Avenue   Cambridge   MA   02238   Harvard Coop Society   Store
Barnes & Noble College Booksellers, LLC   333 Longwood Avenue   Boston   MA  
02115   Harvard Medical Coop   Store Barnes & Noble College Booksellers, LLC  
1700 Altus, Suite 110   Conway   AR   72032   Hendrix College   Store Barnes &
Noble College Booksellers, LLC   833 Montlieu Avenue   High Point   NC   27262  
High Point University   Store Barnes & Noble College Booksellers, LLC   6000
Mercantile Drive, South Building   Winston Salem   NC   27106   High Point
University Bookstore   Store Barnes & Noble College Booksellers, LLC   200
Hofstra University   Hempstead   NY   11550   Hofstra University   Store
Barnes & Noble College Booksellers, LLC   9801 Frankford Avenue   Philadelphia  
PA   19114-2009   Holy Family University   Store Barnes & Noble College
Booksellers, LLC   401 Rosemont Avenue   Frederick   MD   21701   Hood College  
Store Barnes & Noble College Booksellers, LLC   2050 Highway 501 East   Conway  
SC   29526   Horry-Georgetown Technical College   Store Barnes & Noble College
Booksellers, LLC   4003 South Fraser Street   Georgetown   SC   29440  
Horry-Georgetown Technical College - Georgetown Campus   Store Barnes & Noble
College Booksellers, LLC   3669 Pampass Drive   Mrytle Beach   SC   29577  
Horry-Georgetown Technical College - Grand Strand Campus   Store Barnes & Noble
College Booksellers, LLC   460 Grand Concourse   Bronx   NY   10451   Hostos
Community College (CUNY)   Store Barnes & Noble College Booksellers, LLC   2811
Hayes Road, # C120   Houston   TX   77082   Houston Community College - Alief,
Hayes Campus   Store Barnes & Noble College Booksellers, LLC   1300 Holman
Street   Houston   TX   77004   Houston Community College - Central Campus  
Store Barnes & Noble College Booksellers, LLC   6815 Rustic   Houston   TX  
77087   Houston Community College - Eastside Campus   Store Barnes & Noble
College Booksellers, LLC   1550 Fox Lake #109   Katy   TX   77084   Houston
Community College - Katy   Store Barnes & Noble College Booksellers, LLC   5855
Sienna Springs Way   Missouri City   TX   77459   Houston Community College -
Missouri City/Sienna Campus   Store Barnes & Noble College Booksellers, LLC  
8001 Fulton Street   Houston   TX   77022   Houston Community College -
Northline Mall Center   Store Barnes & Noble College Booksellers, LLC   9910
Cash Road   Stafford   TX   77477   Houston Community College - Southwest Campus
  Store Barnes & Noble College Booksellers, LLC   1050 W. Sam Houston Parkway N,
Suite 800   Houston   TX   77043   Houston Community College - Town & Country
Center   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   5601 West Loop South   Houston   TX  
77081   Houston Community College - West Loop Center   Store Barnes & Noble
College Booksellers, LLC   695 Park Avenue (corner 68th & Lex.)   New York   NY
  10065   Hunter College (CUNY)   Store Barnes & Noble College Booksellers, LLC
  565 West Adams Street   Chicago   IL   60661-3691   IIT Chicago - Kent College
of Law Bookstore   Store Barnes & Noble College Booksellers, LLC   3201 South
State Street, McCormick Tribune Campus Center   Chicago   IL   60616   Illinois
Institute of Technology   Store Barnes & Noble College Booksellers, LLC   100
North University Street #223   Normal   IL   61761-4402   Illinois State
University   Store Barnes & Noble College Booksellers, LLC   P.O. Box 639  
Immaculata   PA   19345-0639   Immaculata University   Store Barnes & Noble
College Booksellers, LLC   25 North 4th Street   Terre Haute   IN   47807  
Indiana State University   Store Barnes & Noble College Booksellers, LLC   1910
East 10th Street   Bloomington   IN   47405   Indiana University Bloomington -
Eigenmann Hall   Store Barnes & Noble College Booksellers, LLC   1910 East 10th
Street   Bloomington   IN   47405   Indiana University Bloomington - Memorial
Union   Store Barnes & Noble College Booksellers, LLC   1910 East 10th Street  
Bloomington   IN   47405   Indiana University Bloomington - Varsity Shop at
Assembly Hall   Store Barnes & Noble College Booksellers, LLC   Whitewater Hall,
2325 Chester Boulevard   Richmond   IN   47374   Indiana University East   Store
Barnes & Noble College Booksellers, LLC   Kelley Student Center, 2300 South
Washington Street   Kokomo   IN   46902   Indiana University Kokomo   Store
Barnes & Noble College Booksellers, LLC   Savannah Center, 3400 Broadway   Gary
  IN   46408   Indiana University Northwest   Store Barnes & Noble College
Booksellers, LLC   Northside Hall, 1825 Northside Boulevard   South Bend   IN  
46615   Indiana University South Bend   Store Barnes & Noble College
Booksellers, LLC   University Center South, 4201 Grant Line Road   New Albany  
IN   47150   Indiana University Southeast   Store Barnes & Noble College
Booksellers, LLC   4555 Central Avenue, Suite 1100   Columbus   IN   47203  
Indiana University-Purdue University Columbus   Store Barnes & Noble College
Booksellers, LLC   715 North Avenue   New Rochelle   NY   10801   Iona College  
Store Barnes & Noble College Booksellers, LLC   1320 Massachusetts Avenue  
Cambridge   MA   02138   J. August   Store Barnes & Noble College Booksellers,
LLC   700 East Jackson Street   Richmond   VA   23219   J. Sargeant Reynolds
Community College - Downtown Campus   Store Barnes & Noble College Booksellers,
LLC   1651 East Parham Rd   Richmond   VA   23228   J. Sargeant Reynolds
Community College - Parham Road Campus   Store Barnes & Noble College
Booksellers, LLC   700 Pelham Road North   Jacksonville   AL   36265  
Jacksonville State University   Store Barnes & Noble College Booksellers, LLC  
841 10th Avenue   New York   NY   10019-1199   John Jay College of Criminal
Justice (CUNY)   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   3330 St. Paul Street   Baltimore   MD
  21218   Johns Hopkins University   Store Barnes & Noble College Booksellers,
LLC   5 East Center Street   Baltimore   MD   21202   Johns Hopkins University -
Peabody Institute   Store Barnes & Noble College Booksellers, LLC   One
Weybosset Hill   Providence   RI   02903   Johnson & Wales University - Downtown
Campus   Store Barnes & Noble College Booksellers, LLC   265 Harborside Blvd.  
Providence   RI   02905   Johnson & Wales University - Harborside Campus   Store
Barnes & Noble College Booksellers, LLC   1400 College Drive   Ashland   KY  
41101   KCTCS - Ashland Community and Technical College   Store Barnes & Noble
College Booksellers, LLC   One Bert T. Combs Drive   Prestonsburg   KY  
41653-9502   KCTCS - Big Sandy Community and Technical College   Store Barnes &
Noble College Booksellers, LLC   470 Cooper Drive, Oswald Building, Room 120  
Lexington   KY   40506   KCTCS - Bluegrass Community & Technical College, Cooper
Campus   Store Barnes & Noble College Booksellers, LLC   164 Opportunity Way  
Lexington   KY   40511   KCTCS - Bluegrass Community and Technical College,
Leestown Campus   Store Barnes & Noble College Booksellers, LLC   1845 Loop
Drive   Bowling Green   KY   42101   KCTCS - Bowling Green Technical College  
Store Barnes & Noble College Booksellers, LLC   902 Technology Drive   Grayson  
KY   41143-9500   KCTCS - Distance Learning   Store Barnes & Noble College
Booksellers, LLC   610 College Street Road   Elizabethtown   KY   42701   KCTCS
- Elizabethtown Community and Technical College Bookstore   Store Barnes & Noble
College Booksellers, LLC   1025 Amsterdam Road   Covington   KY   41011   KCTCS
- Gateway Community and Technical College   Store Barnes & Noble College
Booksellers, LLC   500 Technology Way   Florence   KY   41042   KCTCS - Gateway
CTC, Boone Campus   Store Barnes & Noble College Booksellers, LLC   One
Community College Drive Highway 15 South   Hazard   KY   41701   KCTCS - Hazard
Community and Technical College   Store Barnes & Noble College Booksellers, LLC
  728 Washington Avenue   Jackson   KY   41339   KCTCS - Hazard Community and
Technical College, Lees College Campus   Store Barnes & Noble College
Booksellers, LLC   2660 South Green Street   Henderson   KY   42420   KCTCS -
Henderson Community College   Store Barnes & Noble College Booksellers, LLC  
720 North Drive   Hopkinsville   KY   42240   KCTCS - Hopkinsville Community
College   Store Barnes & Noble College Booksellers, LLC   649 South First Street
  Louisville   KY   40202   KCTCS - Jefferson Community and Technical College  
Store Barnes & Noble College Booksellers, LLC   1000 Community College Drive  
Louisville   KY   40272   KCTCS - Jefferson Community and Technical College
Southwest   Store Barnes & Noble College Booksellers, LLC   2000 College Drive  
Madisonville   KY   42431   KCTCS - Madisonville Community College   Store
Barnes & Noble College Booksellers, LLC   1755 US 68   Maysville   KY   41056  
KCTCS - Maysville Community and Technical College   Store Barnes & Noble College
Booksellers, LLC   609 Viking Drive   Morehead   KY   40351   KCTCS - Maysville
Community and Technical College, Rowan Technical College Campus   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   4800 New Hartford Road   Owensboro  
KY   42303   KCTCS - Owensboro Community and Technical College   Store Barnes &
Noble College Booksellers, LLC   808 Monticello Road   Somerset   KY   42501  
KCTCS - Somerset Community College   Store Barnes & Noble College Booksellers,
LLC   100 University Drive   London   KY   40741   KCTCS - Somerset Community
College, Laurel Campus   Store Barnes & Noble College Booksellers, LLC   700
College Road   Cumberland   KY   40823   KCTCS - Southeast Kentucky Community
and Technical College   Store Barnes & Noble College Booksellers, LLC   1300
Chichester Avenue   Middlesboro   KY   40965   KCTCS - Southeast Middlesboro
Bookstore   Store Barnes & Noble College Booksellers, LLC   c/o Madisonville CC
Bookstore, 2000 College Drive   Madisonville   KY   42431   KCTCS - Virtual
Learning Institute   Store Barnes & Noble College Booksellers, LLC   4810 Alben
Barkley Drive   Paducah   KY   42001   KCTCS - West Kentucky Community and
Technical College   Store Barnes & Noble College Booksellers, LLC   1000 Morris
Avenue   Union   NJ   07083   Kean University   Store Barnes & Noble College
Booksellers, LLC   31-10 Thomson Avenue   Long Island City   NY   11101   La
Guardia Community College (CUNY)   Store Barnes & Noble College Booksellers, LLC
  1900 West Olney Ave   Philadelphia   PA   19141   La Salle University   Store
Barnes & Noble College Booksellers, LLC   2755 East Napier Avenue   Benton
Harbor   MI   49022   Lake Michigan College   Store Barnes & Noble College
Booksellers, LLC   125 Veterans Boulevard   South Haven   MI   49090   Lake
Michigan College - South Haven Campus   Store Barnes & Noble College
Booksellers, LLC   Lake Superior State University   Sault Sainte Marie   MI  
49783   Lake Superior State University   Store Barnes & Noble College
Booksellers, LLC   One College Drive   South Lake Tahoe   CA   96150   Lake
Tahoe Community College   Store Barnes & Noble College Booksellers, LLC   406
Green Avenue   Orange   TX   77630   Lamar State College - Orange   Store
Barnes & Noble College Booksellers, LLC   1515 Lakeshore Drive   Port Arthur  
TX   77641   Lamar State College - Port Arthur   Store Barnes & Noble College
Booksellers, LLC   Adjacent to Setzer Student Center   Beaumont   TX   77710  
Lamar University   Store Barnes & Noble College Booksellers, LLC   West End
Washington Street   Laredo   TX   78040   Laredo Community College   Store
Barnes & Noble College Booksellers, LLC   5500 South Zapata Highway   Laredo  
TX   78046   Laredo Community College - South   Store Barnes & Noble College
Booksellers, LLC   21000 Ten Mile Rd.   Southfield   MI   48075-1058   Lawrence
Technological University   Store Barnes & Noble College Booksellers, LLC   1135
Salt Springs Rd.   Syracuse   NY   13224   Le Moyne College   Store Barnes &
Noble College Booksellers, LLC   375 College Drive   Banner Elk   NC   28604  
Lees-McRae College   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   1 Campus Square   Bethlehem   PA  
18015-3073   Lehigh University   Store Barnes & Noble College Booksellers, LLC  
1815 Massachusetts Ave.   Cambridge   MA   02138   Lesley University   Store
Barnes & Noble College Booksellers, LLC   1971 University Blvd., Bldg. #65  
Lynchburg   VA   24502   Liberty University   Store Barnes & Noble College
Booksellers, LLC   1971 University Blvd.   Lynchburg   VA   24502   Liberty
University - The Scribe Bookshop   Store Barnes & Noble College Booksellers, LLC
  University Plaza   Brooklyn   NY   11201   Long Island University - Brooklyn
Campus   Store Barnes & Noble College Booksellers, LLC   720 Northern Blvd  
Brookville   NY   11548   Long Island University - C.W. Post Campus   Store
Barnes & Noble College Booksellers, LLC   116 S South Street   Farmville   VA  
23901   Longwood University   Store Barnes & Noble College Booksellers, LLC  
1450 Alta Vista Street   Dubuque   IA   52001   Loras College   Store Barnes &
Noble College Booksellers, LLC   110 Union Building   Baton Rouge   LA  
70803-0001   Louisiana State University   Store Barnes & Noble College
Booksellers, LLC   100 Wisteria Street   Ruston   LA   71272   Louisiana Tech
University   Store Barnes & Noble College Booksellers, LLC   919 S. Albany
Street   Los Angeles   CA   90015-1211   Loyola Law School Los Angeles   Store
Barnes & Noble College Booksellers, LLC   4501 N. Charles Street   Baltimore  
MD   21210   Loyola University Maryland Bookstore   Store Barnes & Noble College
Booksellers, LLC   8890 McGraw Road   Columbia   MD   21045   Loyola University
Maryland Columbia Campus   Store Barnes & Noble College Booksellers, LLC   2034
Green Spring Drive   Timonium   MD   21093   Loyola University Maryland Timonium
Campus   Store Barnes & Noble College Booksellers, LLC   36600 Schoolcraft Road
  Livonia   MI   48150   Madonna University   Store Barnes & Noble College
Booksellers, LLC   105 Fifth Avenue   New York   NY   10003   Main Store   Store
Barnes & Noble College Booksellers, LLC   3399 North Road   Poughkeepsie   NY  
12601   Marist College   Store Barnes & Noble College Booksellers, LLC   8425
West McNichols Road   Detroit   MI   48221   Marygrove College   Store Barnes &
Noble College Booksellers, LLC   2807 No. Glebe Road   Arlington   VA   22207  
Marymount University   Store Barnes & Noble College Booksellers, LLC   2 College
Hill   Westminster   MD   21157   McDaniel College   Store Barnes & Noble
College Booksellers, LLC   1665 Bedford Avenue   Brooklyn   NY   11225   Medgar
Evers College (CUNY)   Store Barnes & Noble College Booksellers, LLC   Atlanta
Campus/3001 Mercer U. Dr.   Atlanta   GA   30341-4115   Mercer University -
Atlanta Campus   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   315 Turnpike Street   North Andover  
MA   01845   Merrimack College   Store Barnes & Noble College Booksellers, LLC  
3410 Taft Boulevard   Wichita Falls   TX   76308-2099   Midwestern State
University   Store Barnes & Noble College Booksellers, LLC   620 South Rd SU 144
  Mankato   MN   56001   Minnesota State University at Mankato   Store Barnes &
Noble College Booksellers, LLC   500 University Ave West   Minot   ND   58707  
Minot State University   Store Barnes & Noble College Booksellers, LLC   3000
Mission College Boulevard   Santa Clara   CA   95054-1897   Mission College  
Store Barnes & Noble College Booksellers, LLC   1000 Highway 19 North   Meridian
  MS   39307   Mississippi State University - Meridian Campus   Store Barnes &
Noble College Booksellers, LLC   500 East College Street   Marshall   MO  
65340-3109   Missouri Valley College   Store Barnes & Noble College Booksellers,
LLC   4525 Downs   St Joseph   MO   64507   Missouri Western State University  
Store Barnes & Noble College Booksellers, LLC   3 Cambridge Center   Cambridge  
MA   02142   MIT Coop at Kendall Square   Store Barnes & Noble College
Booksellers, LLC   84 Massachusetts Avenue   Cambridge   MA   02139   MIT Coop
at Stratton Center   Store Barnes & Noble College Booksellers, LLC   3400 Hwy 95
  Bullhead City   AZ   86442   Mohave Community College - Bullhead Campus  
Store Barnes & Noble College Booksellers, LLC   1971 Jagerson Ave.   Kingman  
AZ   86409   Mohave Community College - Kingman Campus   Store Barnes & Noble
College Booksellers, LLC   1977 West Acoma Blvd.   Lake Havasu   AZ   86403  
Mohave Community College - Lake Havasu Campus   Store Barnes & Noble College
Booksellers, LLC   2501 Jerome Avenue, Second Floor   Bronx   NY   10468  
Monroe College Bronx Campus   Store Barnes & Noble College Booksellers, LLC  
456 Main Street   New Rochelle   NY   10801   Monroe College New Rochelle Campus
  Store Barnes & Noble College Booksellers, LLC   Campus Store Building - 340
DeKalb Pike   Blue Bell   PA   19422   Montgomery County Community College
Central Campus   Store Barnes & Noble College Booksellers, LLC   101 College
Drive   Pottstown   PA   19464   Montgomery County Community College West Campus
  Store Barnes & Noble College Booksellers, LLC   2900 North Menomonee River
Parkway   Milwaukee   WI   53222   Mount Mary College   Store Barnes & Noble
College Booksellers, LLC   634 Henderson Street   Mount Olive   NC   28365  
Mount Olive College Book Store   Store Barnes & Noble College Booksellers, LLC  
Student Union Building-16300 Old Emmitsburg Rd.   Emmitsburg   MD   21727-7799  
Mount Saint Mary’s University   Store Barnes & Noble College Booksellers, LLC  
444 Green Street   Gardner   MA   01440   Mount Wachusett Community College  
Store Barnes & Noble College Booksellers, LLC   221 South Quarterline Rd, Suite
B   Muskegon   MI   49442   Muskegon Community College   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   Stewart Avenue   Garden City   NY  
11530   Nassau Community College   Store Barnes & Noble College Booksellers, LLC
  4245 East Avenue   Rochester   NY   14618-3790   Nazareth College of Rochester
  Store Barnes & Noble College Booksellers, LLC   2039 Kennedy Blvd   Jersey
City   NJ   07305   New Jersey City University   Store Barnes & Noble College
Booksellers, LLC   PO Box 30004 MSC-CC   Las Cruces   NM   88003-8004   New
Mexico State University at Alamogordo   Store Barnes & Noble College
Booksellers, LLC   PO Box 30004 MSC-CC   Las Cruces   NM   88003-0004   New
Mexico State University at Carlsbad   Store Barnes & Noble College Booksellers,
LLC   PO Box 30004 MSC-CC   Las Cruces   NM   88003-8004   New Mexico State
University Dona Ana Community College   Store Barnes & Noble College
Booksellers, LLC   1500 N. Third Street   Grants   NM   87020   New Mexico State
University Grants Campus   Store Barnes & Noble College Booksellers, LLC   PO
Box 30004 MSC-CC   Las Cruces   NM   88003-8004   New Mexico State University
Main Campus   Store Barnes & Noble College Booksellers, LLC   1849 Broadway  
New York   NY   10023   New York Institute of Technology - Manhattan Campus  
Store Barnes & Noble College Booksellers, LLC   Westbury Campus, Stud. Lecture
Ctr   Old Westbury   NY   11568   New York Institute of Technology - Old
Westbury   Store Barnes & Noble College Booksellers, LLC   40 Worth Street   New
York   NY   10013   New York Law School   Store Barnes & Noble College
Booksellers, LLC   3111 Saunders Settlement Rd,   Sanborn   NY   14132   Niagara
County Community College   Store Barnes & Noble College Booksellers, LLC  
Senior Drive   Niagara University   NY   14109   Niagara University   Store
Barnes & Noble College Booksellers, LLC   906 E. 1st Street, P.O.Box 2034  
Thibodaux   LA   70310   Nicholls State University   Store Barnes & Noble
College Booksellers, LLC   111 Center Road, RM 161   Dudley   MA   01571  
Nichols College   Store Barnes & Noble College Booksellers, LLC   700 Park
Avenue   Norfolk   VA   23504-8062   Norfolk State University   Store Barnes &
Noble College Booksellers, LLC   9600 College Way North   Seattle   WA   98103  
North Seattle Community College   Store Barnes & Noble College Booksellers, LLC
  3100 East New Orleans   Broken Arrow   OK   74014   Northeastern State
University Broken Arrow Campus   Store Barnes & Noble College Booksellers, LLC  
612 North Grand Avenue   Tahlequah   OK   74464   Northeastern State University
Tahlequah Campus   Store Barnes & Noble College Booksellers, LLC   360
Huntington Avenue   Boston   MA   02115   Northeastern University   Store
Barnes & Noble College Booksellers, LLC   100 Elliott Street   Haverhill   MA  
01830   Northern Essex Community College - Haverhill Campus   Store Barnes &
Noble College Booksellers, LLC   45 Franklin Street   Lawrence   MA   01840  
Northern Essex Community College - Lawrence Campus   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   3101 N. Beauregard St   Alexandria  
VA   22311   Northern Virginia Community College - Alexandria Campus   Store
Barnes & Noble College Booksellers, LLC   8333 Little River Turnpike   Annandale
  VA   22003   Northern Virginia Community College - Annandale Campus   Store
Barnes & Noble College Booksellers, LLC   1000 Harry F. Byrd Hwy   Sterling   VA
  20164   Northern Virginia Community College - Loudoun Campus   Store Barnes &
Noble College Booksellers, LLC   6900 Sudley Road   Manassas   VA   20109  
Northern Virginia Community College - Manassas Campus   Store Barnes & Noble
College Booksellers, LLC   6699 Springfield Center Drive   Springfield   VA  
22150   Northern Virginia Community College - Medical Education Campus   Store
Barnes & Noble College Booksellers, LLC   15200 Neabsco Mills Road   Woodbridge
  VA   22191   Northern Virginia Community College - Woodbridge Campus   Store
Barnes & Noble College Booksellers, LLC   1211 S.E. Eagle Way   Bentonville   AR
  72712   NorthWest Arkansas Community College   Store Barnes & Noble College
Booksellers, LLC   800 University Drive@Northwest Missouri State University  
Maryville   MO   64468   Northwest Missouri State University   Store Barnes &
Noble College Booksellers, LLC   350 Sam Sibley Drive   Natchitoches   LA  
71497   Northwestern State University Bookstore   Store Barnes & Noble College
Booksellers, LLC   1800 Line Avenue   Shreveport   LA   71101   Northwestern
State University Nursing Education Center Bookstore   Store Barnes & Noble
College Booksellers, LLC   1999 S. Campus Drive   Evanston   IL   60208  
Northwestern University   Store Barnes & Noble College Booksellers, LLC   710
North Lake Shore Drive   Chicago   IL   60611   Northwestern University -
Feinberg School of Medicine   Store Barnes & Noble College Booksellers, LLC  
University Park Plaza - Suite 3562, 3562 South University Drive   Davie   FL  
33328   Nova Southeastern University   Store Barnes & Noble College Booksellers,
LLC   Boone Hall, 1 South Blvd   Nyack   NY   10960-4127   Nyack College   Store
Barnes & Noble College Booksellers, LLC   7000 Adventist Blvd.   Huntsville   AL
  35896   Oakwood University   Store Barnes & Noble College Booksellers, LLC  
37 West College Street   Oberlin   OH   44074   Oberlin College   Store Barnes &
Noble College Booksellers, LLC   1191 Sunbury Road   Columbus   OH   43219  
Ohio Dominican University   Store Barnes & Noble College Booksellers, LLC  
McIntosh Center, 402 West College Avenue   Ada   OH   45810   Ohio Northern
University   Store Barnes & Noble College Booksellers, LLC   1328 Dover Road  
Wooster   OH   44691   Ohio State University Agricultural Technical Institute  
Store Barnes & Noble College Booksellers, LLC   2009 Millikin Road   Columbus  
OH   43210   Ohio State University Bookstore   Store Barnes & Noble College
Booksellers, LLC   500 West University Box 61703   Shawnee   OK   74804  
Oklahoma Baptist University   Store Barnes & Noble College Booksellers, LLC  
4585 West Seneca Turnpike   Syracuse   NY   13215   Onondaga Community College
(SUNY)   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   100 Hamill Street   Oxford   GA  
30054   Oxford College Bookstore   Store Barnes & Noble College Booksellers, LLC
  41 Park Row   New York   NY   10038   Pace University - New York City Campus  
Store Barnes & Noble College Booksellers, LLC   861 Bedford Road   Pleasantville
  NY   10570-2799   Pace University - Pleasantville/Briarcliff Campus   Store
Barnes & Noble College Booksellers, LLC   78 North Broadway   White Plains   NY
  10603   Pace University School of Law - White Plains Campus   Store Barnes &
Noble College Booksellers, LLC   P.O. Box B-9 9 Angwin Plaza   Angwin   CA  
94508-0902   Pacific Union College   Store Barnes & Noble College Booksellers,
LLC   8700 River Park Drive   Parkville   MO   64152   Park University   Store
Barnes & Noble College Booksellers, LLC   1600 Woodland Road   Abington   PA  
19001   Penn State Abington   Store Barnes & Noble College Booksellers, LLC  
Beaver Stadium   University Park   PA   16802   Penn State All Sports Museum
Gift Shop (SPECIALTY STORE)   Store Barnes & Noble College Booksellers, LLC  
Bookstore Building   Altoona   PA   16603   Penn State Altoona   Store Barnes &
Noble College Booksellers, LLC   HUB - Roberson Cultural Center, Penn State
University   University Park   PA   16802   Penn State Barney’s Convenience Shop
(SPECIALTY STORE)   Store Barnes & Noble College Booksellers, LLC   100
University Drive   Monaca,   PA   15061   Penn State Beaver   Store Barnes &
Noble College Booksellers, LLC   Beaver Stadium   University Park   PA   16802  
Penn State Beaver Stadium Memorabilia Shop (SPECIALTY STORE)   Store Barnes &
Noble College Booksellers, LLC   Tulpehocken Rd./PO Box 7009   Reading   PA  
19610   Penn State Berks   Store Barnes & Noble College Booksellers, LLC   25
Yearsley Mill Road   Media   PA   19063   Penn State Brandywine   Store Barnes &
Noble College Booksellers, LLC   College Place   DuBois   PA   15801   Penn
State Dubois   Store Barnes & Noble College Booksellers, LLC   Findlay Commons,
Penn State University   University Park   PA   16802   Penn State East Halls
Shop (SPECIALTY STORE)   Store Barnes & Noble College Booksellers, LLC   4701
College Drive   Erie   PA   16563   Penn State Erie, The Behrend College   Store
Barnes & Noble College Booksellers, LLC   PO Box 519, Route 119N   Uniontown  
PA   15401   Penn State Fayette, The Eberly Campus   Store Barnes & Noble
College Booksellers, LLC   30 East Swedesford Road, Main Building   Malvern   PA
  19355   Penn State Great Valley School of Graduate Professional Studies  
Store Barnes & Noble College Booksellers, LLC   University Drive   McKeesport  
PA   15132   Penn State Greater Allegheny   Store Barnes & Noble College
Booksellers, LLC   777 W. Harrisburg Pike   Middletown   PA   17057   Penn State
Harrisburg   Store Barnes & Noble College Booksellers, LLC   76 University Drive
  Hazleton   PA   18202   Penn State Hazleton   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   2809 Saucon Valley Road   Center
Valley   PA   18034   Penn State Lehigh Valley   Store Barnes & Noble College
Booksellers, LLC   500 University Drive   Hershey   PA   17033   Penn State
Milton S. Hershey Medical Center   Store Barnes & Noble College Booksellers, LLC
  1 Campus Drive   Mont Alto   PA   17237   Penn State Mont Alto   Store
Barnes & Noble College Booksellers, LLC   3550 Seventh Street Road   New
Kensington   PA   15068   Penn State New Kensington   Store Barnes & Noble
College Booksellers, LLC   Nittany Lion Inn, Penn State University   University
Park   PA   16802   Penn State Nittany Lion Inn Gift Shop (SPECIALTY STORE)  
Store Barnes & Noble College Booksellers, LLC   Penn Stater Conference Center,
Penn State Research Park   University Park   PA   16802   Penn State Penn Stater
Conference Center Gift Shop (SPECIALTY STORE)   Store Barnes & Noble College
Booksellers, LLC   200 University Drive   Schuylkill Haven   PA   17972   Penn
State Schuylkill   Store Barnes & Noble College Booksellers, LLC   147 Shenango
Avenue   Sharon   PA   16146   Penn State Shenango   Store Barnes & Noble
College Booksellers, LLC   Bookstore Building   University Park   PA   16802  
Penn State University Park   Store Barnes & Noble College Booksellers, LLC   PO
Box PSU Old Route 115   Lehman   PA   18627   Penn State Wilkes-Barre   Store
Barnes & Noble College Booksellers, LLC   120 Ridge View Drive   Dunmore   PA  
18512   Penn State Worthington-Scranton   Store Barnes & Noble College
Booksellers, LLC   1031 Edgecomb Avenue   York   PA   17403   Penn State York  
Store Barnes & Noble College Booksellers, LLC   4190 City Ave., Suite 109  
Philadelphia   PA   19131   Philadelphia College of Osteopathic Medicine   Store
Barnes & Noble College Booksellers, LLC   13 Spring Street   Exeter   NH   03833
  Phillips Exeter Academy   Store Barnes & Noble College Booksellers, LLC   PO
Box 1838   Demorest   GA   30535   Piedmont College   Store Barnes & Noble
College Booksellers, LLC   620 North Emerald Road   Greenwood   SC   29648  
Piedmont Technical College   Store Barnes & Noble College Booksellers, LLC   805
Hambley Blvd., Suite One   Pikeville   KY   41501   Pikeville College   Store
Barnes & Noble College Booksellers, LLC   302 East Cleveland Street   Pittsburg
  KS   66762-6865   Pittsburg State University   Store Barnes & Noble College
Booksellers, LLC   3900 Lomaland Drive   San Diego   CA   92106   Point Loma
Nazarene University   Store Barnes & Noble College Booksellers, LLC   201 Wood
Street   Pittsburgh   PA   15222   Point Park University   Store Barnes & Noble
College Booksellers, LLC   Potomac State College 101 Fort Avenue   Keyser   WV  
26726   Potomac State College of West Virginia University   Store Barnes & Noble
College Booksellers, LLC   202 South Halsted Street   Chicago Hts   IL   60411  
Prairie State College   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   Slavin Student Center   Providence  
RI   02918   Providence College   Store Barnes & Noble College Booksellers, LLC
  Cloverdale Blvd/56th Ave.   Bayside   NY   11364   Queensborough Community
College (CUNY)   Store Barnes & Noble College Booksellers, LLC   2480 Rivermont
Avenue   Lynchburg   VA   24503-1526   Randolph College   Store Barnes & Noble
College Booksellers, LLC   13300 West 6th Avenue   Lakewood   CO   80228   Red
Rocks Community College   Store Barnes & Noble College Booksellers, LLC   Ley
Student Center, 6100 Main Street   Houston   TX   77005-1892   Rice University  
Store Barnes & Noble College Booksellers, LLC   16130 Lasselle Street   Moreno
Valley   CA   92551   Riverside Community College - Moreno Valley Campus   Store
Barnes & Noble College Booksellers, LLC   2001 Third Street   Norco   CA   92860
  Riverside Community College - Norco Campus   Store Barnes & Noble College
Booksellers, LLC   4800 Magnolia Avenue   Riverside   CA   92506-1242  
Riverside Community College - Riverside City Campus   Store Barnes & Noble
College Booksellers, LLC   276 Patton Lane   Harriman   TN   37748   Roane State
Community College   Store Barnes & Noble College Booksellers, LLC   701
Briarcliff Avenue   Oak Ridge   TN   37830   Roane State Community College - Oak
Ridge Branch Campus   Store Barnes & Noble College Booksellers, LLC   6001
University Boulevard   Moon Township   PA   15108   Robert Morris University  
Store Barnes & Noble College Booksellers, LLC   Barnes & Noble #687 at Rock
Valley College, 3301 N. Mulford Road   Rockford   IL   61114   Rock Valley
College   Store Barnes & Noble College Booksellers, LLC   1240 E. 53rd
St/Massman Hall   Kansas City   MO   64110   Rockhurst University   Store
Barnes & Noble College Booksellers, LLC   1 Old Ferry Road, The Commons  
Bristol   RI   02809   Roger Williams University   Store Barnes & Noble College
Booksellers, LLC   10 Metacom Avenue   Bristol   RI   02809   Roger Williams
University School of Law   Store Barnes & Noble College Booksellers, LLC   1701
W. Will Rogers Blvd   Claremore   OK   74017   Rogers State University   Store
Barnes & Noble College Booksellers, LLC   431 South Wabash Avenue   Chicago   IL
  60605-1208   Roosevelt University - Chicago Campus   Store Barnes & Noble
College Booksellers, LLC   PO Box 1595   Salisbury   NC   28145-1595  
Rowan-Cabarrus Community College - North Campus   Store Barnes & Noble College
Booksellers, LLC   1531 Trinity Church Road   Concord   NC   28027  
Rowan-Cabarrus Community College - South Campus   Store Barnes & Noble College
Booksellers, LLC   Bradley Hall, 110 Warren Street   Newark   NJ   07102  
Rutgers the State University of New Jersey Newark Campus   Store Barnes & Noble
College Booksellers, LLC   Ferren Mall, One Penn Plaza   New Brunswick   NJ  
08901   Rutgers University   Store Barnes & Noble College Booksellers, LLC   604
Bartholomew Road   Piscataway   NJ   08854   Rutgers University - Busch Campus
Convenience Store   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   613 George Street   New Brunswick   NJ
  08903   Rutgers University - College Avenue Campus   Store Barnes & Noble
College Booksellers, LLC   Rutgers Student Center, 126 College Avenue   New
Brunswick   NJ   08901   Rutgers University - College Avenue Campus Spirit Shop
  Store Barnes & Noble College Booksellers, LLC   56 Joyce Kilmer Avenue  
Piscataway   NJ   08854   Rutgers University - Livingston Campus   Store
Barnes & Noble College Booksellers, LLC   Livingston Student Center, 84 Joyce
Kilmer Avenue   Piscataway   NJ   08854   Rutgers University - Livingston Campus
Sweet Shop   Store Barnes & Noble College Booksellers, LLC   7400 Bay Road  
University Ctr   MI   48710   Saginaw Valley State University   Store Barnes &
Noble College Booksellers, LLC   155 Roe Blvd.   Patchogue   NY   11772   Saint
Joseph’s College - Suffolk Campus   Store Barnes & Noble College Booksellers,
LLC   222 Clinton Avenue   Brooklyn   NY   11205   Saint Joseph’s College, New
York   Store Barnes & Noble College Booksellers, LLC   Busch Student Center, 20
N. Grand Avenue   Saint Louis   MO   63103   Saint Louis University   Store
Barnes & Noble College Booksellers, LLC   5300 Pacific Avenue, SE   Lacey   WA  
98503   Saint Martin’s University Bookstore   Store Barnes & Noble College
Booksellers, LLC   1928 St. Mary’s Road   Moraga   CA   94556   Saint Mary’s
College of California   Store Barnes & Noble College Booksellers, LLC   700
Terrace Heights, #11   Winona   MN   55987-1399   Saint Mary’s University of
Minnesota   Store Barnes & Noble College Booksellers, LLC   2500 Park Avenue
South   Minneapolis   MN   55404   Saint Mary’s University of Minnesota Graduate
Campus   Store Barnes & Noble College Booksellers, LLC   2641 Kennedy Boulevard
  Jersey City   NJ   07306   Saint Peter’s College   Store Barnes & Noble
College Booksellers, LLC   9 East Academy Street   Winston-Salem   NC  
27101-5352   Salem Academy & College   Store Barnes & Noble College Booksellers,
LLC   Sam Houston State University, 1805 Avenue J - Box 2086   Huntsville   TX  
77341   Sam Houston State University   Store Barnes & Noble College Booksellers,
LLC   8060 Spencer Highway   Pasadena   TX   77505   San Jacinto College Central
  Store Barnes & Noble College Booksellers, LLC   5800 Uvalde Road   Houston  
TX   77049   San Jacinto College North   Store Barnes & Noble College
Booksellers, LLC   13735 Beamer Road   Houston   TX   77089   San Jacinto
College South   Store Barnes & Noble College Booksellers, LLC   One Washington
Square   San Jose   CA   95192   San Jose State University   Store Barnes &
Noble College Booksellers, LLC   3395 Airport Rd.   Pinehurst   NC   28374  
Sandhills Community College   Store Barnes & Noble College Booksellers, LLC  
Alameda & Market Sts.   Santa Clara   CA   95053   Santa Clara University  
Store Barnes & Noble College Booksellers, LLC   3000 NW 83rd Street - S Building
Bookstore   Gainesville   FL   32606-2600   Santa Fe College   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   1710 Broadway   Seattle   WA   98122  
Seattle Central Community College   Store Barnes & Noble College Booksellers,
LLC   310 W. Bertona Street   Seattle   WA   98119   Seattle Pacific University
  Store Barnes & Noble College Booksellers, LLC   940 B Second Street  
Portsmouth   OH   45662-4347   Shawnee State University   Store Barnes & Noble
College Booksellers, LLC   1247 East Siena Heights Drive   Adrian   MI   49221  
Siena Heights University   Store Barnes & Noble College Booksellers, LLC   250
Sierra College Drive   Grass Valley   CA   95945   Sierra College - Nevada
County Campus   Store Barnes & Noble College Booksellers, LLC   5000 Rocklin
Road   Rocklin   CA   95677   Sierra College - Rocklin Campus   Store Barnes &
Noble College Booksellers, LLC   300 The Fenway   Boston   MA   02115   Simmons
College   Store Barnes & Noble College Booksellers, LLC   1801 E. Cotati Ave.  
Rohnert Park   CA   94928-3613   Sonoma State University   Store Barnes & Noble
College Booksellers, LLC   6000 16th Avenue Southwest   Seattle   WA   98106  
South Seattle Community College   Store Barnes & Noble College Booksellers, LLC
  3201 West Pecan   McAllen   TX   78501   South Texas College   Store Barnes &
Noble College Booksellers, LLC   800 West Rail Road   Weslaco   TX   78596  
South Texas College Mid-Valley Campus   Store Barnes & Noble College
Booksellers, LLC   1303 San Jacinto Street   Houston   TX   77002   South Texas
College of Law   Store Barnes & Noble College Booksellers, LLC   142 FM 3167  
Rio Grande   TX   78582   South Texas College Starr County Campus   Store
Barnes & Noble College Booksellers, LLC   PO Box 2583   Durant   OK   74701-0609
  Southeastern Oklahoma State University   Store Barnes & Noble College
Booksellers, LLC   501 Crescent Street   New Haven   CT   06515   Southern
Connecticut State University   Store Barnes & Noble College Booksellers, LLC  
3060 Mockingbird Lane   Dallas   TX   75205   Southern Methodist University  
Store Barnes & Noble College Booksellers, LLC   1100 S. Marietta Pkwy   Marietta
  GA   30060   Southern Polytechnic State University   Store Barnes & Noble
College Booksellers, LLC   1701 Lafayette Parkway   Opelika   AL   36801  
Southern Union State Community College - Opelika Campus   Store Barnes & Noble
College Booksellers, LLC   750 Roberts Street   Wadley   AL   36276   Southern
Union State Community College - Wadley Campus   Store Barnes & Noble College
Booksellers, LLC   320 North O’Connell St.   Marshall   MN   56258   Southwest
Minnesota State University   Store Barnes & Noble College Booksellers, LLC  
2500 Carlyle Avenue   Belleville   IL   62221-5899   Southwestern Illinois
College - Belleville Campus   Store Barnes & Noble College Booksellers, LLC  
4950 Maryville Rd   Granite City   IL   62040   Southwestern Illinois College -
Granite City Campus   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   4000 Dauphin Street   Mobile   AL  
36608   Spring Hill College   Store Barnes & Noble College Booksellers, LLC  
180 Remsen Street   Brooklyn   NY   11201   St. Francis College   Store Barnes &
Noble College Booksellers, LLC   3690 East Avenue   Rochester   NY   14618   St.
John Fisher College   Store Barnes & Noble College Booksellers, LLC   1936 North
Street - Box 13057   Nacogdoches   TX   75962   Stephen F. Austin State
University   Store Barnes & Noble College Booksellers, LLC   Frank Melville
Library Building, Room N0001   Stony Brook   NY   11794   Stony Brook University
(SUNY)   Store Barnes & Noble College Booksellers, LLC   817 West Walnut Street,
Suite 2   Johnson City   TN   37604   Student Book Exchange (OFF CAMPUS East
Tenn. State Univ.)   Store Barnes & Noble College Booksellers, LLC   237 Farrell
Hall   Delhi   NY   13753   SUNY Delhi   Store Barnes & Noble College
Booksellers, LLC   Box T-0850   Stephenville   TX   76402   Tarleton State
University   Store Barnes & Noble College Booksellers, LLC   1224 Amsterdam
Avenue   New York   NY   10027   Teachers College, Columbia University   Store
Barnes & Noble College Booksellers, LLC   13th & Montgomery   Philadelphia   PA
  19122   Temple University   Store Barnes & Noble College Booksellers, LLC  
580 Meetinghouse Road   Ambler   PA   19002   Temple University - Ambler Campus
  Store Barnes & Noble College Booksellers, LLC   1515 Market Street, 3rd fl.  
Philadelphia   PA   19103   Temple University - Center City Campus   Store
Barnes & Noble College Booksellers, LLC   Broad & Ontario Streets   Philadelphia
  PA   19140   Temple University - Health Sciences Campus   Store Barnes & Noble
College Booksellers, LLC   TTU Box 5075 - Dixie Avenue   Cookeville   TN  
38505-0001   Tennessee Technological University   Store Barnes & Noble College
Booksellers, LLC   300 Joe Routt Blvd, 1241 TAMU   College Station   TX  
77843-1241   Texas A&M University   Store Barnes & Noble College Booksellers,
LLC   6300 Ocean Drive   Corpus Christi   TX   78412-5599   Texas A&M University
- Corpus Christi   Store Barnes & Noble College Booksellers, LLC   820
University Blvd., MSC 127   Kingsville   TX   78363   Texas A&M University -
Kingsville   Store Barnes & Noble College Booksellers, LLC   1450 Gillette
Boulevard   San Antonio   TX   78224   Texas A&M University - San Antonio  
Store Barnes & Noble College Booksellers, LLC   Brown Lupton University Union,
2901 Stadium Drive   Fort Worth   TX   76129   Texas Christian University  
Store Barnes & Noble College Booksellers, LLC   2950 West Berry St.   Fort Worth
  TX   76109   Texas Christian University   Store Barnes & Noble College
Booksellers, LLC   3100 Cleburne Avenue   Houston   TX   77004   Texas Southern
University   Store Barnes & Noble College Booksellers, LLC   Student Union
Building, 17th & Boston   Lubbock   TX   79409   Texas Tech University   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   3601 4th Street, Room #2A206   Lubbock
  TX   79430   Texas Tech University Health Sciences Center   Store Barnes &
Noble College Booksellers, LLC   405 Stadium Way   Pullman   WA   99163   The
Bookie, Too   Store Barnes & Noble College Booksellers, LLC   171 Moultrie
Street   Charleston   SC   29409   The Citadel   Store Barnes & Noble College
Booksellers, LLC   3001 Southwest College Rd   Ocala   FL   34474   The College
of Central Florida   Store Barnes & Noble College Booksellers, LLC   3800 S.
Lecanto Highway   Lecanto   FL   34461   The College of Central Florida - Citrus
County Campus   Store Barnes & Noble College Booksellers, LLC   2112 Cleveland
Boulevard   Caldwell   ID   83605   The College of Idaho   Store Barnes & Noble
College Booksellers, LLC   1463 Mount Vernon Avenue   Marion   OH   43302   The
Marion Campus Bookstore   Store Barnes & Noble College Booksellers, LLC  
Muenster University Center, 414 East Clark St.   Vermillion   SD   57069   The
University of South Dakota   Store Barnes & Noble College Booksellers, LLC   735
University Avenue   Sewanee   TN   37375   The University of the South Book &
Supply Store   Store Barnes & Noble College Booksellers, LLC   333 Thomas More
Parkway   Crestview Hills   KY   41017   Thomas More College   Store Barnes &
Noble College Booksellers, LLC   1700 College Crescent, Kempsville Building,
Room 123   Virginia Beach   VA   23453   Tidewater Community College - Virginia
Beach Campus   Store Barnes & Noble College Booksellers, LLC   225 Eastview
Drive   Central Islip   NY   11722   Touro College Law Center   Store Barnes &
Noble College Booksellers, LLC   300 Summit Street, Mather Hall   Hartford   CT
  06106   Trinity College   Store Barnes & Noble College Booksellers, LLC   One
Trinity Place #38   San Antonio   TX   78212-7200   Trinity University   Store
Barnes & Noble College Booksellers, LLC   Trojan Center   Troy   AL   36082  
Troy University   Store Barnes & Noble College Booksellers, LLC   501 University
Drive   Dothan   AL   36303   Troy University - Dothan   Store Barnes & Noble
College Booksellers, LLC   231 Montgomery Street   Montgomery   AL   36104  
Troy University - Montgomery   Store Barnes & Noble College Booksellers, LLC  
One University Place   Phenix City   AL   36869   Troy University - Phenix City
  Store Barnes & Noble College Booksellers, LLC   901 South Franklin Street  
Kirksville   MO   63501   Truman State University   Store Barnes & Noble College
Booksellers, LLC   46 Professors Row.   Medford   MA   02155   Tufts University
  Store Barnes & Noble College Booksellers, LLC   116 Harrison Avenue   Boston  
MA   02111   Tufts University - Health Sciences Campus   Store Barnes & Noble
College Booksellers, LLC   29 McAlister Drive, LBC Building   New Orleans   LA  
70118   Tulane University   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   1430 Tulane Ave.   New Orleans   LA  
70112   Tulane University School of Medicine   Store Barnes & Noble College
Booksellers, LLC   444 East Grand Avenue   Beloit   WI   53511   Turtle Creek
Books, The Beloit College Bookstore   Store Barnes & Noble College Booksellers,
LLC   9636 Gudelsky Drive   Rockville   MD   20850   Universities at Shady Grove
  Store Barnes & Noble College Booksellers, LLC   1400 Washington Avenue  
Albany   NY   12222   University at Albany (SUNY)   Store Barnes & Noble College
Booksellers, LLC   601 Cooper Street   Camden   NJ   08102   University District
Bookstore   Store Barnes & Noble College Booksellers, LLC   303 E Carroll Street
  Akron   OH   44325-4605   University of Akron   Store Barnes & Noble College
Booksellers, LLC   Polsky Building, 3rd Floor, 225 S Main Street   Akron   OH  
44325-6010   University of Akron - Polsky Campus   Store Barnes & Noble College
Booksellers, LLC   1901 Smuckers Road   Orrville   OH   44667   University of
Akron - Wayne College   Store Barnes & Noble College Booksellers, LLC   150 Hill
University Center, 1400 7th Avenue, South   Birmingham   AL   35233   University
of Alabama at Birmingham   Store Barnes & Noble College Booksellers, LLC  
University Center - 301 Sparkman Drive   Huntsville   AL   35899   University of
Alabama in Huntsville   Store Barnes & Noble College Booksellers, LLC   2801
South University Avenue   Little Rock   AR   72204   University of Arkansas at
Little Rock   Store Barnes & Noble College Booksellers, LLC   1201 Mc Math
Avenue   Little Rock   AR   72202   University of Arkansas at Little Rock -
William H. Bowen School of Law   Store Barnes & Noble College Booksellers, LLC  
5210 Grand Avenue   Fort Smith   AR   72903   University of Arkansas Fort Smith
  Store Barnes & Noble College Booksellers, LLC   21 West Mount Royal Avenue  
Baltimore   MD   21201   University of Baltimore Market Place   Store Barnes &
Noble College Booksellers, LLC   201 Donaghey   Conway   AR   72035   University
of Central Arkansas   Store Barnes & Noble College Booksellers, LLC   4000
Central Florida Blvd., Bldg 26   Orlando   FL   32816-2444   University of
Central Florida   Store Barnes & Noble College Booksellers, LLC   9907 Universal
Blvd.   Orlando   FL   32819   University of Central Florida - Rosen School of
Hospitality Management   Store Barnes & Noble College Booksellers, LLC   100
North University Drive   Edmond   OK   73034   University of Central Oklahoma  
Store Barnes & Noble College Booksellers, LLC   970 East 58th Street   Chicago  
IL   60637   University of Chicago   Store Barnes & Noble College Booksellers,
LLC   1111 Broadway   Boulder   CO   80302   University of Colorado at Boulder
(OFF CAMPUS)   Store Barnes & Noble College Booksellers, LLC   Perkins Student
Center, 325 Academy Street   Newark   DE   19717   University of Delaware  
Store Barnes & Noble College Booksellers, LLC   325 Academy Street   Newark   DE
  19717   University of Delaware You Dee Shop (SPECIALTY STORE)   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   4001 W. McNicols   Detroit   MI  
48221   University of Detroit Mercy   Store Barnes & Noble College Booksellers,
LLC   651 E. Jefferson   Detroit   MI   48226   University of Detroit Mercy
School of Law   Store Barnes & Noble College Booksellers, LLC   126 University
Center   Houston   TX   77004-3033   University of Houston   Store Barnes &
Noble College Booksellers, LLC   2700 Bay Area Blvd   Houston   TX   77058  
University of Houston - Clear Lake   Store Barnes & Noble College Booksellers,
LLC   1 Main Street/Suite 351   Houston   TX   77002-3651   University of
Houston - Downtown   Store Barnes & Noble College Booksellers, LLC   4700
Calhoun Road, Suite R101   Houston   TX   77004   University of Houston Calhoun
Lofts Bookstore   Store Barnes & Noble College Booksellers, LLC   14004
University Blvd, Suite 147   Sugar Land   TX   77479   University of Houston
Sugar Land   Store Barnes & Noble College Booksellers, LLC   Student Activity
Center   Louisville   KY   40292   University of Louisville   Store Barnes &
Noble College Booksellers, LLC   555 South Floyd Street   Louisville   KY  
40202   University of Louisville School of Medicine   Store Barnes & Noble
College Booksellers, LLC   222 North Pine Street   Baltimore City   MD   21201  
University of Maryland Baltimore   Store Barnes & Noble College Booksellers, LLC
  Stamp Student Union Building   College Park   MD   20742   University of
Maryland College Park   Store Barnes & Noble College Booksellers, LLC   151
Merrimack Street   Lowell   MA   01852   University of Massachusetts Lowell -
Downtown (TRADE ONLY STORE)   Store Barnes & Noble College Booksellers, LLC  
One University Avenue   Lowell   MA   01854   University of Massachusetts Lowell
- North Campus   Store Barnes & Noble College Booksellers, LLC   1 Solomont Way
  Lowell   MA   01854   University of Massachusetts Lowell - South Campus  
Store Barnes & Noble College Booksellers, LLC   2101 Bonisteel Blvd   Ann Arbor
  MI   48109   University of Michigan - Ann Arbor North Campus   Store Barnes &
Noble College Booksellers, LLC   4901 Evergreen Road   Dearborn   MI   48128  
University of Michigan - Dearborn   Store Barnes & Noble College Booksellers,
LLC   303 So. Saginaw St.   Flint   MI   48502   University of Michigan - Flint
  Store Barnes & Noble College Booksellers, LLC   PO Box 819   University   MS  
38677   University of Mississippi   Store Barnes & Noble College Booksellers,
LLC   4505 South Maryland Pkwy Box 1056   Las Vegas   NV   89154-1056  
University of Nevada - Las Vegas   Store Barnes & Noble College Booksellers, LLC
  83 Main Street, Memorial Union Building   Durham   NH   03824   University of
New Hampshire   Store Barnes & Noble College Booksellers, LLC   400 Commercial
Street   Manchester   NH   03101   University of New Hampshire at Manchester  
Store Barnes & Noble College Booksellers, LLC   9201 University City Boulevard  
Charlotte   NC   28223   University of North Carolina at Charlotte   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   320 East 9th Street   Charlotte   NC  
28027   University of North Carolina at Charlotte - Center City Bookstore  
Store Barnes & Noble College Booksellers, LLC   Elliott University Center, 507
Stirlling Street, UNCG Campus   Greensboro   NC   27412   University of North
Carolina at Greensboro   Store Barnes & Noble College Booksellers, LLC   601
South College Road   Wilmington   NC   28403-5916   University of North Carolina
at Wilmington   Store Barnes & Noble College Booksellers, LLC   2045 10th
Avenue, University Center   Greeley   CO   80639   University of Northern
Colorado   Store Barnes & Noble College Booksellers, LLC   1721 Hartzler Rd  
Lima   OH   45805   University of Northwestern Ohio   Store Barnes & Noble
College Booksellers, LLC   3601 Walnut Street-University Square   Philadelphia  
PA   19104-3895   University of Pennsylvania   Store Barnes & Noble College
Booksellers, LLC   5000 North Willamette Blvd   Portland   OR   97203  
University of Portland   Store Barnes & Noble College Booksellers, LLC   1239 E.
Colton Ave.   Redlands   CA   92374   University of Redlands   Store Barnes &
Noble College Booksellers, LLC   735 Library Road, Frederick Douglass Building  
Rochester   NY   14627   University of Rochester   Store Barnes & Noble College
Booksellers, LLC   601 Elmwood Avenue   Rochester   NY   14642   University of
Rochester - School of Medicine & Dentistry   Store Barnes & Noble College
Booksellers, LLC   25 Gibbs Street   Rochester   NY   14604   University of
Rochester - The Eastman School of Music   Store Barnes & Noble College
Booksellers, LLC   2701 Spring Street, Pope John Paul II Center   Ft. Wayne   IN
  46808   University of Saint Francis   Store Barnes & Noble College
Booksellers, LLC   The Russell House, 1400 Greene Street   Columbia   SC   29208
  University of South Carolina   Store Barnes & Noble College Booksellers, LLC  
Campus Center, 65 University Parkway   Bluffton   SC   29909   University of
South Carolina Beaufort   Store Barnes & Noble College Booksellers, LLC   701
South Main Street   Columbia   SC   29208   University of South Carolina School
of Law   Store Barnes & Noble College Booksellers, LLC   4202 East Fowler Avenue
MDC-1050   Tampa   FL   33620-9951   University of South Florida Health Sciences
  Store Barnes & Noble College Booksellers, LLC   6301 North Tamiami Trail  
Sarasota   FL   34243-2155   University of South Florida Sarasota-Manatee & New
College of Florida   Store Barnes & Noble College Booksellers, LLC   4202 East
Fowler Avenue, BKS0269   Tampa   FL   33620-6651   University of South Florida
Tampa   Store Barnes & Noble College Booksellers, LLC   121 West Memorial Drive
  Hattiesburg   MS   39406-5062   University of Southern Mississippi   Store
Barnes & Noble College Booksellers, LLC   1520 Broad Avenue   Gulfport   MS  
39501   University of Southern Mississippi - Gulf Park Campus   Store Barnes &
Noble College Booksellers, LLC   500 Wilcox Street   Joliet   IL   60435  
University of St. Francis   Store Barnes & Noble College Booksellers, LLC   200
Poe Parkway   Tampa   FL   33606   University of Tampa   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   651-A East Fifth Street, University
Center   Chattanooga   TN   37403   University of Tennessee at Chattanooga  
Store Barnes & Noble College Booksellers, LLC   11 Wayne Fisher Drive, 245
Boling University Center   Martin   TN   38238-5068   University of Tennessee at
Martin   Store Barnes & Noble College Booksellers, LLC   910 Madison Avenue  
Memphis   TN   38163   University of Tennessee Health Science Center   Store
Barnes & Noble College Booksellers, LLC   83 Fort Brown   Brownsville   TX  
78520-4956   University of Texas at Brownsville / Texas Southmost College  
Store Barnes & Noble College Booksellers, LLC   3900 University Blvd.   Tyler  
TX   75799   University of Texas at Tyler   Store Barnes & Noble College
Booksellers, LLC   7703 Floyd Curl Drive, Garage B   San Antonio   TX   78229  
University of Texas Health Science Center at San Antonio   Store Barnes & Noble
College Booksellers, LLC   7325 College Station Drive   Williamsburg   KY  
40769   University of the Cumberlands   Store Barnes & Noble College
Booksellers, LLC   901 Presidents Drive   Stockton   CA   95211   University of
the Pacific   Store Barnes & Noble College Booksellers, LLC   4140 Woodland Ave,
1st Floor   Philadelphia   PA   19104   University of the Sciences   Store
Barnes & Noble College Booksellers, LLC   1 Towerview Boulevard East   Toledo  
OH   43606   University of Toledo   Store Barnes & Noble College Booksellers,
LLC   3025 Library Circle, Mail Stop #1016   Toledo   OH   43614-2598  
University of Toledo Health Science Campus   Store Barnes & Noble College
Booksellers, LLC   BN223 Davies Center, 105 Garfield Avenue   Eau Claire   WI  
54702   University of Wisconsin - Eau Claire   Store Barnes & Noble College
Booksellers, LLC   579 College Way   Urbana   OH   43078   Urbana University  
Store Barnes & Noble College Booksellers, LLC   Main Street   Collegeville   PA
  19426-2562   Ursinus College   Store Barnes & Noble College Booksellers, LLC  
1600 Burrstone Road   Utica   NY   13502   Utica College   Store Barnes & Noble
College Booksellers, LLC   124 Raymond Avenue Box 716   Poughkeepsie   NY  
12604   Vassar College   Store Barnes & Noble College Booksellers, LLC   86-01
23rd Avenue   Flushing   NY   11369   Vaughn College of Aeronautics & Technology
  Store Barnes & Noble College Booksellers, LLC   601 North 10th Street  
Richmond   VA   23298   Virginia Commonwealth University Medical College   Store
Barnes & Noble College Booksellers, LLC   418 VMI Parade   Lexington   VA  
24450   Virginia Military Institute - Keydet Bookstore   Store Barnes & Noble
College Booksellers, LLC   1 Campus Road   Staten Island   NY   10301-4428  
Wagner College   Store Barnes & Noble College Booksellers, LLC   3838 Livernois
Road   Troy   MI   48083   Walsh College   Store Barnes & Noble College
Booksellers, LLC   41500 Gardenbrook Road   Novi   MI   48375-1313   Walsh
College - Novi Campus   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   2020 East Maple Street   North Canton
  OH   44720   Walsh University   Store Barnes & Noble College Booksellers, LLC
  500 South Davy Crockett Parkway   Morristown   TN   37813   Walters State
Community College   Store Barnes & Noble College Booksellers, LLC   300
Washington Avenue   Chestertown   MD   21620-1197   Washington College   Store
Barnes & Noble College Booksellers, LLC   P.O. Box 549   Pullman   WA   99163  
Washington State University   Store Barnes & Noble College Booksellers, LLC  
East 410 Spokane Falls Blvd.   Spokane   WA   99202   Washington State
University - Spokane Campus   Store Barnes & Noble College Booksellers, LLC  
2710 University Drive   Richland   WA   99354   Washington State University -
Tri-Cities Campus   Store Barnes & Noble College Booksellers, LLC   14200 NE
Salmon Creek Avenue, Students Book Corporation   Vancouver   WA   98686  
Washington State University - Vancouver Campus   Store Barnes & Noble College
Booksellers, LLC   4905 Children’s Place   St. Louis   MO   63110   Washington
University in St. Louis School of Medicine   Store Barnes & Noble College
Booksellers, LLC   4800 East Huron River Drive PO Box D-1   Ann Arbor   MI  
48106-1610   Washtenaw Community College   Store Barnes & Noble College
Booksellers, LLC   82 West Warren   Detroit   MI   48202   Wayne State
University   Store Barnes & Noble College Booksellers, LLC   5221 Gullen Mall  
Detroit   MI   48202   Wayne State University (SPECIALTY STORE)   Store Barnes &
Noble College Booksellers, LLC   424 East 70 Street   New York   NY   10021  
Weill Medical College of Cornell University   Store Barnes & Noble College
Booksellers, LLC   College Square   Dover   DE   19901   Wesley College   Store
Barnes & Noble College Booksellers, LLC   P.O. Box 295 CSC Box 107, Rt 88
College Union   West Liberty   WV   26074   West Liberty University   Store
Barnes & Noble College Booksellers, LLC   14000 Fruitvale Avenue   Saratoga   CA
  95070   West Valley College   Store Barnes & Noble College Booksellers, LLC  
150 Park Avenue   Weirton   WV   26062   West Virginia Northern Community
College - Weirton Campus   Store Barnes & Noble College Booksellers, LLC   1704
Market Street   Wheeling   WV   26003-3699   West Virginia Northern Community
College - Wheeling Campus   Store Barnes & Noble College Booksellers, LLC   West
Virginia Univ./PO Box 6357 / College Avenue   Morgantown   WV   26506-6357  
West Virginia University   Store Barnes & Noble College Booksellers, LLC   300
Campus Drive   Parkersburg   WV   26104   West Virginia University at
Parkersburg   Store Barnes & Noble College Booksellers, LLC   G-58 Brooke Tower
  Morgantown   WV   26506   West Virginia University Evansdale Campus   Store
Barnes & Noble College Booksellers, LLC   West Virginia Univ./PO Box 9825  
Morgantown   WV   26506-9825   West Virginia University Health Sciences Center  
Store Barnes & Noble College Booksellers, LLC   405 Fayette Pike   Montgomery  
WV   25136   West Virginia University Institute of Technology   Store



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   West Virginia Univ./ Box 6130  
Morgantown   WV   26506-6130   West Virginia University School of Law   Store
Barnes & Noble College Booksellers, LLC   Campus Center, 59 College Avenue  
Buckhannon   WV   26201   West Virginia Wesleyan College   Store Barnes & Noble
College Booksellers, LLC   181 White Street / Student Center   Danbury   CT  
06810   Western Connecticut State University   Store Barnes & Noble College
Booksellers, LLC   Lake Avenue Extension University Boulevard   Danbury   CT  
06810   Western Connecticut State University - Westside Campus   Store Barnes &
Noble College Booksellers, LLC   Ely Hall, 577 Western Avenue   Westfield   MA  
01085   Westfield State College   Store Barnes & Noble College Booksellers, LLC
  911 Boling Highway   Wharton   TX   77488   Wharton County Junior College  
Store Barnes & Noble College Booksellers, LLC   5333 FM 1640   Richmond   TX  
77469   Wharton County Junior College - Fort Bend Technical Center   Store
Barnes & Noble College Booksellers, LLC   498 Tuscan Avenue   Hattiesburg   MS  
39401   William Carey University   Store Barnes & Noble College Booksellers, LLC
  500 College Hill   Liberty   MO   64068-1896   William Jewell College   Store
Barnes & Noble College Booksellers, LLC   Woodlawn at Ward   Springfield   OH  
45504   Wittenberg University   Store Barnes & Noble College Booksellers, LLC  
100 Institute Road   Worcester   MA   01609   Worcester Polytechnic Institute  
Store Barnes & Noble College Booksellers, LLC   32000 Campus Drive   Salisbury  
MD   21804   Wor-Wic Community College   Store Barnes & Noble College
Booksellers, LLC   E 182 Student Union   Dayton   OH   45435   Wright State
University   Store Barnes & Noble College Booksellers, LLC   4980 Dixon Street  
New Orleans   LA   70125   Xavier University of Louisiana   Store Barnes & Noble
College Booksellers, LLC   77 Broadway @ York Square   New Haven   CT   06511  
Yale University   Store Barnes & Noble College Booksellers, LLC   94-20 Guy R.
Brewer Rd.   Jamaica   NY   11451   York College (CUNY)   Store Barnes & Noble
College Booksellers, LLC   452 South Anderson Road   Rock Hill   SC   29730  
York Technical College   Store Barnes & Noble College Booksellers, LLC   66
Cedar Street   Newington   CT   06111   GKN Associates   Office space Barnes &
Noble College Booksellers, LLC   90-C Raynor Avenue   Ronkonkoma   NY   11779  
Lejon Associates LLC   Office space Barnes & Noble College Booksellers, LLC  
2605 Sagebrush Drive   Flower Mound   TX   75028   North Park Terrace Apartments
V, Ltd. (Merged w/Original Westwood Plaza Apartments)   Office space Barnes &
Noble College Booksellers, LLC   33 East 17th Street   New York   NY   10003  
Barnes & Noble, Inc.   Office space Barnes & Noble College Booksellers, LLC  
120 Mountain View Boulevard   Basking Ridge   NJ   07920   KBSII Mountain View,
LLC (New Owner name)   Office space



--------------------------------------------------------------------------------

Loan Party Lessee

 

Address

 

City

 

State

 

Zip

 

Lessor

 

Type of
Location

Barnes & Noble College Booksellers, LLC   120 Broadway   Menands   NY   12206  
120 (Albany) Broadway, LLC   Office space Barnes & Noble College Booksellers,
LLC   817-827 West 12th Street   Austin   TX   78701   EKB2305, L.P. (Formerly
LTDB, LLC)   Storage space Barnes & Noble College Booksellers, LLC   124 Robert
Hall Court   Chesapeake   VA   23324   Battlefield Industrial Park Associates,
LLP   Storage space



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

TO CREDIT AGREEMENT

Existing Liens

NONE



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

TO CREDIT AGREEMENT

Existing Investments

 

1. Investments set forth on Schedule 7.02.

 

2. Investments permitted by Section 7.02(b).

 

3. Advances to officers, directors and employees for travel, entertainment,
relocation and analogous ordinary business purposes, which as of the Closing
Date do not exceed $5,000,000 in the aggregate.

 

4. Investments in Subsidiaries comprising Loan Parties and Immaterial
Subsidiaries.

 

5. Existing Guarantees of Permitted Indebtedness.

 

6. Extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business.

 

7. Swap Contracts not exceeding $250,000,000 and otherwise permitted pursuant to
the Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)

TO CREDIT AGREEMENT

Existing Indebtedness

 

1. The Secured Obligations.

 

2. Indebtedness listed on Schedule 7.03.

 

3. Inter-company indebtedness permitted pursuant to the Credit Agreement.

 

4. Swap Contracts not exceeding $250,000,000 and otherwise permitted pursuant to
the Credit Agreement.

 

5. Purchase money Indebtedness not exceeding $100,000,000 and otherwise
permitted pursuant to the Credit Agreement.

 

6. Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores.

 

7. The Seller Note.

 

8. Indebtedness permitted pursuant to Sections 7.03(l) and (m) existing on the
Closing Date.

 

9. Other Indebtedness outstanding on the Closing Date not exceeding $50,000,000.



--------------------------------------------------------------------------------

SCHEDULE 5.09

TO CREDIT AGREEMENT

Environmental Matters

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.10

TO CREDIT AGREEMENT

Insurance

(***)†

 

          Policy Period                       

Type of Policy and Coverage

  

Limit of Liability

   From      To      Company      Policy Number      Premium  

(***)†

                                                     

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

(***)†                                                         

                                                                                
                                            

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

(***)†                                                         

                                                                               
               

(***)†                                                         

                                                                       

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

(***)†                                                         

                                                                                
        

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

(***)†                                                         

                                                                                
        

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.12

TO CREDIT AGREEMENT

ERISA Events

As of December 31, 1999, employees of the Company who had been at the Company at
least 1 year and worked 1,000 hours were covered under a noncontributory defined
benefit pension plan (the “Pension Plan”). As of January 1, 2000, the Pension
Plan was amended so that employees no longer earn benefits for subsequent
service. Effective December 31, 2004, the barnesandnoble.com llc (“Barnes &
Noble.com”) Employees’ Retirement Plan (the “B&N.com Retirement Plan”) was
merged with the Pension Plan. Substantially all employees of Barnes & Noble.com
were covered under the B&N.com Retirement Plan. As of July 1, 2000, the B&N.com
Retirement Plan was amended so that employees no longer earn benefits for
subsequent service. Subsequent service continues to be the basis for vesting of
benefits not yet vested at December 31, 1999 and June 30, 2000 for the Pension
Plan and the B&N.com Retirement Plan, respectively, and the Pension Plan will
continue to hold assets and pay benefits. The actuarial assumptions used to
calculate pension costs are reviewed annually. The unfunded pension liability as
of April 2, 2011 was $12,295,365.



--------------------------------------------------------------------------------

SCHEDULE 5.13

TO CREDIT AGREEMENT

Subsidiaries; Equity Interests

(a) Subsidiaries

 

Subsidiary Legal Name

  

Jurisdiction for
Formation

  

Loan Party

(Equity Interest Owner)

  

Total Authorized

Equity Interests

   % Owned  

B. Dalton Bookseller, LLC

   Delaware    Barnes & Noble Booksellers, Inc.    Not applicable for LLC     
100 % 

Barnes & Noble BookQuest LLC

   Delaware    barnesandnoble.com llc    Not applicable for LLC      100 % 

Barnes & Noble Booksellers, Inc.

   Delaware    Barnes & Noble, Inc.    200 shares of common stock, $0.001 par
value per share      100 % 

Barnes & Noble College Booksellers, LLC

   Delaware    Barnes & Noble Booksellers, Inc.    Not applicable for LLC     
100 % 

Barnes & Noble International LLC

   Delaware    barnesandnoble.com llc    Not applicable for LLC      100 % 

Barnes & Noble Marketing Services Corp.

   Florida    Barnes & Noble, Inc.    200 shares      100 % 

Barnes & Noble Marketing Services LLC

   Virginia    Barnes & Noble Booksellers, Inc.    Not applicable for LLC     
100 % 

Barnes & Noble Purchasing, Inc.

   New York    Barnes & Noble Services, Inc.    200 shares, no par value     
100 % 

Barnes & Noble Services, Inc.

   New York    Barnes & Noble, Inc.    200 shares of common stock, $0.01 par
value per share      100 % 



--------------------------------------------------------------------------------

Subsidiary Legal Name

  

Jurisdiction for
Formation

  

Loan Party

(Equity Interest Owner)

  

Total Authorized

Equity Interests

   % Owned  

Barnes & Noble (Shanghai) Information Technology Co., Ltd.

   People’s Republic of China    Barnes & Noble International LLC    Not
applicable      100 % 

barnesandnoble.com llc

   Delaware    Barnes & Noble Booksellers, Inc.    Not applicable for LLC     
100 % 

Begin Smart LLC

   Delaware    Sterling Publishing Co., Inc.    Not applicable for LLC      100
% 

Chelsea Insurance Company Ltd.

   Bermuda    Barnes & Noble, Inc.    120,000 shares, $1.00 par value per share
     100 % 

Fictionwise LLC

   Delaware    barnesandnoble.com llc    Not applicable for LLC      100 % 

(***)†

           

Palm Digital Media, Inc

   Massachusetts    PalmGear, Inc.   

200,000 shares of common stock, $0.01 par value per share

 

8,876 shares of preferred stock, $0.01 par value per share

     100 % 

PalmGear, Inc.

   Tennessee    Fictionwise LLC    100,000 shares of common stock, $0.01 par
value per share      100 % 

Pondview Books LLC

   Delaware    Barnes & Noble Purchasing, Inc.    Not applicable for LLC     
100 % 

SparkNotes LLC

   New York    Barnes & Noble, Inc.    Not applicable for LLC      100 % 

(***)†

           

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Subsidiary Legal Name

  

Jurisdiction
for Formation

  

Loan Party

(Equity Interest Owner)

  

Total Authorized

Equity Interests

   %
Owned  

Sterling Publishing Co., Inc.

   Delaware    Barnes & Noble, Inc.    1,000 shares of common stock, $1.00 par
value per share      100 % 

Tikatok LLC

   Delaware    barnesandnoble.com llc    Not applicable for LLC      100 % 

West Egg Communications LLC

   New York    Barnes & Noble, Inc.    Not applicable for LLC      50 % 

(b) Equity Interests

NONE



--------------------------------------------------------------------------------

SCHEDULE 5.18

TO CREDIT AGREEMENT

Collective Bargaining Agreements

 

1. Barnes & Noble College Booksellers, LLC Collective Bargaining Agreements:

 

  •  

Bradley University - Teamsters, Chauffeurs, Helpers Local 627

 

  •  

Temple University - National Union of Hospital Health Care Employees District
1199

 

  •  

University of Chicago - Healthcare, Professional, Technical, Office, Warehouse
Mail Order Employees - Local 743

 

2. Sterling Publishing Corp. Collective Bargaining Agreement:

 

  •  

Local 2326 UAW, 56 Vineyards Road, Edison NJ 08817



--------------------------------------------------------------------------------

SCHEDULE 5.21(a)

TO CREDIT AGREEMENT

DDAs

Barnes & Noble Inc.

 

Bank

  

Division

  

Account#

   Depository
Contact
Information   Blocked
Account  

Bank of America

   Barnes & Noble Booksellers, Inc.    (***)†    (***)†  

NC1-002-27-27-05

   Barnes & Noble, Inc.    (***)†     

101 S Tyron Street

   Barnes & Noble Booksellers, Inc.    (***)†     

Charlotte, NC 25255-0001

   Barnes & Noble, Inc.    (***)†         Barnes & Noble Purchasing, Inc.2   
(***)†         Barnes & Noble International LLC3    (***)†                      

Store Accounts

          

(***)†

          

(***)†

          

(***)†

          

(***)†

          

(***)†

          

(***)†

          

(***)†

          

(***)†

          

(***)†

          

(***)†

    

 

2 

This account is a petty cash account that at no time has a balance greater than
$20,000 and therefore no DDA Notification is delivered in connection therewith.

3 

Within 30 days of the Closing Date, there will be a zero balance in this account
and therefore no DDA Notification is delivered in connection therewith.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

    (***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†    

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

    (***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†    

Capital One

201 St. Charles Avenue

  Barnes & Noble, Inc.   (***)†   (***)†  

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

29th Floor

New Orleans, LA 70170

       

Citizens

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

100 South Second Street

       

Harrisburg, PA 17101

       

Comerica

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

500 Woodward Avenue

       

Detroit, MI 48226

       

Fifth Third Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

38 Fountain Sq Plaza

       

MD 1090Y3

       

Cincinnati, OH 45263

       

First Hawaiian Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

999 Bishop St. 11th Floor

       

Honolulu, HI 96813

       

JP Morgan Chase

  Barnes & Noble Inc.   (***)†   (***)†   Yes

1 Chase Plaza 8th Floor

  Barnes & Noble Inc.   (***)†    

New York, NY 10005-1401

  Barnes & Noble Booksellers, Inc.   (***)†       Barnes & Noble Inc.   (***)†  
    barnesandnoble.com llc   (***)†     Yes   barnesandnoble.com llc   (***)†  
    barnesandnoble.com llc   (***)†       Barnes & Noble Booksellers, Inc.  
(***)†       Sterling Publishing, Inc.   (***)†     Yes   Sterling Publishing,
Inc.   (***)†       Sterling Publishing, Inc.   (***)†       Sterling
Publishing, Inc.   (***)†        

Store Accounts

       

(***)†

       

(***)†

   

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

    (***)†         (***)†         (***)†         (***)†         (***)†    

M&T Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

25 South Charles Street

       

Baltimore, MD 21201

       

PNC

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

Two Tower Center

  Barnes & Noble Booksellers, Inc.   (***)†    

East Brunswick, NJ 08816

  Barnes & Noble Booksellers, Inc.   (***)†    

Regions Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

1900 Fifth Ave. North

       

P.O Box 10247 (35202)

    Store Accounts    

Birmingham, AL 35203

    (***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†            

Sovereign Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

75 State Street

  Barnes & Noble Booksellers, Inc.   (***)†    

Boston, MA 02109

       

Suntrust Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

25 Park Place

  Barnes & Noble.COM LLC   (***)†    

Atlanta, GA 30303

       

UMB

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

730 Citadel Dr. E

       

Colorado Springs, CO 80909

       

Union Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

445 South Figueroa Street

       

Los Angeles, CA 90071

       

US Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

350 Euclid Avenue 11th Floor

  Barnes & Noble Booksellers, Inc.   (***)†    

Cleveland, OH 44114

            Store Accounts         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†    

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

    (***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†    

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

    (***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†    

Wells Fargo Bank

  Barnes & Noble Booksellers, Inc.   (***)†   (***)†  

707 Wilshire Blvd, 13th Floor

  Barnes & Noble Booksellers, Inc.   (***)†     Yes

Los Angeles, CA 90017

  Barnes & Noble Booksellers, Inc.   (***)†       Barnes & Noble Booksellers,
Inc.   (***)†       Barnes & Noble Booksellers, Inc.   (***)†       Barnes &
Noble Booksellers, Inc.   (***)†       Barnes & Noble Marketing Services Corp.  
(***)†     Yes   Barnes & Noble Marketing Services LLC   (***)†       Barnes &
Noble Booksellers, Inc.   (***)†         Store Accounts         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†    

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

    (***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†    

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

    (***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†         (***)†         (***)†         (***)†        
(***)†         (***)†    

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

   

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

   

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

   

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

   

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

   

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

   

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

   

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

   

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

   

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

       

(***)†

   

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†         
   (***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†      

Branch Banking & Trust Company

   Barnes & Noble Booksellers, Inc.    (***)†      

Community Bank

   Barnes & Noble Booksellers, Inc.    (***)†      

First Interstate Bank-MT

   Barnes & Noble Booksellers, Inc.    (***)†      

Citibank

   Barnes & Noble Booksellers, Inc.    (***)†      

Barnes & Noble College Booksellers, LLC

Retail Accounts

 

Store #

  

Bank Name

  

Account #

  

Depository Contact Information

  

Blocked

Account

Bank

578

   BANCFIRST    (***)†    (***)†    NO

10

   Bank of America    (***)†    (***)†    NO

20

   Bank of America    (***)†    (***)†    NO

25

   Bank of America    (***)†    (***)†    NO

26

   Bank of America    (***)†    (***)†    NO

28

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

31

   Bank of America    (***)†    (***)†    NO

32

   Bank of America    (***)†    (***)†    NO

34

   Bank of America    (***)†    (***)†    NO

42

   Bank of America    (***)†    (***)†    NO

47

   Bank of America    (***)†    (***)†    NO

50

   Bank of America    (***)†    (***)†    NO

51

   Bank of America    (***)†    (***)†    NO

52

   Bank of America    (***)†    (***)†    NO

53

   Bank of America    (***)†    (***)†    NO

78

   Bank of America    (***)†    (***)†    NO

80

   Bank of America    (***)†    (***)†    NO

83

   Bank of America    (***)†    (***)†    NO

87

   Bank of America    (***)†    (***)†    NO

89

   Bank of America    (***)†    (***)†    NO

92

   Bank of America    (***)†    (***)†    NO

98

   Bank of America    (***)†    (***)†    NO

99

   Bank of America    (***)†    (***)†    NO

100

   Bank of America    (***)†    (***)†    NO

117

   Bank of America    (***)†    (***)†    NO

126

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

149

   Bank of America    (***)†    (***)†    NO

150

   Bank of America    (***)†    (***)†    NO

153

   Bank of America    (***)†    (***)†    NO

158

   Bank of America    (***)†    (***)†    NO

160

   Bank of America    (***)†    (***)†    NO

161

   Bank of America    (***)†    (***)†    NO

162

   Bank of America    (***)†    (***)†    NO

165

   Bank of America    (***)†    (***)†    NO

166

   Bank of America    (***)†    (***)†    NO

169

   Bank of America    (***)†    (***)†    NO

170

   Bank of America    (***)†    (***)†    NO

171

   Bank of America    (***)†    (***)†    NO

172

   Bank of America    (***)†    (***)†    NO

173

   Bank of America    (***)†    (***)†    NO

174

   Bank of America    (***)†    (***)†    NO

179

   Bank of America    (***)†    (***)†    NO

186

   Bank of America    (***)†    (***)†    NO

187

   Bank of America    (***)†    (***)†    NO

190

   Bank of America    (***)†    (***)†    NO

194

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

196

   Bank of America    (***)†    (***)†    NO

210

   Bank of America    (***)†    (***)†    NO

211

   Bank of America    (***)†    (***)†    NO

220

   Bank of America    (***)†    (***)†    NO

221

   Bank of America    (***)†    (***)†    NO

225

   Bank of America    (***)†    (***)†    NO

226

   Bank of America    (***)†    (***)†    NO

232

   Bank of America    (***)†    (***)†    NO

233

   Bank of America    (***)†    (***)†    NO

234

   Bank of America    (***)†    (***)†    NO

235

   Bank of America    (***)†    (***)†    NO

236

   Bank of America    (***)†    (***)†    NO

242

   Bank of America    (***)†    (***)†    NO

250

   Bank of America    (***)†    (***)†    NO

257

   Bank of America    (***)†    (***)†    NO

258

   Bank of America    (***)†    (***)†    NO

264

   Bank of America    (***)†    (***)†    NO

265

   Bank of America    (***)†    (***)†    NO

268

   Bank of America    (***)†    (***)†    NO

269

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

271

   Bank of America    (***)†    (***)†    NO

272

   Bank of America    (***)†    (***)†    NO

276

   Bank of America    (***)†    (***)†    NO

277

   Bank of America    (***)†    (***)†    NO

282

   Bank of America    (***)†    (***)†    NO

285

   Bank of America    (***)†    (***)†    NO

287

   Bank of America    (***)†    (***)†    NO

299

   Bank of America    (***)†    (***)†    NO

300

   Bank of America    (***)†    (***)†    NO

301

   Bank of America    (***)†    (***)†    NO

302

   Bank of America    (***)†    (***)†    NO

303

   Bank of America    (***)†    (***)†    NO

304

   Bank of America    (***)†    (***)†    NO

305

   Bank of America    (***)†    (***)†    NO

306

   Bank of America    (***)†    (***)†    NO

307

   Bank of America    (***)†    (***)†    NO

310

   Bank of America    (***)†    (***)†    NO

311

   Bank of America    (***)†    (***)†    NO

312

   Bank of America    (***)†    (***)†    NO

314

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

316

   Bank of America    (***)†    (***)†    NO

321

   Bank of America    (***)†    (***)†    NO

322

   Bank of America    (***)†    (***)†    NO

327

   Bank of America    (***)†    (***)†    NO

328

   Bank of America    (***)†    (***)†    NO

330

   Bank of America    (***)†    (***)†    NO

336

   Bank of America    (***)†    (***)†    NO

338

   Bank of America    (***)†    (***)†    NO

339

   Bank of America    (***)†    (***)†    NO

340

   Bank of America    (***)†    (***)†    NO

341

   Bank of America    (***)†    (***)†    NO

342

   Bank of America    (***)†    (***)†    NO

344

   Bank of America    (***)†    (***)†    NO

352

   Bank of America    (***)†    (***)†    NO

358

   Bank of America    (***)†    (***)†    NO

361

   Bank of America    (***)†    (***)†    NO

367

   Bank of America    (***)†    (***)†    NO

374

   Bank of America    (***)†    (***)†    NO

375

   Bank of America    (***)†    (***)†    NO

376

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

387

   Bank of America    (***)†    (***)†    NO

388

   Bank of America    (***)†    (***)†    NO

394

   Bank of America    (***)†    (***)†    NO

395

   Bank of America    (***)†    (***)†    NO

397

   Bank of America    (***)†    (***)†    NO

398

   Bank of America    (***)†    (***)†    NO

400

   Bank of America    (***)†    (***)†    NO

402

   Bank of America    (***)†    (***)†    NO

404

   Bank of America    (***)†    (***)†    NO

405

   Bank of America    (***)†    (***)†    NO

406

   Bank of America    (***)†    (***)†    NO

408

   Bank of America    (***)†    (***)†    NO

409

   Bank of America    (***)†    (***)†    NO

422

   Bank of America    (***)†    (***)†    NO

423

   Bank of America    (***)†    (***)†    NO

424

   Bank of America    (***)†    (***)†    NO

426

   Bank of America    (***)†    (***)†    NO

431

   Bank of America    (***)†    (***)†    NO

456

   Bank of America    (***)†    (***)†    NO

462

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

469

   Bank of America    (***)†    (***)†    NO

470

   Bank of America    (***)†    (***)†    NO

475

   Bank of America    (***)†    (***)†    NO

478

   Bank of America    (***)†    (***)†    NO

480

   Bank of America    (***)†    (***)†    NO

482

   Bank of America    (***)†    (***)†    NO

484

   Bank of America    (***)†    (***)†    NO

486

   Bank of America    (***)†    (***)†    NO

487

   Bank of America    (***)†    (***)†    NO

490

   Bank of America    (***)†    (***)†    NO

491

   Bank of America    (***)†    (***)†    NO

492

   Bank of America    (***)†    (***)†    NO

493

   Bank of America    (***)†    (***)†    NO

494

   Bank of America    (***)†    (***)†    NO

496

   Bank of America    (***)†    (***)†    NO

498

   Bank of America    (***)†    (***)†    NO

500

   Bank of America    (***)†    (***)†    NO

503

   Bank of America    (***)†    (***)†    NO

507

   Bank of America    (***)†    (***)†    NO

508

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

509

   Bank of America    (***)†    (***)†    NO

512

   Bank of America    (***)†    (***)†    NO

514

   Bank of America    (***)†    (***)†    NO

515

   Bank of America    (***)†    (***)†    NO

516

   Bank of America    (***)†    (***)†    NO

517

   Bank of America    (***)†    (***)†    NO

518

   Bank of America    (***)†    (***)†    NO

519

   Bank of America    (***)†    (***)†    NO

520

   Bank of America    (***)†    (***)†    NO

522

   Bank of America    (***)†    (***)†    NO

523

   Bank of America    (***)†    (***)†    NO

525

   Bank of America    (***)†    (***)†    NO

532

   Bank of America    (***)†    (***)†    NO

533

   Bank of America    (***)†    (***)†    NO

540

   Bank of America    (***)†    (***)†    NO

541

   Bank of America    (***)†    (***)†    NO

552

   Bank of America    (***)†    (***)†    NO

553

   Bank of America    (***)†    (***)†    NO

554

   Bank of America    (***)†    (***)†    NO

562

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

567

   Bank of America    (***)†    (***)†    NO

572

   Bank of America    (***)†    (***)†    NO

580

   Bank of America    (***)†    (***)†    NO

581

   Bank of America    (***)†    (***)†    NO

595

   Bank of America    (***)†    (***)†    NO

597

   Bank of America    (***)†    (***)†    NO

605

   Bank of America    (***)†    (***)†    NO

609

   Bank of America    (***)†    (***)†    NO

612

   Bank of America    (***)†    (***)†    NO

614

   Bank of America    (***)†    (***)†    NO

629

   Bank of America    (***)†    (***)†    NO

635

   Bank of America    (***)†    (***)†    NO

641

   Bank of America    (***)†    (***)†    NO

651

   Bank of America    (***)†    (***)†    NO

653

   Bank of America    (***)†    (***)†    NO

654

   Bank of America    (***)†    (***)†    NO

655

   Bank of America    (***)†    (***)†    NO

656

   Bank of America    (***)†    (***)†    NO

660

   Bank of America    (***)†    (***)†    NO

661

   Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

662

 

Bank of America

 

(***)†

 

(***)†

 

NO

663

 

Bank of America

 

(***)†

 

(***)†

 

NO

664

 

Bank of America

 

(***)†

 

(***)†

 

NO

665

 

Bank of America

 

(***)†

 

(***)†

 

NO

667

 

Bank of America

 

(***)†

 

(***)†

 

NO

668

 

Bank of America

 

(***)†

 

(***)†

 

NO

670

 

Bank of America

 

(***)†

 

(***)†

 

NO

676

 

Bank of America

 

(***)†

 

(***)†

 

NO

677

 

Bank of America

 

(***)†

 

(***)†

 

NO

678

 

Bank of America

 

(***)†

 

(***)†

 

NO

684

 

Bank of America

 

(***)†

 

(***)†

 

NO

691

 

Bank of America

 

(***)†

 

(***)†

 

NO

697

 

Bank of America

 

(***)†

 

(***)†

 

NO

703

 

Bank of America

 

(***)†

 

(***)†

 

NO

705

 

Bank of America

 

(***)†

 

(***)†

 

NO

709

 

Bank of America

 

(***)†

 

(***)†

 

NO

711

 

Bank of America

 

(***)†

 

(***)†

 

NO

719

 

Bank of America

 

(***)†

 

(***)†

 

NO

724

 

Bank of America

 

(***)†

 

(***)†

 

NO

729

 

Bank of America

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

730

 

Bank of America

 

(***)†

 

(***)†

 

NO

732

 

Bank of America

 

(***)†

 

(***)†

 

NO

751

 

Bank of America

 

(***)†

 

(***)†

 

NO

752

 

Bank of America

 

(***)†

 

(***)†

 

NO

766

 

Bank of America

 

(***)†

 

(***)†

 

NO

767

 

Bank of America

 

(***)†

 

(***)†

 

NO

774

 

Bank of America

 

(***)†

 

(***)†

 

NO

778

 

Bank of America

 

(***)†

 

(***)†

 

NO

784

 

Bank of America

 

(***)†

 

(***)†

 

NO

785

 

Bank of America

 

(***)†

 

(***)†

 

NO

785

 

Bank of America

 

(***)†

 

(***)†

 

NO

789

 

Bank of America

 

(***)†

 

(***)†

 

NO

795

 

Bank of America

 

(***)†

 

(***)†

 

NO

796

 

Bank of America

 

(***)†

 

(***)†

 

NO

50a

 

Bank of America

 

(***)†

 

(***)†

 

NO

128

 

Bank of America

 

(***)†

 

(***)†

 

NO

129

 

Bank of America

 

(***)†

 

(***)†

 

NO

133

 

Bank of America

 

(***)†

 

(***)†

 

NO

209

 

Bank of America

 

(***)†

 

(***)†

 

NO

213

 

Bank of America

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

347

 

Bank of America

 

(***)†

 

(***)†

 

NO

407

 

Bank of America

 

(***)†

 

(***)†

 

NO

428

 

Bank of America

 

(***)†

 

(***)†

 

NO

489

 

Bank of America

 

(***)†

 

(***)†

 

NO

740

 

Bank of America

 

(***)†

 

(***)†

 

NO

742

 

Bank of America

 

(***)†

 

(***)†

 

NO

743

 

Bank of America

 

(***)†

 

(***)†

 

NO

59

 

BB&T

 

(***)†

 

(***)†

 

NO

319

 

BB&T

 

(***)†

 

(***)†

 

NO

21

 

BREMER BANK

 

(***)†

 

(***)†

 

NO

155

 

Capital One

 

(***)†

 

(***)†

 

NO

189

 

Capital One

 

(***)†

 

(***)†

 

NO

251

 

Capital One

 

(***)†

 

(***)†

 

NO

252

 

Capital One

 

(***)†

 

(***)†

 

NO

261

 

Capital One

 

(***)†

 

(***)†

 

NO

279

 

Capital One

 

(***)†

 

(***)†

 

NO

366

 

Capital One

 

(***)†

 

(***)†

 

NO

370

 

Capital One

 

(***)†

 

(***)†

 

NO

558

 

Capital One

 

(***)†

 

(***)†

 

NO

570

 

Capital One

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

782

 

Capital One

 

(***)†

 

(***)†

 

NO

35

 

CENTRAL SAVINGS BANK

 

(***)†

 

(***)†

 

NO

138

 

Chase

 

(***)†

 

(***)†

 

NO

200

 

Chase

 

(***)†

 

(***)†

 

NO

216

 

Chase

 

(***)†

 

(***)†

 

NO

231

 

Chase

 

(***)†

 

(***)†

 

NO

290

 

Chase

 

(***)†

 

(***)†

 

NO

291

 

Chase

 

(***)†

 

(***)†

 

NO

292

 

Chase

 

(***)†

 

(***)†

 

NO

293

 

Chase

 

(***)†

 

(***)†

 

NO

295

 

Chase

 

(***)†

 

(***)†

 

NO

308

 

Chase

 

(***)†

 

(***)†

 

NO

315

 

Chase

 

(***)†

 

(***)†

 

NO

331

 

Chase

 

(***)†

 

(***)†

 

NO

382

 

Chase

 

(***)†

 

(***)†

 

NO

427

 

Chase

 

(***)†

 

(***)†

 

NO

463

 

Chase

 

(***)†

 

(***)†

 

NO

465

 

Chase

 

(***)†

 

(***)†

 

NO

467

 

Chase

 

(***)†

 

(***)†

 

NO

526

 

Chase

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

529

 

Chase

 

(***)†

 

(***)†

 

NO

530

 

Chase

 

(***)†

 

(***)†

 

NO

539

 

Chase

 

(***)†

 

(***)†

 

NO

543

 

Chase

 

(***)†

 

(***)†

 

NO

682

 

Chase

 

(***)†

 

(***)†

 

NO

706

 

Chase

 

(***)†

 

(***)†

 

NO

707

 

Chase

 

(***)†

 

(***)†

 

NO

708

 

Chase

 

(***)†

 

(***)†

 

NO

712

 

Chase

 

(***)†

 

(***)†

 

NO

716

 

Chase

 

(***)†

 

(***)†

 

NO

718

 

Chase

 

(***)†

 

(***)†

 

NO

721

 

Chase

 

(***)†

 

(***)†

 

NO

722

 

Chase

 

(***)†

 

(***)†

 

NO

727

 

Chase

 

(***)†

 

(***)†

 

NO

736

 

Chase

 

(***)†

 

(***)†

 

NO

741

 

Chase

 

(***)†

 

(***)†

 

NO

744

 

Chase

 

(***)†

 

(***)†

 

NO

745

 

Chase

 

(***)†

 

(***)†

 

NO

746

 

Chase

 

(***)†

 

(***)†

 

NO

763

 

Chase

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

772

 

Chase

 

(***)†

 

(***)†

 

NO

623-1

 

Chase

 

(***)†

 

(***)†

 

NO

14

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

30

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

57

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

107

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

245

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

254

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

294

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

396

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

792

 

Chase (Bank One)

 

(***)†

 

(***)†

 

NO

410

 

CITIZENS BANK

 

(***)†

 

(***)†

 

NO

411

 

CITIZENS BANK

 

(***)†

 

(***)†

 

NO

450

 

CITIZENS BANK

 

(***)†

 

(***)†

 

NO

457

 

CITIZENS BANK

 

(***)†

 

(***)†

 

NO

473

 

Citizens Bank

 

(***)†

 

(***)†

 

NO

627

 

Citizens Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

769

 

CITIZENS BANK

 

(***)†

 

(***)†

 

NO

76

 

CITIZENS BANK & TRUST CO.

 

(***)†

 

(***)†

 

NO

673

 

CITIZENS BANK (Michigan)

 

(***)†

 

(***)†

 

NO

638

 

City Bank & Trust Co

 

(***)†

 

(***)†

 

NO

403

 

Commerce Bank

 

(***)†

 

(***)†

 

NO

54

 

COMMERCIAL BANK

 

(***)†

 

(***)†

 

NO

44

 

Commercial Bank of Texas

 

(***)†

 

(***)†

 

NO

549

 

COMMUNITY BANK, N.A.

 

(***)†

 

(***)†

 

NO

39

 

COMMUNITY TRUST BANK

 

(***)†

 

(***)†

 

NO

81

 

Compass Bank

 

(***)†

 

(***)†

 

NO

392

 

DUBUQUE BANK & TRUST

 

(***)†

 

(***)†

 

NO

119

 

ENTERPRISE BANK

 

(***)†

 

(***)†

 

NO

501

 

ESB

 

(***)†

 

(***)†

 

NO

37

 

Fifth Third

 

(***)†

 

(***)†

 

NO

56

 

Fifth Third

 

(***)†

 

(***)†

 

NO

69

 

Fifth Third

 

(***)†

 

(***)†

 

NO

88

 

Fifth Third

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

112

 

Fifth Third

 

(***)†

 

(***)†

 

NO

139

 

Fifth Third

 

(***)†

 

(***)†

 

NO

218

 

Fifth Third

 

(***)†

 

(***)†

 

NO

219

 

Fifth Third

 

(***)†

 

(***)†

 

NO

229

 

Fifth Third

 

(***)†

 

(***)†

 

NO

230

 

Fifth Third

 

(***)†

 

(***)†

 

NO

244

 

Fifth Third

 

(***)†

 

(***)†

 

NO

248

 

Fifth Third

 

(***)†

 

(***)†

 

NO

286

 

Fifth Third

 

(***)†

 

(***)†

 

NO

296

 

Fifth Third

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

364

 

Fifth Third

 

(***)†

 

(***)†

 

NO

393

 

Fifth Third

 

(***)†

 

(***)†

 

NO

425

 

Fifth Third

 

(***)†

 

(***)†

 

NO

531

 

Fifth Third

 

(***)†

 

(***)†

 

NO

537

 

Fifth Third

 

(***)†

 

(***)†

 

NO

538

 

Fifth Third

 

(***)†

 

(***)†

 

NO

555

 

Fifth Third

 

(***)†

 

(***)†

 

NO

573

 

Fifth Third

 

(***)†

 

(***)†

 

NO

591

 

Fifth Third

 

(***)†

 

(***)†

 

NO

606

 

Fifth Third

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

615

 

Fifth Third

 

(***)†

 

(***)†

 

NO

624

 

Fifth Third

 

(***)†

 

(***)†

 

NO

625

 

Fifth Third

 

(***)†

 

(***)†

 

NO

630

 

Fifth Third

 

(***)†

 

(***)†

 

NO

631

 

Fifth Third

 

(***)†

 

(***)†

 

NO

632

 

Fifth Third

 

(***)†

 

(***)†

 

NO

633

 

Fifth Third

 

(***)†

 

(***)†

 

NO

636

 

Fifth Third

 

(***)†

 

(***)†

 

NO

713

 

Fifth Third

 

(***)†

 

(***)†

 

NO

733

 

Fifth Third

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

754

 

Fifth Third

 

(***)†

 

(***)†

 

NO

761

 

Fifth Third

 

(***)†

 

(***)†

 

NO

108

 

FIRST BANK

 

(***)†

 

(***)†

 

NO

260

 

FIRST BANK of OKLAHOMA

 

(***)†

 

(***)†

 

NO

91

 

First Citizens Bank

 

(***)†

 

(***)†

 

NO

524

 

FIRST FINANCIAL BANK

 

(***)†

 

(***)†

 

NO

334

 

FIRST MERCHANTS BANK

 

(***)†

 

(***)†

 

NO

399

 

FIRST MERIT BANK

 

(***)†

 

(***)†

 

NO

474

 

FIRST TENNESSEE BANK

 

(***)†

 

(***)†

 

NO

320

 

First Texoma National Bank

 

(***)†

 

(***)†

 

NO

77

 

Forcht Bank

 

(***)†

 

(***)†

 

NO

137

 

HUNTINGTON BANK

 

(***)†

 

(***)†

 

NO

390

 

HUNTINGTON BANK

 

(***)†

 

(***)†

 

NO

438

 

HUNTINGTON BANK

 

(***)†

 

(***)†

 

NO

583

 

HUNTINGTON BANK

 

(***)†

 

(***)†

 

NO

584

 

HUNTINGTON BANK

 

(***)†

 

(***)†

 

NO

585

 

HUNTINGTON BANK

 

(***)†

 

(***)†

 

NO

586

 

HUNTINGTON BANK

 

(***)†

 

(***)†

 

NO

164

 

INTERNATIONAL BANK OF COMMERCE

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

466

 

INTERNATIONAL BANK OF COMMERCE

 

(***)†

 

(***)†

 

NO

208

 

KeyBank

 

(***)†

 

(***)†

 

NO

259

 

KeyBank

 

(***)†

 

(***)†

 

NO

284

 

KeyBank

 

(***)†

 

(***)†

 

NO

337

 

KeyBank

 

(***)†

 

(***)†

 

NO

372

 

KeyBank

 

(***)†

 

(***)†

 

NO

568

 

KeyBank

 

(***)†

 

(***)†

 

NO

579

 

KeyBank

 

(***)†

 

(***)†

 

NO

611

 

KeyBank

 

(***)†

 

(***)†

 

NO

626

 

KeyBank

 

(***)†

 

(***)†

 

NO

674

 

KeyBank

 

(***)†

 

(***)†

 

NO

680

 

KeyBank

 

(***)†

 

(***)†

 

NO

686

 

KeyBank

 

(***)†

 

(***)†

 

NO

702

 

KeyBank

 

(***)†

 

(***)†

 

NO

735

 

KeyBank

 

(***)†

 

(***)†

 

NO

747

 

KeyBank

 

(***)†

 

(***)†

 

NO

748

 

KeyBank

 

(***)†

 

(***)†

 

NO

749

 

KeyBank

 

(***)†

 

(***)†

 

NO

755

 

KeyBank

 

(***)†

 

(***)†

 

NO

768

 

KeyBank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

770

 

KeyBank

 

(***)†

 

(***)†

 

NO

698

 

KLEBERG BANK

 

(***)†

 

(***)†

 

NO

791

 

LYON COUNTY BANK

 

(***)†

 

(***)†

 

NO

140

 

M&T Bank

 

(***)†

 

(***)†

 

NO

141

 

M&T Bank

 

(***)†

 

(***)†

 

NO

142

 

M&T Bank

 

(***)†

 

(***)†

 

NO

143

 

M&T Bank

 

(***)†

 

(***)†

 

NO

144

 

M&T Bank

 

(***)†

 

(***)†

 

NO

145

 

M&T Bank

 

(***)†

 

(***)†

 

NO

183

 

M&T Bank

 

(***)†

 

(***)†

 

NO

435

 

M&T Bank

 

(***)†

 

(***)†

 

NO

437

 

M&T Bank

 

(***)†

 

(***)†

 

NO

440

 

M&T Bank

 

(***)†

 

(***)†

 

NO

446

 

M&T Bank

 

(***)†

 

(***)†

 

NO

448

 

M&T Bank

 

(***)†

 

(***)†

 

NO

451

 

M&T Bank

 

(***)†

 

(***)†

 

NO

511

 

M&T Bank

 

(***)†

 

(***)†

 

NO

587

 

M&T Bank

 

(***)†

 

(***)†

 

NO

701

 

M&T Bank

 

(***)†

 

(***)†

 

NO

714

 

M&T Bank

 

(***)†

 

(***)†

 

NO

737

 

M&T Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

738

 

M&T Bank

 

(***)†

 

(***)†

 

NO

760

 

M&T Bank

 

(***)†

 

(***)†

 

NO

777

 

M&T Bank

 

(***)†

 

(***)†

 

NO

8002

 

M&T Bank

 

(***)†

 

(***)†

 

NO

297

 

MARSHALL & ILSLEY BANK

 

(***)†

 

(***)†

 

NO

222

 

NBT BANK

 

(***)†

 

(***)†

 

NO

74

 

PEOPLES BANK & TRUST

 

(***)†

 

(***)†

 

NO

16

 

PNC Bank

 

(***)†

 

(***)†

 

NO

43

 

PNC Bank

 

(***)†

 

(***)†

 

NO

55

 

PNC Bank

 

(***)†

 

(***)†

 

NO

58

 

PNC Bank

 

(***)†

 

(***)†

 

NO

60

 

PNC Bank

 

(***)†

 

(***)†

 

NO

61

 

PNC Bank

 

(***)†

 

(***)†

 

NO

62

 

PNC Bank

 

(***)†

 

(***)†

 

NO

63

 

PNC Bank

 

(***)†

 

(***)†

 

NO

66

 

PNC Bank

 

(***)†

 

(***)†

 

NO

68

 

PNC Bank

 

(***)†

 

(***)†

 

NO

84

 

PNC Bank

 

(***)†

 

(***)†

 

NO

85

 

PNC Bank

 

(***)†

 

(***)†

 

NO

113

 

PNC Bank

 

(***)†

 

(***)†

 

NO

114

 

PNC Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

116

 

PNC Bank

 

(***)†

 

(***)†

 

NO

154

 

PNC Bank

 

(***)†

 

(***)†

 

NO

192

 

PNC Bank

 

(***)†

 

(***)†

 

NO

214

 

PNC Bank

 

(***)†

 

(***)†

 

NO

246

 

PNC Bank

 

(***)†

 

(***)†

 

NO

249

 

PNC Bank

 

(***)†

 

(***)†

 

NO

401

 

PNC Bank

 

(***)†

 

(***)†

 

NO

434

 

PNC Bank

 

(***)†

 

(***)†

 

NO

439

 

PNC Bank

 

(***)†

 

(***)†

 

NO

443

 

PNC Bank

 

(***)†

 

(***)†

 

NO

444

 

PNC Bank

 

(***)†

 

(***)†

 

NO

447

 

PNC Bank

 

(***)†

 

(***)†

 

NO

449

 

PNC Bank

 

(***)†

 

(***)†

 

NO

453

 

PNC Bank

 

(***)†

 

(***)†

 

NO

458

 

PNC Bank

 

(***)†

 

(***)†

 

NO

476

 

PNC Bank

 

(***)†

 

(***)†

 

NO

545

 

PNC Bank

 

(***)†

 

(***)†

 

NO

550

 

PNC Bank

 

(***)†

 

(***)†

 

NO

563

 

PNC Bank

 

(***)†

 

(***)†

 

NO

675

 

PNC Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

764

 

PNC Bank

 

(***)†

 

(***)†

 

NO

8004

 

PNC Bank

 

(***)†

 

(***)†

 

NO

8006

 

PNC Bank

 

(***)†

 

(***)†

 

NO

683

 

QUEENSTOWN BANK OF MARYLAND

 

(***)†

 

(***)†

 

NO

13

 

Regions Bank

 

(***)†

 

(***)†

 

NO

15

 

Regions Bank

 

(***)†

 

(***)†

 

NO

36

 

Regions Bank

 

(***)†

 

(***)†

 

NO

45

 

Regions Bank

 

(***)†

 

(***)†

 

NO

48

 

Regions Bank

 

(***)†

 

(***)†

 

NO

94

 

Regions Bank

 

(***)†

 

(***)†

 

NO

96

 

Regions Bank

 

(***)†

 

(***)†

 

NO

191

 

Regions Bank

 

(***)†

 

(***)†

 

NO

193

 

Regions Bank

 

(***)†

 

(***)†

 

NO

199

 

Regions Bank

 

(***)†

 

(***)†

 

NO

204

 

Regions Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

205

 

Regions Bank

 

(***)†

 

(***)†

 

NO

267

 

Regions Bank

 

(***)†

 

(***)†

 

NO

288

 

Regions Bank

 

(***)†

 

(***)†

 

NO

317

 

Regions Bank

 

(***)†

 

(***)†

 

NO

418

 

Regions Bank

 

(***)†

 

(***)†

 

NO

421

 

Regions Bank

 

(***)†

 

(***)†

 

NO

564

 

Regions Bank

 

(***)†

 

(***)†

 

NO

608

 

Regions Bank

 

(***)†

 

(***)†

 

NO

616

 

Regions Bank

 

(***)†

 

(***)†

 

NO

679

 

Regions Bank

 

(***)†

 

(***)†

 

NO

762

 

Regions Bank

 

(***)†

 

(***)†

 

NO

8001

 

Regions Bank

 

(***)†

 

(***)†

 

NO

610

 

River Valley Financial

 

(***)†

 

(***)†

 

NO

247

 

SECURITY BANK USA

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

548

 

Silverado Credit Union

 

(***)†

 

(***)†

 

NO

40

 

Sovereign Bank

 

(***)†

 

(***)†

 

NO

176

 

Sovereign Bank

 

(***)†

 

(***)†

 

NO

177

 

Sovereign Bank

 

(***)†

 

(***)†

 

NO

273

 

Sovereign Bank

 

(***)†

 

(***)†

 

NO

551

 

Sovereign Bank

 

(***)†

 

(***)†

 

NO

556

 

Sovereign Bank

 

(***)†

 

(***)†

 

NO

723

 

Sovereign Bank

 

(***)†

 

(***)†

 

NO

725

 

Sovereign Bank

 

(***)†

 

(***)†

 

NO

23

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

24

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

29

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

38

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

121

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

122

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

185

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

298

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

348

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

356

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

412

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

430

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

477

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

488

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

504

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

535

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

576

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

577

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

620

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

637

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

639

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

645

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

646

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

650

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

652

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

669

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

753

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

775

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

794

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

798

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

8005

 

Suntrust Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

227

 

United National Bank

 

(***)†

 

(***)†

 

NO

64

 

US Bank

 

(***)†

 

(***)†

 

NO

65

 

US Bank

 

(***)†

 

(***)†

 

NO

67

 

US Bank

 

(***)†

 

(***)†

 

NO

70

 

US Bank

 

(***)†

 

(***)†

 

NO

71

 

US Bank

 

(***)†

 

(***)†

 

NO

72

 

US Bank

 

(***)†

 

(***)†

 

NO

90

 

US Bank

 

(***)†

 

(***)†

 

NO

195

 

US Bank

 

(***)†

 

(***)†

 

NO

215

 

US Bank

 

(***)†

 

(***)†

 

NO

223

 

US Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

253

 

US Bank

 

(***)†

 

(***)†

 

NO

266

 

US Bank

 

(***)†

 

(***)†

 

NO

313

 

US Bank

 

(***)†

 

(***)†

 

NO

329

 

US Bank

 

(***)†

 

(***)†

 

NO

373

 

US Bank

 

(***)†

 

(***)†

 

NO

389

 

US Bank

 

(***)†

 

(***)†

 

NO

420

 

US Bank

 

(***)†

 

(***)†

 

NO

499

 

US Bank

 

(***)†

 

(***)†

 

NO

559

 

US Bank

 

(***)†

 

(***)†

 

NO

589

 

US Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

607

 

US Bank

 

(***)†

 

(***)†

 

NO

621

 

US Bank

 

(***)†

 

(***)†

 

NO

628

 

US Bank

 

(***)†

 

(***)†

 

NO

657

 

US Bank

 

(***)†

 

(***)†

 

NO

681

 

US Bank

 

(***)†

 

(***)†

 

NO

687

 

US Bank

 

(***)†

 

(***)†

 

NO

704

 

US Bank

 

(***)†

 

(***)†

 

NO

756

 

US Bank

 

(***)†

 

(***)†

 

NO

776

 

US Bank

 

(***)†

 

(***)†

 

NO

790

 

US Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

793

 

US Bank

 

(***)†

 

(***)†

 

NO

797

 

US Bank

 

(***)†

 

(***)†

 

NO

560

 

US Bank

 

(***)†

 

(***)†

 

NO

18

 

Wachovia

 

(***)†

 

(***)†

 

NO

22

 

Wachovia

 

(***)†

 

(***)†

 

NO

33

 

Wachovia

 

(***)†

 

(***)†

 

NO

41

 

Wachovia

 

(***)†

 

(***)†

 

NO

79

 

Wachovia

 

(***)†

 

(***)†

 

NO

93

 

Wachovia

 

(***)†

 

(***)†

 

NO

95

 

Wachovia

 

(***)†

 

(***)†

 

NO

109

 

Wachovia

 

(***)†

 

(***)†

 

NO

118

 

Wachovia

 

(***)†

 

(***)†

 

NO

147

 

Wachovia

 

(***)†

 

(***)†

 

NO

152

 

Wachovia

 

(***)†

 

(***)†

 

NO

163

 

Wachovia

 

(***)†

 

(***)†

 

NO

167

 

Wachovia

 

(***)†

 

(***)†

 

NO

197

 

Wachovia

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

217

 

Wachovia

 

(***)†

 

(***)†

 

NO

239

 

Wachovia

 

(***)†

 

(***)†

 

NO

240

 

Wachovia

 

(***)†

 

(***)†

 

NO

278

 

Wachovia

 

(***)†

 

(***)†

 

NO

289

 

Wachovia

 

(***)†

 

(***)†

 

NO

332

 

Wachovia

 

(***)†

 

(***)†

 

NO

335

 

Wachovia

 

(***)†

 

(***)†

 

NO

353

 

Wachovia

 

(***)†

 

(***)†

 

NO

365

 

Wachovia

 

(***)†

 

(***)†

 

NO

369

 

Wachovia

 

(***)†

 

(***)†

 

NO

391

 

Wachovia

 

(***)†

 

(***)†

 

NO

413

 

Wachovia

 

(***)†

 

(***)†

 

NO

416

 

Wachovia

 

(***)†

 

(***)†

 

NO

436

 

Wachovia

 

(***)†

 

(***)†

 

NO

441

 

Wachovia

 

(***)†

 

(***)†

 

NO

442

 

Wachovia

 

(***)†

 

(***)†

 

NO

445

 

Wachovia

 

(***)†

 

(***)†

 

NO

452

 

Wachovia

 

(***)†

 

(***)†

 

NO

454

 

Wachovia

 

(***)†

 

(***)†

 

NO

455

 

Wachovia

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

459

 

Wachovia

 

(***)†

 

(***)†

 

NO

464

 

Wachovia

 

(***)†

 

(***)†

 

NO

495

 

Wachovia

 

(***)†

 

(***)†

 

NO

497

 

Wachovia

 

(***)†

 

(***)†

 

NO

502

 

Wachovia

 

(***)†

 

(***)†

 

NO

505

 

Wachovia

 

(***)†

 

(***)†

 

NO

527

 

Wachovia

 

(***)†

 

(***)†

 

NO

536

 

Wachovia

 

(***)†

 

(***)†

 

NO

547

 

Wachovia

 

(***)†

 

(***)†

 

NO

557

 

Wachovia

 

(***)†

 

(***)†

 

NO

619

 

Wachovia

 

(***)†

 

(***)†

 

NO

622

 

Wachovia

 

(***)†

 

(***)†

 

NO

647

 

Wachovia

 

(***)†

 

(***)†

 

NO

693

 

Wachovia

 

(***)†

 

(***)†

 

NO

694

 

Wachovia

 

(***)†

 

(***)†

 

NO

695

 

Wachovia

 

(***)†

 

(***)†

 

NO

715

 

Wachovia

 

(***)†

 

(***)†

 

NO

734

 

Wachovia

 

(***)†

 

(***)†

 

NO

757

 

Wachovia

 

(***)†

 

(***)†

 

NO

759

 

Wachovia

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

19

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

82

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

178

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

198

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

270

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

281

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

283

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

324

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

383

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

417

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

429

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

528

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

532

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

592

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

613

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

617

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

618

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

623

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

644

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

688

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

689

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

699

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

700

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

710

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

758

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

786

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

688a

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

688b

 

Wells Fargo Bank

 

(***)†

 

(***)†

 

NO

274

 

WESBANCO

 

(***)†

 

(***)†

 

NO

216a

 

WESBANCO

 

(***)†

 

(***)†

 

NO

569

 

WHITNEY NATIONAL BANK

 

(***)†

 

(***)†

 

NO

565

 

Wilber National Bank

 

(***)†

 

(***)†

 

NO

168

 

WOODFOREST BANK

 

(***)†

 

(***)†

 

NO

510

 

WOODFOREST BANK

 

(***)†

 

(***)†

 

NO

Corporate Accounts

       

Affinity Credit Union

 

(***)†

 

(***)†

 

NO

 

Bank of America

 

(***)†

 

(***)†

 

NO

 

Bank of America

 

(***)†

 

(***)†

 

NO

 

Bank of America

 

(***)†

 

(***)†

 

NO

 

Bank of America

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

Bank of New York

 

(***)†

 

(***)†

 

NO

 

Bank of New York

 

(***)†

 

(***)†

 

NO

 

CapitalOne

 

(***)†

 

(***)†

 

NO

 

Chase

 

(***)†

 

(***)†

 

NO

 

Chase

 

(***)†

 

(***)†

 

YES

 

Chase

 

(***)†

 

(***)†

 

NO

 

Chase

 

(***)†

 

(***)†

 

NO

 

Chase

 

(***)†

 

(***)†

 

NO

 

Chase

 

(***)†

 

(***)†

 

NO

 

Chase

 

(***)†

 

(***)†

 

NO

 

Chase

 

(***)†

 

(***)†

 

NO

 

Fifth Third

 

(***)†

 

(***)†

 

YES

 

Fifth Third

 

(***)†

 

(***)†

 

YES

 

Key Bank

 

(***)†

 

(***)†

 

NO

 

M & T Bank

 

(***)†

 

(***)†

 

NO

 

PNC Bank

 

(***)†

 

(***)†

 

NO

 

PNC Bank

 

(***)†

 

(***)†

 

NO

 

Regions Bank

 

(***)†

 

(***)†

 

NO

 

Suntrust

 

(***)†

 

(***)†

 

NO

 

US Bank

 

(***)†

 

(***)†

 

NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

Wachovia

 

(***)†

 

(***)†

 

NO

 

Wells Fargo

 

(***)†

 

(***)†

 

YES

 

Wells Fargo

 

(***)†

 

(***)†

 

YES

 

Wells Fargo

 

(***)†

 

(***)†

 

YES

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.21(b)

TO CREDIT AGREEMENT

Credit Card Arrangements

 

Credit Card Processor/

Clearing House

  

Contact Information

  

Account Information

  

Loan Party

Fifth Third Bank

   (***)†    (***)†    Barnes & Noble, Inc.

American Express

   (***)†    (***)†    Barnes & Noble, Inc.

Discover

   (***)†    (***)†    Barnes & Noble, Inc.

Paymentech, L.P.

   (***)†    (***)†    barnesandnoble.com llc

American Express

   (***)†    (***)†    barnesandnoble.com llc

Discover

   (***)†    (***)†    barnesandnoble.com llc

PayPal

   (***)†    (***)†    barnesandnoble.com llc

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Fifth Third Bank

   (***)†    (***)†    Sterling Publishing Co., Inc.

American Express

   (***)†    (***)†    Sterling Publishing Co., Inc.

Discover

   (***)†    (***)†    Sterling Publishing Co., Inc.

Fifth Third Bank

   (***)†    (***)†    Barnes & Noble College Booksellers, LLC

American Express

   (***)†    (***)†    Barnes & Noble College Booksellers, LLC

Discover

   (***)†    (***)†    Barnes & Noble College Booksellers, LLC

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.21(c)

TO CREDIT AGREEMENT

Securities Accounts

NONE



--------------------------------------------------------------------------------

SCHEDULE 7.01

TO CREDIT AGREEMENT

Existing Liens

UCCs

 

Debtor

  

Secured Party

  

Jurisdiction

  

File Date

  

File Number

  

Brief Collateral Summary

1. Barnes & Noble, Inc.

           

Barnes & Noble, Inc.

   Toshiba America Information Systems, Inc.    Delaware Secretary of State   
08-20-01    10985411    All goods, equipment and inventory bearing any brand or
mark of Secured Party          08-08-06    62749323    Continuation Statement

Barnes & Noble Inc.

   Xerox Corporation    Delaware Secretary of State    06-14-07    72257037   
Equipment pursuant to Lease

Barnes & Noble, Inc.

   National Trailer Leasing Inc.    Delaware Secretary of State    09-26-07   
73953899    Accounts, chattel paper, general intangibles pursuant to Lease

Barnes & Noble, Inc.

   Ingram Periodicals    Delaware Secretary of State    05-29-08    81843000   
Consigned merchandise pursuant to Memorandum of Understanding



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

  

File Date

  

File Number

  

Brief Collateral Summary

Barnes & Nobles, Inc.

   Gary Schaeffer    US District Court    09-17-09    07968PGG    Civil case;
relates to copyright infringement

2. Barnes & Noble College Booksellers, LLC

           

N/A

              



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

  

File Date

  

File Number

  

Brief Collateral Summary

3. B. Dalton Bookseller, LLC

           

N/A

              

4. Barnes & Noble BookQuest LLC

           

N/A

              

5. Barnes & Noble Booksellers, Inc.

           

Barnes & Noble Booksellers Inc.

   Dolphin Capital Corporation    Delaware Secretary of State    05-18-06   
61690775    Equipment pursuant to Rental Agreement



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

  

File Date

  

File Number

  

Brief Collateral Summary

Barnes & Noble Booksellers, Inc.

   Dolphin Capital Corporation    Delaware Secretary of State    05-18-06   
61691245    Equipment pursuant to Rental Agreement

Barnes & Noble Booksellers, Inc.

   Dolphin Capital Corporation    Delaware Secretary of State    06-19-06   
62082576    Equipment pursuant to Rental Agreement

Barnes & Noble Booksellers, Inc.

   Xerox Corporation    Delaware Secretary of State    04-09-08    81249216   
Equipment pursuant to Lease

Barnes & Noble Booksellers, Inc.

   AEL Financial, LLC    Delaware Secretary of State    06-30-08    82328704   
Equipment pursuant to Lease    Key Equipment Finance, as Agent       04-02-09   
91052882    Assignment

Barnes & Noble Booksellers Inc.

   US BankCorp    Delaware Secretary of State    06-22-09    91972691   
Specified equipment

Barnes & Noble Booksellers Inc.

   Jay Gardner    New York County, New York    06-26-08    108875 2008    Civil
case

Barnes & Noble Booksellers Inc.

   120 E. 87th Street LLC    New York County, New York    02-18-09   
600508 2009    Civil case

6. Barnes & Noble Marketing Services Corp.

           

N/A

              



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

  

File Date

  

File Number

  

Brief Collateral Summary

7. Barnes & Noble Marketing Services LLC

           

N/A

              

8. Barnes & Noble International LLC

           

N/A

              

9. Barnes & Noble Purchasing, Inc.

           

N/A

               10. Barnes & Noble Services, Inc.            

N/A

               11. barnesandnoble.com llc            

N/A

              



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

  

File Date

  

File Number

  

Brief Collateral Summary

12. Sterling Publishing Co., Inc.            

Sterling Publishing Co., Inc.

   General Electric Capital Corporation    Delaware Secretary of State   
07-11-07    72619152    Equipment pursuant to Lease

Sterling Publishing Co., Inc.

   Tugros Vendor Finance, Inc.    Delaware Secretary of State    07-16-09   
92278866    Personal Property pursuant to Lease

Real Property Liens:

2033 Montauk Highway; 2045 Montauk Highway; 2037 Montauk Highway; and 2071
Montauk Highway, Bridgehampton, New York

 

1. Mortgage Made By Schmoozie’s Limited Partnership, To FTB Realty Inc. dated
May 19, 1994 to secure payment of $100,000.00, recorded in the Office of the
Clerk of Suffolk County on June 9, 1994 in Liber 18830, MP 541, as assigned by
FTB Realty Inc. to Golden City Commercial Bank by Assignment of Mortgage dated
May 19, 1994, recorded in the aforesaid office on June 9, 1994 in Liber 18830,
MP 542, as assigned by Golden City Commercial Bank, as to 2/3 interest and FTB
Realty Inc., as to 1/3 interest, to J. Bruce Llewellyn, by Assignment of
Mortgage dated September 1, 1995, recorded in the aforesaid office on October 4,
1995 in Liber 18986 Mp 830, as further assigned by J. Bruce Llewellyn to Leonard
Riggio by Assignment of Mortgage dated September 11, 1996, recorded in the
aforesaid office on October 9, 1996 in Liber 19116, MP 897 (Permitted
Encumbrance only so long as the property is not subject to a Mortgage in favor
of the Collateral Agent).

 

2. Mortgage made By Schmoozie’s Limited Partnership, to J. Bruce Llewellyn dated
September 21, 1995 to secure payment of $700,000.00, recorded the aforesaid
office on October 4, 1995 in Liber 18986, MP 831, as assigned by J. Bruce
Llewellyn to Leonard Riggio by Assignment of Mortgage dated September 11, 1996,
recorded in the aforesaid office on October 9, 1996 in Liber 19116, MP 898
(Permitted Encumbrance only so long as the property is not subject to a Mortgage
in favor of the Collateral Agent)



--------------------------------------------------------------------------------

3. Credit Line Mortgage made by Bridgehampton Properties, Inc. to the
Bridgehampton National Bank dated August 28, 1995 to secure payment of
$200,000.00, recorded in the aforesaid office on September 7, 1995 in Liber
18978, MP 451 (Permitted Encumbrance only so long as the property is not subject
to a Mortgage in favor of the Collateral Agent)

 

4. Declaration Of Covenants and Restrictions, recorded in the aforesaid office
on May 8, 1978 in Liber 8424, CP 197

 

5. Declaration Of Covenants and Restrictions, recorded in the aforesaid office
on January 3, 1991 in Liber 11198, CP 209

 

6. Declaration Of Covenants and Restrictions, recorded in the aforesaid office
on January 3, 1991 in Liber 11198, CP 216

 

7. Declaration Of Covenants and Restrictions, recorded in the aforesaid office
on March 13, 1995 in 11717 Cp 868

 

8. Easement for water mains, recorded in the aforesaid office on September 30,
1993 in Liber 11646 Cp 424.

 

9. Declaration for Future Access, recorded in the aforesaid office on
September 27, 1993 in Liber 11645, CP 771

 

10. Conservation Easement made by Gail O. Tiska to the Town of Southampton,
recorded in the aforesaid office on September 27, 1993 in Liber 11645, CP 773
Affects Lot 016.009

100 Middlesex Center Blvd., Monroe Township, NJ

 

1. Deed Of Easement between South Brunswick Manor, Inc., South Brunswick
Associates and Morris Industrial Builders, Inc., recorded June 30, 1992, in Deed
Book 3989, Page 474, as assigned by Assignment of Dedication and Transfer to the
Township of South Brunswick, recorded August 18, 1992, in Deed Book 4002, Page
317.

 

2. Developer’s Agreement between South Brunswick Manor, Inc., and the Township
of South Brunswick, recorded February 6, 1995, In Deed Book 4217, Page 617.

 

3. Developer’s Agreement between the Township of South Brunswick, the Planning
Board of the Township of South Brunswick and New Jersey Economic Development
Authority, recorded May 2, 1995 in Deed Book 4235, Page 494.

 

4. Declaration of Easements by and between South Brunswick Manor, and Barnes &
Noble, recorded May 2, 1995, In Deed Book 4235, Page 542.

  



--------------------------------------------------------------------------------

5. Easement for fifty (50) foot wide right of way for an industrial rail
extension by and between New Jersey Economic Development Authority and South
Brunswick Manor, recorded May 2, 1995, in Deed Book 4235, Page 600.

 

6. Agreements between the Township of South Brunswick, the Middlesex County
Planning Board and South Brunswick Manor, Inc., recorded in Deed Book 4225, Page
605; Deed Book 4225, Page 624; and Deed Book 4225, Page 633.

 

7. Rights, Easements and Setback Lines as imposed by Filed Map No. 5673, File
980.

 

8. Unrecorded Utility Easement between New Jersey Economic Development Authority
and Jersey Central Power and Light Company, dated February 11, 2008.

 

9. Judgment filed with the Clerk of the Superior Court of New Jersey on
September 11, 2003, under file Number DJ-233375-03, in the amount of $20,822.73,
by the State of New Jersey, as Plaintiff against Barnes and Noble, Inc
(Permitted Encumbrance only so long as the property is not subject to a Mortgage
in favor of the Collateral Agent).

  



--------------------------------------------------------------------------------

SCHEDULE 7.02

TO CREDIT AGREEMENT

Existing Investments

Investments by Barnes & Noble International LLC in Barnes & Noble (Shanghai)
Information Technology Co., Ltd. (“BN Shanghai”) in the amount of $351,000. For
the avoidance of doubt, this Investment is in addition to Permitted Investments
pursuant to Section 7.02(l).



--------------------------------------------------------------------------------

SCHEDULE 7.03

TO CREDIT AGREEMENT

Existing Indebtedness

Please see Schedule 1.04.



--------------------------------------------------------------------------------

SCHEDULE 10.02

TO CREDIT AGREEMENT

Administrative Agent’s Office;

Certain Addresses for Notices

LEAD BORROWER and each other Loan party:

BARNES & NOBLE, INC.

122 Fifth Avenue

New York, New York 10011

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

   (***)†

E-Mail:

   (***)†

Website:

   N/A

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

BANK OF AMERICA, N.A.

Retail Finance Group, 9th Floor

100 Federal Street

Boston, Massachusetts 02110

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

   (***)†

E-Mail:

   (***)†

Wiring Instructions:

 

Bank of America, N.A.

New York, New York

Account Name:

   Bank of America Retail Group Collection

Account Number:

   (***)†

ABA Number:

   (***)†

Reference:

   Barnes & Noble, Inc.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

 

Bank of America, N.A.

100 Federal Street

Mail Code: MA5-100-09-09 Boston, Massachusetts 02110

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

   (***)†

E-Mail:

   (***)†

COLLATERAL AGENT:

BANK OF AMERICA, N.A.

Retail Finance Group, 9th Floor

100 Federal Street

Boston, Massachusetts 02110

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

   (***)†

E-Mail:

   (***)†

Wiring Instructions:

 

Bank of America, N.A.

New York, New York

Account Name:

   Bank of America Retail Group Collection

Account Number:

   (***)†

ABA Number:

   (***)†

Reference:

   Barnes & Noble, Inc.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SWING LINE LENDER:

BANK OF AMERICA, N.A.

Retail Finance Group, 9th Floor

100 Federal Street

Boston, Massachusetts 02110

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

   (***)†

E-Mail:

   (***)†

Wiring Instructions:

 

Bank of America, N.A.

New York, New York

Account Name:

   Bank of America Retail Group Collection

Account Number:

   (***)†

ABA Number:

   (***)†

Reference:

   Barnes & Noble, Inc.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

CO-SYNDICATION AGENTS:

JPMORGAN CHASE BANK, N.A.

270 Park Avenue 44th Floor

New York, New York 10017

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

   (***)†

E-mail:

   (***)†

Wiring Instructions:

JPMorgan Chase Bank, N.A.

Account Name:

   Asset Based Operations

Account Number:

   (***)†

ABA Number:

   (***)†

Reference:

   Barnes & Noble Inc.

WELLS FARGO CAPITAL FINANCE, LLC

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

   (***)†

E-Mail:

   (***)†

Wiring Instructions:

Wells Fargo Bank

San Francisco, California

Account Number:

   (***)†

ABA Number:

   (***)†

Reference:

   Barnes & Noble

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENTS:

SUNTRUST BANK

303 Peachtree Street, 23rd Floor

Atlanta, Georgia 30308

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

   (***)†

E-Mail:

   (***)†

Wiring Instructions:

SunTrust Bank

Atlanta, Georgia

Account Number:

   (***)†

Account Name:

   Structured Finance

ABA Number:

   (***)†

Reference:

   Barnes & Noble

REGIONS BANK

599 Lexington Avenue

New York, New York 10022

Attention:

   (***)†

Telephone:

   (***)†

Telecopier:

  

E-Mail:

   (***)†

Wiring Instructions:

Regions Bank    Birmingham Alabama Account Name:    Corporate Clearing Account
Account Number:    (***)† ABA Number:    (***)† Reference:    Barnes & Noble
Attn: Anna Isbell

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

LC ISSUERS:

BANK OF AMERICA, N.A.

1 Fleet Way

Mail Code:    PA6-580-02-30 Scranton, Pennsylvania 18507 Attention:    (***)†
Telephone:    (***)† Telecopier:    (***)† E-Mail:    (***)†

Wiring Instructions:

Bank of America, N.A.

New York, New York

Account Name:    Bank of America Retail Group Collection Account Number:   
(***)† ABA Number:    (***)† Reference: Barnes & Noble, Inc.

JPMORGAN CHASE BANK, N.A.

270 Park Avenue 44th Floor

New York, New York 10017

Attention:    (***)† Telephone:    (***)† Telecopier:    (***)† E-mail:   
(***)†

Wiring Instructions:

JPMorgan Chase Bank, N.A.

Account Name: Asset Based Operations

Account Number:    (***)† ABA Number:    (***)† Reference: Barnes & Noble

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention:    (***)† Telephone:    (***)† Telecopier:    (***)† E-Mail:   
(***)†

Wiring Instructions:

Wells Fargo Bank

San Francisco, California

Account Number:    (***)† ABA Number:    (***)† Reference: Barnes & Noble

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Committed Loan Notice

COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April     , 2011 (as amended, amended and restated, restated, supplemented
or otherwise modified and in effect from time to time, the “Credit Agreement”)
by, among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto,
(iv) Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing
Line Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan
Chase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication
Agents and (vii) SunTrust Bank and Regions Bank, as Co-Documentation Agents.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

The Lead Borrower hereby requests a Committed Borrowing:

 

  1.

On                                                               (a Business
Day)1

 

  2.

In the principal amount of $                                         
                    2

 

  3.

Comprised of                      Committed Loans3

 

  4.

Comprised of                                                               (Type
of Committed Loan)4

 

  5.

For LIBO Rate Loans: With an Interest Period of                     5

 

1 

Each notice of a Committed Borrowing must be received by the Administrative
Agent not later than 1:00 p.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of LIBO Rate Loans and (ii) on the requested
date of any Borrowing of Base Rate Loans.

2 

Each Borrowing of LIBO Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof.

3 

Enter applicable Tranche. Notwithstanding this selection, Committed Loans will
be made subject to the terms of the Credit Agreement.

4 

If the Lead Borrower fails to specify a Type of Committed Loan then the
applicable Committed Loans will be made as Base Rate Loans.

5 

Pursuant to the definition of “Interest Period” in the Credit Agreement, and
subject to limitations specified in the Credit Agreement, the Lead Borrower may
request a Committed Borrowing of LIBO Rate Loans with an Interest Period of one
week or one, two, three, or six months. If the Lead Borrower requests a
Borrowing of LIBO Rate Loans, but fails to specify an Interest Period, then it
will be deemed to have specified an Interest Period of one month.

 

A-1-1



--------------------------------------------------------------------------------

The Lead Borrower hereby represents and warrants that (a) the Committed
Borrowing requested herein complies with the provisions of (i) in the case of
any Tranche A Committed Borrowing, Section 2.01(a)(i), Section 2.01(a)(iii) and
Section 2.01(a)(iv) of the Credit Agreement and (ii) in the case of any Tranche
A-1 Committed Borrowing, Section 2.01(b)(i) and Section 2.01(b)(iii) of the
Credit Agreement, and (b) the conditions specified in Section 4.02 of the Credit
Agreement have been satisfied on and as of the date of such Committed Borrowing.

 

BARNES & NOBLE, INC., as Lead Borrower By:     Name:     Title:   [Responsible
Officer]

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Conversion/Continuation Notice

CONVERSION/CONTINUATION NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April     , 2011 (as amended, amended and restated, restated, supplemented
or otherwise modified and in effect from time to time, the “Credit Agreement”)
by, among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto,
(iv) Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing
Line Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan
Chase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication
Agents and (vii) SunTrust Bank and Regions Bank, as Co-Documentation Agents.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

The Lead Borrower hereby requests a [conversion of Committed Loans/continuation
of LIBO Rate Loans]:1

 

  1.

On                                                               (a Business
Day)2

 

  2.

In the principal amount of $                                         
                    3

 

  3.

Comprised of                      Committed Loans4

 

  4.

Comprised of                                                               (Type
of Committed Loan)5

 

 

1 

Refer to Section 2.02(c) of the Credit Agreement.

2 

Each notice of a conversion or continuation of Committed Loans must be received
by the Administrative Agent not later than 1:00 p.m. three (3) Business Days
prior to the requested date of any conversion to or continuation of LIBO Rate
Loans or of any conversion of LIBO Rate Loans to Base Rate Loans.

3 

Each conversion to or continuation of LIBO Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as otherwise provided in Section 2.03(c) and Section 2.04(c) of the Credit
Agreement, each conversion to or continuation of Base Rate Loans shall be in a
principal amount of not less than $500,000 and integral multiples of $100,000 in
excess thereof.

4 

Enter applicable Tranche. Notwithstanding this selection, conversion and
continuation of Committed Loans will be effected subject to the terms of the
Credit Agreement.

5 

If the Lead Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be converted to Base
Rate Loans.

 

A-2-1



--------------------------------------------------------------------------------

  5.

For LIBO Rate Loans: With an Interest Period of                     6

 

BARNES & NOBLE, INC., as Lead Borrower By:     Name:     Title:   [Responsible
Officer]

 

6 

Pursuant to the definition of “Interest Period” in the Credit Agreement, the
Lead Borrower may request a conversion to or continuation of LIBO Rate Loans
with an Interest Period of one week or one, two, three, or six months. If the
Lead Borrower requests a conversion to or continuation of LIBO Rate Loans, but
fails to specify an Interest Period, then it will be deemed to have specified an
Interest Period of one month.

 

A-2-2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Swing Line Loan Notice

SWING LINE LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

     Bank of America, N.A., as Swing Line Lender

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April     , 2011 (as amended, amended and restated, restated, supplemented
or otherwise modified and in effect from time to time, the “Credit Agreement”)
by, among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto,
(iv) Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing
Line Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan
Chase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication
Agents and (vii) SunTrust Bank and Regions Bank, as Co-Documentation Agents.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

The Lead Borrower hereby requests a Swing Line Borrowing1:

 

  1.

On                                                               (a Business
Day)2

 

  2.

In the principal amount of $                                         3

The Lead Borrower hereby represents and warrants that the conditions specified
in Sections 4.02 of the Credit Agreement have been satisfied on and as of the
date of the applicable Swing Line Borrowing.

[SIGNATURE PAGE FOLLOWS]

 

1 

All Swingline Borrowings shall bear interest based on the Base Rate.

2 

Each notice of a Swing Line Borrowing must be received by the Administrative
Agent not later than 3:00 p.m. on the date of the requested Swing Line
Borrowing.

3 

Each Swing Line Borrowing shall be in a minimum principal amount of $100,000.

 

B-1



--------------------------------------------------------------------------------

BARNES & NOBLE, INC., as Lead Borrower By:     Name:     Title:   [Responsible
Officer]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

Form of Committed Loan Note

AMENDED AND RESTATED PROMISSORY NOTE

([Tranche A][Tranche A-1]1 Committed Loan)

 

$                                                                        
             , 20__

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of __________________________________ (hereinafter, with any subsequent
holders, the “Committed Loan Lender”), c/o Bank of America, N.A., 100 Federal
Street, 9th Floor, Boston, Massachusetts 02110, the principal sum of
_____________________ DOLLARS ($                     ), or, if less, the
aggregate unpaid principal balance of [Tranche A][Tranche A-1] Committed Loans
made by the Committed Loan Lender to or for the account of any Borrower pursuant
to the Amended and Restated Credit Agreement dated as of April     , 2011 (as
amended, amended and restated, restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) by, among others, (i) the
Borrowers, (ii) the Guarantors from time to time party thereto, (iii) the
Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), including, without limitation, the Committed Loan
Lender, (iv) Bank of America, N.A., as Administrative Agent, Collateral Agent
and Swing Line Lender, (v) JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Syndication Agents, and (vi) SunTrust Bank and
Regions Bank, as Co-Documentation Agents, with interest at the rate and payable
in the manner stated therein.

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Committed Loan Note shall be payable at the times, in the manner, and in
the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

[This Committed Loan Note is issued in replacement of a Committed Loan Note
dated [September 30, 2009] issued to the Committed Loan Lender pursuant to the
Existing Credit Agreement (the “Original Note”) and does not effect any
refinancing or extinguishment of the indebtedness and obligations of such
Original Note, and is not a novation but is a replacement of such Original
Note.]2

The Administrative Agent’s books and records concerning the [Tranche A][Tranche
A-1] Committed Loans, the accrual of interest thereon, and the repayment of such
Committed Loans, shall be prima facie evidence of the indebtedness to the
Committed Loan Lender hereunder, absent manifest error.

 

 

1 

Select as applicable.

2 

Use if Committed Loan Lender is Lender under the Existing Credit Agreement.

 

C-1-1



--------------------------------------------------------------------------------

No delay or omission by any Agent or the Committed Loan Lender in exercising or
enforcing any of such Agent’s or the Committed Loan Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Default shall
operate as a waiver of any other Default, nor as a continuing waiver of any such
Default.

Each Borrower, and each endorser and guarantor of this Committed Loan Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. Each Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by any Agent and/or the Committed Loan Lender with respect
to this Committed Loan Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of any Borrower or any other Person obligated on account of
this Committed Loan Note.

This Committed Loan Note shall be binding upon each Borrower, and each endorser
and guarantor hereof, and upon their respective successors and assigns, and
shall inure to the benefit of the Committed Loan Lender and its successors,
endorsees, and assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this
Committed Loan Note, are joint and several, provided, however, the release by
any Agent or the Committed Loan Lender of any one or more such Persons shall not
release any other Person obligated on account of this Committed Loan Note. Each
reference in this Committed Loan Note to any Borrower, any endorser, and any
guarantor, is to such Person individually and also to all such Persons jointly.

THIS COMMITTED LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES
THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITTED LOAN NOTE OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS COMMITTED LOAN NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR THE COMMITTED

 

C-1-2



--------------------------------------------------------------------------------

LOAN LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS COMMITTED LOAN NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS COMMITTED LOAN NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO ABOVE. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Committed Loan Lender, in
the establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Committed Loan Note, are each relying thereon.
EACH BORROWER, AND THE COMMITTED LOAN LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS COMMITTED LOAN NOTE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER AND THE COMMITTED LOAN
LENDER, BY ITS ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE
CREDIT AGREEMENT AND THIS COMMITTED LOAN NOTE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

C-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have each caused this Committed Loan Note to
be duly executed as of the date set forth above.

 

LEAD BORROWER: BARNES & NOBLE, INC. By:     Name:     Title:    

 

BORROWERS:   By:     Name:     Title:    

 

  By:     Name:     Title:    

 

  By:     Name:     Title:    

 

C-1-4



--------------------------------------------------------------------------------

EXHIBIT C-2

Form of Swing Line Note

AMENDED AND RESTATED PROMISSORY NOTE

(Swing Line)

 

$75,000,000.00                                             , 2009

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of Bank of America, N.A., a national banking association with offices at
100 Federal Street, 9th Floor, Boston, Massachusetts 02110 (hereinafter, with
any subsequent holders, the “Swing Line Lender”), the principal sum of
SEVENTY-FIVE MILLION DOLLARS ($75,000,000.00), or, if less, the aggregate unpaid
principal balance of Swing Line Loans made by the Swing Line Lender to or for
the account of any Borrower pursuant to the Amended and Restated Credit
Agreement dated as of April     , 2011 (as amended, amended and restated,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by, among others, (i) the Borrowers, (ii) the Guarantors
from time to time party thereto, (iii) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), (iv) the
Swing Line Lender, (v) Bank of America, N.A., as Administrative Agent and
Collateral Agent, (vi) JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and (vi) SunTrust Bank and Regions Bank,
as Co-Documentation Agents, with interest at the rate and payable in the manner
stated therein.

This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this Swing Line Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

This Swing Line Note is issued in replacement of a Swing Line Note dated
September 30, 2009 issued to the Swing Line Lender pursuant to the Existing
Credit Agreement (the “Original Note”) and does not effect any refinancing or
extinguishment of the Indebtedness and obligations of such Original Note, and is
not a novation but is a replacement of such Original Note.

The Administrative Agent’s books and records concerning the Swing Line Loans,
the accrual of interest thereon, and the repayment of such Swing Line Loans,
shall be prima facie evidence of the indebtedness to the Swing Line Lender
hereunder, absent manifest error.

No delay or omission by any Agent or the Swing Line Lender in exercising or
enforcing any of such Agent’s or the Swing Line Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Default shall
operate as a waiver of any other Default, nor as a continuing waiver of any such
Default.

 

C-2-1



--------------------------------------------------------------------------------

Each Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by any Agent and/or the Swing Line Lender with respect to this Swing
Line Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this Swing
Line Note.

This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors and assigns, and shall
inure to the benefit of the Swing Line Lender and its successors, endorsees, and
assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several, provided, however, the release by any Agent or
the Swing Line Lender of any one or more such Persons shall not release any
other Person obligated on account of this Note. Each reference in this Swing
Line Note to any Borrower, any endorser, and any guarantor, is to such Person
individually and also to all such Persons jointly.

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SWING LINE NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR THE SWING LINE LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SWING LINE NOTE OR ANY OTHER
LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE

 

C-2-2



--------------------------------------------------------------------------------

OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE. EACH OF THE BORROWERS
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Swing Line Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swing Line Note, are each relying thereon. EACH
BORROWER, AND THE SWING LINE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH BORROWER AND THE SWING LINE LENDER, BY ITS ACCEPTANCE
HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND
THIS SWING LINE NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 

C-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have each caused this Swing Line Note to be
duly executed as of the date set forth above.

 

LEAD BORROWER: BARNES & NOBLE, INC. By:     Name:     Title:    

 

BORROWERS:   By:     Name:     Title:    

 

  By:     Name:     Title:    

 

  By:     Name:     Title:    

 

C-2-4



--------------------------------------------------------------------------------

EXHIBIT D

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Date of Certificate:                                         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of April
    , 2011 (as amended, amended and restated, modified, supplemented or restated
from time to time, the “Credit Agreement”) by, among others, (i) Barnes & Noble,
Inc., a Delaware corporation, as the lead borrower (in such capacity, the “Lead
Borrower”) for itself and the other Borrowers from time to time party thereto,
(ii) the other Borrowers from time to time party thereto, (iii) the Guarantors
from time to time party thereto, (iv) Bank of America, N.A., as Administrative
Agent, Collateral Agent and Swing Line Lender, (v) the Lenders from time to time
party thereto, (vi) JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and (vii) SunTrust Bank and Regions Bank,
as Co-Documentation Agents. All capitalized terms used in this Compliance
Certificate and not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.

The undersigned, in his capacity as a duly authorized and acting Responsible
Officer of the Lead Borrower, hereby certifies on behalf of the Lead Borrower
and each of the other Loan Parties as of the date hereof the following:

 

1. No Defaults or Events of Default.

 

  (a) Since                                          (the date of the last
Compliance Certificate delivered pursuant to Section 6.02 of the Credit
Agreement, or, in the case of the first Compliance Certificate delivered after
the Closing Date, the Closing Date), and except as set forth in Appendix I, no
Default or Event of Default has occurred and is continuing.

 

  (b) If a Default or Event of Default has occurred and is continuing since
                                         (the date of the last Compliance
Certificate delivered pursuant to Section 6.02 of the Credit Agreement, or, in
the case of the first Compliance Certificate delivered after the Closing Date,
the Closing Date), the Loan Parties have taken or propose to take those actions
with respect to such Default or Event of Default as described on said Appendix
I.

 

D-1



--------------------------------------------------------------------------------

2. Financial Calculations and Covenant Compliance.

Since                      (the date of the last Compliance Certificate
delivered pursuant to Section 6.02 of the Credit Agreement or, in the case of
the first Compliance Certificate delivered after the Closing Date, the Closing
Date), Availability has at all times exceeded the greater of (i) 10% of the Loan
Cap and (ii) $50,000,000.

 

3. Financial Statements.

[Use following paragraph for fiscal month-end financial statements, to the
extent required to be delivered pursuant to the Credit Agreement]

Attached hereto as Appendix II are the consolidated and, if a Trigger Period
exists, the consolidating, balance sheet of the Lead Borrower and its
Subsidiaries for the Fiscal Month ending
                                        , together with the related consolidated
and, if a Trigger Period exists, consolidating statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Month, and for
the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (i) the corresponding Fiscal Month of
the previous Fiscal Year (if available), and (ii) the corresponding portion of
the previous Fiscal Year (if available).

 

4. No Material Accounting Changes, Etc.

 

  (a) The financial statements furnished to the Administrative Agent for the
[Fiscal Year/Fiscal Quarter/Fiscal Month] ending
                                         fairly present in all material respects
the financial condition, results of operations, Shareholders’ Equity and cash
flows of the Lead Borrower and its Subsidiaries, as of the end of the period(s)
covered, and were prepared in accordance with GAAP, subject only to, with
respect to the quarterly and monthly financial statements, normal year end audit
adjustments and the absence of footnotes.

 

  (b) Except as set forth in Appendix III, there has been no change in generally
accepted accounting principles used in the preparation of the financial
statements furnished to the Administrative Agent for the [Fiscal Year/Fiscal
Quarter/Fiscal Month] ending                                         . If any
such change has occurred, a statement of reconciliation conforming such
financial statements to GAAP is attached hereto in Appendix III.

 

5. Management Discussion. Attached hereto as Appendix IV is a discussion and
analysis prepared by management of the Lead Borrower with respect to the
financial statements delivered herewith.

[SIGNATURE PAGE FOLLOWS]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer of the Lead
Borrower, on behalf of the Lead Borrower and each of the other Loan Parties, has
duly executed this Compliance Certificate as of
                                        , 20    .

 

LEAD BORROWER: BARNES & NOBLE, INC. By:     Name:     Title:    

 

D-3



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default has occurred and is
continuing. [If a Default or Event of Default has occurred and is continuing,
the following describes the nature of the Default or Event of Default in
reasonable detail and the steps, if any, being taken or contemplated by the Loan
Parties to be taken on account thereof.]

 

D-4



--------------------------------------------------------------------------------

APPENDIX II

(Financial Statements)

[see attached]

 

D-5



--------------------------------------------------------------------------------

APPENDIX III

(GAAP)

[see attached]

 

D-6



--------------------------------------------------------------------------------

APPENDIX IV

(MD&A)

[see attached]

 

D-7



--------------------------------------------------------------------------------

EXHIBIT E

Form of Assignment and Assumption

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, amended and restated, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [each, the]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any participations in LC Obligations and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1



--------------------------------------------------------------------------------

sold and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

1. Assignor[s]:    _____________________________

                           _____________________________

 

2. Assignee[s]:    _____________________________

                           _____________________________

 

3. Borrowers:  ____________________________________,
___________________________________,

  _______________________, _______________________________________ [and others
TBD]

 

4. Administrative Agent: Bank of America, N.A., as the Administrative Agent
under the Credit Agreement.

 

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
                        , 20__, by, among others, (i) Barnes & Noble, Inc., a
Delaware corporation, as the lead borrower (in such capacity, the “Lead
Borrower”) for itself and the other Borrowers from time to time party thereto,
(ii) the other Borrowers from time to time party thereto, (iii) the Guarantors
from time to time party thereto, (iv) Bank of America, N.A., as Administrative
Agent, Collateral Agent and Swing Line Lender, (v) the Lenders from time to time
party thereto, (vi) JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents and (vii) SunTrust Bank and Regions Bank,
as Co-Documentation Agents, as the same may be amended, amended and restated,
restated, supplemented or otherwise modified and in effect from time to time.

 

E-2



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]5

  

Assignee[s]6

  

Facility or
Facilities
Assigned7

    

Aggregate
Amount of
Commitment/
Loans for all
Lenders8

    

Amount of
Commitment/
Loans
Assigned9

    

Percentage
Assigned of
Commitment/

Loans10

           $                            $                            %         
                              

 

[7.

Trade Date:                                 ]11

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE DATE OF DELIVERY OF THIS ASSIGNMENT
AND ASSUMPTION FOR RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:     Title:    

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for each applicable type of facility under
the Credit Agreement that is being assigned under this Assignment.

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments of Loans
under the applicable type of facility made between the Trade Date and the
Effective Date.

9 

Subject to minimum amount requirements pursuant to Section 10.06(b)(i) of the
Credit Agreement and subject to proportionate amount requirements pursuant to
Section 10.06(b)(ii) of the Credit Agreement.

10 

Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all applicable Lenders thereunder.

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-3



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:     Name:     Title:    

 

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A., as

[Administrative Agent] [LC Issuer] [Swing Line Lender]

By:     Name:     Title:     JPMORGAN CHASE BANK, N.A., as LC Issuer By:    
Name:     Title:     WELLS FARGO BANK, N.A., as LC Issuer By:     Name:    
Title:    

 

12

To the extent that (i) the Administrative Agent’s consent is required under
Sections 10.06(b)(i)(B) and 10.06(b)(iii)(B) of the Credit Agreement, (ii) the
LC Issuer’s consent is required under Section 10.06(b)(iii)(C) of the Credit
Agreement, or (iii) the Swing Line Lender’s consent is required under
Section 10.06(b)(iii)(D) of the Credit Agreement.

 

E-4



--------------------------------------------------------------------------------

[Consented to:]13 BARNES & NOBLE, INC., as Lead Borrower By:     Name:    
Title:    

 

13 

To the extent required under Sections 10.06(b)(i)(B), 10.06(b)(iii)(A) or any
other provision of the Credit Agreement.

 

E-5



--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION

Reference is made to the Amended and Restated Credit Agreement, dated as of
                , 20__, by, among others, by, among others, (i) Barnes & Noble,
Inc., a Delaware corporation, as the lead borrower (in such capacity, the “Lead
Borrower”) for itself and the other Borrowers from time to time party thereto,
(ii) the other Borrowers from time to time party thereto, (iii) the Guarantors
from time to time party thereto, (iv) Bank of America, N.A., as Administrative
Agent, Collateral Agent and Swing Line Lender, (v) the Lenders from time to time
party thereto, (vi) JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents and (vii) SunTrust Bank and Regions Bank,
as Co-Documentation Agents, as the same may be amended, amended and restated,
restated, supplemented or otherwise modified and in effect from time to time.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) or
any other provision of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without

 

E-6



--------------------------------------------------------------------------------

reliance upon the Administrative Agent, the Collateral Agent, or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the] [such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, [the] [any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York (except
for the conflict of laws rules thereof, but including General Obligations Law
Sections 5-1401 and 5-1402).

4. Fees. Unless waived by the Administrative Agent in accordance with
Section 10.06(b)(iv) of the Credit Agreement, this Assignment and Assumption
shall be delivered to the Administrative Agent with a processing and recordation
fee of $3,500.

5. Delivery. If the Assignee is not a Lender, the Assignee shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

E-7



--------------------------------------------------------------------------------

EXHIBIT F

Form of Borrowing Base Certificate and Revolving Line of Credit Availability

Barnes & Noble, Inc.

Barnes & Noble College Booksellers, LLC

Borrowing Base Certificate for the period ending             

($ 000’s)

Date:        ____________

Cert. No.        ____________

 

     Barnes & Noble, Inc.     Barnes & Noble College Booksellers, LLC     
Consolidated  

1.      Tranche A Inventory Availability

   $ 0.0      $ 0.0       $ 0.0   

2.      Tranche A Trade Accounts Receivable Availability

   $ 0.0      $ 0.0       $ 0.0   

3.      Tranche A Credit Card Accounts Receivable Availability

   $ 0.0      $ 0.0       $ 0.0   

4.      Tranche A Real Estate Availability

   $ 0.0      $ 0.0       $ 0.0   

5.      Tranche A Availability before Reserves

   $ 0.0      $ 0.0       $ 0.0   

             Less Reserves

   $ 0.0      $ 0.0       $ 0.0   

6.      Uncapped Tranche A Availability

   $ 0.0      $ 0.0       $ 0.0   

7.      Lesser of Tranche A Uncapped Availability or $915MM

        $ 0.0   

1.      Tranche A-1 Availability

   $ 0.0      $ 0.0       $ 0.0   

2.      Lesser of Tranche A-1 Availability or $85MM

        $ 0.0    Tranche A and Tranche A-1 Availability         $ 0.0   
AVAILABILITY CALCULATION      

Tranche A Outstanding Principal Balance

                     

Tranche A-1 Outstanding Principal Balance1

       

Total Principal Outstanding

        ADD      Documentary Letters of Credit            Standby Letters of
Credit                    

Total Letters of Credit

       

Total Loan Balance Prior to Request

                     

Net Availability Prior to Request

                           Advance Request            Paydown         Net
Availability After Request        

1.Tranche A-1 Borrowing Base

     $ 0.0      

Tranche A-1 Outstanding

     $ 0.0                    

Amount to be funded under Tranche A-1 before any Tranche A Outstandings:

   

  $ 0.0      

The undersigned represents and warrants that (a) the information set forth above
is true, complete and accurate, and has been prepared in accordance with the
requirements of the Amended and Restated Credit Agreement between the Borrower
and Bank of America, N.A.; (b) no “Default” (as defined in the Credit Agreement)
is presently in existence; and (c) all or a portion of the advance requested
hereby will be set aside by the Borrower to cover 100% of the Borrower’s
obligation for sales tax on account of sales since the most recent borrowing
under the Amended and Restated Credit Agreement.

 

Authorized Signer:     Name:     Title:    

 

F-1



--------------------------------------------------------------------------------

Barnes & Noble, Inc.

(Period ending             )

($ 000’s)

Date:    ________

Cert. No.    _________

 

                       Cost Beg. Store Inventory as of:    _____________   
______________

ADD

   Central Receipts    ______________    Local Receipts    ______________   
Freight    ______________

LESS

   Returns    ______________    Adjustments    ______________    Vendor
Supported Markdown    ______________    Other    ______________    Cost of Sales
   ______________ Ending Store Inventory as of:____________    ______________

ADD

   Monroe DC Inventory    ______________    Reno DC Inventory    ______________
   Sterling Publishing Inventory    ______________

LESS

   Sterling Consignment    ______________    Duncan Baird Joint Venture   
______________    GL Shrink Reserve    ______________    Café/Gift   
______________ Net Eligible Inventory       ______________ Tranche A Inventory
Advance Rate:    ______________     Monthly NOLV:    _______________    Tranche
A Inventory Availability    Trade Accounts Receivable:    ______________

ADD

   Bulk Gift Card A/R    ______________

LESS

   Intercompany    ______________    Past Due >60 Days    ______________    Past
Due Credits    ______________    Cross Age    ______________    Foreign Account
(Excluding Canada)    ______________    Government Receivables    ______________
   Unposted Cash (Both US and Canada)    ______________    Orders Pre-Billed (2
days)    ______________ Net Trade Accounts Receivable    ______________ Tranche
A Trade Accounts Advance Rate    ______________ Tranche A Trade Accounts
Receivable Availability    Credit Card Accounts Receivable    ______________

LESS

   Ineligible    ______________ Net Credit Card Accounts Receivable   
______________ Tranche A Credit Card Accounts Receivable Advance Rate   
______________ Tranche A Credit Card Accounts Receivable Availability   
Appraised Value of Eligible Real Estate    ______________ Tranche A Eligible
Real Estate Advance Rate (capped at $25MM)    ______________ Tranche A Real
Estate Availability    Barnes & Noble, Inc. Tranche A Availability before
Reserves   

LESS

   Sterling A/R Dilution Reserve    ______________    Gift Certificates/Gift
Cards    ______________    Landlord Lien Reserve (2 Months for PA, VA, WA)   
______________ Barnes & Noble, Inc. Tranche A Availability    Barnes & Noble,
Inc. Tranche A-1 Calculation    ______________ Eligible Inventory       Tranche
A-1 Inventory Advance Rate:    Monthly NOLV:    _____________    Barnes & Noble,
Inc. Tranche A-1 Availability    Barnes & Noble, Inc. Tranche A and Tranche A-1
Availability   

 

F-2



--------------------------------------------------------------------------------

Barnes & Noble College Booksellers, LLC

(Period ending             )

($ 000’s)

Date:    __________

Cert. No.    ________________

 

          Cost Beg. Inventory as of:    __________________    ________________

ADD

   Purchases    ________________    Buyback    ________________    Freight   
________________

LESS

   Returns    ________________    Used Book Returns    ________________    Other
   ________________    Cost of Sales    ________________ Ending inventory as
of:  ___________________    ________________

LESS

   Shrink (in excess of GL reserve)    ________________    Café   
________________ Net Eligible Inventory    ________________ Tranche A Inventory
Advance Rate:      Monthly NOLV:    _____________________    ________________
Tranche A Inventory Availability    ________________ Trade Accounts Receivable:
  

LESS

         Unapplied Cash    ________________    Past Due >60 Days @ 50%   
________________    Past Due >90 Days @ 100%    ________________    Government
Receivables    ________________    Cross Age    ________________    Total
Ineligible    ________________ Net Trade Accounts Receivable    ________________
Tranche A Trade Accounts Advance Rate    ________________ Tranche A Trade
Accounts Receivable Availability    Credit Card Accounts Receivable   
________________

ADD

   Cash Deposits In-Transit    ________________

LESS

   Ineligible    ________________ Net Credit Card Accounts Receivable   
________________ Tranche A Credit Card Accounts Receivable Advance Rate   
________________ Tranche A Credit Card Accounts Receivable Availability   
Barnes & Noble College Booksellers, LLC Tranche A Availability before Reserves
  

LESS

   Centralized Contracts Reserve    ________________ Barnes & Noble College
Booksellers, LLC Tranche A Availability    Barnes & Noble College Booksellers,
LLC Tranche A-1 Calculation    Eligible Inventory       ________________ Tranche
A-1 Inventory Advance Rate:    Monthly NOLV:    ______________    Barnes & Noble
College Booksellers, LLC Tranche A-1 Availability    Barnes & Noble College
Booksellers, LLC Tranche A and Tranche A-1 Availability   

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

Security Agreement

 

G-1



--------------------------------------------------------------------------------

Execution Copy

 

 

 

SECURITY AGREEMENT

by

BARNES & NOBLE, INC.,

as a Grantor and as Lead Borrower

and

THE OTHER GRANTORS NAMED HEREIN

and

BANK OF AMERICA, N.A.

as Collateral Agent

Dated as of September 30, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     

ARTICLE I

DEFINITIONS AND INTERPRETATION

  

SECTION 1.1

  

Definitions

     G-2   

SECTION 1.2

  

Interpretation

     G-4       ARTICLE II       GRANT OF SECURITY AND SECURED OBLIGATIONS   

SECTION 2.1

  

Grant of Security Interest and Pledge

     G-4   

SECTION 2.2

  

Security Interest

     G-5       ARTICLE III       PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL   

SECTION 3.1

  

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

     G-5   

SECTION 3.2

  

Other Actions

     G-6   

SECTION 3.3

  

Joinder of Additional Grantors

     G-7   

SECTION 3.4

  

Collateral Access Agreements

     G-7   

SECTION 3.5

  

Further Assurances

     G-7       ARTICLE IV       REPRESENTATIONS, WARRANTIES AND COVENANTS   

SECTION 4.1

  

Title

     G-8   

SECTION 4.2

  

Limitation on Liens; Defense of Claims; Transferability of Collateral

     G-8   

SECTION 4.3

  

Validity and Priority of Security Interest

     G-8   

SECTION 4.4

  

Chief Executive Office; Change of Name; Jurisdiction of Organization

     G-9   

SECTION 4.5

  

Location of Inventory

     G-9   

SECTION 4.6

  

No Claims

     G-9   

SECTION 4.7

  

No Conflicts, Consents, etc

     G-9   

SECTION 4.8

  

Collateral

     G-10   

SECTION 4.9

  

Insurance

     G-10   

SECTION 4.10

  

Payment of Taxes; Compliance with Laws; Contested Liens; Claims

     G-10   

SECTION 4.11

  

Access to Collateral, Books and Records; Other Information

     G-10   

SECTION 4.12

  

Third Party Consents

     G-11   

SECTION 4.13

  

Transfers of and other Liens on Collateral

     G-11   

SECTION 4.14

  

Organization Documents

     G-11   

SECTION 4.15

  

Grant of Collateral License

     G-11   

SECTION 4.16

  

Commercial Tort Claims

     G-11   

 

G-i



--------------------------------------------------------------------------------

   ARTICLE V       CERTAIN PROVISIONS CONCERNING ACCOUNTS   

SECTION 5.1

  

Special Representations and Warranties

     G-12   

SECTION 5.2

  

Maintenance of Records

     G-12   

SECTION 5.3

  

Legend

     G-12   

SECTION 5.4

  

Modification of Terms, etc

     G-12   

SECTION 5.5

  

Collection

     G-12   

SECTION 5.6

  

Assignment of Security Interest

     G-13       ARTICLE VI       REMEDIES AND APPLICATION OF PROCEEDS   

SECTION 6.1

  

Remedies

     G-13   

SECTION 6.2

  

Notice of Sale

     G-15   

SECTION 6.3

  

Waiver of Notice and Claims

     G-15   

SECTION 6.4

  

No Waiver; Cumulative Remedies

     G-15   

SECTION 6.5

  

Application of Proceeds

     G-15       ARTICLE VII       MISCELLANEOUS   

SECTION 7.1

  

Concerning Collateral Agent

     G-16   

SECTION 7.2

  

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact

     G-16   

SECTION 7.3

  

Expenses; Indemnity

     G-17   

SECTION 7.4

  

Continuing Security Interest; Assignment

     G-17   

SECTION 7.5

  

Termination; Release

     G-18   

SECTION 7.6

  

Modification in Writing

     G-18   

SECTION 7.7

  

Notices

     G-18   

SECTION 7.8

  

GOVERNING LAW

     G-18   

SECTION 7.9

  

CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL

     G-18   

SECTION 7.10

  

Severability of Provisions

     G-19   

SECTION 7.11

  

Execution in Counterparts

     G-19   

SECTION 7.12

  

No Credit for Payment of Taxes or Imposition

     G-19   

SECTION 7.13

  

No Claims against Collateral Agent

     G-19   

SECTION 7.14

  

No Release

     G-20   

SECTION 7.15

  

Obligations Absolute

     G-20   

 

G-ii



--------------------------------------------------------------------------------

EXHIBIT A

  

Form of Joinder Agreement

EXHIBIT B

  

Form of Perfection Certificate

 

G-iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of September 30, 2009 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), is made by each of BARNES &
NOBLE, INC., a Delaware corporation (the “Lead Borrower”), and certain other
Subsidiaries of the Lead Borrower signatory hereto as grantors (the Lead
Borrower and such other grantors, together with any successors and any other
Subsidiaries of the Lead Borrower that may join as a grantor from time to time,
the “Grantors,” and each, a “Grantor”), in favor of BANK OF AMERICA, N.A., in
its capacity as collateral agent for the Credit Parties (as defined in the
Credit Agreement defined below) pursuant to the Credit Agreement (as hereinafter
defined), as grantee, assignee and secured party (in such capacities and
together with any successors and assigns in such capacities, the “Collateral
Agent”).

R E C I T A L S :

A. The Grantors, Collateral Agent, Bank of America, N.A., as administrative
agent, and the Lenders party thereto, among others, have, in connection with the
execution and delivery of this Agreement, entered into that certain Credit
Agreement of even date herewith (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

B. Each Guarantor has, pursuant to the Credit Agreement or other Facility
Guaranty, among other things, unconditionally guaranteed the obligations of the
Borrowers under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) (the “Guaranteed Obligations”).

C. Each Grantor will receive substantial benefits from the execution, delivery
and performance of the obligations under the Credit Agreement, the Facility
Guaranty and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

D. Each Grantor is or, as to Collateral (as hereinafter defined) acquired by
such Grantor after the date hereof, will be, the legal and/or beneficial owner
of the Collateral pledged by it hereunder.

F. This Agreement is given by each Grantor in favor of the Collateral Agent for
the benefit of the Credit Parties to secure the payment and performance of all
of the Secured Obligations.

G. It is a condition to the obligations of the Lenders to make the Loans under
the Credit Agreement and a condition to the obligation of each LC Issuer to
issue Letters of Credit under the Credit Agreement that each Grantor execute and
deliver this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:

 

G-1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

(b) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein (including, unless otherwise specified, references to any
“Letter of Credit”) that are defined in the UCC shall have the meanings assigned
to them in the UCC.

(c) The following terms shall have the following meanings:

“Agreement” shall have the meaning assigned to such in the Preamble hereof.

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Collateral Data” shall mean, with respect to Intellectual Property consisting
of databases and data compilations, all facts and information stored or included
in such data bases or data compilations arising from or with respect to all or
any portion of the Collateral.

“Collateral License” shall have the meaning assigned to such term in
Section 4.15 hereof.

“Commercial Tort Claim” means a claim arising in tort with respect to which the
claimant is a Grantor.

“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and third
parties, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

“Control” shall mean “control,” as such term is defined in Section 9-104 of the
UCC.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Excluded Assets” shall mean (a) Equity Interests in the Lead Borrower and its
Subsidiaries, (b) all Intellectual Property and Licenses of the Grantors
(subject to the rights of the Collateral Agent under the Collateral License),
(c) all furniture and Equipment of the Grantors, and (d) General Intangibles,
Instruments and Documents not evidencing, governing, securing, arising from or
otherwise related to the Collateral.

 

G-2



--------------------------------------------------------------------------------

“General Intangibles” shall mean, collectively, with respect to each Grantor,
all “general intangibles,” as such term is defined in the UCC (other than
Intellectual Property and Licenses), of such Grantor and, in any event, shall
include, without limitation, (i) all of such Grantor’s rights, title and
interest in, to and under all insurance policies and Contracts, (ii) all
know-how and warranties, (iii) any and all other rights, claims,
choses-in-action and causes of action of such Grantor against any other Person
and the benefits of any and all collateral or other security given by any other
Person in connection therewith, (iv) all guarantees, endorsements and
indemnifications, (v) all lists, books, records, correspondence, ledgers,
print-outs, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information, including, without limitation,
all customer or tenant lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, appraisals, recorded knowledge,
surveys, studies, engineering reports, test reports, manuals, standards,
processing standards, performance standards, catalogs, research data, computer
and automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Grantor’s operations or any of such
Grantor’s assets and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (vi) all licenses, consents, permits, variances, certifications,
authorizations and approvals, however characterized, of any Governmental
Authority (or any Person acting on behalf of a Governmental Authority) now or
hereafter acquired or held by such Grantor pertaining to any of its assets,
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation (but excluding Licenses), (vii) all Payment Intangibles, and
(viii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims to the extent the foregoing relate to any assets,
including, without limitation, Permitted Acquisitions, and claims for tax or
other refunds against any Governmental Authority relating to any assets of the
Grantors.

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

“Intellectual Property” shall mean, collectively, with respect to each Grantor,
all (i) patents and patent applications registered or applied for in the United
States and all other nations throughout the world and any political subdivision
thereof, and all improvements to the inventions disclosed in each such
registration, patent or patent application, (ii) trademarks, service marks,
certification marks, trade dress, logos, slogans, uniform resource locations
(URL’s), domain names, rights of publicity, trade names and corporate names
(whether registered or unregistered, whether statutory or common law and whether
established or registered in the United States or any other country or any
political subdivision thereof), including all registrations and applications for
registration of the foregoing and all goodwill associated therewith,
(iii) copyrights (whether statutory or common law, whether established or
registered in the United States or any other country or any political
subdivision thereof whether registered or unregistered and whether published or
unpublished) and registrations and applications for registration thereof,
including all derivative works, moral rights, renewals, extensions, reversions
or restorations associated with such copyrights, now or hereafter provided by
law, (iv) computer software (including, without limitation, source code, object
code, firmware, operating systems and specifications), (v) trade secrets,
(vi) databases and compilations of data (it being understood that the foregoing
shall not include individual facts and pieces of information stored therein),
(vii) any other similar type of proprietary intellectual property right, and
(viii) all rights to sue or recover and retain damages and costs and attorneys’
fees for past, present and future infringement or misappropriation of any of the
foregoing, in each case (i) through (vii), whether now owned or hereafter
created or acquired by or assigned to such Grantor.

“Joinder Agreement” shall mean an agreement substantially in the form annexed
hereto as Exhibit A.

 

G-3



--------------------------------------------------------------------------------

“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.

“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with, and covenants not to sue, any other party with
respect to any Intellectual Property, whether such Grantor is a licensor or
licensee, distributor or distributee under any such license or distribution
agreement.

“Perfection Certificate” shall mean an agreement substantially in the form
annexed hereto as Exhibit B and each supplement (which shall be in form and
substance reasonably acceptable to the Collateral Agent) thereto from time to
time executed and delivered by the applicable Grantor contemporaneously with the
execution and delivery of each Joinder Agreement executed in accordance with
Section 3.3.

“Restricted Collateral” shall mean all assets of the Grantors that would
otherwise be included as Collateral but for the express terms of (a) any permit,
lease, license, contract or other agreement or instrument constituting or
applicable to such asset or (b) applicable Law (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law or principles of equity) that,
in each case, prohibits the grant to any Credit Party of a security interest in
and to such asset; provided, however, that such assets shall constitute
“Restricted Collateral” only to the extent and for so long as such permit,
lease, license, contract or other agreement or applicable Law validly prohibits
the creation of a Lien on such property in favor of the Credit Parties and, upon
the termination of such prohibition (by written consent or in any other manner),
such property shall cease to constitute “Restricted Collateral”.

SECTION 1.2 Interpretation. The rules of interpretation specified in the Credit
Agreement shall be applicable to this Agreement. In the event of any direct
conflict between the terms of this Agreement and the terms of the Credit
Agreement, the terms of the Credit Agreement shall control.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest and Pledge. As collateral security for
the payment and performance in full of all the Secured Obligations, each Grantor
hereby (a) grants to the Collateral Agent for its benefit and for the benefit of
the Credit Parties a lien on and security interest in and to, and (b) pledges,
mortgages and hypothecates to the Collateral Agent for its benefit and the
benefit of the Credit Parties, in each case, all of the right, title and
interest of such Grantor in, to and under all of the following personal property
and interests in property, wherever located, and whether now existing or
hereafter arising or acquired from time to time (collectively, the
“Collateral”):

 

  (i) all Accounts;

 

  (ii) all Inventory;

 

  (iii) all Investment Property;

 

  (iv) all Deposit Accounts and all Securities Accounts;

 

  (v) all Chattel Paper, Instruments and Letter-of-Credit Rights arising from
the sale of or providing of Inventory or services;

 

G-4



--------------------------------------------------------------------------------

  (vi) all General Intangibles, Documents and Supporting Obligations evidencing,
governing, securing, arising from or related to any of the assets described in
clauses (i)-(v);

 

  (vii) all books and records relating to any of the foregoing clauses
(i) through (vi);

 

  (viii) all Commercial Tort Claims arising from or with respect to any of the
assets described in clause (i) - (vii); and

 

  (ix) to the extent not covered by clauses (i) through (viii) of this sentence,
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(viii) above, the security interest created by this Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Assets or
Restricted Collateral; provided that, all Accounts arising from and all
Proceeds, substitutions or replacements of any Restricted Collateral (other than
Excluded Assets) shall constitute Collateral hereunder.

SECTION 2.2 Security Interest. Each Grantor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to authenticate and file in
any relevant jurisdiction any financing statements (including fixture filings)
and amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including, without
limitation, (i) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, and (ii) any financing or continuation statements or other documents
without the signature of such Grantor where permitted by law.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 3.1 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Grantor represents and warrants that the only filings,
registrations and recordings necessary and appropriate to create, preserve,
protect and perfect the security interest granted by each such Grantor to the
Collateral Agent (for the benefit of the Credit Parties) pursuant to this
Agreement in respect of the Collateral are listed in Schedule 1.04 to the
Perfection Certificate. Each Grantor represents and warrants that all such
filings, registrations and recordings have been delivered to the Collateral
Agent in completed (and, to the extent necessary or appropriate, duly executed)
form for filing in each governmental, municipal or other office specified in
Schedule 1.04 to the Perfection Certificate. Each Grantor agrees that at the
sole cost and expense of the Grantors, (i) such Grantor will maintain the
security interest created by this Agreement in the Collateral as a perfected
first priority security interest and, subject to Permitted Encumbrances, shall
defend such security interest against the claims and demands of all Persons,
(ii) such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral, in each case as the
Collateral Agent may reasonably request, all in reasonable detail and (iii) at
any time and from time to time, upon the written request of the Collateral
Agent, such Grantor shall promptly and duly execute and deliver, and file and
have recorded, such further

 

G-5



--------------------------------------------------------------------------------

instruments and documents and take such further action as the Collateral Agent
may deem reasonably necessary for the purpose of obtaining or preserving the
full benefits of this Agreement and the rights and powers herein granted,
including the filing of any financing statements, continuation statements and
other documents (including the Agreement) under the UCC (or other applicable
Laws) in effect in any jurisdiction with respect to the security interest
created hereby and the execution and delivery of Blocked Account Agreements, all
in form reasonably satisfactory to the Collateral Agent and in such offices
wherever required by law to perfect, continue and maintain a valid, enforceable,
first priority security interest in the Collateral as provided herein and to
preserve the other rights and interests granted to the Collateral Agent
hereunder, as against third parties (other than with respect to Permitted
Encumbrances), with respect to the Collateral.

SECTION 3.2 Other Actions. In order to further insure the attachment, perfection
and priority of, and the ability of the Collateral Agent to enforce, the
Collateral Agent’s security interest in the Collateral, each Grantor represents,
warrants and agrees, in each case at such Grantor’s own expense, with respect to
the following Collateral that:

(a) Instruments and Tangible Chattel Paper. As of the date hereof no amount
payable under or in connection with any of the Collateral is evidenced by any
Instrument or Tangible Chattel Paper. If any amount in excess of $3,000,000
payable under or in connection with any of the Collateral shall be evidenced by
any Instrument or Tangible Chattel Paper, the Grantor acquiring such Instrument
or Tangible Chattel Paper shall forthwith endorse, assign and deliver the same
to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may reasonably request
from time to time.

(b) Deposit and Securities Accounts. As of the date hereof, such Grantor has not
opened nor does it maintain any (i) DDAs other than the accounts listed in
Schedule 5.20(a) to the Credit Agreement or (ii) Securities Accounts, other than
the accounts listed on Schedule 5.20(c) to the Credit Agreement. Each Grantor
shall (1) deliver to the Collateral Agent fully executed Securities Account
Control Agreements with respect to each Securities Account listed on Schedule
5.20(c) to the Credit Agreement as and when required under the Credit Agreement
and (2) comply with the provisions set forth in Section 6.13(a) of the Credit
Agreement with respect to DDAs. If any Grantor establishes any other Securities
Account or DDA during the term of the Credit Agreement, such Grantor shall give
prompt written notice thereof to the Collateral Agent and, no later than 30 days
(or such longer period, not to exceed 60 days, as the Collateral Agent may
agree) after establishing such Securities Account or DDA, shall deliver to the
Collateral Agent a fully executed Securities Account Control Agreement, Blocked
Account Agreement or copy of a DDA Notification that has been delivered to the
applicable depositary bank, as the case may be. The Grantors shall at all times
comply with the provisions set forth in Section 6.13 of the Credit Agreement.

(c) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount in excess of $3,000,000 payable under or in connection with any of the
Collateral is evidenced by any Electronic Chattel Paper or any “transferable
record” (as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction). If any
amount payable under or in connection with any of the Collateral shall be
evidenced by any Electronic Chattel Paper or any transferable record, the
Grantor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Collateral Agent thereof and shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under UCC Section 9-105 of such Electronic Chattel Paper or control under
Section 201

 

G-6



--------------------------------------------------------------------------------

of the Federal Electronic Signatures in Global and National Commerce Act or, as
the case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Collateral Agent
agrees with such Grantor that the Collateral Agent will arrange, pursuant to
procedures reasonably satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act of
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

(d) Letter-of-Credit Rights. As of the date hereof, Schedule 3.02 to the
Perfection Certificate lists all Letters of Credit constituting Collateral. If
such Grantor is at any time a beneficiary under a Letter of Credit constituting
Collateral now or hereafter issued in favor of such Grantor in a face amount
exceeding $3,000,000, such Grantor shall promptly notify the Collateral Agent
thereof and such Grantor shall, at the request of the Collateral Agent, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such Letter of
Credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the Letter of Credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such Letter of Credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the Letter of Credit are to be applied as provided in the Credit Agreement.

SECTION 3.3 Joinder of Additional Grantors. The Grantors shall cause each direct
or indirect Subsidiary of any Loan Party which, from time to time, after the
date hereof shall be required to pledge any assets to the Collateral Agent for
the benefit of the Credit Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Collateral Agent a Joinder Agreement
(including supplements to the Perfection Certificate and the schedules to the
Credit Agreement), in each case, as and when required under Section 6.12 of the
Credit Agreement and, upon such execution and delivery, such Subsidiary shall
constitute a “Grantor” for all purposes hereunder with the same force and effect
as if originally named as a Grantor herein, including, but not limited to,
granting the Collateral Agent a security interest in all Collateral of such
Subsidiary. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

SECTION 3.4 Collateral Access Agreements. Schedule 2.05 to the Perfection
Certificate lists all warehouse locations with respect to which the Grantors
shall deliver Collateral Access Agreements as of the Closing Date. After the
Closing Date, upon the lease or other acquisition of any other Material Storage
Location or any other warehouse or other leased storage or distribution facility
in which $10,000,000 or more of Inventory is or may be located from time to
time, and otherwise at any time after the occurrence and during the continuation
of an Event of Default, each Grantor shall deliver Collateral Access Agreements
as and to the extent required under Section 7.03(e) or Section 7.05(i) of the
Credit Agreement and otherwise shall take such further actions, and execute and
deliver to the Collateral Agent such Collateral Access Agreements or additional
assignments, agreements, supplements, powers and instruments, as the Collateral
Agent may in its reasonable judgment deem necessary or appropriate.

SECTION 3.5 Further Assurances. At any time after the occurrence and during the
continuation of an Event of Default, each Grantor shall take such further
actions, and execute and deliver to the Collateral Agent such Collateral Access
Agreements or additional assignments, agreements, supplements, powers and
instruments, as the Collateral Agent may in its reasonable judgment deem

 

G-7



--------------------------------------------------------------------------------

necessary or appropriate, wherever required by law, in order to perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Collateral Agent hereunder, to carry
into effect the purposes hereof or better to assure and confirm unto the
Collateral Agent or permit the Collateral Agent to exercise and enforce its
rights, powers and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Grantor shall make, execute,
endorse, acknowledge, file or re-file and/or deliver to the Collateral Agent
from time to time upon reasonable request of the Collateral Agent such lists,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, control agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments. If an Event of Default has occurred and is
continuing, the Collateral Agent may institute and maintain, in its own name or
in the name of any Grantor, such suits and proceedings as the Collateral Agent
may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or the perfection thereof in the
Collateral. All of the foregoing shall be at the sole cost and expense of the
Grantors. The Grantors and the Collateral Agent acknowledge that this Agreement
is intended to grant to the Collateral Agent for the benefit of the Credit
Parties a security interest in and Lien upon the Collateral and shall not
constitute or create a present assignment of any of the Collateral.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Grantor represents, warrants and covenants as follows:

SECTION 4.1 Title. Each Grantor has good and valid rights in, and title to, the
Collateral with respect to which it has purported to grant a Security Interest
hereunder. No financing statement or other public notice authorized by a Grantor
of any Lien or security interest with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent pursuant to this Agreement or as are
permitted by the Credit Agreement. No Person other than the Collateral Agent has
control or possession of all or any part of the Collateral, except as permitted
by the Credit Agreement.

SECTION 4.2 Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, such Grantor will be,
the sole direct and beneficial owner of all Collateral pledged by it hereunder
free from any Lien or other right, title or interest of any Person other
than the Liens and security interest created by this Agreement and Permitted
Encumbrances. Each Grantor shall, at its own cost and expense, defend title to
the Collateral pledged by it hereunder and the security interest therein and
Lien thereon granted to the Collateral Agent and the priority thereof against
all claims and demands of all Persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Credit Party other than Permitted Encumbrances. Except as permitted by the
Credit Agreement, as of the date hereof, there is no agreement, and, after the
date hereof, no Grantor shall enter into any agreement or take any other action,
that would restrict the transferability of any of the Collateral or otherwise
impair or conflict with such Grantors’ obligations or the rights of the
Collateral Agent hereunder.

SECTION 4.3 Validity and Priority of Security Interest. The security interest
granted hereunder constitutes (a) a legal and valid security interest in all of
the Collateral securing the payment and performance of the Secured Obligations,
and (b) subject to the filings described in Section 3.1 above, a perfected
security interest in all of the Collateral, to the extent that perfection of
such security interest

 

G-8



--------------------------------------------------------------------------------

can be achieved by filings or recordings. The security interest granted
hereunder is and shall be prior to any other Lien on any of the Collateral other
than as permitted under the Credit Agreement.

SECTION 4.4 Chief Executive Office; Change of Name; Jurisdiction of
Organization.

(a) The exact legal name, type of organization, jurisdiction of organization,
organizational identification number and chief executive office of such Grantor
is indicated in Schedule 1.01 to the Perfection Certificate. The exact Federal
Taxpayer Identification Number of each Grantor is indicated in the secretary’s
certificate delivered by such Grantor to the Collateral Agent on the Closing
Date. Such Grantor shall furnish to the Collateral Agent prompt written notice
of any change in (i) its corporate name, (ii) the location of its chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) its identity or type of organization
or corporate structure, (iv) its Federal Taxpayer Identification Number or
organizational identification number or (v) its jurisdiction of organization or
formation (in each case, including, without limitation, by merging with or into
any other entity, reorganizing, dissolving, liquidating, reincorporating or
incorporating in any other jurisdiction). Such Grantor agrees (A) not to effect
or permit any such change unless all filings have been made under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Collateral (subject to Permitted Encumbrances) and
(B) to take all action reasonably requested by and reasonably satisfactory to
the Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Credit Parties in the
Collateral intended to be granted hereunder. Each Grantor agrees to promptly
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the preceding sentence.

(b) The Collateral Agent may rely on opinions of counsel as to whether any or
all UCC financing statements of the Grantors need to be amended as a result of
any of the changes described in Section 4.4(a). If any Grantor fails to provide
information to the Collateral Agent about such changes on a timely basis, the
Collateral Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Grantor’s property
constituting Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Grantor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Grantor.

SECTION 4.5 Location of Inventory. Schedule 2.04 to the Perfection Certificate
(as the same may be supplemented from time to time) sets forth all warehouse and
other locations where Inventory with an aggregate value in excess of $5,000,000
may be located from time to time.

SECTION 4.6 No Claims. Each Grantor owns or has rights to use all of the
Collateral pledged by it hereunder and all rights with respect to any of the
foregoing used in, necessary for or material to such Grantor’s business as
currently conducted. The use by such Grantor of such Collateral and all such
rights with respect to the foregoing do not infringe on the rights of any Person
other than such infringement which would not, individually or in the aggregate,
result in a Material Adverse Effect. No claim has been made and remains
outstanding that such Grantor’s use of any Collateral does or may violate the
rights of any third Person that would individually, or in the aggregate, have a
Material Adverse Effect.

SECTION 4.7 No Conflicts, Consents, etc. No consent of any party (including,
without limitation, equity holders or creditors of such Grantor) and no consent,
authorization, approval, license or

 

G-9



--------------------------------------------------------------------------------

other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or other Person is required (A) for the pledge by such Grantor
of the Collateral pledged by it pursuant to this Agreement or for the execution,
delivery or performance hereof by such Grantor, or (B) for the exercise by the
Collateral Agent of the remedies in respect of the Collateral pursuant to this
Agreement. Following the occurrence and during the continuation of an Event of
Default, if the Collateral Agent desires to exercise any remedies, consensual
rights or attorney-in-fact powers set forth in this Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other Person therefor, then, upon the reasonable request of the Collateral
Agent, such Grantor agrees to use commercially reasonable efforts to assist and
aid the Collateral Agent to obtain as soon as commercially practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.

SECTION 4.8 Collateral. All information set forth herein, including the
schedules annexed hereto, and all information contained in the Perfection
Certificate and any documents, schedules and lists heretofore delivered to any
Credit Party in connection with this Agreement, in each case, relating to the
Collateral, is accurate and complete in all material respects and, if
represented as of a specified date, as of such date. The Collateral described on
the schedules annexed hereto and as set forth in the schedules to the Credit
Agreement constitutes all of the property of such type of Collateral owned or
held by the Grantors as of the date of such schedules.

SECTION 4.9 Insurance. Each Grantor shall maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.07 of the Credit
Agreement. Each Grantor hereby irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact), exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or in part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Default or Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable in accordance with Section 7.2 of this Agreement. All sums
disbursed by the Collateral Agent in connection with this Section 4.9, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

SECTION 4.10 Payment of Taxes; Compliance with Laws; Contested Liens; Claims.
Each Grantor represents and warrants that all Claims imposed upon or assessed
against the Collateral have been paid and discharged except to the extent such
Claims constitute Permitted Encumbrances. Each Grantor shall comply with all
applicable Law relating to the Collateral, unless the failure to comply could
not reasonably be expected to have a Material Adverse Effect. Each Grantor may
at its own expense contest the validity, amount or applicability of any Claims
so long as the contest thereof shall be conducted in accordance with, and
permitted pursuant to the provisions of, the Credit Agreement.

SECTION 4.11 Access to Collateral, Books and Records; Other Information. The
Collateral Agent and its representatives may examine the Collateral in
accordance with Section 6.10 of the Credit Agreement.

 

G-10



--------------------------------------------------------------------------------

SECTION 4.12 Third Party Consents. At the request of the Required Lenders at any
time, or upon the request of the Collateral Agent at any time during the
continuation of an Event of Default, Grantor shall use reasonable commercial
efforts to obtain the consent of third parties to the extent such consent is
necessary or desirable to create a valid, perfected security interest in favor
of the Collateral Agent in any Collateral.

SECTION 4.13 Transfers of and other Liens on Collateral. No Grantor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Collateral pledged by it hereunder except with respect to Permitted
Dispositions and Permitted Encumbrances.

SECTION 4.14 Organization Documents. As of the date hereof, each Grantor has
delivered to the Collateral Agent true, correct and complete copies of its
Organization Documents. The Organization Documents are in full force and effect,
have not as of the date hereof been amended or modified except as disclosed to
the Collateral Agent. Except as otherwise permitted under the Credit Agreement,
no Grantor will terminate or agree to terminate any Organization Documents or
make any amendment or modification to any Organization Documents.

SECTION 4.15 Grant of Collateral License. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to the extent
reasonable to exercise rights and remedies under Article VI hereof at such time
as the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the fullest extent of the Grantors’ rights to grant a license or
sublicense thereof, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use any of the
furniture, Equipment, General Intangibles, Instruments, Documents, Intellectual
Property and Licenses (collectively, “Licensed Assets”) now owned or hereafter
acquired by such Grantor, wherever the same may be located, including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
thereof (the “Collateral License”); provided, that such Collateral License may
not be sub-licensed or transferred to any other Person except (a) a sublicense
to any agent of the Collateral Agent that is acting for and on behalf of the
Collateral Agent, which sublicense shall be for the sole purpose of exercising
the rights and remedies of the Collateral Agent under Article VI hereof or
(b) as otherwise expressly provided in Section 7.04. For the avoidance of doubt,
the Collateral License does not permit the Collateral Agent or any other Credit
Party to (x) sell, assign or otherwise transfer ownership in any Licensed Assets
or (y) encumber, license, sublicense or impair any Intellectual Property or
Licenses (in each case, other than in connection with the Disposition of
Collateral that may include a printed, stamped or otherwise applied trademark or
other mark of any Grantor). In addition to the foregoing grant of the Collateral
License, the Grantors hereby acknowledge and agree that none of the Collateral
Agent, the other Credit Parties or any agent thereof shall be required, prior to
Disposing of or as a condition to the Disposition of all or any portion of the
Collateral during the exercise of remedies after an Event of Default, to remove,
deface or otherwise dispose of any trademark or other Intellectual Property of
the Grantors that may be printed upon, stamped upon, adhered to by application
of stickers or otherwise or otherwise incorporated as part of any Collateral.
For the avoidance of doubt, subject to the restrictions expressly provided
above, the Collateral License permits the Collateral Agent and its agents to
access and use, solely in the exercise of rights and remedies under Article VI
hereof, all the Grantors’ databases and data compilations in which all or any
portion of any Collateral Data is stored.

SECTION 4.16 Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim constituting Collateral for which a complaint or
a counter-claim in an amount greater than or equal to $3,000,000 has been
filed, such Grantor shall (a) for itself or through the Lead Borrower, notify
the Collateral Agent thereof no later than ten (10) Business Days after the
filing or acquisition thereof, (b) if requested by the Collateral Agent,
deliver to the Collateral Agent, no later than

 

G-11



--------------------------------------------------------------------------------

ten (10) Business Days after such request, a summary description of
such Commercial Tort Claim and (c) take such actions as the Collateral Agent may
reasonably request in order to perfect the Lien in favor of the Collateral
Agent, for the benefit of the Credit Parties, with respect thereto.

ARTICLE V

CERTAIN PROVISIONS CONCERNING ACCOUNTS

SECTION 5.1 Special Representations and Warranties. All Accounts and all
records, papers and documents relating thereto (i) are genuine and correct and
in all material respects what they purport to be, (ii) evidence indebtedness
unpaid and owed by the account debtor, arising out of the performance of labor
or services or the sale, lease, License, assignment or other disposition and
delivery of the goods or other property listed therein or out of an advance or a
loan, and (iii) are in all material respects in compliance and conform with all
applicable material Federal, state and local laws and applicable Laws of any
relevant foreign jurisdiction.

SECTION 5.2 Maintenance of Records. Each Grantor shall keep and maintain at its
own cost and expense materially complete records of each Account, in a manner
consistent with prudent business practice (which shall include any manner
consistent with past practice), including, without limitation, records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Grantor shall, at such Grantor’s sole
cost and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including, without limitation, all documents
evidencing Accounts and any books and records relating thereto to the Collateral
Agent or to its representatives (copies of which evidence and books and records
may be retained by such Grantor). At any time after the acceleration of the
Secured Obligations after any Event of Default, the Collateral Agent may
transfer a full and complete copy of any Grantor’s books, records, credit
information, reports, memoranda and all other writings relating to the Accounts
to and for the use by any Person that has acquired an interest in the Accounts
or the Collateral Agent’s security interest therein without the consent of any
Grantor.

SECTION 5.3 Legend. Upon the request of the Collateral Agent made at any time
after the occurrence and during the continuance of any Event of Default, each
Grantor shall legend the Accounts and the other books, records and documents of
such Grantor evidencing or pertaining to the Accounts with an appropriate
reference to the fact that the Accounts have been assigned to the Collateral
Agent for the benefit of the Credit Parties and that the Collateral Agent has a
security interest therein.

SECTION 5.4 Modification of Terms, etc. No Grantor shall rescind or cancel any
indebtedness evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto, extend or renew any such indebtedness,
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto, or sell any Account or interest therein, except, in each such case, in
the ordinary course of business consistent with prudent business practice (which
shall include any manner consistent with past practice), without the prior
written consent of the Collateral Agent.

SECTION 5.5 Collection. Each Grantor shall use commercially reasonable efforts
to cause to be collected from the account debtor of each of the Accounts, as and
when due in the ordinary course of business consistent with prudent business
practice (which shall include any manner consistent with past practice)
(including, without limitation, Accounts that are delinquent, such Accounts to
be collected in accordance with generally accepted commercial collection
procedures), any and all amounts owing under or on account of such Account, and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account. The costs and expenses (including, without
limitation, reasonable attorneys’ fees) of collection, in any case, whether
incurred by any Grantor, the

 

G-12



--------------------------------------------------------------------------------

Collateral Agent or any Credit Party in accordance with the terms of the Loan
Documents, shall be paid by the Grantors.

SECTION 5.6 Assignment of Security Interest. Upon the request of the Collateral
Agent, if at any time any Grantor shall take a security interest in any property
of an account debtor or any other Person to secure payment and performance of a
material Account and such Account is in an amount equal to $3,000,000 or more,
such Grantor shall promptly assign such security interest to the Collateral
Agent. No such assignment shall need to be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of, and transferees from, the account debtor or other Person granting
the security interest.

ARTICLE VI

REMEDIES AND APPLICATION OF PROCEEDS

SECTION 6.1 Remedies. (a) Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may from time to time in respect of the
Collateral, in addition to the other rights and remedies provided for herein or
otherwise available to it under the Credit Agreement or any other Loan Document,
take all or any combination of the following actions:

(i) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor.

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly pay
such amounts to the Collateral Agent.

(iii) Sell, assign or otherwise Liquidate, or direct any Grantor to sell, assign
or otherwise Liquidate, any and all investments made in whole or in part with
the Collateral or any part thereof, and take possession of the proceeds of any
such sale, assignment, License or Liquidation.

(iv) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to assemble the Collateral in any place or places so
designated by the Collateral Agent in accordance with Section 9-609 of the UCC,
in which event such Grantor shall at its own expense: (A) forthwith cause the
same to be moved to the place or places designated by the Collateral Agent and
there delivered to the Collateral Agent, (B) store and keep any Collateral so
delivered to the Collateral Agent at such place or places pending further action
by the Collateral Agent and (C) while the Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good

 

G-13



--------------------------------------------------------------------------------

condition. Time is of the essence regarding each Grantor’s obligation to deliver
the Collateral as contemplated in this Section 6.1(a)(iv). Upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by any Grantor of such obligation.

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in Section 6.5
hereof.

(vi) Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting the assignment of, and
exercising any other rights and powers with respect to, any Collateral.

(vii) With respect to any Collateral consisting of Inventory, the Collateral
Agent may conduct one or more going-out-of-business sales in the name of the
Grantors, or in the Collateral Agent’s own right, or by one or more agents and
contractors. Such sale(s) may be conducted upon any premises owned, leased, or
occupied by any Grantor. The Collateral Agent and any such agent or contractor,
in conjunction with any such sale, may augment the Inventory with other goods
(all of which other goods shall remain the sole property of the Collateral Agent
or such agent or contractor). Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Collateral Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein. Each purchaser at any such going out of business sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor.

(viii) Exercise all the rights and remedies of a Credit Party under the UCC, and
the Collateral Agent may also in its sole discretion, without notice except as
specified in Section 6.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Collateral Agent may deem commercially
reasonable. The Collateral Agent or any other Credit Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations owed to such Person as a credit on
account of the purchase price of any Collateral payable by such Person at such
sale. Each purchaser, assignee, licensee or recipient at any such sale shall
acquire the property sold, assigned or licensed absolutely free from any claim
or right on the part of any Grantor, and each Grantor hereby waives, to the
fullest extent permitted by law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives, to the fullest extent permitted by law,
any claims against the Collateral Agent arising by reason of the fact that the
price at which any Collateral may have been sold, assigned or licensed at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.

 

G-14



--------------------------------------------------------------------------------

SECTION 6.2 Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of Collateral shall be required by
applicable Law, ten (10) days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Grantor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying (as permitted under law) any right to notification of sale or other
intended disposition.

SECTION 6.3 Waiver of Notice and Claims. Each Grantor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Grantor would otherwise have under law, and each Grantor
hereby further waives, to the fullest extent permitted by applicable Law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VI in the absence of gross negligence or willful misconduct. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.

SECTION 6.4 No Waiver; Cumulative Remedies.

(i) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Collateral Agent be required
to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.

(ii) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power or remedy under this Agreement by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned under Debtor Relief Laws, or for any other reason or shall have been
determined adversely to the Collateral Agent, then and in every such case, the
Grantors, the Collateral Agent and each other Credit Party shall be restored to
their respective former positions and rights hereunder with respect to the
Collateral, and all rights, remedies and powers of the Collateral Agent and the
other Credit Parties shall continue as if no such proceeding had been
instituted.

SECTION 6.5 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, in accordance with and as set forth
in Section 8.03 of the Credit Agreement.

 

G-15



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Concerning Collateral Agent. Without, in any way, limiting the
rights of the Collateral Agent under the Credit Agreement or other Loan
Documents:

(i) The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of the Collateral Agent hereunder are subject to
the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Collateral), in
accordance with this Agreement and the Credit Agreement. The Collateral Agent
may employ agents and attorneys-in-fact in connection herewith and the use of
such agents or attorneys-in-fact shall not alter the indemnification and
limitations on liability with respect to the Collateral Agent or the other
Credit Parties set forth in the Loan Documents. The Collateral Agent may resign
and a successor Collateral Agent may be appointed in the manner provided in the
Credit Agreement. Upon the acceptance of any appointment as the Collateral Agent
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement, and the retiring
Collateral Agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent.

(ii) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Credit Parties shall have responsibility for
taking any necessary steps to preserve rights against any Person with respect to
any Collateral.

(iii) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(iv) If any item of Collateral also constitutes collateral granted to Collateral
Agent under any other deed of trust, mortgage, security agreement, pledge or
instrument of any type, in the event of any conflict between the provisions
hereof and the provisions of such other deed of trust, mortgage, security
agreement, pledge or instrument of any type in respect of such collateral,
Collateral Agent, in its sole discretion, shall select which provision or
provisions shall control.

SECTION 7.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Grantor shall fail to perform any covenants contained
in this Agreement or in the Credit Agreement (including, without limitation,
such Grantor’s covenants to (i) pay the premiums in respect of all required
insurance policies hereunder, (ii) pay Claims, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of such Grantor under
any Collateral) or if any warranty on the part of any Grantor contained herein
shall be breached, the Collateral Agent may (but shall not be obligated to) do
the same or cause it to be done or remedy any such breach, and may expend funds
for such purpose; provided, however, that Collateral Agent shall in no event be
bound to inquire into the validity of any tax,

 

G-16



--------------------------------------------------------------------------------

lien, imposition or other obligation which such Grantor fails to pay or perform
as and when required hereby and which such Grantor does not contest in
accordance with the provisions of the Credit Agreement. Any and all amounts so
expended by the Collateral Agent shall be paid by the Grantors in accordance
with the provisions of Section 7.3 hereof. Neither the provisions of this
Section 7.2 nor any action taken by Collateral Agent pursuant to the provisions
of this Section 7.2 shall prevent any such failure to observe any covenant
contained in this Agreement nor any breach of warranty form constituting an
Event of Default. Each Grantor hereby appoints the Collateral Agent its
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, or otherwise, from time to time after the
occurrence and during the continuation of an Event of Default in the Collateral
Agent’s discretion to take any action and to execute any instrument consistent
with the terms of the Credit Agreement and the other Security Documents which
the Collateral Agent may deem necessary to accomplish the purposes hereof. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Grantor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

SECTION 7.3 Expenses; Indemnity. Without limiting the provisions of
Section 10.04 of the Credit Agreement or other Loan Documents:

(a) Each Grantor will upon demand pay to the Collateral Agent the amount of any
and all reasonable costs and expenses, including the fees and expenses of its
counsel and the fees and expenses of any experts and agents which the Collateral
Agent may incur in connection with (i) any action, suit or other proceeding
affecting the Collateral or any part thereof commenced, in which action, suit or
proceeding the Collateral Agent is made a party or participates or in which the
right to use the Collateral or any part thereof is threatened, or in which it
becomes necessary in the judgment of the Collateral Agent to defend or uphold
the Lien hereof (including, without limitation, any action, suit or proceeding
to establish or uphold the compliance of the Collateral with any requirements of
any Governmental Authority or law), (ii) the collection of the Secured
Obligations, (iii) the enforcement and administration hereof, (iv) the custody
or preservation of, or the sale of, collection from, or other realization upon,
any of the Collateral, (v) the exercise or enforcement of any of the rights of
the Collateral Agent or any Credit Party hereunder or (vi) the failure by any
Grantor to perform or observe any of the provisions hereof. All amounts expended
by the Collateral Agent and payable by any Grantor under this Section 7.3 shall
be due no later than three (3) Business Days after demand therefor (together
with interest thereon accruing at the highest rate then in effect under the
Credit Agreement during the period from and including the date on which such
funds were so expended to the date of repayment) and shall be part of the
Secured Obligations.

(b) The Grantors agree, jointly and severally, to indemnify the Collateral Agent
and each Related Party thereof in accordance with Section 10.04 of the Credit
Agreement.

(c) The provisions of this Section 7.3 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit (as defined in the Credit Agreement), the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agents or any other
Credit Party. All amounts due under this Section 7.3 shall be payable promptly
(but in any event no more than three (3) Business Days following) upon written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

SECTION 7.4 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Grantors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Collateral Agent

 

G-17



--------------------------------------------------------------------------------

hereunder, to the benefit of the Collateral Agent and the other Credit Parties
and each of their permitted respective successors, transferees and assigns. No
other Persons (including, without limitation, any other creditor of any Grantor)
shall have any interest herein or any right or benefit with respect hereto.
Without limiting the generality of the foregoing clause (ii), any Credit Party
may assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Credit Party,
herein or otherwise, subject however, to the provisions of the Credit Agreement.

SECTION 7.5 Termination; Release. The Collateral shall be released from the Lien
of this Agreement in accordance with the provisions of the Credit Agreement.
Upon termination hereof or any release of Collateral in accordance with the
provisions of the Credit Agreement, the Collateral Agent shall, upon the request
and at the sole cost and expense of the Grantors, assign, transfer and deliver
to Grantor, against receipt and without recourse to or warranty by the
Collateral Agent, such of the Collateral to be released (in the case of a
release) as may be in possession of the Collateral Agent and as shall not have
been sold or otherwise applied pursuant to the terms hereof, and, with respect
to any other Collateral, proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Collateral, as the case may be.

SECTION 7.6 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Grantor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Collateral Agent. Any amendment, modification or supplement of
or to any provision hereof, any waiver of any provision hereof and any consent
to any departure by any Grantor from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement or
any other document evidencing the Secured Obligations, no notice to or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.

SECTION 7.7 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 7.7.

SECTION 7.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF
LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

SECTION 7.9 CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION

 

G-18



--------------------------------------------------------------------------------

OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW; PROVIDED THAT NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY OTHER JURISDICTION TO THE EXTENT NECESSARY OR ADVISABLE TO ENFORCE ANY
RIGHT OR INTEREST ANY CREDIT PARTY MAY HAVE AGAINST ANY COLLATERAL GRANTED BY
ANY LOAN PARTY. EACH GRANTOR AGREES THAT SERVICE OF PROCESS IN ANY PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH THE
COLLATERAL AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF ANY AGENT
APPOINTED BY ANY GRANTOR REFUSES TO ACCEPT SERVICE, SUCH GRANTOR HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT TO BRING PROCEEDINGS AGAINST ANY
GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. THE GRANTORS HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT.

SECTION 7.10 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 7.11 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

SECTION 7.12 No Credit for Payment of Taxes or Imposition. No Grantor shall be
entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and such Grantor shall not be entitled to
any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Collateral or any
part thereof.

SECTION 7.13 No Claims against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Grantor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Collateral Agent in respect thereof or any
claim that any Lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the Lien hereof.

 

G-19



--------------------------------------------------------------------------------

SECTION 7.14 No Release. Nothing set forth in this Agreement shall relieve any
Grantor from the performance of any term, covenant, condition or agreement on
such Grantor’s part to be performed or observed under or in respect of any of
the Collateral or from any liability to any Person under or in respect of any of
the Collateral or shall impose any obligation on the Collateral Agent or any
other Credit Party to perform or observe any such term, covenant, condition or
agreement on such Grantor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Credit Party for any act or
omission on the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Collateral or made in connection herewith or therewith. The
obligations of each Grantor contained in this Section 7.14 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.

SECTION 7.15 Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor or other matters related to
Debtor Relief Laws;

(b) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document, or any other agreement or instrument relating thereto;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(d) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(e) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 7.6 hereof; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, any Grantor (other than payment in full in cash of
Secured Obligations and termination of the Commitments or any other express
written release made in accordance herewith).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

G-20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

GRANTORS: BARNES & NOBLE, INC. By:   /s/ Maria B. Florez Name:   Maria B. Florez
Title:   Vice President, Treasurer BARNES & NOBLE COLLEGE BOOKSELLERS, INC. By:
  /s/ Barry Brover Name:   Barry Brover Title:   VP CFO

B. DALTON BOOKSELLER, LLC

BARNES & NOBLE BOOKQUEST LLC

BARNES & NOBLE BOOKSELLERS, INC.

BARNES & NOBLE MARKETING SERVICES CORP.

BARNES & NOBLE PURCHASING, INC.

BARNES & NOBLE SERVICES, INC.

BARNESANDNOBLE.COM LLC

DOUBLEDAY BOOK SHOPS, INC.

FICTIONWISE LLC

PONDVIEW ASSOCIATES LLC

SPARKNOTES LLC

STERLING PUBLISHING CO., INC.

TKTK ACQUISITION LLC

By:   /s/ Maria B. Florez Name:   Maria B. Florez Title:   Vice President,
Treasurer

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

COLLATERAL AGENT: BANK OF AMERICA, N.A., as Collateral Agent By:   /s/ James F.
Ward Name:   James F. Ward Title:  

Managing Director

Bank of America, N.A.

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

Form of

JOINDER AGREEMENT

[Name of New Grantor]

[Address of New Grantor]

[Date]

____________________

____________________

____________________

____________________

Ladies and Gentlemen:

Reference is made to that certain security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
September 30, 2009, made by BARNES & NOBLE, INC., a Delaware corporation (the
“Borrower”), and the other Grantors party thereto in favor of BANK OF AMERICA,
N.A., as collateral agent for the Credit Parties (in such capacity and together
with any successors in such capacity, the “Collateral Agent”).

This letter supplements the Security Agreement and is delivered by the
undersigned, [                    ] (the “New Grantor”), pursuant to Section 3.3
of the Security Agreement. The New Grantor hereby agrees to be bound as a
Grantor by all of the terms, covenants and conditions set forth in the Security
Agreement to the same extent that it would have been bound if it had been a
signatory to the Security Agreement on the execution date of the Security
Agreement. Without limiting the generality of the foregoing, the New Grantor
hereby grants and pledges to the Collateral Agent, as collateral security for
the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral and expressly assumes all obligations and liabilities
of a Grantor thereunder. The New Grantor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Grantors contained in the Security Agreement and the Credit Agreement.

Annexed hereto are supplements to each of the schedules to the Credit Agreement
and Perfection Certificate with respect to the New Grantor. Such supplements
shall be deemed to be part of the Security Agreement, the Credit Agreement, or
the Perfection Certificate, as applicable.

This agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement.



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF, BUT
INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

IN WITNESS WHEREOF, the New Grantor has caused this letter agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW GRANTOR] By:     Name:   Title:  

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Collateral Agent

By:     Name:   Title:  

[Schedules to be attached]



--------------------------------------------------------------------------------

EXHIBIT B

Form of

PERFECTION CERTIFICATE

[see attached]



--------------------------------------------------------------------------------

EXHIBIT B

 

 

 

PERFECTION CERTIFICATE

Dated as of September 30, 2009,

from

BARNES & NOBLE, INC.

as the Lead Borrower,

on behalf of itself and

CERTAIN OF ITS SUBSIDIARIES

party from time to time to the Security Agreement referred to herein,

as Grantors,

to and in favor of

BANK OF AMERICA, N.A.,

as Collateral Agent.

 

 

 



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

This PERFECTION CERTIFICATE dated September 30, 2009 (this “Certificate”), is
delivered pursuant to the Security Agreement dated as of even date herewith (the
“Security Agreement”), among BARNES & NOBLE, INC., a Delaware corporation (the
“Lead Borrower”), each other domestic Subsidiary (such term and the other
capitalized terms used and not defined in this Certificate have the meanings
assigned thereto in the Credit Agreement) of the Lead Borrower from time to time
party thereto (the Lead Borrower and such Subsidiaries, each a “Grantor” and,
collectively, the “Grantors”) and BANK OF AMERICA, N.A., as collateral agent (in
such capacity, the “Collateral Agent”) for the Credit Parties.

The Lead Borrower, on behalf of itself and each other current Grantor identified
on Schedule 1.01 hereto, hereby certifies to the Collateral Agent and each other
Credit Party as follows, as of the date hereof, after giving effect to the
consummation of the transactions contemplated by the Loan Documents to be
consummated on the Closing Date:

ARTICLE I

GRANTORS; LIEN SEARCH;

FINANCING STATEMENTS

1.01 Identifying Information. Schedule 1.01 hereto sets forth the following
information for each Grantor:

(a) its exact legal name, as such name appears in its respective certificate or
articles of incorporation, certificate of limited partnership or certificate of
formation;

(b) its type of organization (i.e. corporation, limited liability company,
limited partnership, etc.);

(c) its jurisdiction of organization or formation;

(d) any other jurisdictions in which it is qualified to do business; and

(e) its organizational identification number, if any, issued by the jurisdiction
of organization or formation.

1.02 Prior Names; Prior Jurisdictions. Except as set forth in Schedule 1.02
hereto, during the five-year period ending on the date of this Certificate, no
Grantor has changed its legal name, identity or organizational structure
(including by merger or consolidation with any other Person) or conducted
business under any other name (including tradename or similar appellations).

1.03 Lien Search Reports; Existing Liens. Based on the foregoing information,
UCC lien and tax liens and judgment search reports for each Grantor have been
requested from each UCC filing office in each jurisdiction set forth opposite
the name of such Grantor on Schedule 1.03. Copies of such search reports have
been delivered to the Collateral Agent. Schedule 1.03 describes all existing
Liens of each Grantor as of the Closing Date which shall continue after the
Closing Date and which are not Permitted Encumbrances.

1.04 UCC Financing Statements and Fixture Filings. UCC financing statements for
each Grantor, including financing statements to be filed as fixture filings,
naming the Collateral Agent, as secured party, and such Grantor, as debtor, have
been prepared by the Collateral Agent for filing in each UCC filing office in
each jurisdiction set forth opposite the name of such Grantor on Schedule 1.04.
The Lead Borrower hereby acknowledges that the Collateral Agent has relied upon
the accuracy of the information provided on Schedule 1.04 and represents that
(a) it has reviewed all such UCC financing statements prepared in reliance upon
such information and (b) all such financing statements and fixture filings are
in appropriate form (including the correct legal name and jurisdiction of the
Grantor listed thereon) for filing in the filing office and jurisdiction
indicated thereon.



--------------------------------------------------------------------------------

ARTICLE II

COLLATERAL LOCATIONS

2.01 Collateral Records. Schedule 2.01 sets forth the chief executive office of
each Grantor and each other location where such Grantor maintains its books or
records relating to any material portion of the Collateral, including Accounts
Receivable and Inventory.

2.02 Owned Real Property. Schedule 2.02 hereto sets forth for each Grantor the
following information for each parcel of real property owned by such Grantor:
(a) its street address, (b) the county in which the real estate records for such
property are located, (c) a brief description of its current use, and
(d) whether all or a portion of such property has been leased to any other
Person.

2.03 Leased Real Property. Schedule 2.03 hereto sets forth for each Grantor the
following information for each parcel of real property leased to or by such
Grantor: (a) its street address, (b) a brief description of its current use,
(c) the name of the lessor, and (d) whether all or a portion of such property
has been subleased to any other Person.

2.04 Bailee Locations. Schedule 2.04 sets forth for each Grantor any locations,
other than any owned real property locations identified on Schedule 2.02, where
such Grantor maintains any Inventory with an aggregate book value of $5,000,000
or more at any time from time to time, including, for each location: (a) the
name of the Person in business at such location, (b) its street address, and
(c) a brief description of the type of location (i.e. leased property,
warehouse, bailee, etc.).

2.05 Collateral Access Agreements. Collateral Access Agreements have been
delivered to the Collateral Agent in respect of each location identified on
Schedule 2.05, each duly executed by the landlord, mortgage or bailee for such
location and the applicable Grantor.

ARTICLE III

MISCELLANEOUS

3.01 Commercial Tort Claims. Schedule 3.01 hereto sets forth for each Grantor a
description of each Commercial Tort Claim related to all or any portion of the
Collateral and held by any Grantor asserting a material claim for monetary
damages in an amount in excess of $3,000,000.

3.02 Letters of Credit. Schedule 3.02 lists all letters of credit with a stated
amount in excess of $3,000,000 in favor of any Grantor supporting or otherwise
issued with respect to any of the Collateral, including the maximum stated
amount thereof, any amounts drawn thereunder, the issuing bank thereof and a
brief description of the purpose thereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate on its
own behalf and on behalf of the other Grantors on and as of the date first above
written.

 

BARNES & NOBLE, INC., as Lead Borrower on behalf of all Grantors By:       Name:
      Title:    

PERFECTION CERTIFICATE

Signature Page



--------------------------------------------------------------------------------

EXHIBIT H

Form of Collateral Access Agreement

LANDLORD AGREEMENT AND WAIVER

                                      , 20            

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged,                             , a                      (the
“Landlord”) executes this agreement and waiver in favor of BANK OF AMERICA,
N.A., as collateral agent (in such capacity and together with any successor
acting in such capacity, the “Collateral Agent”) for its own benefit and the
benefit of certain other lenders and credit parties (collectively the “Credit
Parties”) which are making loans or furnishing other financial accommodations to
the Tenant (as defined below) and certain of its affiliates (collectively, the
“Borrowers”).

WITNESSETH:

WHEREAS, the Landlord owns the real property located at
                             (collectively, the “Leased Premises”), which real
property the Landlord leases to                             , a
                             (the “Tenant”) pursuant to a certain lease dated
                            ,                              between
                             and Tenant (the “Lease”).

WHEREAS, the Borrowers have entered, or are about to enter, into certain loan
arrangements with the Collateral Agent and the Credit Parties, pursuant to which
the Collateral Agent and the Credit Parties have agreed to make loans and
furnish other financial accommodations to the Borrowers.

WHEREAS, loans and financial accommodations under the loan arrangements will be
secured by, among other things, certain of the Tenant’s present and after
acquired personal property, including inventory, located, or to be located, upon
the Leased Premises (the “Collateral”), but expressly excluding any and all real
property and real property fixtures.

WHEREAS, in order to induce the Collateral Agent and the Credit Parties to make
loans or furnish other financial accommodations to the Borrowers, the Landlord
hereby represents, warrants, covenants and agrees as follows:

 

1. The Lease is in full force and effect and to the best of the Landlord’s
knowledge, the Tenant is not in default under the terms of such Lease.

 

2.

The Landlord hereby waives and releases in favor of the Collateral Agent and the
Credit Parties: (a) any and all rights of distraint, levy, and execution which
the Landlord may now or hereafter have against the Collateral; (b) any and all
statutory liens, security interests, or other liens which the Landlord may now
or hereafter have in the Collateral; and (c) any and all other interests or
claims of every nature whatsoever which the Landlord may now or hereafter have
in or against the Collateral for any rent, storage

 

H-1



--------------------------------------------------------------------------------

 

charges, or other sums due, or to become due, to the Landlord from the Tenant.
The Landlord agrees not to exercise any of the Landlord’s rights, remedies,
powers, privileges, or discretions with respect to the Collateral, or the
Landlord’s liens or security interests in the Collateral, unless and until the
Landlord receives written notice from an officer of the Collateral Agent that
the Borrowers’ obligations to the Collateral Agent and the Credit Parties have
been paid in full and that the commitment of the Collateral Agent and the Credit
Parties to make loans or furnish other financial accommodations to the Borrowers
has been terminated. The foregoing waiver is for the benefit of the Collateral
Agent and the Credit Parties only and does not affect the obligations of the
Tenant to the Landlord.

 

3. In the event of the exercise by the Collateral Agent on behalf of the Credit
Parties of its rights with respect to the Collateral upon default of any of the
Borrowers on any of their obligations to the Collateral Agent and/or the Credit
Parties (including but not limited to a default under the Lease), the Collateral
Agent shall have a reasonable time, and in any event not less than 150 days,
after the Collateral Agent declares the default in which to repossess and/or
dispose of the Collateral from the Leased Premises; provided, however, that such
period will be tolled during any period in which the Collateral Agent has been
stayed from taking action to remove the Collateral in any bankruptcy, insolvency
or similar proceeding, and the Collateral Agent shall have an additional period
of time thereafter in which to repossess and/or dispose of the Collateral from
the Leased Premises. In those circumstances, the Landlord will, upon reasonable
prior written notice from the Collateral Agent, (a) cooperate with the
Collateral Agent in gaining access to the Leased Premises for the purpose of
repossessing said Collateral and (b) if requested by the Collateral Agent,
permit the Collateral Agent, or its agents or nominees, to dispose of the
Collateral on the Leased Premises in a manner reasonably designed to minimize
any interference with any of the Landlord’s other tenants at the Leased
Premises. The Collateral Agent shall promptly repair, at the Collateral Agent’s
expense, any physical damage to the Leased Premises actually caused by removal
of the Collateral, but shall not be liable for any diminution in value of the
Leased Premises caused by the removal or absence of the Collateral.

 

4. To the extent not paid or prepaid by the Tenant, the Collateral Agent shall
pay the Landlord a sum for its use and occupancy of the Leased Premises on a per
diem basis in an amount equal to the monthly base rent required to be paid by
the Tenant under the Lease from the date on which the Collateral Agent shall
have taken possession of the Collateral on the Leased Premises until the date on
which the Collateral Agent vacates the Leased Premises, it being understood,
however, that the Collateral Agent shall not, thereby, have assumed any of the
obligations of the Tenant to the Landlord, including, without limitation, any
obligation to pay any past due rent owing by the Tenant.

 

5.

Prior to the Landlord’s terminating the Lease with the Tenant or evicting the
Tenant from the Leased Premises for breach of the Lease, the Landlord shall give
the Collateral Agent not less than sixty (60) days written notice of such action
at the address set forth below and a reasonable opportunity of not less than 150
days from receipt of Landlord’s notice to preserve, protect, liquidate, or
remove any Collateral on the Leased Premises and, if

 

H-2



--------------------------------------------------------------------------------

 

the Collateral Agent so elects, to cure such breach of the Lease.
Notwithstanding the provisions of this paragraph, the Collateral Agent shall
have no obligation to cure any such breach or default. The cure of any such
breach or default by the Collateral Agent on any one occasion shall not obligate
the Collateral Agent to cure any other breach or default or to cure such default
on any other occasion.

 

6. All notices, requests or demand under this agreement and waiver shall be made
to the following addresses by recognized overnight courier, by hand delivery or
by facsimile transmission:

 

  If to the Collateral Agent:     Bank of America, N.A.     Retail Finance
Group, 9th Floor     100 Federal Street,     Boston, Massachusetts 02110    
Attention:                                        Facsimile No:
                                 If to the Landlord:    
_______________________________     _______________________________    
_______________________________     Attention:
                                                  Facsimile No:
                                          If to the Tenant:    
_______________________________     _______________________________    
_______________________________     Attention:
                                                  Facsimile No:
                                        

Either party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 

7. The Landlord certifies that as of the date hereof there are no mortgages,
deeds of trust or other encumbrances granted by Landlord on the Leased Premises
that create a lien on, or security interest in, the Collateral. The Landlord
shall notify any purchaser of the Leased Premises and any subsequent mortgagee
or any other holder of any lien, security interest or encumbrance on the Leased
Premises of the existence of this agreement and waiver.

 

8. The Landlord further certifies that the Landlord has full power and authority
to execute this agreement and waiver and that it has legal title to the Leased
Premises.

 

H-3



--------------------------------------------------------------------------------

9. This agreement and waiver shall inure to the benefit of the Collateral Agent
and each of the Credit Parties, and their respective successors and assigns, and
shall be binding upon the Landlord, its heirs, assigns, representatives, and
successors. The Collateral Agent may, without affecting the validity of this
agreement and waiver, extend the maturity of, or otherwise modify, any
indebtedness secured by the Collateral, or the performance of any of the terms
and conditions of any loan agreement or other documents evidencing the pledge to
the Collateral Agent on behalf of the Credit Parties of the Collateral, without
the consent of the Landlord and without giving notice thereof to Landlord.

 

10. The terms of this agreement and waiver are severable. If any of the terms
and conditions hereof shall, for any reason, be deemed void, voidable, or
unenforceable, the remaining terms and conditions hereof shall remain in full
force and effect as though such void, voidable or unenforceable provisions were
not included. In the event any of the provisions, terms and conditions hereof
are ambiguous or inconsistent, or conflict with any of the terms and provisions
of the Lease, any amendments thereto, or any documents executed in connection
therewith, the provisions, terms and conditions of this agreement and waiver
shall control.

 

11. This agreement and waiver may not be amended or waived except by an
instrument in writing signed by the Collateral Agent, the Landlord, and the
Tenant. This agreement and waiver shall be governed by, and construed in
accordance with, the laws of the State of New York. Delivery of an executed
signature page of this agreement and waiver by facsimile or electronic
transmission shall be binding on the Landlord as if the original of such
transmission had been delivered to the Collateral Agent.

[signature page follows]

 

H-4



--------------------------------------------------------------------------------

This agreement and waiver is executed and dated as of the date first above
written.

 

LANDLORD:   By:     Name:     Title:    

State of _____________________)

                                                         ) ss.

County of ___________________)

On this              day of                             , in the year 20__,
before me personally came                     , in the City/County of
                        , personally known to me or proved to me on the basis of
satisfactory evidence to be the person who executed the within instrument as the
                             of                             , the [corporation]
described in and which executed the within instrument, and acknowledged to me
that he executed the within instrument on behalf of said [corporation] pursuant
to a resolution of its board of directors.

In Witness Whereof, I have hereunto set my hand and affixed my official seal the
day and the year in this certificate first above written.

 

___________________________________________ Name:
______________________________________
Notary Public, ________________________________,
County, _____________________________________
My Commission Expires: ________________________ My County of
Residence: _______________________

(AFFIX NOTARIAL SEAL)

 

H-5



--------------------------------------------------------------------------------

CONSENT OF TENANT TO LANDLORD AGREEMENT AND WAIVER

The undersigned Tenant hereby consents to the terms and conditions of this
Landlord Agreement and Waiver.

 

  By:     Name:     Title:    

State of _____________________)

                                                         ) ss.

County of ___________________)

On this              day of                             , in the year 20__,
before me personally came                     , in the City/County of
                        , personally known to me or proved to me on the basis of
satisfactory evidence to be the person who executed the within instrument as the
                             of                             , the [corporation]
described in and which executed the within instrument, and acknowledged to me
that he executed the within instrument on behalf of said [corporation] pursuant
to a resolution of its board of directors.

In Witness Whereof, I have hereunto set my hand and affixed my official seal the
day and the year in this certificate first above written.

 

___________________________________________
Name: ______________________________________
Notary Public, ________________________________,
County, _____________________________________
My Commission Expires: _________________________
My County of Residence: ________________________

(AFFIX NOTARIAL SEAL)

 

H-6



--------------------------------------------------------------------------------

EXHIBIT I

Form of Joinder Agreement

JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Joinder”) is made as of                      (the
“Joinder Effective Date”), by and among:

                     , a                      (the “New [Borrower/Guarantor]”),
with its principal executive offices at                     ; and

BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, 9th Floor, Boston, Massachusetts 02110, as administrative agent
(in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Lenders; and

BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, 9th Floor, Boston, Massachusetts 02110, as collateral agent (in
such capacity, the “Collateral Agent”) for its own benefit and the benefit of
the other Credit Parties;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH:

A. Reference is made to that certain Amended and Restated Credit Agreement,
dated as of April         , 2011 (as amended, amended and restated, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) by, among others, (i) Barnes & Noble, Inc., a Delaware corporation,
as the lead borrower (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers from time to time party thereto, (ii) the other Borrowers from
time to time party thereto, (iii) the Guarantors from time to time party
thereto, (iv) Bank of America, N.A., as Administrative Agent, Collateral Agent
and Swing Line Lender, (v) the Lenders from time to time party thereto,
(vi) JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association, as
Co-Syndication Agents and (vii) SunTrust Bank and Regions Bank, as
Co-Documentation Agents. Capitalized terms used but not defined herein shall
have the meanings set forth in the Credit Agreement.

B. The New [Borrower/Guarantor] desires to become a party to, and be bound by
the terms of, the Credit Agreement in the same capacity and to the same extent
as the [Borrowers party to the Credit Agreement immediately prior to the date
hereof (the “Existing Borrowers”)] [Guarantors party to the Credit Agreement
immediately prior to the date hereof (the “Existing Guarantors”)] thereunder.

 

I-1



--------------------------------------------------------------------------------

C. Pursuant to the terms of the Credit Agreement, in order for the New
[Borrower/Guarantor] to become party to the Credit Agreement as provided herein,
the New [Borrower/Guarantor] and the Existing Borrowers and Existing Guarantors
are required to execute this Joinder.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Joinder and Assumption of Obligations. Effective as of the date of this
Joinder, the New [Borrower/Guarantor] hereby acknowledges that the New
[Borrower/Guarantor] has received and reviewed a copy of the Credit Agreement,
and hereby:

 

  (a) joins in the execution of, and becomes a party to, the Credit Agreement
and the other Loan Documents as a [Borrower/Guarantor] thereunder, as indicated
with its signature below;

 

  (b) covenants and agrees to be bound by all covenants, agreements, liabilities
and acknowledgments of a [Borrower/Guarantor] under the Credit Agreement as of
the date hereof (other than covenants, agreements, liabilities and
acknowledgments that relate solely to an earlier date), in each case, with the
same force and effect as if such New [Borrower/Guarantor] was a signatory to the
Credit Agreement and was expressly named as a [Borrower/Guarantor] therein;

 

  (c) makes all representations, warranties, and other statements of a
Borrower/Guarantor] under the Credit Agreement, as of the date hereof (other
than representations, warranties and other statements that relate solely to an
earlier date), in each case, with the same force and effect as if such New
[Borrower/Guarantor] was a signatory to the Credit Agreement and was expressly
named as a [Borrower/Guarantor] therein; and

 

  (d) assumes and agrees to perform all applicable duties and Obligations of the
Existing [Borrowers/Guarantors] under the Credit Agreement.

 

2. Supplemental Schedules.

 

  (a) Schedule 1 attached hereto sets forth complete supplements to the Credit
Agreement schedules, which supplements update the Credit Agreement Schedules for
any and all matters existing as of the date hereof that would have been required
in the Credit Agreement schedules if the New [Borrower/Guarantor] had been a
[Borrower/Guarantor] as of the Closing Date and such matters as described in the
supplements had existed on the Closing Date.

 

  (b)

Schedule 2 attached hereto sets forth complete supplements to the Security
Agreement schedules, which supplements update the Security Agreement Schedules
for any and all matters existing as of the date hereof that would have been
required in the Security Agreement schedules if the New

 

I-2



--------------------------------------------------------------------------------

 

[Borrower/Guarantor] had been a [Borrower/Guarantor] as of the Closing Date and
such matters as described in the supplements had existed on the Closing Date.

 

3. Ratification of Loan Documents. Except as specifically amended by this
Joinder and the other documents executed and delivered in connection herewith,
all of the terms and conditions of the Credit Agreement and of the other Loan
Documents shall remain in full force and effect as in effect prior to the date
hereof, without releasing any Loan Party thereunder or Collateral therefor.

 

4. Conditions Precedent to Effectiveness. This Joinder shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Administrative Agent:

 

  (a) This Joinder shall have been duly executed and delivered by the respective
parties hereto.

 

  (b) All corporate or other organizational action on the part of the New
[Borrower/Guarantor] necessary for the valid execution, delivery and performance
by the New [Borrower/Guarantor] of this Joinder shall have been duly and
effectively taken and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.

 

  (c) The New [Borrower/Guarantor] shall each have delivered the following to
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

 

  (i) Certificate of Legal Existence and Good Standing issued by the Secretary
of the State of its incorporation or organization.

 

  (ii) A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement and
the other Loan Documents to which it is a party, and attesting to the true
signatures of each Person authorized as a signatory to such Loan Documents,
together with true and accurate copies of all Organization Documents.

 

  (iii) A Perfection Certificate.

 

  (iv) Execution and delivery by the New [Borrower/Guarantor] of the following
Loan Documents:

 

  a) [In the case of a New Borrower, Joinders to the Notes, as applicable];

 

  b) [Joinder to the Security Agreement];

 

I-3



--------------------------------------------------------------------------------

  c) [If the New [Borrower/Guarantor] maintains Blocked Account(s), Blocked
Account Agreement(s) with                     ]; provided that such Blocked
Account Agreement(s) may be delivered at such later date as may be agreed to by
the Administrative Agent; and

 

  d) To the extent required by the Loan Documents, such other documents and
agreements as the Administrative Agent or the Collateral Agent may reasonably
require.

 

  (d) Upon the request of the Administrative Agent in its sole discretion, the
Administrative Agent shall have received a written legal opinion of the New
Borrower’s/Guarantor’s] counsel, addressed to the Administrative Agent, the
Collateral Agent and the Lenders, covering such matters relating to the New
[Borrower/Guarantor], the Loan Documents referred to in Section 4(c)(iv) hereof
and/or the transactions contemplated thereby as the Administrative Agent may
reasonably request.

 

  (e) To the extent required by the Loan Documents, the Collateral Agent shall
have received all documents and instruments, including UCC financing statements
and Blocked Account Agreements (subject to the proviso in clause (c) above),
required by applicable Law or reasonably requested by the Administrative Agent
or the Collateral Agent to create or perfect the Lien intended to be created
under the Security Documents and all such documents and instruments shall have
been so filed, registered or recorded to the satisfaction of the Administrative
Agent.

 

  (f) The New [Borrower/Guarantor] shall have paid in full all reasonable fees
and documented out-of-pocket expenses incurred by the Agents in connection with
the preparation, negotiation, execution and delivery of this Joinder and the
other Loan Documents referred to Section 4 hereof, including, without
limitation, the reasonable and documented fees, charges and disbursements of
counsel for the Agents.

 

5. Miscellaneous.

 

  (a) This Joinder may be executed in several counterparts and by each party on
a separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

  (b) This Joinder and the other Loan Documents and instruments referred to
herein express the entire understanding of the parties with respect to the
transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.

 

  (c)

Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect

 

I-4



--------------------------------------------------------------------------------

 

the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality or enforceability of any other provisions of
this Joinder.

 

  (d) The New [Borrower/Guarantor] warrants and represents that the New
[Borrower/Guarantor] is not relying on any representations or warranties of the
Administrative Agent, the Collateral Agent or the other Credit Parties or their
counsel in entering into this Joinder.

 

  (e) THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

[SIGNATURE PAGES FOLLOW]

 

I-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

NEW [BORROWER/GUARANTOR]: [                           
                                 ] By:     Name:     Title:    

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, NA. By:     Name:     Title:    

 

COLLATERAL AGENT: BANK OF AMERICA, N.A. By:     Name:     Title:    

 

I-6



--------------------------------------------------------------------------------

Acknowledged and Agreed: LEAD BORROWER: BARNES & NOBLE, INC. By:     Name:    
Title:    

 

EXISTING BORROWERS:   By:     Name:     Title:    

 

  By:     Name:     Title:    

 

  By:     Name:     Title:    

 

EXISTING GUARANTORS:     By:     Name:     Title:    

 

  By:     Name:     Title:    

 

I-7



--------------------------------------------------------------------------------

Supplemental Schedules

[see attached]

 

I-8



--------------------------------------------------------------------------------

EXHIBIT J

Form of DDA Notification

DDA NOTIFICATION

PREPARE ON COMPANY LETTERHEAD - ONE FOR EACH DEPOSITORY

                    , 20__

 

To: [Name and Address of Bank]

 

  Re: [                        ]

    The account numbers referenced on Exhibit A annexed hereto

Dear Sir/Madam:

This letter relates to the account numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[                    ], a [                    ] with an address at
[                                             ] (the “Company”), now or
hereafter maintains with you. The term “Account” shall also mean any
certificates of deposit, investments, or other evidence of indebtedness
heretofore or hereafter issued by you to or for the account of the Company.

Under various agreements by and between, among others, the Company and Bank of
America, N.A., a national banking association with an office at 100 Federal
Street, 9th Floor, Boston, Massachusetts 02110, as collateral agent (in such
capacity, herein the “Collateral Agent”) for its own benefit and the benefit of
a syndicate of lenders and certain other credit parties (the “Credit Parties”),
the Company has granted to the Collateral Agent (for its own benefit and the
benefit of the Credit Parties) security interests in and to, among other things,
the Company’s accounts, accounts receivable, inventory, and proceeds therefrom,
including, without limitation, the proceeds now or hereafter deposited in the
Account or evidenced thereby. Consequently, the present and all future contents
of the Account constitute the Collateral Agent’s collateral.

Until you receive written notification from the Collateral Agent that the
interest of the Collateral Agent and the other Credit Parties in the Accounts
has been terminated, all funds from time to time on deposit in each of the
Accounts, net of any minimum balance, not to exceed such amount as specified on
Exhibit B annexed hereto, as may be required by you to be maintained in each of
the Accounts, shall be transferred no less frequently than daily only as
follows:

(a) By automated clearing house transfer, depository transfer check, or
electronic depository transfer to:

 

J-1



--------------------------------------------------------------------------------

[                                                              ]

ABA # [                                             ]

Account No. [                                    ]

Re: Barnes & Noble, Inc.

or

(b) As you may be otherwise instructed from time to time in writing by an
officer of the Collateral Agent.

Upon written request of the Collateral Agent, a copy of each statement issued
with respect to the Account should be provided to the Collateral Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Collateral Agent):

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110]

Attention: [                        ]

Re: Barnes & Noble, Inc.

You shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Accounts without making any inquiry whatsoever
as to the Collateral Agent’s right or authority to give such order or direction
or as to the application of any payment made, provided that you do not act with
gross negligence, bad faith or willful misconduct. Nothing contained herein is
intended to, nor shall it be deemed to, modify the rights and obligations of the
Company and the Collateral Agent under the terms of the loan arrangement and the
loan documents executed in connection therewith between, among others, the
Company and the Collateral Agent.

This letter may be amended only by notice in writing signed by the Company and
an officer of the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent.

 

Very truly yours, [LOAN PARTY] By:     Name:     Title:    

 

cc: Bank of America, N.A.

 

J-2



--------------------------------------------------------------------------------

Exhibit A

Accounts

[see attached]

 

J-3



--------------------------------------------------------------------------------

Exhibit B

Maximum Account Balances

[see attached]1

 

 

1 

Collateral Agent to attach document listing the Maximum DDA Balance with respect
to each Account covered by the DDA Notification. For each Account, the Maximum
DDA Balance is an amount equal to (a) $1,000 times (b) the aggregate number of
Stores that maintain deposits in such Account.

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

Form of Credit Card Notification

CREDIT CARD NOTIFICATION

PREPARE ON COMPANY LETTERHEAD - ONE FOR EACH PROCESSOR

                    , 20__

 

To: [Name and Address of Credit Card Processor] (The “Processor”)

 

  Re: [                    ] (the “Company”)

    Merchant Account Number: [                    ]

Dear Sir/Madam:

Under various agreements by and between, among others, the Company, certain
subsidiaries of the Company, Bank of America, N.A., a national banking
association with offices at 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, as collateral agent (in such capacities, the “Collateral Agent”) for a
syndicate of lenders and other credit parties (the “Credit Parties”) party to an
Amended and Restated Credit Agreement dated as of April     , 2011 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), the Company
has granted to the Collateral Agent for the benefit of the Credit Parties a
security interest in all payments with respect to credit card charges (the
“Charges”) submitted by the Company to the Processor for processing and the
amounts which the Processor owes to the Company on account thereof (the “Credit
Card Proceeds”).

1. Until the Processor receives written notification from an officer of the
Collateral Agent to the contrary, all amounts as may become due from time to
time from the Processor to the Company shall continue to be transferred no less
frequently than daily only as follows:

(a) By automated clearing house transfer, depository transfer check, or
electronic depository transfer to:

[            ]

ABA # [            ]

Account No. [            ]

Re: Barnes & Noble, Inc.

or

(b) As the Processor may be instructed from time to time in writing by an
officer of the Collateral Agent.

 

K-1



--------------------------------------------------------------------------------

2. Upon written request of the Collateral Agent, a copy of each periodic
statement provided by the Processor to the Company should be provided to the
Collateral Agent at the following address (which address may be changed upon
seven (7) days’ written notice given to the Processor by the Collateral Agent):

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110]

Attention: [                            ]

Re: [                            ]

3. The Processor shall be fully protected in acting on any order or direction by
the Collateral Agent respecting the Charges and the Credit Card Proceeds without
making any inquiry whatsoever as to the Collateral Agent’s right or authority to
give such order or direction or as to the application of any payment made
pursuant thereto, provided that the Processor does not act with gross
negligence, bad faith or willful misconduct. Nothing contained herein is
intended to, nor shall it be deemed to, modify the rights and obligations of the
Company and the Collateral Agent under the terms of the Credit Agreement or any
other document executed in connection therewith between, among others, the
Company and the Collateral Agent.

This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Collateral Agent and may be terminated solely by
written notice signed by an officer of the Collateral Agent.

 

Very truly yours, [LOAN PARTY] By:     Name:     Title:    

 

cc: Bank of America, N.A.

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

Form of Blocked Account Control Agreement

DEPOSIT ACCOUNT CONTROL AGREEMENT

(Account – With Activation)

This Agreement is entered into as of                     , 20__, among [BARNES &
NOBLE, INC.] (“Company”), BANK OF AMERICA, N.A., as agent (“Lender”), and
                             (“Bank”) with respect to the following (all
references herein to the “UCC” refer to the Uniform Commercial Code as in effect
from time to time in the State of New York; terms defined in the UCC have the
same meanings when used herein):

A. Bank has agreed to establish and maintain for Company deposit account number
                     (the “Account”).

B. Company has notified Bank that pursuant to the Security Agreement dated as of
September 30, 2009 (as such agreement may be amended and/or supplemented from
time to time, the “Security Agreement”), the Company has granted Lender a
continuing security interest (the “Transaction Lien”) in all right, title and
interest of the Company in the Account and in checks and other payment
instructions or items (“Checks”) deposited in the Account.

C. Company, Lender and Bank are entering into this Agreement to evidence
Lender’s security interest in the Account and such Checks and to provide for the
disposition of net proceeds of Checks deposited in the Account.

D. The Company is Bank’s customer (as defined in Section 4 104(1)(e) of the UCC)
with respect to the Account. Bank confirms that: (i) Bank has established the
Account in the name of “ “; (ii) the Account is a “deposit account” as defined
in Section 9-102(a)(29) of the UCC; and (iii) Bank is a “bank” (as defined in
section 9-102 of the UCC) and is acting in such capacity in respect of the
Account.

Accordingly, Company, Lender and Bank agree as follows:

1. (a) This Agreement evidences Lender’s control over the Account.
Notwithstanding anything to the contrary in the underlying agreement between
Bank and Company governing the Account, Bank will comply with instructions
originated by Lender as set forth herein directing the disposition of funds in
the Account without further consent of the Company.

(b) Company represents and warrants to Lender and Bank that it has not assigned
or granted a security interest in the Account or any Check deposited in the
Account.

(c) Except as permitted by Section 4, Company will not permit the Account to
become subject to any other pledge, assignment, lien, charge or encumbrance of
any kind, other than Lender’s security interest referred to herein.

 

L-1



--------------------------------------------------------------------------------

2. During the Activation Period (as defined below), Bank shall prevent Company
from making any withdrawals from the Account. Prior to the Activation Period,
Company may operate and transact business through the Account in its normal
fashion, including making withdrawals from the Account, but covenants to Lender
it will not close the Account without the prior written consent of Lender. Bank
shall have no liability in the event Company breaches this covenant to Lender.
During the Activation Period, and continuing on each Business Day thereafter,
Bank shall transfer all available balances in the Account to Lender at its
account specified in the Notice (as defined below). The “Activation Period”
means the period which commences within a reasonable period of time not to
exceed two Business Days after Bank’s receipt of a written notice from Lender in
the form of Exhibit A (the “Notice”) and ending on the day when Bank receives a
notice from Lender advising Bank that the Activation Period is terminated. A
“Business Day” is each day except Saturdays, Sundays and Bank holidays. Funds
are not available if, in the reasonable determination of Bank, they are subject
to a hold, dispute or legal process preventing their withdrawal.

3. Bank agrees it shall not offset, charge, deduct or otherwise withdraw funds
from the Account, except as permitted by Section 4, until it has been advised in
writing by Lender that the Transaction Lien has been terminated in accordance
with the Security Agreement.

4. Bank is permitted to charge the Account:

(a) for its normal and customary fees and charges relating to the Account or
associated with this Agreement; and

(b) in the event any Check deposited into the Account is returned unpaid for any
reason or for any breach of warranty claim; and

(c) for any account adjustments as it relates to encoding errors or other
adjustments as a result of customary banking practices.

5. (a) If the balances in the Account are not sufficient to compensate Bank for
any fees, account adjustments or charges due Bank or returned Check in
connection with the Account or this Agreement, Company agrees to pay Bank on
demand the amount due Bank. If Company fails to so pay Bank within five days
after such demand, Lender agrees to pay Bank such amount within five days after
Bank’s demand to Lender. The failure to so pay Bank shall constitute a breach of
this Agreement.

(b) Company hereby authorizes Bank, without prior notice, from time to time to
debit any other account Company may have with Bank for the amount or amounts due
Bank under subsection 5(a).

6. (a) Bank will send information regarding deposits to the Account to the
address specified below for Company or as otherwise specified in writing by
Company to Bank.

(b) In addition to the original Bank statement provided to Company, Bank will
provide Lender with a duplicate of such statement.

 

L-2



--------------------------------------------------------------------------------

7. (a) Bank will not be liable to Company or Lender for any expense, claim,
loss, damage or cost (“Damages”) arising out of or relating to its performance
under this Agreement other than those Damages which result directly from its
acts or omissions constituting gross negligence or intentional misconduct.

(b) In no event will Bank be liable for any special, indirect, exemplary or
consequential damages, including but not limited to lost profits.

(c) Bank will be excused from failing to act or delay in acting, and no such
failure or delay shall constitute a breach of this Agreement or otherwise give
rise to any liability of Bank, if (i) such failure or delay is caused by
circumstances beyond Bank’s reasonable control, including but not limited to
legal constraint, emergency conditions, action or inaction of governmental,
civil or military authority, fire, strike, lockout or other labor dispute, war,
riot, theft, flood, earthquake or other natural disaster, breakdown of public or
private or common carrier communications or transmission facilities, equipment
failure, or negligence or default of Company or Lender or (ii) such failure or
delay resulted from Bank’s reasonable belief that the action would have violated
any guideline, rule or regulation of any governmental authority.

(d) Bank shall have no duty to inquire or determine whether Company’s
obligations to Lender are in default or whether Lender is entitled to provide
the Notice to Bank. Bank may rely on notices and communications it believes in
good faith to be genuine and given by the appropriate party.

(e) Notwithstanding any of the other provisions in this Agreement, in the event
of the commencement of a case pursuant to Title 11, United States Code, filed by
or against Company, or in the event of the commencement of any similar case
under then applicable federal or state law providing for the relief of debtors
or the protection of creditors by or against Company, Bank may act as Bank deems
necessary to comply with all applicable provisions of governing statutes and
shall not be in violation of this Agreement as a result.

(f) Bank shall be permitted to comply with any writ, levy order or other similar
judicial or regulatory order or process concerning the Account or any Check and
shall not be in violation of this Agreement for so doing.

8. Company and Lender shall jointly and severally indemnify Bank against, and
hold it harmless from, any and all liabilities, claims, costs, expenses and
damages of any nature (including but not limited to reasonable and documented
allocated costs of staff counsel, other reasonable and documented attorney’s
fees and any reasonable and documented fees and expenses) in any way arising out
of or relating to disputes or legal actions concerning Bank’s provision of the
services described in this Agreement. This section does not apply to any cost or
damage attributable to the gross negligence or intentional misconduct of Bank.
Company’s and Lender’s obligations under this section shall survive termination
of this Agreement.

9. Company and Lender shall jointly and severally pay to Bank, upon receipt of
Bank’s invoice, all reasonable and documented costs, expenses and attorneys’
fees (including allocated costs for in-house legal services) incurred by Bank in
connection with the enforcement of this Agreement and any instrument or
agreement required hereunder, including but not limited to any

 

L-3



--------------------------------------------------------------------------------

such reasonable costs, expenses and fees arising out of the resolution of any
conflict, dispute, motion regarding entitlement to rights or rights of action,
or other action to enforce Bank’s rights in a case arising under Title 11,
United States Code. Company agrees to pay Bank, upon receipt of Bank’s invoice,
all reasonable costs, expenses and attorneys’ fees (including allocated costs
for in-house legal services) incurred by Bank in the preparation and
administration of this Agreement (including any amendments hereto or instruments
or agreements required hereunder).

10. Termination and Assignment of this Agreement shall be as follows:

(a) Lender may terminate this Agreement by providing notice to Company and Bank
that the Transaction Lien has been terminated in accordance with the Security
Agreement. Lender may also terminate or it may assign this Agreement upon 30
day’s prior written notice to Company and Bank, provided, however that any such
assignment shall only be to an affiliate or wholly-owned subsidiary of Lender.
Bank may terminate this Agreement upon 30 days’ prior written notice to Company
and Lender. Company may not terminate this Agreement except with the written
consent of Lender and upon prior written notice to Bank.

(b) Notwithstanding subsection 10(a), Bank may terminate this Agreement at any
time by written notice to Company and Lender if either Company or Lender
breaches any of the terms of this Agreement, or any other agreement with Bank.

11. (a) Each party represents and warrants to the other parties that (i) this
Agreement constitutes its duly authorized, legal, valid, binding and enforceable
obligation; (ii) the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereunder will not (A) constitute
or result in a breach of its certificate or articles of incorporation, by-laws
or partnership agreement, as applicable, or the provisions of any material
contract to which it is a party or by which it is bound or (B) result in the
violation of any law, regulation, judgment, decree or governmental order
applicable to it; and (iii) all approvals and authorizations required to permit
the execution, delivery, performance and consummation of this Agreement and the
transactions contemplated hereunder have been obtained.

(b) The parties each agree that it shall be deemed to make and renew each
representation and warranty in subsection 11(a) on and as of each day on which
Company uses the services set forth in this Agreement.

(c) Bank represents that: (i) the Account has been established as set forth in
paragraph D above and will be maintained in the manner set forth herein until
this Agreement is terminated; and (ii) neither the Account nor any funds or
deposits at any time held therein or credited thereto is or will be evidenced by
any instrument (as defined in Section 9-102 of the UCC) or constitutes or will
constitute investment property (as defined in Section 9-102 of the UCC).

12. (a) This Agreement may be amended only by a writing signed by Company,
Lender and Bank; except that Bank’s charges are subject to change by Bank upon
30 days’ prior written notice to Company.

(b) This Agreement may be executed in counterparts; all such counterparts shall
constitute but one and the same agreement.

 

L-4



--------------------------------------------------------------------------------

(c) This Agreement controls in the event of any conflict between this Agreement
and any other document or written or oral statement. This Agreement supersedes
all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.

(d) This Agreement shall be interpreted in accordance with the laws of the State
of New York, without reference to that state’s principles of conflicts of law.
The State of New York shall be deemed to be Bank’s jurisdiction (as defined in
Section 9-304 of the UCC) with respect to the Account.

13. Any written notice or other written communication to be given under this
Agreement shall be addressed to each party at its address set forth on the
signature page of this Agreement or to such other address as a party may specify
in writing. Except as otherwise expressly provided herein, any such notice shall
be effective upon receipt.

14. Nothing contained in the Agreement shall create any agency, fiduciary, joint
venture or partnership relationship between Bank and Company or Lender. Company
and Lender agree that nothing contained in this Agreement, nor any course of
dealing among the parties to this Agreement, shall constitute a commitment or
other obligation on the part of Bank to extend credit to Company or Lender.

[Signature Page Follows]

 

L-5



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

 

[Barnes & Noble, Inc.]     (“Company”)    

By:

          Address for notices:

Name:

         

Title:

         

 

Bank of America, N.A., as agent     (“Lender”)    

By:

          Address for notices:

Name:

         

Title:

         

 

      (“Bank”)    

By:

          Address for notices:

Name:

         

Title:

         

 

L-6



--------------------------------------------------------------------------------

EXHIBIT A

DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of Lender]

 

To: [Bank]

  [Address]

 

  Re: [Barnes & Noble, Inc.]

    Account No.                                                 

Ladies and Gentlemen:

Reference is made to the Deposit Account Control Agreement dated
                    , 20     (the “Agreement”) among [Barnes & Noble, Inc.], us
and you regarding the above-described account (the “Account”). In accordance
with Section 2 of the Agreement, we hereby give you notice of our exercise of
control of the Account and we hereby instruct you to transfer funds to our
account as follows:

 

Bank Name:    __________________________________    Bank Address:   
__________________________________    ABA No.:   
__________________________________    Account Name:   
__________________________________    Account No.:   
__________________________________    Beneficiary’s Name:   
__________________________________   

 

Very truly yours,

 

as Lender By:     Name:     Title:    

 

Acknowledged By:

 

As Bank By:     Name:     Title:    

 

L-7



--------------------------------------------------------------------------------

EXHIBIT M

Form of Notice

NOTICE

                     , 20__

[Bank of America, N.A.,

as Administrative Agent

Retail Finance Group, 9th Floor

100 Federal Street,

Boston, Massachusetts 02110]

Attention:                                 

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April     , 2011 (as amended, amended and restated, restated, supplemented
or otherwise modified and in effect from time to time, the “Credit Agreement”)
by, among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto,
(iv) Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing
Line Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan
Chase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication
Agents and (vii) SunTrust Bank and Regions Bank, as Co-Documentation Agents.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

In accordance with the section of the Credit Agreement marked below, the Lead
Borrower hereby gives you notice that:

 

  ¨ an action, event or occurrence which gives rise to a notice under the terms
of the Credit Agreement has taken place. Attached hereto as Schedule 1 is a
description of the action, event or occurrence and the provision(s) of the
Credit Agreement requiring this notice.

 

  ¨ pursuant to Section 7.02(g), a Loan Party will make an Investment
constituting a Permitted Acquisition under the definition thereof. Attached
hereto as Schedule 2 is a certification as to the items specified therein.

 

M-1



--------------------------------------------------------------------------------

  ¨ pursuant to Section 7.02(k), a Loan Party will make an Investment. Attached
hereto as Schedule 3 is a certification as to the items specified therein.

 

  ¨ pursuant to Section 7.06(d), the Lead Borrower will pay cash dividends on
its Equity Interests (other than Disqualified Stock), or repurchase, redeem or
otherwise acquire Equity Interests issued by it. Attached hereto as Schedule 4
is a certification as to the items specified therein.

 

  ¨ pursuant to Section 7.07(b), the Lead Borrower will prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof a
Permitted Indebtedness. Attached hereto as Schedule 5 is a certification as to
the items specified therein.

 

  ¨ pursuant to Section 7.07(c), a Loan Party will make voluntary prepayments,
repurchases, redemptions or defeasances of Specified Indebtedness. Attached
hereto as Schedule 6 is a certification as to the items specified therein.

 

Very truly yours,

BARNES & NOBLE, INC,


as Lead Borrower

By:     Name:     Title:    

 

M-2



--------------------------------------------------------------------------------

Schedule 1

Description of the action or occurrence:

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

Provision(s) of the Credit Agreement requiring this notice:

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

____________________________________________________________________________________________

 

M-3



--------------------------------------------------------------------------------

Schedule 2

Pursuant to Section 7.02(g), and, as applicable, clause (i)(c) and clause
(ii)(g) of the definition of Permitted Acquisition, the Lead Borrower hereby
delivers a written certification of the following:

 

  ¨ If applicable, Projected Excess Availability as of the date of consummation
of the Acquisition will be equal to or greater than twenty percent (20%) of the
Loan Cap.

 

  ¨ If applicable, Projected Excess Availability as of the date of consummation
of the Acquisition will be equal to or greater than thirty percent (30%) of the
Loan Cap.

Projected Excess Availability1:

 

1.    Tranche A Availability    (a)    Tranche A Loan Cap      

(i) Tranche A Aggregate Commitments

     [915,000,000 ]                

(ii) Tranche A Borrowing Base

                 

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

               (b)    Tranche A Total Outstandings      

(i) Outstanding Amount of all Tranche A Loans

                 

(ii) Outstanding Amount of all LC Obligations

                 

(iii) Line 2(b)(i) plus 2(b)(ii)

               (c)    Tranche A Loan Cap minus Tranche A Total Outstandings
[Line 1(a)(iii) minus 1(b)(iii)]                2.    Tranche A-1 Availability
   (a)    Tranche A-1 Loan Cap      

(i) Tranche A-1 Aggregate Commitments

     [85,000,000 ]                

(ii) Tranche A-1 Borrowing Base

                 

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

               (b)    Tranche A-1 Total Outstandings      

(i) Outstanding Amount of all Tranche A-1 Committed Loans

               (c)    Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings
[Line 2(a)(iii) minus 2(b)(i)]                3.    Availability [Greater of (i)
1(c) plus 2(c) and (ii) zero]               

 

1 

Calculation shall reflect, for the applicable date of calculation, the projected
average Availability for each Fiscal Month during the Twelve Month Period
immediately following such date of calculation.

 

M-4



--------------------------------------------------------------------------------

4.    20% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.2]            5.
   30% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.3]           

 

  ¨ If applicable, Pro Forma Excess Availability as of the date of consummation
of the Acquisition will be equal to or greater than twenty percent (20%) of the
Loan Cap.

 

  ¨ If applicable, Pro Forma Excess Availability as of the date of consummation
of the Acquisition will be equal to or greater than thirty percent (30%) of the
Loan Cap.

Pro Forma Excess Availability2:

 

1.    Tranche A Availability    (a)    Tranche A Loan Cap      

(i) Tranche A Aggregate Commitments

     [915,000,000]                  

(ii) Tranche A Borrowing Base

                 

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

               (b)    Tranche A Total Outstandings      

(i) Outstanding Amount of all Tranche A Loans

                 

(ii) Outstanding Amount of all LC Obligations

                 

(iii) Line 2(b)(i) plus 2(b)(ii)

               (c)    Tranche A Loan Cap minus Tranche A Total Outstandings
[Line 1(a)(iii) minus 1(b)(iii)]                2.    Tranche A-1 Availability
   (a)    Tranche A-1 Loan Cap      

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]                  

(ii) Tranche A-1 Borrowing Base

                 

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

               (b)    Tranche A-1 Total Outstandings      

(i) Outstanding Amount of all Tranche A-1 Committed Loans

               (c)    Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings
[Line 2(a)(iii) minus 2(b)(i)]                3.    Availability [Greater of (i)
1(c) plus 2(c) and (ii) zero]               

 

2 

Calculation shall reflect, for the applicable date of calculation, the pro forma
average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Twelve
Month Period.

 

M-5



--------------------------------------------------------------------------------

4.    20% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.2]            5.
   30% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.3]           

 

  ¨ If applicable, the Consolidated Fixed Charge Coverage Ratio, on a pro-forma
basis for the Measurement Period immediately prior to the Acquisition, is equal
to or greater than 1.0 to 1.0.

(Consolidated Fixed Charge Coverage Ratio)

 

1.      Consolidated EBITDA for such Measurement Period:

  

(a)    Consolidated Net Income for the most recently completed Measurement
Period:

       

Plus the following to the extent deducted in calculating such Consolidated Net
Income:

  

(b)    Consolidated Interest Charges:

       

(c)    the provision for federal, state, local and foreign income Taxes (net of
any tax credits):

       

(d)    depreciation and amortization expense:

       

(e)    all expenses or losses reducing Consolidated Net Income which do not
represent a cash item in such period (including LIFO reserves) or any future
period:

       

(f)     expenses deducted in such period resulting from the issuance of any
Equity Interests which do not represent a cash item in such period or any future
period (in each case of or by the Lead Borrower and the other Loan Parties for
such Measurement Period):

       

(g)    The sum of Lines 1(a) through (f):

       

         Minus the following to the extent included in calculating such
Consolidated Net Income:

  

(h)    all non-cash gains increasing Consolidated Net Income (in each case of or
by the Lead Borrower and the other Loan Parties for such Measurement Period):

       

(i)     Consolidated EBITDA [Line 1(g) minus Line 1(h)]:

       

2.      Minus the sum of the following:

  

(a)    Capital Expenditures (other than those in connection with Permitted
Acquisitions):

       

 

M-6



--------------------------------------------------------------------------------

Plus 

  

(b)    the aggregate amount of Federal, state, local and foreign income taxes
paid in cash or required to be paid in cash during such Measurement Period:

       

(c)    The sum of Line 2(a) and 2(b):

       

3.      CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i) minus Line 2(c)]:

       

4.      Debt Service Charges during such Measurement Period:

  

(a)    Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period:

       

Plus 

  

(b)    the principal payments (other than Permitted Senior Seller Note Payments
or Permitted Refinancings) made or required to be made on account of
Indebtedness (excluding the Obligations but including, without limitation,
Capital Lease Obligations) for such Measurement Period:

       

(c)    Debt Service Charges [The sum of Lines 4(a) and 4(b)]:

       

5.      Plus the aggregate amount of all Restricted Payments paid in cash during
such Measurement Period (determined on a consolidated basis in accordance with
GAAP):

       

6.      FIXED CHARGES [The sum of Line 4(c) and Line 5]:

       

7.      CONSOLIDATED FIXED CHARGE COVERAGE RATIO [Line 3 divided by Line 6]:

       

 

M-7



--------------------------------------------------------------------------------

Schedule 3

Pursuant to Section 7.02(k) of the Credit Agreement, the Lead Borrower hereby
delivers a written certification of the following:

 

  ¨ No Default has occurred or will arise as a result of the Investment.

 

  ¨ Projected Excess Availability as of the date of consummation of the
Investment will be equal to or greater than twenty percent (20%) of the Loan
Cap.

Projected Excess Availability3:

 

1.    Tranche A Availability    (a)    Tranche A Loan Cap      

(i) Tranche A Aggregate Commitments

     [915,000,000]                  

(ii) Tranche A Borrowing Base

                 

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

               (b)    Tranche A Total Outstandings      

(i) Outstanding Amount of all Tranche A Loans

                 

(ii) Outstanding Amount of all LC Obligations

                 

(iii) Line 2(b)(i) plus 2(b)(ii)

               (c)    Tranche A Loan Cap minus Tranche A Total Outstandings
[Line 1(a)(iii) minus 1(b)(iii)]                2.    Tranche A-1 Availability
   (a)    Tranche A-1 Loan Cap      

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]                  

(ii) Tranche A-1 Borrowing Base

                 

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

               (b)    Tranche A-1 Total Outstandings                  

(i) Outstanding Amount of all Tranche A-1 Committed Loans

               (c)    Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings
[Line 2(a)(iii) minus 2(b)(i)]                3.    Availability [Greater of (i)
1(c) plus 2(c) and (ii) zero]                4.    20% of Loan Cap [(Line
1(a)(iii) plus Line 2(a)(iii)) x 0.2]               

 

3 

Calculation shall reflect, for the applicable date of calculation, the projected
average Availability for each Fiscal Month during the Twelve Month Period
immediately following such date of calculation.

 

M-8



--------------------------------------------------------------------------------

  ¨ Pro Forma Excess Availability as of the date of consummation of the
Investment will be equal to or greater than twenty percent (20%) of the Loan
Cap.

Pro Forma Excess Availability4:

 

1.   

Tranche A Availability

   (a)   

Tranche A Loan Cap

     

(i) Tranche A Aggregate Commitments

     [915,000,000]                  

(ii) Tranche A Borrowing Base

                 

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

               (b)   

Tranche A Total Outstandings

     

(i) Outstanding Amount of all Tranche A Loans

                 

(ii) Outstanding Amount of all LC Obligations

                 

(iii) Line 2(b)(i) plus 2(b)(ii)

               (c)   

Tranche A Loan Cap minus Tranche A Total Outstandings [Line 1(a)(iii) minus
1(b)(iii)]

               2.   

Tranche A-1 Availability

   (a)   

Tranche A-1 Loan Cap

     

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]                  

(ii) Tranche A-1 Borrowing Base

                 

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

               (b)   

Tranche A-1 Total Outstandings

     

(i) Outstanding Amount of all Tranche A-1 Committed Loans

               (c)   

Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings [Line 2(a)(iii) minus
2(b)(i)]

               3.   

Availability [Greater of (i) 1(c) plus 2(c) and (ii) zero]

               4.   

20% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.2]

              

 

¨ The Consolidated Fixed Charge Coverage Ratio, on a pro-forma basis for the
Measurement Period immediately prior to the Investment, is equal to or greater
than 1.1 to 1.0.

(Consolidated Fixed Charge Coverage Ratio)

 

 

4 

Calculation shall reflect, for the applicable date of calculation, the pro forma
average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Twelve
Month Period.

 

M-9



--------------------------------------------------------------------------------

1.   

Consolidated EBITDA for such Measurement Period:

     

(a)    Consolidated Net Income for the most recently completed Measurement
Period:

             

         Plus the following to the extent deducted in calculating such
Consolidated Net Income:

             

(b)    Consolidated Interest Charges:

             

(c)    the provision for federal, state, local and foreign income Taxes (net of
any tax credits):

             

(d)    depreciation and amortization expense:

             

(e)    all expenses or losses reducing Consolidated Net Income which do not
represent a cash item in such period (including LIFO reserves) or any future
period:

             

(f)     expenses deducted in such period resulting from the issuance of any
Equity Interests which do not represent a cash item in such period or any future
period (in each case of or by the Lead Borrower and the other Loan Parties for
such Measurement Period):

             

(g)    The sum of Lines 1(a) through (f):

             

         Minus the following to the extent included in calculating such
Consolidated Net Income:

     

(h)    all non-cash gains increasing Consolidated Net Income (in each case of or
by the Lead Borrower and the other Loan Parties for such Measurement Period):

             

(i)     Consolidated EBITDA [Line 1(g) minus Line 1(h)]:

           2.   

Minus the sum of the following:

     

(a)    Capital Expenditures (other than those in connection with Permitted
Acquisitions):

             

         Plus

     

(b)    the aggregate amount of Federal, state, local and foreign income taxes
paid in cash or required to be paid in cash during such Measurement Period:

             

(c)    The sum of Line 2(a) and 2(b):

           3.   

CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i) minus Line 2(c)]:

          

 

M-10



--------------------------------------------------------------------------------

4.   

Debt Service Charges during such Measurement Period:

     

(a)    Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period:

             

         Plus

     

(b)    the principal payments (other than Permitted Senior Seller Note Payments
or Permitted Refinancings) made or required to be made on account of
Indebtedness (excluding the Obligations but including, without limitation,
Capital Lease Obligations) for such Measurement Period:

             

(c)    Debt Service Charges [The sum of Lines 4(a) and 4(b)]:

           5.   

Plus the aggregate amount of all Restricted Payments paid in cash during such
Measurement Period (determined on a consolidated basis in accordance with GAAP):

           6.   

FIXED CHARGES [The sum of Line 4(c) and Line 5]:

           7.   

CONSOLIDATED FIXED CHARGE COVERAGE RATIO [Line 3 divided by Line 6]:

          

 

M-11



--------------------------------------------------------------------------------

Schedule 4

Pursuant to Section 7.06(d) of the Credit Agreement, the Lead Borrower hereby
delivers a written certification of the following:

 

  ¨ Projected Excess Availability as of the date of consummation of such payment
will be equal to or greater than twenty percent (20%) of the Loan Cap.

Projected Excess Availability5:

 

1.   

Tranche A Availability

   (a)   

Tranche A Loan Cap

     

(i) Tranche A Aggregate Commitments

     [915,000,000]      

(ii) Tranche A Borrowing Base

           

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

         (b)   

Tranche A Total Outstandings

     

(i) Outstanding Amount of all Tranche A Loans

           

(ii) Outstanding Amount of all LC Obligations

           

(iii) Line 2(b)(i) plus 2(b)(ii)

         (c)   

Tranche A Loan Cap minus Tranche A Total Outstandings [Line 1(a)(iii) minus
1(b)(iii)]

         2.   

Tranche A-1 Availability

   (a)   

Tranche A-1 Loan Cap

     

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]      

(ii) Tranche A-1 Borrowing Base

           

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

         (b)   

Tranche A-1 Total Outstandings

     

(i) Outstanding Amount of all Tranche A-1 Committed Loans

         (c)   

Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings [Line 2(a)(iii) minus
2(b)(i)]

         3.   

Availability [Greater of (i) 1(c) plus 2(c) and (ii) zero]

         5.   

20% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.2]

        

 

5  Calculation shall reflect, for the applicable date of calculation, the
projected average Availability for each Fiscal Month during the Twelve Month
Period immediately following such date of calculation.

 

M-12



--------------------------------------------------------------------------------

  ¨ Pro Forma Excess Availability as of the date of consummation of such payment
will be equal to or greater than twenty percent (20%) of the Loan Cap.

Pro Forma Excess Availability6:

 

1.   

Tranche A Availability

   (a)   

Tranche A Loan Cap

     

(i) Tranche A Aggregate Commitments

     [915,000,000]      

(ii) Tranche A Borrowing Base

           

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

         (b)   

Tranche A Total Outstandings

     

(i) Outstanding Amount of all Tranche A Loans

           

(ii) Outstanding Amount of all LC Obligations

           

(iii) Line 2(b)(i) plus 2(b)(ii)

         (c)   

Tranche A Loan Cap minus Tranche A Total Outstandings [Line 1(a)(iii) minus
1(b)(iii)]

         2.   

Tranche A-1 Availability

   (a)   

Tranche A-1 Loan Cap

     

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]      

(ii) Tranche A-1 Borrowing Base

           

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

         (b)   

Tranche A-1 Total Outstandings

     

(i) Outstanding Amount of all Tranche A-1 Committed Loans

         (c)   

Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings [Line 2(a)(iii) minus
2(b)(i)]

         3.   

Availability [Greater of (i) 1(c) plus 2(c) and (ii) zero]

         4.   

20% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.2]

        

 

6 

Calculation shall reflect, for the applicable date of calculation, the pro forma
average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Twelve
Month Period.

 

M-13



--------------------------------------------------------------------------------

  ¨ The Consolidated Adjusted Fixed Charge Coverage Ratio, on a pro-forma basis
for the Measurement Period immediately prior to the Acquisition, is equal to or
greater than 1.10 to 1.00.

Consolidated Adjusted Fixed Charge Coverage Ratio

 

1.      Consolidated EBITDA for such Measurement Period:

  

(a)    Consolidated Net Income for the most recently completed Measurement
Period:

    

Plus the following to the extent deducted in calculating such Consolidated Net
Income:

  

(b)    Consolidated Interest Charges:

    

(c)    the provision for federal, state, local and foreign income Taxes (net of
any tax credits):

    

(d)    depreciation and amortization expense:

    

(e)    all expenses or losses reducing Consolidated Net Income which do not
represent a cash item in such period (including LIFO reserves) or any future
period:

    

(f)     expenses deducted in such period resulting from the issuance of any
Equity Interests which do not represent a cash item in such period or any future
period (in each case of or by the Lead Borrower and the other Loan Parties for
such Measurement Period):

    

(g)    The sum of Lines 1(a) through (f):

    

Minus the following to the extent included in calculating such Consolidated Net
Income:

  

(h)    all non-cash gains increasing Consolidated Net Income (in each case of or
by the Lead Borrower and the other Loan Parties for such Measurement Period):

    

(i)     Consolidated EBITDA [Line 1(g) minus Line 1(h)]:

    

2.      Minus the sum of the following:

  

(a)    Capital Expenditures (other than those in connection with Permitted
Acquisitions):

    

Plus

  

 

M-14



--------------------------------------------------------------------------------

(b)    the aggregate amount of Federal, state, local and foreign income taxes
paid in cash or required to be paid in cash during such Measurement Period:

    

(c)    The sum of Line 2(a) and 2(b):

    

3.      CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i) minus Line 2(c)]:

    

4.      Debt Service Charges during such Measurement Period (other than
prepayments of principal in the Subject Transaction and, if the Subject
Transaction is a prepayment of the Seller Note, all other prior prepayments of
the Seller Note):

  

(a)    Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period:

    

Plus

  

(b)    the principal payments (other than Permitted Senior Seller Note Payments
or Permitted Refinancings) made or required to be made on account of
Indebtedness (excluding the Obligations but including, without limitation,
Capital Lease Obligations) for such Measurement Period:

    

(c)    Debt Service Charges [The sum of Lines 4(a) and 4(b)]:

    

5.      Plus the aggregate amount of all Restricted Payments paid in cash during
such Measurement Period (other than those made in the Subject Transaction and,
if the Subject Transaction is a repurchase of equity interests, all repurchases
related to such Subject Transaction that have previously been made as part of a
single stock repurchase plan approved by the board of directors of the Lead
Borrower, if any) (determined on a Consolidated basis in accordance with GAAP):

    

6.      FIXED CHARGES [The sum of Line 4(c) and Line 5]:

    

7.      CONSOLIDATED ADJUSTED FIXED CHARGE COVERAGE RATIO [Line 3 divided by
Line 6]:

    

 

M-15



--------------------------------------------------------------------------------

Schedule 5

Pursuant to Section 7.07(b) of the Credit Agreement, the Lead Borrower hereby
delivers a written certification of the following:

 

  ¨ Projected Excess Availability as of the date of consummation of such payment
will be equal to or greater than twenty-five percent (25%) of the Loan Cap.

Projected Excess Availability7:

 

1.   

Tranche A Availability

   (a)   

Tranche A Loan Cap

     

(i) Tranche A Aggregate Commitments

     [915,000,000]      

(ii) Tranche A Borrowing Base

           

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

         (b)   

Tranche A Total Outstandings

     

(i) Outstanding Amount of all Tranche A Loans

           

(ii) Outstanding Amount of all LC Obligations

           

(iii) Line 2(b)(i) plus 2(b)(ii)

         (c)   

Tranche A Loan Cap minus Tranche A Total Outstandings [Line 1(a)(iii) minus
1(b)(iii)]

         2.   

Tranche A-1 Availability

   (a)   

Tranche A-1 Loan Cap

     

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]      

(ii) Tranche A-1 Borrowing Base

           

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

         (b)   

Tranche A-1 Total Outstandings

     

(i) Outstanding Amount of all Tranche A-1 Committed Loans

         (c)   

Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings [Line 2(a)(iii) minus
2(b)(i)]

         3.   

Availability [Greater of (i) 1(c) plus 2(c) and (ii) zero]

         4.   

25% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.25]

        

 

7 

Calculation shall reflect, for the applicable date of calculation, the projected
average Availability for each Fiscal Month during the Twelve Month Period
immediately following such date of calculation.

 

M-16



--------------------------------------------------------------------------------

  ¨ Pro Forma Excess Availability as of the date of consummation of such payment
will be equal to or greater than twenty-five percent (25%) of the Loan Cap.

Pro Forma Excess Availability8:

 

1.   

Tranche A Availability

   (a)   

Tranche A Loan Cap

     

(i) Tranche A Aggregate Commitments

     [915,000,000]      

(ii) Tranche A Borrowing Base

           

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

         (b)   

Tranche A Total Outstandings

     

(i) Outstanding Amount of all Tranche A Loans

           

(ii) Outstanding Amount of all LC Obligations

           

(iii) Line 2(b)(i) plus 2(b)(ii)

         (c)   

Tranche A Loan Cap minus Tranche A Total Outstandings [Line 1(a)(iii) minus
1(b)(iii)]

         2.   

Tranche A-1 Availability

   (a)   

Tranche A-1 Loan Cap

     

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]      

(ii) Tranche A-1 Borrowing Base

           

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

         (b)   

Tranche A-1 Total Outstandings

     

(i) Outstanding Amount of all Tranche A-1 Committed Loans

         (c)   

Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings [Line 2(a)(iii) minus
2(b)(i)]

         3.   

Availability [Greater of (i) 1(c) plus 2(c) and (ii) zero]

         4.   

25% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.25]

        

 

  ¨ The Consolidated Adjusted Fixed Charge Coverage Ratio, on a pro-forma basis
for the Measurement Period immediately prior to the Acquisition, is equal to or
greater than 1.25 to 1.00.

Consolidated Adjusted Fixed Charge Coverage Ratio

 

8 

Calculation shall reflect, for the applicable date of calculation, the pro forma
average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Twelve
Month Period.

 

M-17



--------------------------------------------------------------------------------

1.      Consolidated EBITDA for such Measurement Period:

  

(a)    Consolidated Net Income for the most recently completed Measurement
Period:

    

Plus the following to the extent deducted in calculating such Consolidated Net
Income:

  

(b)    Consolidated Interest Charges:

    

(c)    the provision for federal, state, local and foreign income Taxes (net of
any tax credits):

    

(d)    depreciation and amortization expense:

    

(e)    all expenses or losses reducing Consolidated Net Income which do not
represent a cash item in such period (including LIFO reserves) or any future
period:

    

(f)     expenses deducted in such period resulting from the issuance of any
Equity Interests which do not represent a cash item in such period or any future
period (in each case of or by the Lead Borrower and the other Loan Parties for
such Measurement Period):

    

(g)    The sum of Lines 1(a) through (f):

    

Minus the following to the extent included in calculating such Consolidated Net
Income:

  

(h)    all non-cash gains increasing Consolidated Net Income (in each case of or
by the Lead Borrower and the other Loan Parties for such Measurement Period):

    

(i)     Consolidated EBITDA [Line 1(g) minus Line 1(h)]:

    

2.      Minus the sum of the following:

  

(a)    Capital Expenditures (other than those in connection with Permitted
Acquisitions):

    

Plus

  

(b)    the aggregate amount of Federal, state, local and foreign income taxes
paid in cash or required to be paid in cash during such Measurement Period:

    

(c)    The sum of Line 2(a) and 2(b):

    

3.      CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i) minus Line 2(c)]:

    

 

M-18



--------------------------------------------------------------------------------

4.      Debt Service Charges during such Measurement Period (other than
prepayments of principal in the Subject Transaction and, if the Subject
Transaction is a prepayment of the Seller Note, all other prior prepayments of
the Seller Note):

  

(a)    Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period:

    

Plus

  

(b)    the principal payments (other than Permitted Senior Seller Note Payments
or Permitted Refinancings) made or required to be made on account of
Indebtedness (excluding the Obligations but including, without limitation,
Capital Lease Obligations) for such Measurement Period:

    

(c)    Debt Service Charges [The sum of Lines 4(a) and 4(b)]:

    

5.      Plus the aggregate amount of all Restricted Payments paid in cash during
such Measurement Period (other than those made in the Subject Transaction and,
if the Subject Transaction is a repurchase of equity interests, all repurchases
related to such Subject Transaction that have previously been made as part of a
single stock repurchase plan approved by the board of directors of the Lead
Borrower, if any) (determined on a in accordance with GAAP):

    

6.      FIXED CHARGES [The sum of Line 4(c) and Line 5]:

    

7.      CONSOLIDATED ADJUSTED FIXED CHARGE COVERAGE RATIO [Line 3 divided by
Line 6]:

    

 

M-19



--------------------------------------------------------------------------------

Schedule 6

Pursuant to Section 7.07(c) of the Credit Agreement, the Lead Borrower hereby
delivers a written certification of the following:

 

  ¨ Projected Excess Availability as of the date of such payment will be equal
to or greater than forty percent (40%) of the Loan Cap.

Projected Excess Availability9:

 

1.   

Tranche A Availability

   (a)   

Tranche A Loan Cap

     

(i) Tranche A Aggregate Commitments

     [915,000,000]      

(ii) Tranche A Borrowing Base

           

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

         (b)   

Tranche A Total Outstandings

     

(i) Outstanding Amount of all Tranche A Loans

           

(ii) Outstanding Amount of all LC Obligations

           

(iii) Line 2(b)(i) plus 2(b)(ii)

         (c)   

Tranche A Loan Cap minus Tranche A Total Outstandings [Line 1(a)(iii) minus
1(b)(iii)]

         2.   

Tranche A-1 Availability

   (a)   

Tranche A-1 Loan Cap

     

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]      

(ii) Tranche A-1 Borrowing Base

           

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

         (b)   

Tranche A-1 Total Outstandings

     

(i) Outstanding Amount of all Tranche A-1 Committed Loans

         (c)   

Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings [Line 2(a)(iii) minus
2(b)(i)]

         3.   

Availability [Greater of (i) 1(c) plus 2(c) and (ii) zero]

         4.   

40% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.40]

        

 

9 

Calculation shall reflect, for the applicable date of calculation, the projected
average Availability for each Fiscal Month during the Twelve Month Period
immediately following such date of calculation.

 

M-20



--------------------------------------------------------------------------------

  ¨ Pro Forma Excess Availability as of the date of such payment will be equal
to or greater than forty percent (40%) of the Loan Cap.

Pro Forma Excess Availability10:

 

1.   

Tranche A Availability

   (a)   

Tranche A Loan Cap

     

(i) Tranche A Aggregate Commitments

     [915,000,000]      

(ii) Tranche A Borrowing Base

           

(iii) lesser of Line 1(a)(i) and 1(a)(ii)

         (b)   

Tranche A Total Outstandings

     

(i) Outstanding Amount of all Tranche A Loans

           

(ii) Outstanding Amount of all LC Obligations

           

(iii) Line 2(b)(i) plus 2(b)(ii)

         (c)   

Tranche A Loan Cap minus Tranche A Total Outstandings [Line 1(a)(iii) minus
1(b)(iii)]

         2.   

Tranche A-1 Availability

   (a)   

Tranche A-1 Loan Cap

     

(i) Tranche A-1 Aggregate Commitments

     [85,000,000]      

(ii) Tranche A-1 Borrowing Base

           

(iii) lesser of Line 2(a)(i) and 2(a)(ii)

         (b)   

Tranche A-1 Total Outstandings

     

(i) Outstanding Amount of all Tranche A-1 Committed Loans

         (c)   

Tranche A -1 Loan Cap minus Tranche A-1 Total Outstandings [Line 2(a)(iii) minus
2(b)(i)]

         3.   

Availability [Greater of (i) 1(c) plus 2(c) and (ii) zero]

         4.   

40% of Loan Cap [(Line 1(a)(iii) plus Line 2(a)(iii)) x 0.40]

        

 

10 

Calculation shall reflect, for the applicable date of calculation, the pro forma
average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Twelve
Month Period.

 

M-21